AL-RAJEF 82 MW WIND POWER PROJECT

ENVIRONMENTAL AND SOCIAL IMPACT
ASSESSMENT (ESIA)

23 April 2016 Green Wekks

REV -3 ECO
@ Consult
Al-Rajef Wind Power Project - Final ESIA

Document title  Al-Rajef 82 MW Wind Power Environmental and Social Impact Assessment

Status REV- 3

Date 23 April 2016
Client Green Watts Renewable Energy (GWRE) Co. L.L.C
REVISION RECORD
Rev. Created By Internal Review By Date Submission | Reviewed Date
No. Status By
RevO | ECO Consult ECO Consult 13 July 2015 | Draft GWRE 15 July 2015
Rev 1 | ECO Consult ECO Consult 6 Oct 2015 Draft
Rev 2 | ECO Consult ECO Consult 9 Nov 2015 Final
Rev 3 | ECO Consult ECO Consult 23 Apr 2016 | Final

Pace | II

Al-Rajef Wind Power Project - Final ESIA

(©); co

CONTACTS
ECO Consult
Physical Address:
ECO Consult
Jude Centre, 4th floor, Building #1
Salem Hindawi Street
Shmeisani
Amman

Jordan

Mailing Address:

ECO Consult PO Box 941400 Amman 11194 Jordan

Tel: +962 6 569 9769
Fax: + 962 6 569 7264

Email: info@ecoconsult.jo

Contact Persons:
Ra’ed Daoud
Managing Director - ECO Consult

E: Raed.Daoud@ecoconsult.jo

Lana Zu’bi
Project Manager — ECO Consult

E: lana.zu'bi@ecoconsult.jo

Ibrahim Masri
Project Coordinator — ECO Consult

E: ibrahim.masri@ecoconsult.jo

Pace | Ill
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

TABLE OF CONTENTS

Table of Contents

List of Figures

List of Tables.

Abbreviations

Executive Summary in Arabic.

Executive Summary

1. Introduction

11 Project Background....

1.2 Project Location and Setting

1.3 The Environmental and Social Impact Assessment (ESIA) Report

1.4 Document Structure

15

2. Project History And Alternative:

2.1 Project Histor
2.2 Site Selection Alternatives
2.3 Design Alternatives

2.4 Technology Alternatives.

2.5 No Project Alternative

3. Project Description

3.1 Administrative Setup of Project Location

3.2 Project Location
3.3 Outline of Wind Turbine Technology
3.4 Project Components
3.5 Footprint of the Project Components
3.6 Land Take Requirements and Land Use Contex'
3.7 Overview of Project Phase:

3.8 Workforce and Training

3.9 Resource Use Efficiency

4. Regulatory and Policy Framework

4.1 Jordanian Environmental Clearance Process .

4.2 Summary of Jordanian and Environmental and Social Regulatory Context

4.3 Jordanian Institutional Set-up ..

Pace | Iv
Al-Rajef Wind Power Project - Final ESIA

4.4 International Agreements...

4.5 Requirements for Project Financing

5. _ESIA Approach and Methodology

5.1 Screening, Scoping & Assessment

5.2 Analysis of Alternatives

5.3 Stakeholder Engagement

5.4 Delineation of Study Boundaries and Scope of Assessment.

5.5 Environment & Social Baseline Conditions

5.6 Impact Assessment Methodology.

5.7 Assessment of Cumulative Impacts

5.8 Development of an Environmental and Social Management (ESMP) Plan.

6. Stakeholder Consultation and Engagement....

6.1 Introduction

6.2 Objectives

6.3 Requirements and Policy Requirements for Stakeholder Engagement

6.4 Stakeholder Identification and Analysis

6.5 Stakeholder Consultation and Engagement To-Date

6.6 Future Stakeholder Engagement and Consultation

7. Overview of Strategic Environmental and Economical Impacts

7.1 Master Strategy of Energy Sector in Jordan.

7.2 Energy Security...

7.3 Economic Benefits..

74 Environmental Benefits

8. Landscape and Visual

8.1 Assessment of Baseline Conditions

8.2 Assessment of Potential Impacts

9. Land Use

9.1 Assessment of Baseline Conditions

9.2 Assessment of Potential Impacts

10. Geology and Hydrology (Soil & Groundwater).

10.1 Assessment of Baseline Conditions
Pace | V
Al-Rajef Wind Power Project - Final ESIA

10.2 Assessment of Potential Impacts

11. Biodiversity.

11.1 Assessment of Baseline Conditions

11.2 Assessment of Potential Impacts

12. Birds (Avi-Fauna)

12.1 Assessment of Baseline Conditions

12.2. Summary of Outcomes and Conclusions of Avi-Fauna Baseline Results

12.3 Assessment of Potential Impacts

13. Bats. 140

13.1 Assessment of Baseline Conditions

13.2 Assessment of Potential Impacts

14. Archeology and Cultural Heritage

14.1 Assessment of Baseline Conditions

14.2 Assessment of Potential Impacts

15. Air Quality and noise

15.1 Assessment of Baseline Conditions

15.2 Assessment of Potential Impacts

16. Infrastrucutre and Utilities...

16.1 Assessment of Baseline Conditions

16.2 Assessment of Potential Impacts

17. Occupational Health and Safety

17.1 Assessment of Baseline Conditions

17.2 Assessment of Potential Impacts

18. Community Health, Safety and Security

18.1 Assessment of Baseline Conditions

18.2 Assessment of Potential Impacts

Pace | VI
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

19. Socio-Economic Conditions

19.1 Assessment of Baseline Conditions

19.2 Assessment of Potential Impacts

20. Summary of Anticipated Impacts w+ 223
21. Assessment of Cumulative Impacts 227
22. Environmental and Social Management Plan (ESMP).. 229

22.1 Institutional Framework and Procedural Arrangement for ESMP Implementatio: 229
230
231

231

22.2 Training and Awareness Raising.
22.3. Control of Non-Compliances

22.4 Compilation of Environmental and Social Management Plan

23. Environmental Performance Requirements for NEPCO 246
24. References. + 248
25. Annexes 2 249

Pace | vil
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

LIST OF FIGURES

Figure 1: Overview of Project Location...

Figure 2: Wind Map of Jordan with Promising Location for Wind Farm Developments

Figure 3: Alternative A and Alternative B for Turbine Layouts

Figure 4: Solar Map of Jordan with Location of Project site

Figure 5: Location of the Project Site

Figure 6: Upper Left — Transmission Towers; Upper Right — Olive Mill; Lower Left — Police Station; Lower
Right- Car Repair Workshop

Figure 7: Final Detailed Layout of Turbines within the Project Site

Figure 8: Preliminary Route for Overhead Line
Figure 9: (a) Typical Structural Components of a Wind Turbine, (b) Typical Components of a Wind Farm... 20
Figure 10: Typical 33/132kV Substation

Figure 11: Study Area

Figure 12: Affected Communities

Figure 13: Selected Photos from the Scoping Session of 3 September 2013....

Figure 14: Selected Photos of Onsite Local Community Consultations

Figure 15: Selected Photos of Onsite Consultations with Nomads..
Figure 16: Representative Photos of the Local Community Disclosure Session for Men
Figure 17: 3-D Terrain Model of the Project Site and Nearby Areas.
Figure 18: General Topography and Landscape of the Project Site
Figure 19: Selection of Principle Landscape Types in the Project’s Surrounding
Figure 20: Results of the Visibility Analysis (overall 25 km x 25 km area)
Figure 21: Results of the Visibility Analysis (Petra World Heritage Site

Figure 22: Virtual View from Jabal Haroun towards the Project Site

Figure 23: Location of Viewpoints and View Angles

Figure 24: Viewpoint No. 1—- Taybeh Village North

Figure 25: Viewpoint No. 2 — Taybeh Village South

Figure 26: Viewpoint No. 3 — Al-Rajef Centre, view towards South-East

Figure 27: Viewpoint No. 4 — Dlaghah — View from the residential area toward the North-East... 78
Figure 28: Viewpoint No. 5 — Fardakh — View from village main street toward the WeSt ou... 79
Figure 29: MoMA National Land Use Master Plan for the Project Site and its Surroundings ..........ssssee 82

Figure 30: Project site in Relation to the PDTRA Boundary

Figure 31: Areas of Critical Environmental Concern in Relation to Project Site

Figure 32: Grazing Reserves in Relation to Project Site...

Figure 33: Land Use Pattern of the Project Area

Figure 34: Top Left — Harvesting Activities by Local Communities; Top Right —- Nomadic Tent; Bottom Left —
Nomadic Livestock; Bottom Right — Grazing Activities by Nomads in the Area

Figure 35: Schematic Section of Regional Groundwater Flow in Central Jordan.

Figure 36: Surface Water Basins and Wadis within Project Area

Pace | vill
Al-Rajef Wind Power Project - Final ESIA

Figure 37: Main Habitats Observed in the Project Site

Figure 38: A. Crowned Dwarf Snake. B. Javelin Sand-boa. C. Elegant Thin-toad Gecko. D. Hemidactylus
dawudazraq

Figure 39: A. Starred Agama. B. Snake-eyed Lizard. C. Green Toad. D. Spur-thighed Tortoise.
Figure 40: Location of Vantage Points .

Figure 41: Left — Location of Old Vantage Points and View Shed Coverage; Right — Location of All Vantage

Points and View Shed Coverage.... 116
Figure 42: Main Migratory Routes within the Project Site 121
Figure 43: Fan-tailed Raven Activity within the Project Site 124
Figure 44: Map showing the route of the main passage of European Honey-buzzards 129
Figure 45: Resident Bird Activity within the Project Area 131
Figure 46: Location of Monitoring Sites for Bat Detection 141
Figure 47: Location of Bat Activity within the Project Site w+ 143
Figure 48: Kuhl’s Pipistrelle.... w+ 143
Figure 49: Archeological Sites Recorded within the Area by the DoA 149
Figure 50: Complex of Houses in Area A 151
Figure 51: One of the Sites recorded in Area B 151
Figure 52: Reassessment of Site 12 results 152
Figure 53: Final Archeological Sites Recorded within the Area 153
Figure 54: Location of Monitoring Points. 2159
Figure 55: Wadi Mousa Water Supply System 169

Figure 56: Location of WWTP in relation to Project Site

Figure 57: Southern Section of the Transportation Route

Figure 58: Northern Section of the Transportation Route

Figure 59: Exit to Highway #35 from Highway #15

Figure 60: Location of Closest Civil and Military Airports

Figure 61: Location of Broadcasting Towers within the Project Site

Figure 62: Preliminary Route for Overhead Lin

Figure 63: Alternatives for the Entrance Point for the Project Site

Figure 64: Bridges that will be Bypassed and the Bypass route and Other Obstacles in Place (utility lines) 182
Figure 65: Sound Power Level at Various Wind Speeds for Gamesa G114.. 190
Figure 66: Locations of Receptor Points Selected for Evaluation of Noise Prediction Result: 192
Figure 67: Noise Contours for the Project; 41 Turbines of type G114, 2MW, 80m hub height 195
Figure 68: Noise Contours for Potentially Affected Receptor Locations in Al-Rajef. 196
Figure 69: Relation between Position of Sun, Wind Direction and Occurrence of Shadows .. 200
Figure 70: Location of Receptor Points for Shadow Flicker Modeling +. 202
Figure 71: Spatial Occurrence of Shadow Flicker and Duration... 203
Figure 72: Spatial Occurrence of Shadow Flicker and Duration in Al-Rajef 204
Figure 73: Local Communities Around the Project Site .... 209

Pace | ix
Al-Rajef Wind Power Project - Final ESIA

Figure 74: Income Statistics for Ma'an, Petra and the Nearby Communhities....
Figure 75: Unemployment in Ma'an vs. National Average from 2002-2012
Figure 76: Poverty Rate in Ma‘an vs. National Average for 2008 and 2010

Figure 77: Location of Wind Farm Projects in the Area....

LIST OF

Table 1:
Table 2:
Table 3:
Table 4:
Table 5:
Table 6:
Table 7:
Table 8:
Table 9:

Table 10:
Table 11:
Table 12:
Table 13:
Table 14:
Table 15:
Table 16:
Table 17:
Table 18:
Table 19:
Table 20:
Table 21:
Table 22:
Table 23:
Table 24:
Table 25:
Table 26:
Table 27:
Table 28:
Table 29:
Table 30:
Table 31:
Table 32:

TABLES

Summary of the ESIA Content

Wind Turbine Alternatives Considered for the Project Development

Administrative Setup of Ma'an Governorate......

Summary of Key Project Components.

Footprint of the Project Components...

Legislative Context for Each Parameter being Studied and Assessed within this ESIA.

Institutional and Administrative Framework ...

Overview of IFC Performance Standards of Social and Environmental Sustainability

Determination of Significance

List of Key Governmental Stakeholders

List of Key NGO and Academic Institutional Stakeholders.

Methodology for Stakeholder Engagement......

Summary of Comments raised during Scoping Session and Response

List of Other Consultations during the ESIA......

Summary of Comments and Responses for the Local Community Disclosure Session

Landscape Types Surrounding the Project Site

Determination of the Magnitude of the Visual Impact

List of Mammals Recorded in the Project Site

List of Carnivores in the Area

List of Reptiles and Amphibians Recorded in the Project Site

Target Species to be Recorded by Flight Activity Surveys...

Modifications Introduced to the Methodology Used in Previous Bird Survey: 116
List of Target Species Recorded Onsite during Spring Survey 118
Summary of 2012 Spring Survey Data at all Vantage Points. 119
List of Target Species Recorded onsite during Autumn Survey 122
Summary of Autumn Survey Data at all Vantage Points .. 122
List of Target Species Recorded onsite during Autumn Survey 125
Summary of Autumn Survey Data at all Vantage Points .. 125
List of Target Species Recorded Onsite during Spring Survey .127
Summary of Spring Survey Data at all Vantage Points..... .128

Forecast Analysis of Migratory and Resident Birds within the Project Site

Magnitude of Impacts on Bird Species

Pace | X
Al-Rajef Wind Power Project - Final ESIA

Table 33:
Table 34:
Table 35:
Table 36:

Table 37

Table 39.

Table 40:
Table 41:

Table 42

Table 44

Table 45:
Table 46:

Table 47

Table 49.

Table 52

Table 55:
Table 56:
Table 57:
Table 58:

Table 59.

Table 60:
Table 61:
Table 62:
Table 63:

Table 64:

: Characteristics of Water Supply Wells of Wadi Mousa System
Table 38:

: Estimated Water Requirements of the Project for Non-Potable Use

: Maximum Allowable Noise Levels according to IFC EHS Guidelines
Table 43:

: Sound Pressure Levels Predicted for Selected Receptor Points.

: Summary of Ma’an Governorate:
Table 48:
: Tribe/Affiliations of Local Communities in the Area
Table 50:
Table 51:
: Unemployment Rate by Community in Petra District
Table 53:
Table 54:

: Overall proposed institutional and procedural arrangement for ESMP Implementation

: Performance Requirements for NEPCO.

List of Archeological Sites Recorded within the Project Area

Air Quality and Noise Monitoring Points

Summary of Monitoring Results

Water Supply Systems in Ma'an Governorate

Characteristics of the Tanks and Pumps of Wadi Mousa System ......

Obstacles along the Transportation Route and the Suggested Solution

Maximum Allowable Noise Levels in Villages according to Jordanian Instruction

Receptor Points and Village they Represent

Receptor Points and Village they Represent

Administrative Setup for the Local Communities of the Project Site.

Population Breakdown of Ma'an Governorate

Major Economic Establishments in Ma’an

Unemployment Rate per Age Group and Gender in Petra Region 2009

Poverty Rates within Petra District

Education Level of Local Communities within Petra District.

Summary of the Hospitals within Ma’an Governorate

Summary of Anticipated Impacts during the Planning and Construction Phase
Summary of Anticipated Impacts during the Operation Phase.

Summary of Anticipated Impacts during the Decommissioning Phase .

Roles and Responsibilities of Entities Involved in ESMP ..
ESMP for the Planning and Construction Phase
ESMP for the Operation Phase

ESMP for the Decommissioning Phase

Pace | Xi
ECO
Al-Rajef Wind Power Project - Final ESIA (©)

ABBREVIATIONS

AC
AC
BC
CARC
CBO
co
DC
DEM
DLS
DoA
Dos
EDCO
EHS
EIA
EOI
EPC
ERM
ESIA
ESMP
GoJ
GWh
GWRE
IBA
IEA
IFC
IFI
ILO
IRRP
IUCN
JRTV
JS
JVA
kWh
MCM
MEGA Jordan
MEMR
MoA

Alternating Current

Anno Domini

Before Christ

Civil Aviation Regulatory Commission
Community Based Organization

Carbon Monoxide

Direct Current

Digital Elevation Model

Department of Land and Survey
Department of Antiquities

Department of Statistics

Electricity Distribution Company
Environment, Health and Safety
Environmental Impact Assessment
Expression of Interest

Engineering, Procurement, and Construction
Environmental Resources Management
Environmental and Social Impact Assessment
Environmental and Social Management Plan
Government of Jordan

Gigawatt Hour

Green Watts Renewable Energy

Important Bird Area

International Energy Agency

International Finance Corporation
International Finance Institutions
International Labor Organization

Instruction and Requirements for Proposal Preparation and Submission
International Union for Conservation of Nature
Jordan Radio and Television Corporation
Jordanian Standard

Jordan Valley Authority

Kilowatt Hour

Million Cubic Meter

Middle Eastern Geodatabase for Antiquities
Ministry of Energy and Mineral Resources

Ministry of Agriculture

Pace | xi!
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

MoEnv Ministry of Environment

MoH Ministry of Health

MoL Ministry of Labor

MoMA Ministry of Municipal Affairs

MoT Ministry of Transport

MoTA Ministry of Tourism and Antiquities

MoU Memorandum of Understanding

MPWH Ministry of Public Works and Housing

MSDS Material Safety Data Sheet

MW Megawatt

MwI Ministry of Water and Irrigation

NEPCO National Electric Power Company

NGO Non-Governmental Organization

NO, Nitrogen Dioxide

NPL Noise Pressure Level

NRP. Natural Research Projects Limited

NTS Non-Technical Summary

O&M Operation and Maintenance

OHSP Occupational Health and Safety Plan

OSHA Occupational Safety and Health Administration
PDTRA Petra Development and Tourism Region Authority
PM10 Particulate Matter smaller than 10.0 microns in diameter
PM2.5 Particulate Matter smaller than 2.5 microns in diameter
PPA Power Purchase Agreement

PS Performance Standard

REOI Request for Expressions of Interest

RJAF Royal Jordanian Air Force

RSCN The Royal Society for the Conservation of Nature
SCADA Supervisory Control and Data Acquisition

SNH Scottish Natural Heritage Guideline

SO, Sulfur Dioxide

ToR Terms of Reference

TRC Telecommunication Regulatory Commission

TSP Total Suspended Particulate

TWh Terawatt Hour

vP Vantage Point

WAI Water Authority of Jordan

WWTP Wastewater Treatment Plant

Pace | Xill
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

EXECUTIVE SUMMARY IN ARABIC
Eg pteal) Ayils

cos cll) Sash dig) de Abst Glas 85 62007 ple Gu! (4 AiUbll ¢ Ubi dua sl uy) ABN Gunes 1
2015S ple %7 cl) sarpiall 4aULM sleu! Saljy ABLLI) polos aug Anadyll Wgilade Ge GISs «2020 ple
Agsocil) AU s ¢ Lay!) ABUL) Lgbe SV) Gareaill Sus (cll «2020 ple %10 cal Jeaul

slag) ai «Atl jum "2012 pled (13) dy AaULall apdjiy Saagiall Adal Gysilé " Updo ding Gav Le cle oly 2
Cale fie asd ye GalSll g Ubi) he I Ga yl Woe Lash aad Leads Gal (4 soagciall SURI) ¢ Uni
Asiana bg fly ABULM Syb55 col) Gay) cf Saapctall ABLLN lee Ga ay ltia

(pleat! auly Leal} SLSall,) (GWRE) sorstall alll cleat! dill) 2555 le lapel ole 4 GURY) aly 3
Vajlade Ae Ubi Glas Abilae (8 oflis) eajall clyll Ail gy pte paghil Agreall by pill 4aLLl Bh US Oe
s(Esrball rep Led agi) GLa!) Bilas 82

SAI put Ghee lye! '2005 all 37 ei) hull AV) aut’ Ubi lidyy ephlly paall gs eyes Gib 4
AMEE, AALEY) SL VL call ad 3yh3y Ge aDU! hall eypall gle Upoall Jal ye «gelsin ly ul
— Adsall AMM Glagall Go Eg pall Aaldy a PU ngaill le Sprmall call Ql) AdLeyl jybeall casumey
AUS; choy phe Sy)alp arora gd Saal) AWgall Gilajledll Guts sine ely (IFC) Aagall Lapaill daaaeS
ADL Id ApLall Glielgall eG ashes

Uy oslac} ai ccilly egy ptall syal sill pelea ls stall AV! anit deed deal! qiliill 4S N ode Gaye 5
As gaill Aasagal "Ayelet Vy Asin Lal) 28 el ulead’ <'2005 4a (37) ad tll AY! au ola

(EHS)'%dLally Aacally Mall! Agua sill alec IFC algal

Pace | xiv
Al-Rajef Wind Power Project — Final ESIA OF ae
Egriall Liners
Laisa getial (i)
cal} AS 200 liga ae cle col pill Gia je gle Gay Gila GE Glas Absa dy jill ayaa gas gy tll a 6
Ge By aneys Vay isl GS (i) Je kl Gye I Gall Gilly he Leobll ge Gell
(Ec) 5 Esra hye ce Metll l AS 3 lise sey le ails Anh) 4h (Q) 5 Esra bse oe An all ayaa
ch oe 8 US ll sll le S15 5 2.5 lle se cle gy pall dyed 4 pill a ysall le edi, Ady C28 Gl
«alial (i) JS
Dilglags 82 deUsinls clyll dey je Ey phe papel Leslasial ciney «aS 6,7 ccllga gg ptall Milais dale Als .7
(GWRE) ‘a2pial 480 clastl AaLbI AS.8 Cold QA al) Ge Aebd 49 Ys Aibidl ods Yt
Osllly Uther) (Aphlly de Va, Gall oS Go Lala) Gladl ecinal ol Wl Glad ye byletiol
Cosllly Alben) gy pial) aye LEIS 70S 26 dale le Sypliedl Gol Wl oka tsi, (lio! USa 8 past)
(olah SAM Gd QV!

Es pial) alge :(() JSd

copped Gab! cle dejge chy diy 41 alla oSae chy Gli Ge gy pital ill patel oS 8
colttlley «hel 14 oe olgall ejall shy «ie 80 Ainy sill ae g lH) aly Lilar 2 ding US sai alis
+137 GaN! ye dup sill Yall Ll ¢ oS

togh be & 5 pouall GAY GE Sal geet Gye 9

Pace | Xv
(©) ECO
Al-Rajef Wind Power Project - Final ESIA (

Calg) Gyardtall ually Abe glh ASU ll Sythe lyeSll Apes Ey pall asdue Ailes) Glaeall
Cauliall JSEM I) Calisay gill ye Apttball ail gSI ALAN a gadd agladl AL gl) Glaeall yo yall Ts
DUS, caaftall Gli) GYpaes evel) Sipe Ie Jedas adil agall GIS Aub) ASuu) le Lol
«ne gill

Eosiees galell egal) Laetall Abell IS Sec (98 Aeasinuall GalSall (i) Jetty 2 gilyally Agiac) 4d)
Gyan dich Alene (z) tiny sill lly aBgall cl Spueagll Gyball 488 (G) AVY! lanall G38)
vgs JH LA DE ge Fabel! Asal ee baslly lig gl ge daly elySll

Lain ess (iil)
5 Se (G) ceil Laesill (i) pe Scie dale OU gy pial jaghi DA Iglpes eigiall ALY! Jats 10
Uda USI adle ol Lads . Letill Lily (¢)

col) egal GE Ss Glide lis egy yall Ashwadtll pyle) lac) GLY) (8 Jetyy ie ldtyly yb) =
alll aiyall alae} Jodney Ge SV) GL Sall lidey clyll Gling GS edgall alae} Abattly cai gall
HL y Cl sially Apuaigll Glee Yl gate ALLY kgs Uaauey gl il Gyo Gilyall Ubjly Glyiall
s(Gamesa Lala pauls by ral) glo! ad Qe Aiued tt (ill (EPC)

2S Jats Atl gSll Sloe tides Sli LAL Jatt sajsee Sabet Abd gs ill Gill real)
CHG Sall laey bias yy Suaty celal!) Guys clyall ejally Gly sill dire Jal dee gle
5 flac YI odgs Lalal gy pall Guetis GlSall Lopale Geiall allows Lopes Ask gSll

ba! Lele 20 baad jobaall es eign cl) ASW) Gaye Sibel! elygSll ASA See geal cily =
ASAD Say pauall cle Gilsill ese le (chy -ABLEY) Se clgiil sey pyle!) ee dle Sie pares eal! (8
Epil deal) Gigs Gated Glad Yo ol) dub gl elyeSll

Le Lay) lec] st gers «2016 GI sek God gy pial cLUths cad) gS stall ad «lla ial) Spall Wy 11

20 bad 2018 hada sed ed Espa) Ld fay Gl edsiall od Ys (2018 Gh cll) bet 22 oe ie
wlle

Eopcall goLeny) pig 28) aul

AMLal Shasdll A) pl: pila slly ashi) sineall le Lege Ayla) Salaily doy 18l gy hell Ye eine 12
Gatis slic) guns edsly Lelall Awl Yl SEY! obs slele Geyy pall Gey Ui! (fd MALL! ¢ Lhd dal all
th L
Hyliy MBL Sas 8 Win tial Gaia Apa) Le jSal aby jelny alsa fs) Quail gy ll ey
$So.piel) ALL jaliea! Sra! Glas!

Pace | Xvi
(©) ECO
Al-Rajef Wind Power Project - Final ESIA (

AUS ge Vly (ue Y Ape Mlb aye cle abeic I SUS (yo ALM al 503 GA gs all age Ges
oe SS Ayal clyeSll Gland gp pial Ge bald gigi) elygSll aching Allie Soles Ul
s4alae 341 60.000
AMLal) GMS es Lyell clygSl cl) GIS Gass G8 pga a) Adal) MBLLI gy tall gy Gye
SHOU! gb AagSoll gTLall jell Gb puS Galil gl} cgagnee ltt «ital aig glib Abs yall
conlell SUN hf 5 ash ay DU Ge Lads Ey ciall asi (al da) GEL as of aig ge
CLAS) ye aa) A be soley Gpuy Gal QA Ap)yall MBL! Gilbane Gye elygSll auld (a bile padtuall
SS) Sale Le Slash yo sal Gb eg pall pany oh aisiall ga — elsgll gla BLY) Ais, Asa) Gujle
sashes osySll aaSh 3B SE Ge Gb 160.000 ue
asi Laha qilts jad calld Gye pdyll ley Aghall Saal UY anes gg lal Lali) Ge tae «gpl Gali Gay 13
Glebe) Gules WET Ge SI Say Ayan ge Abin day gle EY) oda of Gd Gelaay! aull SY
ods Ge ISI Aslyally dalled! (4 deal) Glebe) ods Atle Glaial lish dus Aslpally dalled dustill
SM ui MAS, A saloll Gelade Yl, Asal Slay) Aba Lb Uuall lee alae LS eleiayly Tull {LY
» geleiay) (ial
Hae DE Ge pail ills eine ally / Aled) Aiud) Geleiayl ypc gle GHA gy pall ge eine 14
£ pslall tcasleudll Estill tape) easly yaudy Lingus eal) Gblasiul Ayraaly dell bball : yadlall
SAsigall LDL Aacall abel Gilyally Gail Apu qunwally elgell Legs ¢ ail Gall, GEV! ale + fatal!
sAgslenisV ly de Leia Cag philly ¢cyeVly LDLaly cain! dare

Aapaully Aye) bial! (i)
Lat anda gl) Cine
Sle Wy) gle Spl) Gilediye Ane he Aalsall Sle silly Syeeeell DDE Gye Ade Gye Lael gg pall eps G Sb 15
le gid Qe Gilad gy pall lye 9 agdball Giny Se). paalll claus Us sims 98 he 1700-1550 ow Cub
SEL etd Go eld ge eS SSS: claje dilate gy pall aise phery hell coi le Sie Apydre
weld) (LLY,
lus ol Gay egpidl Abad) Gbldl gael lblly denbll jbladl (4 Guill 6 alld Qt) 4aLeYL 16
— called Sijill eli wpe phy (ceed) Leal coll 6S 16 ae le ai) Mabidll (4 aly Gad) epes ilies
AQAM aad AI) eal Ares Cag peal Ga) Gof uty! colaull eipall shes oly

AB\yally GMS Cipla) tpsety Adeinal) UY) aati

gegulall jetial dee ae Eypall ely Gletay chill Maye DUA a gap Ge Esl Gauss 2b g) 17
Goll Biases OS Shag dyes Olas I, Uagal

Pace | XVII
ECO

Al-Rajef Wind Power Project — Final ESIA Consult

ayaa call Cases gill (WindPRO) sisueeSll gualye DA Ge Qual agtall 4c chal ob UV) ok Lba18
Byglaall GLU Ge Aye GS of Sey a Ghyll ase

Apel) DLgicall ei Cum c(elsidl Anse gas) callell Slsill ailee Ge Gauisll jell Gleb auaill gilts sal 19
Geils Apa cle gosh! Iles elstll yo clad) Aeyped Hayy UP anes Se aly dueal ASV) Avleatl dais
Bakal) ciel) SIS Sols Austell pa,01 4 bases

asks Sayan Gblidll oha QS, ccallall Cll alles Gd dl Ghls Yo Aye GS ol Sy Cilia ill Uaes.20
Te) ate din easly Gy yaall egal elitiul pales Grba Gld Cua Aly jee Ghlis ay Agha! Udall
Ghlial) oda Col} past off celld Gay vel fill dilate Gare pare Gales ebye oir silly — (Unb gill
cal} BLY Ly - Leal) prergll pall (ys inp Usb Sill Aalall gl / 5 Sala! Glas yall ayny Gauss lap ayane
at mee A US 68 Ul Sy Shy «Glial oda Ge Yall SB! 13) las Say Os cll deyje Gf eal
Fiilge gle Glas § (GWRE) sorpiel) 4aULll cost) aU) 4555 of AbadLs peal Gad lusty -oldal JS)
ecole) gyaitll lll pall) Ubu

i Google earth
Ea rteall algal elyiall gb pallell QUil edge aad Gye cals abs 2G) JSS
All) cYleial — (ii)
a aca gl cline

Espiall abye 8 eal wll es ell ley! Oe Gill Gelday! Aull SY an DE 6.21
soli gare gh LS

Pace | XviIl
(©) ECO
Al-Rajef Wind Power Project - Final ESIA (

Aan gall eal) GY Le cell Labs yo Giaill Gola) cial AV) aud DU Oe Gye 22
Boy Ad Sly galas) sail elyill ali) AlaLas Azalall yesh Syl She) ApesSall Glusgall calidne Js
eal) GV Lai Lh ode ee gy pall Gayl i aay Y ail city (All deb

Syslde AUS Cuyaly cedgall Ghlyj sae Cuyal a eey pall abye Gd lad) Gaol slasiol Gleb lady 23
TAY! 6b IS gle olny ad AN phys Es pall dye GIS 15) Le asl gy dlls slid) lucia! ae dais
Bre GE) DE Geolly Lelyjll ALLY) Lutes yesh Gamers MY ay Goals) of (d glad! acindll of
Veh saull aps Ady pee Aidadall old alld (oI) Lay -(jociy BLS ered Ga Le) gs pall Aidaie f Aad) Ge
seh SALLY, cool opales Gills (Usbls clas ret Ge L) dial) Go Adee GUI DR

eelly ASN pula ttaty Abeioal) UY) aut

Fee Sat) leat) bide IS ye eal) plas laslse) ye daeny ABS Gl ae Gales Y gy pall gl Gus .24
eel peal ASAI le Gs gy wall GS) old dle] dinall

JS ye UUs Gaya a ALAYI He Eg ptall past fy ol Sad eel SU geal ue alae Gleb Lady .25
Espa) GL Se Gf LS age pty dane ped SUV) obs of ay abil (4 Gaiblill sally laa) ecinall
dala clea) ye 125 Sabin eel Wl dative yo 27 ccliga) gy pital) dilate Go LM i) onl) Gated
OF Sey LU gla acinall Les ase gall Aagenlly Lely jl) ALY G18 ltilly — (gy pall ayn Gave daly

+ Bilge Led ad Cally Ey pital Go Alea ue Ghul .§ cs

Bf) DUA aly) Mabie 8 Gpsalsis agil GAS a gall es Gye GA Shyla Gl) Jalitls cel le 3pdle .26
Se Gears GUIS Gly in Alley sale JS Maaiall Gadi Gd Gry ln Wy cal US Ge (Ssbly Glut Wee ox)
Hy AN) abil gare daly (el) Ge G2) all Dead Gols Sly 4 UAE All sail (le) gy all

dale DIS) Ais DU) igieall (28 Sysleall GLa col) agelsds SY) Abbey sal Sed Lil all ks
Espa jaghi lth yaad gf Wyse Cus Gell del jl) Abssl Shs old alld (le apdley .(Usutill, eLasyl

ecinall Ja AMS, abil G8 Gueidall sal claull gy pial Gite ye Geldat cial! SY) aut Glbiy.27
age aals aly VI lags Upbedll -lyill og) «gg pciall diate (8 Lely ALBVL bcs Yly coy dbelye laa!
ela) eciaall ye eb! Glued & Las Sal je bl Lila!

Aabiall Auagl rds Asaglgia (ili)
al) aucagl) ci

Ce CDS Qe Cuesdsally gual eal Cuerdas Guall spall Ge gle SS: gyplall dike Ladue oS .28
HDG Qa Egpball ais old (le Sle cuyshesilly Gleally cGusally «uly cpatlabally «glesll gall pall
lei IS Geshe) Cayeecll ley -yially ye Gal Gasiany ye Gly JL Gall Ge debe dibs Gals
es Eapall O18 cull MALAY Ly «eho fhe ele 13.5 cee fhe Uys B Se he ple 46 Lisl le
Pace | XIX
(©) ECO
Al-Rajef Wind Power Project - Final ESIA (

oluall ye GeSe 2 1000 5 500 cgllsa cap ploinell spiel dpi ales lly Mayall ole Gall Gaye Gane
seus ash /

eeylly SAN pla toaty Abeiall UY) apt

epund Egphall eulty oli) Aaye JS tibial Lingy pay dose Gle keds Jaina! Ud abst Las
sladly Cast gd Gad ol YSy Gus (All SSM) GUL, Gavel! Grell olves Gabel! GLtall), bla! 541a)
ul SS) coleisy) call SY) aud DS Ge ATV] Asal! oleall aylye Gs Gol Se Laysay Gilly cAysall
Faye DUS ded) Hiall just) Glles Glass UY! ode Gle Shaul Cl) Gag (al) Ud) asl!

Espa) Dts « Lis)

essa! Estill
att

4alaidl) daybed |ybi Lokdie diy dyaal 5 adyall ol dle Guy cea dal aise Gd pall esilll aus cba! oi
Ce Agisall SALEall SLB, GbLall eet Ge ulill aalss Ge nS USS Lip Syyasiey AE GES Gus Ge
«Silat coy Gas GaS USty ad yall Ay Gygat aby coll 4 aleSh Gaal! dus bs Gals JA) SLL!

sage Bad ad yall clash 8 Qaly GLAS le Gul GAS (I) pall leeds AV! abi,
ce pies ld JES Y debi Go Ged Sal Aalyall, AHL GLY! shee Gf call Gl! Mla ls
cts SWE) Ga SS Ol Gay Lege Ane atligd cull gay Gblidl ode he Gf Sale Sayagall GLY!

sExpiiall aye (cf Lasalss ined oy cil gll ssieall cle baage pied lly Apligall Sli)

.29

(iv)
Y Gina

30

31

ee lly SGN plat ttaty Abeiall UY) apt

Asal alae} Ash ye Leal Shs Gad Ney ec LY! days DA ga gg pdall Ge shall out ll St)
cise out coll past of UAL oda Sid Sey gy pall GU Se abides Ghar sill AS gal ail il
93 pte abpall GMb Gil Cily Gb 83 LS, calld gay Aalpelly Aplall LOS SUS Gass Gl Uetnas ilyall
gt Gs Uf asay ane

pial abge GS UelB ak Gh Gane Ald aL als ol Ue (pay Sle LD deed Gli!

3) Abatal csi cay Ud Geeks quse ely) Go a Y asl Vi dnidie duty Aral

32

sgh!) (v)
Gila eas! Linas
ple Chyd «2012 ple Gayds xz Jatt Malice pulps deal cd Ey pital ade (od yyehall cull Gee lye) 5.33

Sle Glas AM Aaally Syalgall pyubal glans 226 ipady Alpe alld Gyo Cadell GISs «2015 ale asrry «2013

PAGE | XX
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

Saat gt Gels 250 5 call Gead 3 wey dele SAT de gane Le elyal eurall DS gi Sy gyn dye:
cay

ois ile 11.000 he cya A a gecall ol) Volta cghiand 45 (ill dpaleall ouball lleay! saul ys .34
Fyleal clgall ses Ub Ge Lylea Quay ONS Lid glysh duced ely) oda Ge ce US 5 cae) Es) 18 Gl)
gsane Ge LOL Bd 12 lige AVI EISVL dijlds yale JS: pte lastach culss IUCN dasball
Esane Oo Ce alyall ually Geol jie: Les soobell ye Guess doluw gill Cygbl sid al dab} «lal!
sesame 0 194 ga3 Sheds — Lebond 9b (ll alae

chy ll Jead JUS Lib 13 we Mabe 197 Mya aul Sead US Ughined 05 (ill algal! publ! dud ils .35,
ead we Majlis aun ead DE dated! Els Ud Ge 5S) UES prs Eg hall edge Gf Gl) juts Lee
scayall

col) AS SLAY) AIS 8 Uglies Scilly Eg pial age Ga Leda Adagio syshll old col del 36
oda GSI — Asleall dah) IS Coad ga deg Gleal called absy! Gal elpVl ode Uy Li ell 28
132 Acgens le Sine oi by clay! egieall le Tage pied Mth, GoW) bape shel fist ¢ lg
Sus cg LW) ode Cpe Aabicall pyaball sae CA} path Y dba Gf B55 Gl aga Gad alld aay aipall Yd UL
Aatids ali 4 dahil) psd deal) ll Quid Gf

ili) dajlée siey woltsh erage ga LS bl dulen dibs Yas ai Y gy piall edge Gl cd! auiill Ualdsy.37
Sblll Gals Lda) clyll Agel ys) ay bie ets) aay Ales Glabe Gal Gus con! Gi wal Ghle
tog Le Quits (Aatiall

asl ol Gull) Wad Gl) Gs Ajldl Lae Y clad jyne Unucall Spalgall soul Ge ste YS #
Juped Glial ode gb Sue (OAM) gd sob patsll Saal Gob EY Gul) dle Ley Ga! Gals
(gals 228) ye Ailes cle ai gy pall Gl Cusy dyalgall Milaall yyball a p53 ae AS) alld Ge US) are
5 SByalgall yyalall GASH yy yall 1d Mabel) Gore pes ME cAlge Les Gal

als Ladd cg SV) GhUa ee Aili 28: Jil gy pall dibite 4 [ebliiy Leidall pysball gigi] ore juke
cel Luss ysl glyl ore Gases oS Gas oa) (a (IBA) abl Gilg GLU Gye Guill a Ca)
(sae) pull Sie) Glas dbase Ug bist all al Legends <GbLidl ode he Gd ypshll

Sealy GaS4l) Gulati aasdy Alia GUY! aut

cA Slywally plas! Ghie LL Las ally Util day DE 8 Spb! le Gaui! 5260 5) 38
cole Laks Gyan! Gly EV LL! obgl 9S By velpu an le Ailaall Lgdally Spaleall spill Wl Gap
Ada J /.5 Aalss ap Uy) Leis (al 1) Goes
hey) Ab Bat A Gl ILI Gelaia ly all AY) au DI Ge a OEY! obs Ge any culld gay 39
cles Eg pall bye Co Galaye Oph elle US Os bce! Ala pbilly ces petal Utd days DE oybll
Lead oe A SLA (8 Slay ll oS Call) gs melt Gye Canglly ayy aanyll chad Ip Ge gadll day

PAGE | Xx!
(©) ECO
Al-Rajef Wind Power Project - Final ESIA (

Aad LeSind of Gang call Ql} MLAYL splay) GI deus!) eM ge Lal Gle Ghd ghs ayay gost
gota) sacl) jeSSily caret) Adee Adhd GLY gy pall Jat o LA MBL jy ge Cal Abs Sao as sol
Aga) S191 ALS 8 yyebll Gbdyy arog ALS Ge Adlal poli dling Gly Gund al) soa! Glas

.ESMP iicliisyl

isla) (vi)
Lat anda gl) Cine
gee Aad aa ly G53 aya Joes Cus clas Gnide (sli) BLS Gi ade Gad gy hall dye (od UML Gas yal 40

sels Gailly Gay) God le gat ESV) 1g Gyey «lil Ble ¢ II il Gye gill Ie thay LL Ge Gaal as
SDL last aeen Gd ilyall glyil dals (8

Ashe aS OS lal dilate (3 ad al Cus gy tall aig Aube! Gailaall (3) Gabsid) LLG lbs ejay 41
+ SLU LA LAL. Dilys 8S Y clas dueidte

ely CaS alah antg Abeta) UY) att

UA) Gast Shs ge LL pat Gilly Lett Aye DE ge GHAI le dual gs pill Gb Sb y! .42
CB cola Gare 98 LSy le US cles ctl ell chy! Gling Oe Sylpall ele GllabeYly Gh puall
Aad GIS pubs Aad UY) ode lite! Saad (alti « i) antl ga gg all adye USla Gislaall bls

DIS Sel 6 bad clyll Slay s ge ill ASLAN GLa, aay qealiy Lat Ey pall Jade le Gany cull gay 43
Clea al) wrayll galing Gartay Goh gle « pgelll 9b Saaly Bye LSM meen Gnas gy pall QS! sutill da ye
Syfie Yaad 4) yan pre Ale (gay cragll gilts (ol! laltbuly .clyll Gly ss US Spe MaLN) Asli Ayo
eed oly cl lag Saeteeall AULA) iy (Leia! SY) sabia go Ves) areal ealiyy Gidy Mia Sed « alill
cle Fala) Glide plill Gia id (ASU Lay Ge Ale dud Jad yIS) plan DU bye dyad 4) gues
SUS) Gig alld Cole els (A Lele Ge Aas GS Gi Deiat Ge (all) eiyall A} USA Gig ples
+3yaUall ode Gye Sal Aaclid) julaill

Ale) Etatly UY) (vii)
Leal) azagll ine
LaBlye 18 spans ceased) DUS (yo pi ay alall EY ayilo SS yo Ep piall aged SEN Ciilly EBU eave yal 4d

oda atts -(yabiedl ali Gare aii ailye 6 lek) ple USt: gy pial dibie 4 Ayfi dual GI Gysel

Pace | xxi!
(©) ECO
Al-Rajef Wind Power Project - Final ESIA (

[ANI gl ple SS ay (gd age lly clasts eal Aylers protic gilli Slay ldpball Ll ailgall
Agles ll sal

Os aly june sesh oe Bayh Coad ced aS cay cAiliilly ASV) Wedd Ibs dele ailyall ods Ube 5005 45
Maas (gb Lalas cquly GULi cle ailgall ode ie gle pyiell Sey eg ptall yaphi le tye ol tal al
ORY! ot GAY! Abell Ghlially esl!

eelly ASN pula ttaty Abeioal) UY) aut

ial) ye AN) QSgall alae] Aasl Yo Leal SEN Gat Many LOY) days DIS ga adsiall oui ll ttl 46
ch Nels bys call sas ol Sy ode ie ALF gf gg pall GU Se Caldas Shs sill GS laghal
sGepeall USA slic YI (8 Mags al 13) AAV ailyall

Gpbally Sly sl att) gy pall GU Se Ge Gi SS Giss Gluaiill preci alae} wc lea Ie Gd 547
Apalie Ujle dale 8S ee Gis cll Lis ASV) deal! ld Ghldl 4 (All lea giually dye jill GUbaally
dime cl meglly sill Asli! uta gost Gobeil tall SY) aaah DA Gye go aad cul (I) iLL
AS jal) She — ALAS asl Label) julaill ode Jetty .ilpall oda Ula Glas! elit! day DE bids

Zell Leal! SE Gs aah) Aplulls aii) glans bial (§ Glaealls SYSU dasauall

Fadl) 5a HY) Go) a) od Aigdae Az Hh Ll GLESY e Lay! Jleei DS dead he «alld 1) LEYL 48
Goal Qala) obs hs G8 pwcall Glas) si IAN GA) (agi Sb (allpall obs Cie GLUES) 5 13) SY Lat) ods he G8
Aacliall Glebe) uast Golan y) call SY) audi DUS Gye ad calld gay Appl Aral GIS 9S gh ein ye

se LEY) Alaye DUA GayVl (od Lldall obs fle GLES) vic Leas (ast) ll "ages dead Gas!

Gemeally elogll Aussi (viii)
La ga gl Cine

Exriall os Aapall call Satis) Ayal DLtiaally gs pall Milas 4 Gina) Glrgieay elsell desi wey oi il 49
Spall apsall Gee aii elgell Legs ob itil Gygbl ad, (Ades eady cuameys AEY2y cialils
elsell A353 1140/2006 ad) dial Apulll Aaolyall dle Cured LeS) Lasaall elggll od CUisLall yy cyamull
ode) Lge Cyascall apaall gan Land Ga ga ptall ipo Gd Guncall Glybee gli alld Ql UaLaYL .( Lynd!
cep sla) Genny Lund ob Si calld aay (2003 lel guna (ye AUliglly all Glaled gle Corot LS) dilatall
Babaial) gb WAM clyll Gile yas Gl aad (GSTs capt g} eencall adsl gaa) puree ol ll aie Y Lay
agli al dalges

Pace | XxiIl
(©) ECO
Al-Rajef Wind Power Project - Final ESIA (

eelly ASN pula ttaty Abeioal) UY) aut

oil) ye Al) Eyal! alae} Uatsl ge Leal) SEY) Lady Many LEY! days DA 8 adgiall uuisll Abd 50

fine gd Sal ARBY) ode ge ety ol Gal Gey dl Es rial GU Ses chyll Clin ys AS Gd Laghal

OD adsl Gd calld MMe YL Lendl) elgell Legs cle Wye gh Ge Gilly ALS Glan, Lal
CINFA Vy qypetall ues Alyn y Fy pall aige Jala Glredly YY! slaaiul ys

Shel le Sybyl) I) Mall AS Glebe aay Gelaayl tall A audi dubs DE Ge al Y)51
OF BSG oh peal Gay ld (le Ag ysiall GUY ban Ge dal Gana) Glysiee oles] ullisy coaledly jLall
ce fy Slee chy Sly gs Ge Gill Gina dibeiall etl Aye DE dage QAl GbSb atte
woah ely LDLlly @ciall Lave iy Cis rene JS: [pile sins (asl ll Aad She) Syylaall CDLitincall

pally Kiet) AM (ix)
Lat) aca ol) Cine

Capel olse (G) Aslall ilpally AGLal aplgall (i) sUatdy Less i Agaalh Azally Gyall aull Ida til 52
ASL GLEN, cobeblly (3) 5 «Gb! SIGS (¢) SLA Shia Giles AdLall Sbuall, Gara!
a spbll hess ysapilill, 4SLOUI,
ahaa} alls ead (gill Chall) Mia (ye gy pall oll Salad gS ot eayall ye 1Gihally AGLI aylgall 1
She pale 2,5 geil Lgatis) lle} aly sh 135 ole) Glolad) 488 Ge GS Gilly ge Gly Ge oludll
he
SpA) SLL Gil yey Adal) Sb Lilly arall Gaeall ole Gc
Sh couege Gly gd cael) Capa olye doles Gillaas od Gavel! apa ole Ge Galil iy Gh ayall oe -
oles
gall Aad Sey (Kall GLa) baal GL Se 8 Agha! GLa Ge Gala ob Gf aayall Ge
+(e lal) lala)
Filys 68 LAN) SLU alles Giye 4 SAN GLU Ge Gall oy Gf eayall ge -
ah zaeel) Ges als Gy pall) 15 by gana) Gaal Go Labal gall bps cal} Upesll ob bl G1 ge
Cs (Ababa! LSM eles ball) GOV) Gin GiUbilas ee glee deralell Laas OU! Gd aul Gball yas ("
Byles 25: (‘Quel Sle Gypball" aul Gy wall si) 35 oy capa Gyball gl} cds te 15 8) apa! Gh
Eaaall dy ll
seabpll DhLags Cyga5ililly ASLO, ASL GY LAS) «gybyalall oo
Os tail sind AS 70 lig see gle Lidell 8 Lyall Ques Ala) Uae ya Mibaiall 4 ire ple Gil -
dey cle eS AI Aggall Jed lll) bac Ga Ay Sue Ayge bac Gl Gf celld (A) MLE L, gy pall alps

Pace | xxiv
(©) ECO
Al-Rajef Wind Power Project - Final ESIA (

Ea piall ebye Go Gpill ll aS 65 he
o(Aataly qihsl cow) ABOW) GYLAY) GIS gy ADE gy pall abge Gre all ela (ad ans -
Ug Abana GLAM sf gg piiall Aidade (68 Golly cigs palill Gull ell aa Y -

ee ly bSN pula tat y Adeinal) EY) anit

ON Biel Gay Hagaers (5S MSS Selly Lill Salve US gs pial A8Lal) Cla lin) 2 Gil pally Ala algall 1
cCugllall Qyerdincall cle a58 Ui 92 Ge Uyguy Loaig ii ey

A Asetilly LEY! Ualys ell salt) Shull ode JS 13 phat) GUL y Asal Lull, eal aval ole
edhe] Sats Cl Ghyll Gb Ye Uygus yee aba ob of ebsas «oY all

Gybll 41S GDS Ge is ll ll Aho Sle, Glyially Ansaigll Ges Wylie yal : Gb! SIC g
Ci Se Si cial Gaplall GF gl) Lahall alday gy pliall dye cn Lal cline yo Eig pall GL Se Jil Seal
costs Sy day Nay lie Gar S835 ol Gay Gypbll gle Gilyall Go gael! alla GS «See gs pial
pba) he Mahal) ANd) SLY) GS ybal) DS Gye (LS LAM! ALM Jaa) Gea) Uajgle GA) clad (all pall
apesll Gapball cle Usually lastly (Gls Lall Agen gli) Gas) abs Gh Gay Gall daglell GUIs azul
He Spells ashy Gly Aull obs alSai Sais ath Gl Ssliall Ge aisiall Ges lie YL dy ot Gay vil
wclazal) Jail asl gi cay J odLed 5) ,S2all SLY) Gegeads Laid all SULLA Gyo Guailll, LDU! ey leail
Seal) Qe Apel CY LSY Guyal s guobsll dle ys op Jililly 4eISYl y ASLO, ASL) SYLASY Ghali .o
Baas ¢ciral Ghaball ada Aigd Lats « pyeill ode Ge Aged) Aa) police ye Aypuall ALuall GIS dyesSall
OSs egy ptiall Glas Lead Gilgall GIB Gd Gye plaial GID Glad 4) 8 aly 09! op ill, OY Les) aa
cA Wie) ob by egret) Saphi Os Mie dlape Ga jybeall J Oe lands Gey Ani) Ale} Gbibie slla
vaginal SY) aut Luo

Agigall Acdhully Aavall (x)

Nat) genta gl! Clues

sepagally Aha 98 Mal) eae ll Gey piles Y gall LLM y Locally Glad Lad 53

ely CaS pula antg Abate) UY) att

Ce 55 Bly DLaall Aalall pigall LDLully dara) le plas ullia Gia Te tlly LEY) Aaye DUA 54
Ash yl Glacally lel) gle eal! plas Lads Nay Gulgall ge gish all slag J Ley) pbs
Gall ONY AS pas cag paly
Meade ALS Gy pa) Jasin Cle Ly Gilysidally Anaaigll Slee) ylie Sef ad « BY) oe Gyo alls culld aay 55
Cabell) quan LDL dare Glas st Abd!) ye Casall s Lsetilly Lis) Ala yal (OHSP) Asigall 4Lull, dauall
slits Oe US a sis ol ebsiall Gay ul sall goby Glos cabpall 6 Jee! aibully Gadd! pall le Blin Jal ge

Pace | xxv
(©) ECO
Al-Rajef Wind Power Project - Final ESIA (

DLully darall dbs glsal / hea Miliy slicks gy pte)! Setey GHeLEls Glyibally dusaigll Slee!
Ea rAiall Sets 6 Lis) Ala yo igh Anigall
Cally Ladlully Aurea! danall

Lal

sgpatagally Abe 93 lal aca gl eng pring V cQyeKll sy Udall April davally Glad Lad

(xi

Yn

56

eel y SN ulad taaty Abeta) GUY) ait

ALL Shiny sl ge Gall SM Guay peels LBs «JAAN Ulaye DU Ga Legal duaSsll GS

sCas hl Ags Ble Bylaall gyal GlSury DLaiead dslioally ClejU |ree Still ode ss ot Sey

57

sells ly! Gly gs ye Geel GLERL stil] (WindPRO) Glpepll ¢ dle pladiul oi Ohta! ods Aha 58

ABres eribs Anblls paneys Ae Y25 cchalsll od Leith by slacll dLiieall cle MEI ares Go ad giell
Falie Gd ae Gud sHggae See UL fal / duds Glalsay! si cdgeill ic! ad cqisrall Gleb Lady
43 Cpe) eal) asl Gs oh AIRE (3 4841 '2003 Ald qancall yo Lsbiglly antl Glades’ ae gill
BAS SS) agan Lgl Glade) oday . teil le lly skal DA S0dBA 5 40dBA Goal (4 eval) Shs

Adgall Aagaill Leage Glob) ee Ailialls

hgh ogee Gl Cibadelll (ga aaeally eepeall 4; Cpe! assed) eed) antl Gi eda! ode il Ge Gay
ebb Julll JUS ayaa) oda jl spe Cus — Call) dy (§ bayine Spire eljal eliul dysladl Gill Ys
GlaLiall (53) ged lj sla ode le Giyae ads bajiee eljal ulllin ga «dal dilais cle dealé yb clill,
GID! cusllly Aighe) Sled) Gye axe Aad bypeas Ges (olish US) 6 40dBA (lla ll ball ta 2 ll
Exrdall eye Ge atl lLadll jell 8 Sagegall Glia gill Ge sae Gyo Gast Sip sleill obey .(olisi JSall a

dai

ce NYY AML Ayal / Apes GLalsay Ash Slice) (8 Ghai dq ball eit of LadG of agall Gad eal
«Dal DIS Glade) aged SUEY) Glacaly alld gay Bde Ui rarall Ghsiee US of adsall gad ail!
Sab Gh ayy able Gut ll clyll Gli gil sill Gaddis Jets Aas Sat ybaall le Cass
Sees Gly sill dats Uo yall 8 qineall GLY) Glu ela} (I) she dale tae GlieY) (§ da shy
(g) Slay sill Des a WAI bye GLuLill ods bale! (G) chy Sblatly clyll Sle ps Ge de pene bis
BY sh qapecall ge Gata) ast) ake etl) bisa gill bya) Coglaall Geiss) asad Sy vuld le els
AN ABA chy DIS hall ne cle) Lem pe: Glebe) SS Gay (gill as lal apsads «(lig sill Ist)
(LO20BA cs sie: yaidial erncall arog le 15 oy day sil Nets Gas At / hI 10 Wee jglet

CHileadll Glos Ge ISAN aysfiy lal) ecinall clad aSsall (8 alba AM) Qing Goes cal Gl) BLEYL
fay (Anica! till ep liad S45 aay lap seceedl Go Le QSL) Sbigy sll ge gill qeeeally dike

59

-60

61

62

Pace | Xxvi
CO
Al-Rajef Wind Power Project — Final ESIA Of onsult

BIg Slacks) he DIS Gye SS) obs ye all Queagged ula LAS Gaga CNL ole che Gay call
ell Slee SLA Cats o(esahe claj) Cpa dail

al 8 5 CAST aad ing (gill Dinall ailye gd Gpecall byes 2(¢) SE

Fale Gad alld aay ELAN Apa / dake Glalsay) ish Sal Spall (8 4 a (DUA Ges Gh Ld 63
ares SIA jplet Y ob eas Gall (2015 IFC) cll) Malad Aalgall Aageill Lege GILE) go gill
les: Mss 30 5 Aull Q§ dels 30

cA) Geshyll day (ba ptns clad eliticl ayylaall sill Ge ol GA plata) GIS Glad ang Y ail Co) itll 25 64
calle OM ISAM (gb Gane 98 LS «Leg: bd 30 Gyo Sly dud gb dele 30 Ge LAST ag oo adsiall Ge
+ Gblidl oe (8 adi Lid Glo 10

Ale GW Saal) Gil GB lee all Gases SBE pee ot absiall ge ah Lads oF gall Gad culld e565
ell alge sloall ejall 4d GS Ga [AMT galinall Geass @Agaill Ide Gf Ada Gl) alld gays agus
coe cllttley cobsall dash he igh cilly egg piall dilate (8 Sailall clyl oladl old cull eas pila US
cops ol) G8 Gla) (8 Saas al Geasey ob a Hay -pall Lal) go 8 SBI Genes dale
stab Ags BLES GS gS cllitley «Spal
Ags) SkisLerall ghey silSAIl ayatty agl cLaull adgall (8 allel 2) taal! ecinall igi gh Gay cll ay, 66
oka She (gy (EM Cases) Anal) GSE bl lap seed) Ge Nha GSI) Gly gill UB Gases ve
Ajle elpesd Aibaie slay) Sal Jase cle DDR Gye GSE) ode yo aa Aueaged Guilt at Gf Ga YL
Sigil se yas I/ 5 JBI Gad jabs

PAGE | XXVIL
ECO

Al-Rajef Wind Power Project — Final ESIA ‘Consult

5 Epil) SL Ss Cl syeaall Spey ge Asal CSN eein all MdLuy dare le ES! GSE Jeti, .67
GIS ye GST ody paid calld wey Laney ech! keds Gly glll oe ge adel) uli Ge G1 stil
SSE ods ge Sa Geletey! tall SY) au b ely sill Aaliny Aol Gulshan bby Apel

[Shadow
30 minutes per day %* Shadow Receptors ~ Wind Turbine
30_hours per year

Caaf Aa38 bias DUB Ganzesd l6all spl gl (3) USS

Village Area

Apsley de lain) Gig ll (xii)

eh ALM) ey hall bye ye Ayzill Apaall Cilecigall da ll Sela, Gelaa) Cay ll Gard Se 68
pI) gall cle (Maney ce ayhy Aylally «pamerys 42Yo9 dal
Heal) GB peasy Stay) Aalall Leadll Jats Saal) hecinall cll Jal Gay tall Jud dugiyll LLG =
Bole She) Laid puene GLLs (cle Abjavill ByLail 52yame Sly cSlailly Ae Lineal (98 cs 93 JS 5 (4 Suse
Sy Hoel HM ALY, ALLA days od Lea Cilescig all oda ALES (Colas pally ASIAN sly) 8 250i
wdsall Hee 93S oh gs Yas (SIM) SY! Gale

PAGE | XXvII
Al-Rajef Wind Power Project - Final ESIA

OF.

daddy] Ua, fill Gane a Cilecigall ull dels (All Quis Alay), elas) Gbsaill gas]
gUladll (.8 LE aaltie ages are (I) eral rsal Gas Ge La (silly «alge Bae ol} alld ojeay Las
Cygne Ge Deed HN see cle cles! SS igi lity Leal Gb ul (Se All Galally peSall
Ani ie Rigay poet i Ay Sue) Laadll JA pliall Gi Gat Glecigll sll ApLatiN) sactall (A) Allaah
Cilaine (gi SLA gt LS clsidl Malate Gi Aa laal ULE Gb gall ye Glecigll obs iS Al (¢) ¢ Ca
(sg galy Six) dahil (64 gsi

eel g SN alah aot y Abeta) GUY) aut

als Guba DI Ge plea) acinall dye QE ASLEdlly Aypully pla) gy pdall lay Mle poled! gb! 69
2 All WAV! Lela AWyguall gal DA yo US, egg pall Gye Udayall ode Gd Gla) acinsll als
wdaill Was

Ala ye DIS ee Lah 30 yay ce Lay! Alnye DA ee dees 200 gat ey pall igus dis Uaye (545.70

shed! ji) alld Gl} MdLaYly Seo ae Gaal gl} gla! acinall abil Cash sil jyleall Giggs -Jsutill

Astaedl All gueed ob Le as cl} pees of Se: Nay -laall ecinall ole GAY Aca! Aggecall eels
sagidins Gyles aby dibidll Gist

UNI oka jue) Gass glad) I) Glues andi Gelade y! cial) AY) audi Luho DA ge ob call ey .71
cel Ol aay ecpleall ecinall cline! ee eal! Jatt Jac ALS Authy sleicl yylaall due gill ies Anat!
th lL al ass 4b4)

Tes Aas ee tial Ge ee Grad cle Span) gd Avily Adaall Glecinall G9 Guay Ghia sill bo)
fAscleigy) Ayeiill daledall jgbeall Glaljall

LEY) lays DIA Glaall ecinall agin ill SyaLall jabs Byala) UVLeel! eel! Gaayd one past

abl als All Colially Ayla) Gblgally GDlagall Jualdi yy rybaall aad Gl dsiall Gey -auttll,
$Sayaill oly DUA Ye Igialles (Sy Gar Gi cally lad) ecinall

gt Ge: Qzeall Gayill 381 lela) ode The Ja ol Giaay glad cipal LE Quist Glee! aati
teluall

Cdl deal Gad ile Gl) clgd AS Leal) lal ectnall ab GS (al ABLEY! SYLadl Jae aa
5 (Colne) Ql still Quad Shall aus (gle) Ayslaall Glpdtly Ghleall egal

solid) Sg 8 deal ecinall ably aygbeall Ga Glagleall pty pciueall SLatY! glace

PAGE | XXxIx
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

EXECUTIVE SUMMARY
BACKGROUND TO THE PROJECT

1. In 2007, the “Master Strategy of the Energy Sector in Jordan” was updated and provided a vision for
the development of the energy sector till the year 2020, where one of its main outcomes was the need
to diversify energy resources and increase the share of renewable energy to 7% in 2015 and 10% in
2020 — with the major share coming from wind and solar power.

2. In accordance with the above, the renewable energy sector in Jordan is gaining momentum since the
“Renewable Energy and Energy Efficiency Law No. (13) of the year 2012” entered into force. This law
established the basis in Jordan for the submission of renewable energy project proposals by the private
sector to the Ministry of Energy and Mineral Resources (MEMR).

3. To this extent, Green Watts Renewable Energy (GWRE) (hereafter referred to as ‘the Developer’) has
been selected by MEMR for the development of an 82Mega Watt (MW) Wind Power project in Ma’an
Governorate (hereafter referred to as ‘the Project’).

4. The Ministry of Environment (MoEnv), in accordance with the “Environmental Impact Assessment
Regulation No. (37) of 2005”, requires a Project of this scale and nature to undertake an Environmental
and Social Impact Assessment (ESIA) in order to obtain the environmental permit and commence with
construction and operational activities. In addition, the Developer will be seeking financing for the
Project from International Financial Institutions — such as the International Finance Corporation (IFC).
Therefore, the Developer wishes to design and manage the Project in accordance with good
international industry practice and standards.

5. This document provides the main outcomes of the ESIA that was undertaken for the Project and which
was prepared in accordance with the “Environmental Impact Assessment Regulation No. (37) of 2005”
and the IFC “Performance Standards in Environmental & Social Sustainability” and “Environment,
Health, and Safety (EHS) Guidelines”.

PROJECT DESCRIPTION

(iv) Project Location

6. The Project is located within the western borders of Ma’an Governorate in the South of Jordan on the
Sherah highlands, approximately 200km south of the capital city of Amman. The closest villages to the
Project site include: (i) Al-Rajef and Dlaghah & Rassees both of which are located on the western
border of the Project site, (ii) Taybeh which is located around 3km to north of the Project site, and (iii)
Fardakh and Sadaqah located to the eastern borders of the Project site at a distance of around 2.5 and
1.5 km respectively. Refer to Figure A below.

7. The Project area is approximately 7.6km’ which will be used for the development of the 82MW Wind
Farm Project. The 7.6 km’ consists of 49 parcels of land that have been leased by GWRE from the local
community land owners (mainly Al-Rajef, Dlaghah and Taybeh) for the development of the Project
(represented in green in the figure below). Such leased lands are spread over an area of 26km? which
represents the Project boundary (represented in blue in the figure below).

Pace | Xxx
ECO

Al-Rajef Wind Power Project — Final ESIA Consult

(v)

(vi)
10.

Figure A: Project Location

Project Components

The key component of the Project includes the wind turbines. There will be 41 wind turbines spread
over the leased lands, each with a 2.0MW capacity. The turbine model has a hub height of 80m, rotor
diameter of 114m and thus a tip height of 137m.

Other Project components include the following:

Electrical Equipment: the Project will feed electricity directly into the National Grid for end users.
There are several electrical equipment which are required to convert the electricity produced from
the turbines in a form that is appropriate for connection with the High Voltage National Grid. This
includes transformers, inverters, and connection cables; and

Infrastructure and Utilities: those include (i) offices used for normal daily operational related work
and a warehouse for storage of equipment and machinery, (ii) road network for access to the site and
turbines; (iii) substation which collects electricity generated from the turbines and connects with the
national grid through an overhead transmission line.

Project Phases

The likely activities to take place during the Project development include three distinct phases: (i)
planning and construction, (ii) operation and (iii) decommissioning each of which is summarized below.

Planning and Construction: this mainly includes preparing a detailed design for the Project,
transportation of the various Project components to the site, and site preparation activities for
installation of the wind turbines and various other components. Site preparation will include
excavations and land clearing activities. Such activities will be undertaken by an Engineering,
Procurement, and Construction (EPC) Contractor appointed by the Developer (known as Gamesa);

Operation: such a Project requires limited operational activities which mainly include maintenance of
the turbines and the various electrical equipment. This includes for example, turbine and rotor
maintenance, lubrication of parts, washing of blades, maintenance of electrical components, etc.
Operation of the Project will be mainly undertaken by Gamesa; and

Decommissioning: according to the agreement to be signed between the Developer and the National
Electric Power Company (NEPCO) for 20 years, NEPCO has the option to acquire the Project at the

PAGE | XXXI
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

end of the term and continue operating it at a mutually agreed price with the Developer. If NEPCO
and the Developer cannot agree on such a price, then the Project will be completely
decommissioned.

11. According to the current timeline, construction of the Project is anticipated to commence around
August 2016 and will require approximately 22 months for construction and commissioning (i.e. till
June 2018). Operation of the Project is therefore anticipated to commence in June 2018 for a period of
20 years.

THE ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT OF THE PROJECT

12. The Project will result in crucial positive environmental and economic impacts on the strategic and
national level given the current challenges the energy sector in Jordan is facing. Such positive impacts
are important to consider and take into account and include the following:

= The Project allows for more sustainable development and shows the commitment of the Government
of Jordan to realizing its Energy Strategy and meeting the set targets for renewable energy sources;

= The Project will contribute to increasing energy security through reliance on an indigenous,
inexhaustible and mostly import-independent energy resource. The expected electricity generation
from the Project will serve the annual electricity needs of more than 60,000 local households;

= The Project will produce clean energy which will contribute to lowering electricity generation costs
when compared to the current costs associated with liquid fuels, and thus leads to a substantial
decrease in the Government of Jordan’s fiscal deficit; and

= The clean energy produced is expected to reduce consumption of fuel oil and/or natural gas currently
used at thermal power plants for electricity generation in Jordan. This will help in reducing
greenhouse gas emissions as well as air pollutant emissions — the Project is expected to offset more
than 160,000 ton of CO, annually.

13. On the other hand, the Project will result in certain negative environmental impacts. Nevertheless, the
ESIA concludes that such impacts do not pose any issues of concern, and through the implementation
of the appropriate mitigation and monitoring requirements they are considered not significant. Such
mitigation and monitoring measures are discussed briefly below for each environmental/social
receptor, and are presented in details within the Environmental and Social Management Plan (ESMP) in
the ESIA document.

14. The Project will result in impacts on the following environmental/social receptors each of which is
discussed in details throughout this summary: landscape and visual; land use; geology and hydrology;
biodiversity; birds (avi-fauna); bats; archeology and cultural heritage; air quality and noise;
infrastructure and utilities; occupational health and safety; community health, safety and security; and
socio-economic conditions.

(xiii) | Landscape and Visual

Description of Baseline Environment

15. The Project site mainly consists of a series of small hills and ridges on the plateau of the Sharah
highlands at altitudes ranging between 1550-1700m above sea level. The landscape of the Project site
can be described as arid with frequent rock outcrops on hillsides. The Project site is barren and heavily
degraded with few vegetation strips and scattered trees.

PAGE | XXXII
ECO

Al-Rajef Wind Power Project — Final ESIA Consult

16. In addition, the landscape and visual character of the surrounding areas was investigated. There is only
one key visual receptor in the area (located 16km to the northwest) which is the Petra World Heritage
site — a major touristic site in Jordan known for the city of Petra which includes the Treasury (Khazneh).

Assessment of Potential Impacts and Identification of Mitigation and Monitoring Measures

17. The key anticipated impact from the Project is during the operation phase and which relates to the
interaction of the Project with the character of the surrounding landscape and any key visual receptor
which might be present.

18. To study such impacts a visibility analysis was undertaken through a computer software (WindPRO)
which aims to identify the number of turbines that would be visible from nearby areas.

19. The most important outcome of the assessment is that from the main part of the Petra world heritage
site, where the most important key visual sensitive receptor is located (i.e. Petra city), no views to the
wind farm could be identified due to the fact that it is located at the ground of a valley surrounded
with side-valleys and mountains with steep climbs.

20. Some turbines could be visible from other areas in the world heritage site, but those are limited to the
tops of mountain ranges. Such areas are vacant with no touristic attractions, except for a site known as
Jabal Haroun (Shrine of Prophet Aaron) — considered a minor touristic site in the Petra region.
Nevertheless, accessibility to such areas is very limited due to the existence of steep climbs and/or the
need for a long exhausting walking hike. In addition, views from such areas to the wind farm would be
very distant and can hardly be seen as noted in the figure below. Finally, it is important to note that
GWRE has obtained the approval of Petra Development and Tourism Region Authority (PDTRA) for the
development of the Project.

Google earth

Figure B: Virtual View from Hilltops in Petra World Heritage Site towards the Project Site

PAGE | XXXII
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

(xiv) Land Use

Description of Baseline Environment

21. The ESIA investigated the formal and informal (or ‘actual’) land use of the Project site area as discussed
below.

22. The ESIA investigated the formal land use planning as set by the various governmental institutions
(such as the Ministry of Municipal Affairs, Petra Development and Tourism Region Authority, Ministry
of Environment, Ministry of Agriculture, etc.) and concluded that there is no conflict with such set land
use plans.

23. With regards to the actual land use of the Project site, several site visits were undertaken as well as
detailed consultation with affected communities to determine if the Project site provides any value.
Based on that it was concluded that the local community of Al-Rajef and Dlaghah & Rassees undertake
agricultural and grazing activities during specific times of the year in the Project area (generally
between February and July). In addition, the area in general is known for nomadic settlements during
specific times of the year (generally between April and September) whom also undertake grazing and
agricultural activities.

Assessment of Potential Impacts and Identification of Mitigation and Monitoring Measures

24. Given that the Project does not conflict with any of the formal land use planning set by the various
governmental entities above, there are no impacts on formal land use.

25. With regards to the informal land use, the Project development could affect the activities currently
undertaken by the local community and nomads in the area. However, such impacts are minor and not
significant. The Project components have a very minimal footprint (around 7% of the land leased areas
and 2% of the total Project boundary area) — therefore agricultural and grazing activities currently
undertaken by the local community can continue to take place in other undisturbed areas.

26. In addition, based on consultations with the nomads it was understood that they general occupy the
Rajef region on a yearly basis (between April and September), but do not settle in the exact specific
area every year. Therefore, even if some of the Project components (which as discussed earlier are of a
minimal footprint) are within an area in which a nomad is currently settling, in later years (during
construction and operation) nomads could simply set up their tents on other nearby areas. Moreover,
their agriculture and grazing activities would not be affected as those can continue to be undertaken
with the Project development.

27. The ESIA requires that the Project Operator allow nomadic settlers as well as local community
members to continue with their grazing and agricultural activities in the Project area. The Developer is
committed to such an issue as this was included as a term within the land lease agreements that were
signed with the local community land owners.

(xv) Geology and Hydrology

Description of Baseline Environment

28. In general the geology of the Project area consists of limestone, dolomitic limestone and dolomite with
intercalated beds of sandy limestone, chalk, marl, gypsum, chert and phosphorite. Moreover, the
Project site is located within three surface water basins which include the North Wadi Araba, South
Wadi Araba, and Jafr surface water basins; each of which has an annual discharge of 46 MCM, 8 MCM,
and 13 MCM respectively. In addition, the Project site is located in the Jafr groundwater basin with a
sustainable yield reported between about 500 and 1000 m?/km?/year.

Pace | XxxIv
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

Assessment of Potential Impacts and Identification of Mitigation and Monitoring Measures

29. The only anticipated potential impacts during the construction and operation phase from Project on
geology and hydrology are related to improper management of waste streams (solid waste,
wastewater, hazardous waste, etc.) which could contaminate and pollute soil which in turn could
pollute groundwater resources. However, the ESIA has identified adequate mitigation measures which
aim to control such impacts and ensure proper housekeeping practices are implemented throughout
the construction and operation phase of the Project.

(xvi) Biodiversity

Description of Baseline Environment

30. A biodiversity survey was undertaken at the Project site. The survey concludes that the site is of low
ecological significance due to its natural setting; being barren and heavily degraded with few
vegetation strips and scattered trees of remnant forests that use to prevail in the entire mountain of
Al-Rajef. The site has been heavily degraded due to massive grazing, tree cutting and ploughing that
have occurred extensively throughout the site for decades.

31. In addition, most recorded floral and faunal species are considered of least concern and common to
such habitat areas. However, an important issue that must be taken into account is the Spur-thighed
Tortoise which is considered threatened at the national level and was recorded within the Project site.

Assessment of Potential Impacts and Identification of Mitigation and Monitoring Measures

32. The key impact anticipated from the Project is during the construction phase. This includes impacts
from site preparation activities which are to take place for installation of the turbines and the various
Project components. Such construction activities could result in the alteration of the site’s habitat and
could potentially disturb existing floral and faunal species. However, as stated earlier the site is
considered of low ecological significance. Nevertheless, a detailed survey must be undertaken before
commencement of any construction activities to identify the presence of any tortoises within assigned
areas for construction. Should any tortoises be recorded, they should be relocated outside of the
Project site.

(xvii) Birds (Avi-Fauna)

Description of Baseline Environment

33. A bird baseline survey was undertaken at the Project site in 4 different seasons to include spring 2012,
autumn 2012, autumn 2013 and spring 2015. The objective was to observe and record the number and
behavior of migratory and resident soaring birds passing through the Project site. A total of 547
monitoring hours were undertaken during the spring season and 250 hours during autumn.

34. Based on the surveys, the total number of target migratory birds recorded was around 11,000
belonging to 18 key species. Of those, only 5 had an IUCN conservation status and their numbers were
significantly small — around 12 species representing 0.1% of the total. In addition, of 11,000 birds
results shows that two species account for most of the records — the Honey Buzzard and the Steppe
Buzzard, accounting to around 94% of the total.

35. The total number of migrating birds during the spring represents around 97% of the records compared
to only 3% in autumn, indicating that the Project site is used much more heavily by migrant species
during spring compared to autumn.

PAGE | XXxV
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

36. On the other hand, the target resident birds recorded throughout all the surveys belong to 3 species
only. All those species have an IUCN status of Least Concern — however they have important breeding
populations at the national level. In total, 132 records were noted. However, it is important to note
that the records do not indicate the total number of different birds of such species, as the same
resident individuals were constantly using the area at different days.

37. The assessment concludes that the Project site is not located within a highly sensitive area as explained
below. Comparing the results to other areas in Jordan where similar studies were undertaken by other
wind farm developments (and where data was available) reveals the following:

= The number of migratory birds recorded is relatively small, especially when compared to other areas
that are closer to the rift valley and its margins (the main migration route in Jordan). In such areas a
much higher number and diversity of migratory soaring birds were recorded. As the Project site is
located at a distance from the rift valley and its margins it is not considered within an area of
intensive passage of migratory birds; and

= Number of resident bird species and their activity in the Project area is much lower when compared
to other areas, especially those located closer to Important Bird Areas (IBA) in Jordan. In such areas a
higher number of species and higher activity was recorded especially of those with an important local
conservation status (such as the Griffon Vulture).

Assessment of Potential Impacts and Identification of Mitigation and Monitoring Measures

38. The key impact on birds is during the operation phase and which is mainly related to risks of strikes and
collision on both migratory and resident soaring birds. Such impacts could have crucial effects
especially on certain species which have an international and/or local conservation status.

39. However, to control such impacts the ESIA requires that a birds monitoring plan is implemented during
the operation phase of the Project. Monitoring must be undertaken at the Project site by qualified
ornithologists’ continuously and mainly throughout the spring and autumn season. The objective of the
monitoring is for collision avoidance through observer-led turbine(s) shutdown in situations which
pose an imminent risk on a list of key species of concern that has been identified. In addition, the
monitoring plan must be complemented with a carcass search plan implemented during operation to
demonstrate the effectiveness of the monitoring and allow an estimation of the annual number of bird
deaths caused by the turbine. Additional details on the monitoring and carcass search plan is provided
in the ESMP.

(xviii) Bats

Description of Baseline Environment

40. A bat survey was undertaken at the Project site. Bat activity was very low as only 1 species was
recorded with minimal activity. This species is considered of lest concern and the most common
species in Jordan that is found in all types of habitats across the country.

41. Such low activity is attributed to the natural characteristics of the Project site being arid with very low
vegetation coverage, which do not offer an attractive feeding habitat for bats.

Assessment of Potential Impacts and Identification of Mitigation and Monitoring Measures

42. The key impacts on bats are during the operation phase and which are mainly related to risk of bat
strikes and collisions with rotors of the operating wind turbines. However, as noted below bat activity
within the Project site is minimal and therefore such impacts are considered minor and not significant.

43. Nevertheless, the Project Operator must implement a bats mortality monitoring program for a
duration of 6 months during the early operation phase of the wind turbines. The mortality monitoring

Pace | XXXVI
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

program must be undertaken once per month and must include carcass search through visual
observations around each wind turbine. Based on the outcomes, should no issues of concern be
identified, the monitoring program can be discontinued (this is the most likely scenario to occur). In the
highly unlikely event that any issues of concern are identified (high bats mortality recorded) then
additional investigations must take place on the sources of attraction of bats to the site (which are
likely to be from external factors) and based on that appropriate mitigation measures must be
identified.

(xix) Archeology and Cultural Heritage

Description of Baseline Environment

44. An archeology and cultural heritage survey was undertaken for the Project site by the Department of
Antiquities (DoA). The survey identified 18 sites which were considered of archeological importance
and which are located in the Project area in general (only 6 of which are located within the leased land
areas). Such sites include remains of streets, building structures, architectural elements, etc. which
generally date back to the Nabataean/Roman period.

45. Such sites are considered important given their archeological and cultural value however they are not
unique or distinctive and most importantly would not affect the Project development. Such sites can
be found extensively especially in the Petra Region and other mountainous areas in Jordan.

Assessment of Potential Impacts and Identification of Mitigation and Monitoring Measures

46. The key impact anticipated is during the construction phase. This includes impacts from site
preparation activities which are to take place for installation of the turbines and the various Project
components. Such construction activities could result in the disturbance and damage of such
archeological sites if not taken into account properly.

47. To this extent, the detailed design prepared has avoided sitting any of the Project components (to
include the turbines, roads, substation, warehouses, etc.) within such delineated areas of archeological
importance along with an appropriate buffer zone. In addition, the ESIA has identified proper
mitigation and monitoring measures to be implemented during the construction phase to ensure the
protection of such sites. This includes measures such as proper planning of construction activities to
take into account those sites — such as proper movement of machinery and equipment in the area,
ensuring proper code of conduct is enforced by workers, etc.

48. In addition, there is a chance that throughout such construction activities, archaeological remains
buried in the ground are discovered. Improper management (if such sites are discovered) could
potentially disturb or damage such sites which could potentially be of archeological importance.
Nevertheless, the ESIA identifies appropriate “chance-find” procedures which should be implemented
should such remains in the ground be discovered throughout the construction phase.

(xx) Air Quality and Noise

Description of Baseline Environment

49. An air quality and noise baseline monitoring survey was undertaken at the Project site and nearby
receptors (to include the villages near the Project such as Al-Rajef, Dlaghah & Rassees, Fardakh and
Sadaqah). The monitoring concludes that parameters monitored for air quality are within the
maximum allowable limits for pollutants (as stipulated within the Jordan Standard 1140/2006 -
Ambient Air Quality). In addition, generally noise levels are also within the maximum allowable limits
for noise set for the area (as stipulated within the Instruction for Reduction and Prevention of Noise of

PAGE | XXXVII
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

2003). However, some exceedances were recorded but are not attributed to any major source of noise
generation or pollution, but rather from high wind speeds in the area and other minor factors.

Assessment of Potential Impacts and Identification of Mitigation and Monitoring Measures

50. The main impact anticipated is during the construction phase. This includes impacts from site
preparation activities which are to take place for installation of wind turbines and other Project
components. Such construction activities will likely result in an increased level of dust and particulate
matter emissions, which will temporarily impact ambient air quality. In addition, the use of machinery
and equipment are expected to be a source of noise and vibration within the Project site and its
surrounding.

51. However, the ESIA has identified adequate dust control measures as well as noise suppression
measures to control such impacts. It is important to note that there are other important impacts
during the operation phase related to noise generated from wind turbines, which could affect nearby
receptors (such as Al-Rajef village). Those are discussed separately under Community Health, Safety
and Security below.

(xxi) Infrastructure and Utilities

Description of Baseline Environment

52. This section discusses utility and service supply infrastructure to include: (i) water resources and
utilities; (ii) wastewater, solid waste, and hazardous waste utilities; (iii) road networks; and (iv)
aviation, telecommunication, television and radio links.

a. Water Resources and Utilities: water supply to the Project will most likely be from the water supply to
the Rajef area which is served by the Wadi Mousa water supply system which consists of 13 wells
with a total supply capacity of 2.5MCM/year and a dedicated water supply network.

b. Wastewater, Solid Waste, and Hazardous Waste Utilities
- Wastewater from the Project will most likely be disposed at the Wadi Mousa or Ma’an WWTP.

- Solid waste will most likely be disposed at Al-Basta Landfill (for municipal waste) and Shabit Al Dabe
landfill (for construction debris).

- Hazardous waste will likely be disposed at the Swaqa Hazardous Waste Treatment Facility.

c. Road Networks: the Project site is mainly accessed from Highway #15 (better known as the ‘Desert
Highway’) which is the major route in Jordan and connects the capital city of Amman with the
southern Governorate of Jordan (Aqaba, Ma’an, Karak, Al-Tafileh). From Highway #15 an exit is taken
to Highway #35 (or better known as the ‘King’s Highway’) which leads directly to the Project site.

d. Aviation, Telecommunication and Television and Radio Links

- The closest civil airport in the area is the King Hussein International Airport located in Aqaba and
around 70km southwest of the Project site. In addition, the closest military air base is the King Feisal
Airbase located around 65km to the east of the Project site.

- Within the central parts of the Project site are broadcasting towers for all three (3) Jordanian
telecommunication companies (Zain, Orange, and Umniah).

- There are no television and radio broadcasting towers in the Project area or its surroundings.

Assessment of Potential Impacts and Identification of Mitigation and Monitoring Measures

a. Water Resources and Utilities: water requirements of the Project during construction and operation
are minimal and are expected to be easily supplied with no constraints on the existing users.

PAGE | XXXVIII
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

b. Wastewater, Solid Waste and Hazardous Waste: all such quantities generated during the
construction and operation phase are minimal and are expected to be easily handled by the utilities
discussed above.

c. Road Networks: the EPC Contractor has undertaken a Transport Study which analyzed the entire
route for transportation of the Project components from the port of Aqaba till the Project site. The
study concludes that the suggested route for the transportation of the Project components is feasible
but there are several accommodations which must be taken into account. This mainly includes
bridges which need to be bypassed (due to the heavy loads of trucks) through existing detours
available on the highways, overhead utility cables which must be lifted (due to height of transporting
trucks) and slants on the highway which must be filled. The EPC Contractor is expected to implement
the provisions of the Study and coordinate and obtain the permits from the relevant authorities for
the above accommodations required before commencement of any transportation activities.

d. Aviation, Telecommunication and Television and Radio Links: formal communications were
established with the relevant governmental entities responsible for such infrastructure elements to
include the Civil Aviation Regulatory Commission (CARC), Telecommunication Regulatory
Commissions (TRC), and the Jordan Radio and Television Corporation (JRTV). No issues of concern
were raised by those entities with regards to the Project, but there are routine additional
requirements which must be provided by the Developer at a later stage of the Project development
and which are highlighted within the ESIA study.

(xxii) Occupational Health and Safety

Description of Baseline Environment

53. With regards to occupational health and safety, a description of baseline environment is irrelevant.

Assessment of Potential Impacts and Identification of Mitigation and Monitoring Measures

54. During the construction and operation phase there will be generic occupational health and safety risks
to workers which increase the risk of injury or death due to accidents. This includes risks from working
at heights, electric shocks and burns, moving machinery, etc.

55. Nevertheless, to control such impacts, the EPC Contractor and Project Operator have prepared a
detailed Occupational Health and Safety Plan (OHSP) for the construction and operation phase. The
objective is to ensure the health and safety of all personnel in order to maintain a smooth and proper
progress of work at the site and prevent accidents. The EPC Contractor and Project Operator are
expected to adopt and implement the recommendations/provisions of the OHSP throughout the
Project construction and operation phase.

(xxiii) Community Health, Safety and Security

Description of Baseline Environment

56. With regards to community health, safety and security, a description of baseline environment is
irrelevant.

Assessment of Potential Impacts and Identification of Mitigation and Monitoring Measures

57. The key impacts anticipated are during the operation phase and which are related to noise and shadow
flicker from the operating turbines. Such impacts could potentially be a source of disturbance and
nuisance to the receptors and residents of the nearby villages such as Al-Rajef.

PAGE | XXXIX
ECO
Al-Rajef Wind Power Project - Final ESIA (©)

58. To study such impacts, a modelling software was used (WindPRO) to predict the sound propagation
from the Project’s wind turbines and expected level of shadow flicker on the nearby receptors to
include the villages of Al-Rajef, Dlaghah & Rassees, Taybeh, Fardakh and Sadaqah.

59. With regards to noise, the model took into account most adverse/worst-case assumptions. Results
were then compared with the Jordanian “Instruction for Reduction and Prevention of Noise for 2003”
which requires a maximum allowable limit of noise levels in villages of 50dBA and 40dBA during
daytime and nighttime respectively. This Instruction has more stringent limits when compared to the
IFC Guidelines.

60. Results of this modeling indicates that the maximum allowable limits for noise identified within the
Instruction would not be exceeded in any of the nearby villages, with the exception of small limited
parts at Al-Rajef village — where such limits will be exceeded during nighttime only. Taking a closer look
at Al-Rajef area, the limited parts where such exceedances are expected (those areas which lie up till
the 40dBA orange line in the figure below) mainly include a number of dwellings (highlighted in blue
below in the figure below). Such exceedances are from a number of turbines only located in the
northwestern part of the Project site.

61. Again it is important to note that the modeling results took into account a most adverse/worst-case
assumptions where in reality noise levels are expected to be lower. Nevertheless, to ensure
compliance with Instruction limits during nighttime, the Developer is required to implement a wind
turbine reduced power operation strategy for the turbines causing exceedances. The strategy must
take into account several factors such as: (i) undertaking baseline noise measurements at the village
before operation to cover a range of wind speeds and wind directions, (ii) retake such measurements
again once the turbines are operational, (iii) based on that, the required reduced power measures can
be identified (operation in a noise-reduce mode or shut-off of the turbine) and the conditions in which
they are required (e.g. during eastern winds that exceed 10m/s, turbine 15 must be operated in a
noise-reduce mode of 102dBA) .

62. In addition, a grievance mechanism must be in place to allow the local community to submit
complaints regarding nuisances related to noise from the turbines (however this is highly unlikely once
the reduced power strategy is implemented). Nevertheless, in such cases compensation measures
must be implemented to limit such impacts through for example sound reducing windows (double
glazed), planting of trees and shrubs, etc.

Pace | XL
Of
Al-Rajef Wind Power Project — Final ESIA Consult

Figure C: Noise Contours for Potentially Affected Receptor Locations in Al-Rajef

63. As for shadow flicker, the model also took into account the most adverse/worst-case assumptions.
Results were then compared with the IFC EHS Guidelines for Wind Energy (IFC, 2015) which
recommend that shadow flicker effects not exceed 30 hours per year and 30 minutes per day.

64. The results indicate that there are no issues of concern in any of the nearby villages with the exception
of limited parts in Al-Rajef village which are expected to experience more than 30 hours per year and
more than 30 minutes per day. The figure shows that about 10 buildings only are situated in such
areas.

65. However, it is important to note that a realistic shadow flicker effect is expected to last about one third
of the calculated worst case time. This is due to the fact that the model assumes a worst case scenario
which assumes that the rotor place is always facing the sun. However, in reality the prevailing wind
direction in the Project area, which influences the position angle of the rotor place and therefore the
area of shadow flicker, is from northwest. This means that shadow flicker will mostly occur in southeast
direction, and therefore outside of Al-Rajef village.

66. Nevertheless, a grievance mechanism must be in place to allow the local community to submit
complaints regarding shadow flicker nuisances from the turbines (however this is highly unlikely given
realistic effects of shadow flicker). In such cases, compensation measures must be implemented to
limit such impacts through for example introduction of vegetative buffers as a barrier for shadow
flicker and/or providing window blinds.

67. Other impacts on community health and safety include impacts from public access to Project
components, impacts from blade/ice throws from turbines, tower glints, and other. However, those
are considered not significant and appropriate mitigation and monitoring measures have been
identified in the ESIA to control such impacts.

PAGE | XLI
Olu
Al-Rajef Wind Power Project — Final ESIA Consult

Shadow

30 minutes per day %* Shadow Receptors ~ Wind Turbine Village Area
30_hours per year

Figure D: Spatial Occurrence of Shadow Flicker and Duration in Al-Rajef

(xxiv) Socio-economic Conditions

Description of Baseline Environment

68. The main socio-economic conditions of those local communities near the Project site (mainly Al-Rajef,
Dlaghah and Rassees, Taybeh, Fardakh, and Sadaqah) can be summarized as follows:

= The main livelihood and employment patterns of those local communities include public service (and
mainly in military service) and secondarily in industry and trade but which is limited to small scale
retail trade establishments only (such as retail trade in food and beverage). Such communities also
engage in livestock raising and agricultural activities but for self-sufficiency purposes rather than as a
source of income.

= One of the main socio-economic challenges facing those communities is the relatively high poverty
and unemployment rates. This is attributed to several factors, which includes amongst others: (i) the
lack of governmental and private sector investment projects that can employ labor and thus
positively impact poverty as well as unemployment levels; (ii) the economic base of those
communities is primarily military service which is considered a low paying job; (iii) such communities
have not benefited from the growth in tourism sector in the Petra area similar to other communities
within the region (such as Wadi Mousa).

PAGE | XLII
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

Assessment of Potential Impacts and Identification of Mitigation and Monitoring Measures

69.

70.

71.

From the onset of the Project, the Developer has shown commitment and responsibility towards local
community development and engagement, through hiring various local community members at this
stage of the Project as well as other social responsibility programs which were already implemented.

At a later stage, the Project will create around 200 job opportunities during the construction phase and
around 30 job opportunities during the operation phase. The Developer is aiming to hire local
community members to the greatest extent possible. In addition, the Developer is committed to other
social responsibility programs towards the local community. This, to some extent, could contribute to
enhancing the living environment for its inhabitants and elevate their standards of living.

Nevertheless, the ESIA has provided recommendations to the Developer which aim to enhance such
positive impacts. The ESIA recommends that the Developer adopt and implement an Action Plan for
working with the local community members. The Plan should at a minimum consider the following:

Manage expectations so that local communities are realistic about opportunities from the Project
and clearly identify commitments by Developer related to social development;

Identify the number of skilled and unskilled job opportunities targeted to the local community
throughout the construction and operation phases. The developers are expected to provide in details
the qualifications and skills required and constraints of local community members and to which
extent those could be addressed through capacity building;

Present transparent recruitment procedures for the local community. Such procedures must provide
equal opportunities for all, including females;

Detail additional areas where local community members can be involved besides job opportunities
provided they have the required skills and expertise (e.g. appointment of local contractors); and

Ensure timely and continuous communication and dissemination of information between the
developers and the local community members.

Pace | XLII
ECO
Al-Rajef Wind Power Project - Final ESIA (©)

1. INTRODUCTION
1.1 Project Background

In 2007, the “Master Strategy of the Energy Sector in Jordan” was updated to provide a vision for the
development of the energy sector till the year 2020, given the increasing energy demands and challenges
facing the sector at that time. The updated Strategy became known as the “Updated Master Strategy of
the Energy Sector in Jordan for the period (2007-2020)”. One of the main outcomes of the “Updated
Master Strategy” was the need to diversify energy resources and increase the share of renewable energy
to 7% in 2015 and 10% in 2020 — with the major share coming from wind and solar power.

To this extent, and in accordance with “Updated Master Strategy”, the renewable energy sector in Jordan
is gaining momentum since a temporary Renewable Energy and Energy Efficiency Law was approved in
March 2010 and officially entered into force in April 2012, known as the “Renewable Energy and Energy
Efficiency Law No. (13) of the year 2012”.

This law established the basis in Jordan for the submission of renewable energy project proposals to the
Ministry of Energy and Mineral Resources (MEMR) by the private sector. In May 2011, MEMR issued a
Request for Expressions of Interest (REOI) in order to promote the investment opportunities in renewable
energy projects and to select the possible projects under the “Direct Proposal Submission Procedure” set
out in the Law.

Developers have responded at the end of July 2011 by submitting Expressions of Interest (EOI) to MEMR.
Following the evaluation of such EOI, MEMR invited the shortlisted developers to enter into a
Memorandum of Understanding (MOU) with the objective to undertake all due diligence needed in order
to submit a Proposal for the proposed projects.

Only those wind power projects will be selected for further development in accordance with the criteria
and procedures developed by MEMR and set out in the “Instruction and Requirements for Proposal
Preparation and Submission for Wind Power Projects”. In 2015, and based on the “Direct Proposal
Submission Procedure”, MEMR selected 4 Wind Farm developers with whom it is currently undertaking
negotiations.

Within this context, Green Watts Renewable Energy (GWRE) has participated in submitting an EOI to
MEMR as part of the “Direct Proposal Submission Procedure” for the development of a Wind Farm Project
in Ma’an Governorate. GWRE was selected by MEMR for the development of an 82 Mega Watt (MW) Wind
Farm project, and has obtained the Cabinet approval on 20 September 2015 and is expected to sign a
Power Purchase Agreement (PPA) in October 2015.

GWRE (also referred to as ‘the Developer’ throughout the document) proposes to develop a Wind Farm
project of 82 MW capacity (hereafter referred to as ‘the Project’). This document forms the Environmental
and Social Impact Assessment (ESIA) of the Project in order to obtain the environmental permit from the
Ministry of Environment (MoEnv). The ESIA has been prepared in accordance with the Jordanian
“Environmental Impact Assessment Regulation No. (37) of 2005” and the “International Finance
Corporation (IFC) Performance Standards in Environmental & Social Sustainability” (IFC, 2012) and
Environment, Health, and Safety (EHS) Guidelines, including the EHS Guidelines for Wind Power (2015).

1.2 Project Location and Setting

The Project is located within the western borders of Ma’an Governorate in the South of Jordan,
approximately 200km south of the capital city of Amman. More specifically, the Project site is located in
the Sharah highlands — where the closest villages to the Project site are: (i) Al-Rajef and Dlaghah & Rassees
both of which are located on the western border of the Project site, (ii) Taybeh which is located around

Pace | 1
ECO
Al-Rajef Wind Power Project - Final ESIA (©)

3km to north of the Project site, and (iii) Fardakh and Sadaqah located to the eastern borders of the Project
site at a distance of around 2.5 and 1.5 km respectively as presented in Figure 1 below.

The Project area consists mainly of hilly areas at altitudes ranging from 1550-1700m above sea level. The
Project area is around 7.6km? that is characterized as being barren and heavily degraded with few
vegetation strips and scattered trees of remnant forests that use to prevail in the entire mountain of Al-
Rajef area.

The Project site is mainly accessed through Highway #35 (better known as the ‘King’s Highway’); one of the
highways which connects Ma’an Governorate with the capital city of Amman in the North — but is not the
major one. Highway #35 runs through some parts of the Project site. In addition, within the site there are
other access roads and several additional small agricultural roads.

Fardakh

Figure 1: Overview of Project Location

1.3. The Environmental and Social Impact Assessment (ESIA) Report

The environmental clearance for this Project is governed by the Ministry of Environment (MoEnv), as
stipulated by the “Environmental Impact Assessment Regulation No. (37) of 2005”. The MoEnv requires the
preparation of a comprehensive Environmental Impact Assessment (EIA) for such a Project before an
environmental permit is granted, in order to commence with construction and operational activities.

The Developer will be seeking financing for the Project from prospective lenders, including international
Financial Institutions (IFls). Therefore the Developer wishes to design and manage the project in
accordance with good international industry practice and standards. For the purpose of the ESIA this has
therefore been developed in accordance with:

= IFC Environmental & Social Sustainability Performance Standards (IFC, 2012);

= IFC General Environment, Health, and Safety (EHS) Guidelines (IFC, 2007); and

= Applicable IFC Industry Sector EHS Guidelines — mainly the EHS Guidelines for Wind Energy (IFC, 2015).

ECO Consult was commissioned by GWRE to prepare the Environmental and Social Impact Assessment

(ESIA) for the Project in order to apply for the necessary environmental permit. This report is the ESIA
report to be submitted to the MoEnv. This ESIA is undertaken in accordance with the MoEnv’s

Pace | 2
Al-Rajef Wind Power Project - Final ESIA

OFS.

“Environmental Impact Assessment Regulation No. (37) of 2005” and the IFC Performance Standards and

EHS Guidelines.

1.4 Document Structure

The following table provides an overview of the Chapters within this ESIA document.

Table 1: Summary of the ESIA Content

Chapter

Description of Content

Chapter 2 — Project History
and Alternatives

This chapter first provides an overview on the sequence and progression of the Project
development. The chapter then moves on to investigates several alternatives to the Project
development and the reasons for the preferred choice. This includes alternatives in relation
to the Project site, selected technology, Project design, and finally investigates the ‘no action
alternative’ — which assumes that the Project development does not take place.

Chapter 3 —
Description

Project

Provides a detailed description of the Project in relation to its location, the key project
components and an overview of the proposed activities that are to take place during the
various Project phases.

Chapter 4 — Regulatory &
Policy Framework

Provides an overview of the environmental and social regulatory and policy framework
applicable to the Project.

Chapter 5 — ESIA Approach
and Methodology

Presents the methodology and approach that was adopted for the ESIA study.

Chapter 6 — Stakeholder
Consultation and
Engagement

Discusses in details the stakeholder consultation and engagement plans which were
undertaken as part of the ESIA process for the Project and provides an overview of the
findings. In addition, this Chapter also discusses the future stakeholder engagement and
consultation plans which are to take place at a later stage.

Chapter 7 — Overview of
Strategic Environmental
and Economical Impacts

This Chapter provides an overview of the significant positive environmental and economical
impacts that will result from the Project development on the strategic and national level.
The Chapter also highlights the site specific negative environmental and social impacts
anticipated from the Project throughout its various phases — each of which is discussed in
details in the subsequent chapters.

Chapter 8 — Landscape
and Visual

This Chapter first presents the baseline conditions within the Project site and surroundings in
relation to landscape and visual, and then assesses the anticipated impacts from the Project
throughout its various phases on such a receptor. Finally, for each identified impact a set of
mitigation and monitoring requirements have been identified which aim to eliminate the
impact and/or reduce it to acceptable levels.

Chapter 9 — Land Use

Similar to the above, this Chapter presents the baseline conditions in relation to land use to
include both formal and informal (or actual land use of the site), assesses anticipated
impacts and identifies a set of mitigation and monitoring requirements to eliminate the
impact and/or reduce it to acceptable levels.

Chapter 10 — Geology and
Hydrology (Soil &
Groundwater)

Presents baseline conditions in relation to geology and hydrology (soil and groundwater),
assesses anticipated impacts and identifies a set of mitigation and monitoring requirements
to eliminate the impact and/or reduce it to acceptable levels.

Chapter 11 — Biodiversity

Presents baseline conditions in relation to biodiversity, assesses anticipated impacts and
identifies a set of mitigation and monitoring requirements to eliminate the impact and/or
reduce it to acceptable levels.

Chapter 12 — Birds (Avi-
Fauna)

Presents baseline conditions in relation to birds (avi-fauna), assesses anticipated impacts and
identifies a set of mitigation and monitoring requirements to eliminate the impact and/or
reduce it to acceptable levels.

Chapter 13 — Bats

Presents baseline conditions in relation to bats, assesses anticipated impacts and identifies a
set of mitigation and monitoring requirements to eliminate the impact and/or reduce it to
acceptable levels.

Chapter 14 — Archeology
and Cultural Heritage

Presents baseline conditions in relation to archeology and cultural heritage, assesses
anticipated impacts and identifies a set of mitigation and monitoring requirements to
eliminate the impact and/or reduce it to acceptable levels.

Chapter 15 — Air Quality
and Noise

Presents baseline conditions in relation to air quality and noise, assesses anticipated impacts
and identifies a set of mitigation and monitoring requirements to eliminate the impact

Pace | 3

Al-Rajef Wind Power Project - Final ESIA

OFS.

and/or reduce it to acceptable levels.

Chapter 16 -
Infrastructure and Utilities

Presents baseline conditions in relation to infrastructure and utilities. This includes: (i) water
resources; (ii) wastewater services; (iii) solid waste services; (iv) hazardous waste services;
(v) road networks; (vi) aviation, telecommunication, and television & radio links; and (vii)
electricity networks. For each of those receptors the anticipated impacts have been assessed
and a set of mitigation and monitoring requirements have been identified to eliminate the
impact and/or reduce it to acceptable levels.

Chapter 17 — Occupational
Health and Safety

Assesses anticipated impacts from the Project throughout its various phases on occupational
health and safety and identifies a set of mitigation and monitoring requirements which aim
to eliminate the impact and/or reduce it to acceptable levels.

Chapter 18 — Community

Assesses anticipated impacts from the Project throughout its various phases on community

Health, Safety and | health, safety and security — this includes impacts from noise of operating turbines and

Security shadow flicker. For each impact a set of mitigation and monitoring requirements have been
identified which aim to eliminate the impact and/or reduce it to acceptable levels.

Chapter 19 -—  Socio- | Presents baseline conditions in relation to socio-economic conditions, assesses anticipated

economic Conditions

impacts (which are mainly positive) and identifies certain requirements which aim to further
enhance such impacts.

Chapter 20 — Summary of
Anticipated Impacts

Provides a summary of all the identified impacts discussed throughout the previous Chapters
which are anticipated throughout the various phases of the Project to include planning and
construction phase, operation phase, and decommissioning phase.

Chapter 21 — Assessment
of Cumulative Impacts

This Chapter investigates the cumulative impacts which could result from other known
existing and/or planned developments in the area, and based on currently available
information on such existing/planned developments.

Chapter 22 -
Environmental and Social
Management Plan (ESMP)

Presents the Environmental and Social Management Plan (ESMP) for the Project; which
mainly summaries the impacts identified as well as the mitigation measures and monitoring
requirements to be implemented throughout the various Project phases. In addition, this
Chapter describes the institutional framework and procedural arrangement for the ESMP
implementation.

Chapter 23 -
Environmental
Performance
Requirements for NEPCO

The National Electric Power Company (NEPCO), which is the national electricity company of
Jordan, will be responsible for designing and building the associated interconnection
facilities for the Project — this will include a receiving NEPCO substation onsite and the high
voltage overhead transmission line that will connect to the existing national grid. Given that
at this stage detailed information is not available by NEPCO with regards to the layout of
receiving NEPCO substation, grid connection plan and route for the overhead line, such
project components have not been assessed within the ESIA. Nevertheless, this Chapter
presents the Environmental & Social Performance Requirements which must be
implemented by NEPCO at a later stage once such details are available. Such requirements
aim to ensure that environmental and social issues are taken into account and adequately
considered during the development of these facilities connected to the Project’s
development.

1.5

Project Proponent and Key Contributors

Different entities are involved in the planning and implementation of the Project. The responsibilities of
each key entity which is of relevance to the ESIA are listed in the text below along with a general
description of their roles.

= Green Watts Renewable Energy (GWRE): is the Project proponent and developer and will be the owner

of the Project;

= Engineering, Procurement, and Construction (EPC) Contractor: GWRE has appointed Gamesa Eolica

(“Gamesa”) as the Project’s EPC Contractor, whom will be responsible for the development of the
Project on a turnkey basis. Responsibilities include the preparation of the detailed design of the
Project; supply of the material and equipment (turbines, cables, transformers, inverters, etc.); and
construction of the Project and its various components (turbines, internal access roads, building
infrastructure, connections, etc.);

Pace | 4

ECO
Al-Rajef Wind Power Project - Final ESIA (©)

= Project Operator: the duration of the Project is 20 years based on the PPA agreement to be signed
between the Developer and NEPCO. An Operation and Maintenance (O&M) contract for the Project
will be signed between the Developer and Gamesa for a duration of 15 years, and which may be
extended for 20 years. In the case the O&M Contract is not extended for 20 years with Gamesa, ORM
during the last 5 years will be undertaken by GWRE based on internal capabilities developed
throughout the first 15 years;

=" National Electric Power Company (NEPCO): is the national electricity company of Jordan responsible for
the high voltage electric grid in the country and, for this Project, will be responsible for designing and
building the associated interconnection facilities. This will include a receiving NEPCO substation onsite
and the high voltage overhead transmission line that will connect to the existing national grid. At this
stage, detailed information is not available by NEPCO with regards to the layout of receiving NEPCO
substation, grid connection plan and route for the overhead line;

= Ministry of Environment (MoEnv): the official governmental entity responsible for protection of the
environment in Jordan. The MoEnv is responsible for approval of the ESIA and making sure it complies
with the “EIA Regulation No. (37) of the year 2005” and granting the environmental clearance for the
Project; and

= ECO Consult: hereafter referred to as the ‘ESIA Team’ who is the ESIA Practitioner and the consultant
commissioned by GWRE to prepare the ESIA for the Project in accordance with the requirements of the
MoEnv and its “EIA Regulation No. (37) of the year 2005” as well as the IFC Performance Standards and
EHS Guidelines. ECO Consult has commissioned Environmental Resources Management (ERM) to
participate in the ESIA assessment specifically in relation to modeling and assessment of impacts
related to visual, noise, and shadow flicker.

Pace | 5
ECO
Al-Rajef Wind Power Project - Final ESIA (©)

2. PROJECT HISTORY AND ALTERNATIVES

The “Environmental Impact Assessment Regulation No. (37) of 2005” requires that the ESIA shall identify
and analyze alternatives, including but not limited to project site location, design, technology, no project
alternative (which assumes that the Project development does not take place), and present the main
reason for the preferred choice. In addition, the examination of alternatives is also considered to be a key
element of the ESIA process under good international practice, including the “IFC Performance Standard 1”
(IFC, 2012) and the associated “IFC Guidance Note 1” (IFC, 2012).

This chapter first presents the Project history and its development progression since the year 2009. The
chapter then moves on to provide an analysis of certain alternatives to the Project development in relation
to: (i) the Project site, (ii) the Project design, (iii) the chosen technology, and finally investigates (iv) the ‘no
action alternative’ — which assumes that the Project development does not take place. Based on such
alternatives considered, the preferred choice for the Project was chosen and which is presented later in
“Chapter 3”.

Throughout this chapter the application of the environmental and social mitigation hierarchy has been
presented (avoid; reduce; mitigate and manage, and compensate and offset), given that environmental
and social considerations have been part of the planning of the Project since its inception and a core
element of the decision-making process.

2.1. Project History

This section presents the Project history and its development progression from the establishment of the
renewable energy market in Jordan in 2009, and the process for the selection and development of the
Project since 2012 up until the Cabinet approval of the PPA template for the Wind Projects under the
Direct Proposal Submission — Stage | on 20 September 2015. Signing of the Power Purchase Agreement
(PPA) is expected to take place in October 2015. The sequence of events is discussed in details below.

1. In 2007, the “Master Strategy of the Energy Sector in Jordan” was updated to provide a vision for the
development of the energy sector till the year 2020. One of the main outcomes of the Updated
Strategy was to increase the share of renewable energies in primary energy supply to 10% by 2020. To
achieve this overall target, different renewable energy technologies have to be developed in the
coming years, especially wind and solar power, where the single targets were set at 1200MW and
600MW respectively.

2. In 2009, the Government of Jordan (GoJ) began establishing a platform for renewable energy
development in Jordan. This began by developing an enabling environment to support such
developments, through establishing a legislative and institutional framework. One of the main
outcomes was the temporary Renewable Energy and Energy Efficiency Law, which was approved in
March 2010 and officially entered into force in April 2012 — known as the “Renewable Energy and
Energy Efficiency Law No. (13) of the year 2012”. The temporary law allowed and regulated the
submission of direct proposals for renewable energy by the private sector. This opened up a new path
for project developers for opportunities for renewable energy development.

3. In May 2011, the Government published a policy statement, combined with a Request for Expression
of Interest (REOI), basically for wind and solar power projects. The REO! provided guidelines for
potential investors with regard to the application. Apart from the technical boundaries, the REO! set
the general framework in form of “Instructions for the Investors” and defined the major content of the
Expression of Interest (EOI) to be delivered by the applicants. The EOI should comprise amongst other
things the following: clear description of the bidder, project description, technical capability and
experience of the bidder, and ability to raise debt and equity. Additionally, the REOI requested that
each developer must select and propose their own land which: (i) should not be governmental owned
(ii) developer should provide proof of either land ownership deeds or land lease agreements with the

Pace | 6
ECO
Al-Rajef Wind Power Project - Final ESIA (©)

10.

11.

12.

owner. MEMR also guided the developers by creating a data room that included wind and solar maps
which identified optimal locations for developments of solar and wind power projects in Jordan.

64 EOls (solar and wind) were submitted and evaluated. Applicants who were in compliance with the
REOI requirements and the evaluation criteria and also demonstrated clear superiority in terms of
technical and financial aspects were qualified. Based on that, 34 EOls were qualified to invest in
renewable energy projects; 12 of the shortlisted EOls were developers interested in developing wind
farms. The qualified applicants were then asked to sign a Memorandum of Understanding (MOU) with
MEMR, which defined the cooperation between MEMR and the applicant during the project
development phase.

GWRE were interested in submitting a Direct Proposal for the development of the 82MW wind farm
project. After going through an extensive due diligence exercise — the Rajef Area was selected for the
proposed Project and the Developer signed land lease agreements for the selected lands with the
owners for 29 years. In July 2011, GWRE submitted an Expressions of Interest (EOI) to MEMR. This
phase included several site alternatives that were considered and which aimed to take into account
environmental and social consideration into account. The site alternatives are discussed in details in
“Section 2.2” below. GWRE was amongst the 34 EOls that made the final shortlist for potential
renewable energy developers with MEMR.

After that, the shortlisted wind farm developers were given more than one year to submit a final
technical and financial proposal in accordance with the “Instruction and Requirements for Proposal
Preparation and Submission for Wind Power Projects” (IRRP).

Once shortlisted in April 2012 and after signing of the MOU, GWRE decided to develop the Project in a
way that all technical assessments are involved from the beginning in a comprehensive and interlinked
manner (technical, environmental and social, financial, etc.). As such, GWRE hired the technical,
financial, and environmental consultants once shortlisted. Also GWRE approached different turbine
providers and EPC contractors to provide proposals that are suitable for the Project. GWRE also
approached potential International Financing Institutions’ (IFI’s) to integrate their requirements into
the planning of the Project from the onset. An ongoing process of interaction and iteration between
financier, Developer, and consulting teams has taken place ever since and the development of the
Project proceeded taking into account the assessments of all involved consultants continuously
throughout the Project up until this point. Throughout this phase, several design alternatives were
considered which aimed to take into account environmental and social considerations into account.
The design alternatives are discussed in details in “Section 2.3” below.

Based on a thorough screening and evaluation process, GWRE selected and awarded the contract to
the preferred EPC Contractor in January 2014 (Gamesa).

In June 2014, GWRE submitted his technical and financial proposal to MEMR along with other three
wind farm developers in accordance with the IRRP requirements.

MEMR and their consultants undertook different rounds of evaluation and negotiations with the
Developers. In May 2015, the Developers were invited for final negotiation and to comment on the
PPA in order to create a PPA common to all the Stage 1 Wind developers, subject to minor project
specific conditions.

GWRE was the first to fulfill all the requirements of MEMR and NEPCO and was invited to sign the
initial agreement with MEMR during the World Economic Forum Conference held in Jordan in May
2015.

Finally, on 20 September of 2015, GWRE got the Cabinet approval of the PPA template for the Wind
Projects under the Direct Proposal Submission — Stage |. Signing of the Power Purchase Agreement
(PPA) — is expected to take place in October 2015.

Pace | 7
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

2.2 Site Selection Alternatives

MEMR has installed wind measurements stations throughout the Kingdom to undertake wind
measurement campaigns. In 2009, MEMR assigned an international consultant to identify priority locations
for wind farm developments based on the outcomes of such wind measurement stations. A wind map for
Jordan has been created (Figure 2) which presents the priority development areas for wind farms. In
general, such assigned areas are located in the south west of Jordan in Tafileh, Ma’an and Aqaba
Governorates, in the north east of Jordan in Mafraq Governorate, and in the north of Jordan in Irbid
Governorate.

The Project site is located within a priority area for wind farm development projects. However, GWRE has
also considered other sites for the development of the Project which are located in such priority areas, but
after going through a due diligence exercise, such areas were excluded based on the following rationale:

= Priority areas assigned in the north of Jordan (mainly in Irbid Governorate) were excluded as they were
generally located in congested areas;

= Priority areas in Karak Governorate have been excluded for their rugged terrain and their distance
from the national high voltage grid;

= Priority areas in Tafileh Governorate have been excluded given that most of the other wind farm
developers have selected their projects in this Governorate;

= Priority areas in Aqaba Governorate have been excluded due to seismic hazards; and

= Other priority areas in Ma’an Governorate have been excluded because generally the lands available
were public lands, whereas according to the requirements of the Direct Proposal Submission Procedure
the lands must be privately owned.

Figure 2: Wind Map of Jordan with Promising Location for Wind Farm Developments

Once the Rajef area was selected at the macro level, GWRE proceeded with a due diligence exercise at the
site specific level. This involved consultations with the governmental and non-governmental organizations
identified below. The objective was, amongst others, to avoid or reduce any impacts (including
environmental and social) from the Project development which would guide the land selection process

Pace | 8
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

within the Al-Rajef area. The outcomes of such consultations did not affect the selection of any specific
land areas per se within the Project area but resulted in the identification of additional requirements which
needed to be taken into account at a later stage of the Project development (i.e. throughout the ESIA
study). This presents the application of the environmental and social mitigation hierarchy of avoiding and
reducing impacts that were considered by the Developer throughout the Project development process.

= Department of Lands and Survey (DLS): to provide details on the lands in the area such as ownership
(private vs. public), land owners, areas, etc.;

= Civil Aviation Regulatory Commission (CARC) and the Royal Jordanian Armed Forces (RJAF): to take into
account any specific requirements related to the Project area in terms of aviation safety and security.
This issue is discussed in further details in “Chapter 16”.

= Telecommunication Regulatory Commission (TRC): to take into account any specific requirements
related to the Project area in terms of telecommunication networks. This issue is discussed in further
details in “Chapter 16”.

= The Royal Society for the Conversation of Nature (RSCN): to take into account any specific
requirements related to the Project area in terms of avi-fauna (birds) and biodiversity. This issue is
discussed in further details in “Chapter 12”.

= Petra Development _and Tourism Region Authority (PDTRA): to take into account any specific
requirements related to land use planning. This issue is discussed in further details in “Chapter 9”.

GWRE then proceeded through undertaking several visits to meet with the community leaders in the area.
Through the support and facilitation of the community leaders, GWRE undertook extensive consultations
and discussions with the local community of the area (mainly Al-Rajef, Dlaghah & Rassees, and Taybeh) to
introduce the Project. Generally, the local community showed support for the Project development from
the onset and assisted GWRE in identifying lands in the area available for leasing for the proposed
development. Ultimately, 49 parcels of lands were selected to be leased and the Developer signed 49 land
lease agreement for the selected lands with the owners for 29 years (since the year 2011), and registered
these leases with Department of Lands and Survey Office in Ma’an Governorate.

These 49 parcels are spread over an area of 26km* which represents the Project boundary. GWRE first
opted for attached lands that were not spread over a big area; however this was not possible due to
several factors that needed to be taken into account throughout the selection process of the lands. Such
factors include, but not limited, to the following:

= Land parcels that are suitable technically for the development of the Project in terms of landscape,
topography, wind capacity, etc.;
= Land parcels with available contact details for the owner to negotiate a land lease agreement;

= Land parcels with available information on ownership within the records of the DLS (some land parcels
have unidentified and unknown ownership status);

= Land parcels where the owner is willing to lease for the proposed development;

= Land parcels with uncomplicated ownership status — some land parcels have many land owners making
negotiating a lease agreement very difficult and complicated;

= Land parcels with uncomplicated inheritance status; and

= Land parcels that are empty with no facilities in place (some land parcels have existing facilities in place
such as an olive mill).

Pace | 9
FCO
Al-Rajef Wind Power Project - Final ESIA (©)

2.3 Design Alternatives

As discussed earlier, in 2012 from the onset of the Project development, GWRE approached different
turbine providers/EPC contractors for the Project’s development. At that time, they provided preliminary
designs for the layout of the turbines and technologies selected in accordance with the Project’s
specifications (available area, Project size, etc.). The technologies selected are summarized in the table
below.

Table 2: Wind Turbine Alternatives Considered for the Project Development

Company | Technology Project | Number of | Turbine Hug Rotor Tip
Size Turbines Size Height Diameter | Height

(mw) (mw) (m) (m) (m)

Vestas V-100 1.8MW | 81.0 45 1.8 95 100 145

V-112 3.0MW | 81.0 27 3.0 112 112 168

Alstom ECO 122 T89 84.8 32 2.7 89 122 150

Gold Wind | GW109/2500 | 82.5 33 2.5 80 109 135

Gamesa G97-2.0MW 84.0 42 2.0 78 97 127

G90-2.0MW 84.0 42 2.0 78 90 123

Siemens SWT-2.3-113 | 80.5 35 2.3 113 113 170

GWRE then requested that the above companies submit technical and financial proposals for development
of the Project on a turnkey basis (EPC and O&M). The ESIA consultant (i.e. ECO Consult) was involved in this
process by providing an “Environmental and Social Performance Requirements” which aimed to provide
environmental and social performance requirements that must be taken into account by the bidders when
preparing their proposals in terms of costs, design, timings, materials, equipment and _ facilities,
construction methods, etc. Those who did not comply and meet with the bidding requirements were either
excluded or given reduced evaluation scores.

In specific, the main requirements of the Performance requirements are discussed below. The
requirements discussed below present the application of the environmental and social mitigation hierarchy
of avoiding and reducing impacts that were considered by the Developer throughout the Project
development process.

1. Avi-Fauna (Birds): at that time of the preparation of the Performance Requirements, two (2) avi-fauna
migration monitoring surveys were undertaken (spring and autumn 2012). One of the main outputs of
the surveys was the development of a sensitivity map which divided the Project site into three (3)
categories — high, medium, low. The map was prepared taking into account the following criteria: (i)
migration patterns over the site, (ii) number of birds flying within risk height, and (iii) conservation
status of species. The Performance Requirements required that the detailed design avoid sitting any of
the turbines within areas identified as high risk to the greatest extent possible. It is important to note
that methodology for avi-fauna assessment has been an ongoing learning process since 2012 that has
developed and evolved throughout the years — this issue is discussed in further details in “Chapter 12”.

2. Archeology and Cultural Heritage: at that time an archeology survey was undertaken by the
Department of Antiquities (DoA) for the entire Project site boundary (this includes the leased lands for
the Project and the land areas between them for a total area of 26km’). The survey identified several
areas considered of archeological importance. The Performance Requirements required that the
bidder’s design avoid sitting any of the Project components (turbines, roads, building facilities, etc.)
within such delineated areas.

Pace | 10
ECO

Al-Rajef Wind Power Project — Final ESIA Consult

3. Infrastructure and Utilities/Aviation Safety: the Performance Requirements required that the bidders
take into account CARC requirements for navigational lighting obstacles. This issue is discussed in
further details in “Chapter 16”.

4. General requirements for management of waste streams, air quality and noise, biodiversity,
occupational health and safety, etc.

At a later stage, the final EPC/O&M Contractor was selected by GWRE and which was Gamesa. Gamesa
then provided two (2) detailed designs for the Project which entailed the same turbine specifications but
slightly different layouts — layout A and layout B. The layouts are presented in Figure 3 below.

The ESIA consultant along with the technical consultant to the Developer was involved at this stage
through undertaking a noise and shadow flicker modeling assessment for both layouts. The objective was
to determine the better alternative which inflicted less noise and shadow flicker impacts to the local
communities (Al-Rajef in particular given that it is the closest to the Project), while ensuring compliance
with the applicable Statutory Requirements. The ESIA consultant recommended that Alternative B be
considered due to the lower noise and shadow flicker impacts compared to Alternative A, given that it had
a smaller number of turbines at the northwestern boundaries closer to the local community of Al-Rajef
(other communities were generally unaffected by noise and shadow flicker in both layouts). Based on the
above, and other technical factors, the final selected layout was alternative B.

Additional details on the outcomes of the noise and shadow flicker assessment for this final layout and the
required additional mitigation measures which must be implemented are discussed in details in
“Section 18.2”. The requirements discussed below present the application of the environmental and social
mitigation hierarchy of avoiding and reducing impacts that were considered by the Developer throughout
the Project development process.

Figure 3: Alternative A and Alternative B for Turbine Layouts

Pace | 11
ECO
Al-Rajef Wind Power Project - Final ESIA (©)

2.4 Technology Alternatives

This section discusses several alternatives besides the development of a wind farm project. This mainly
includes other renewable energy alternatives suitable for Jordan in general (mainly solar power projects),
as well as other technological alternatives for power generation such conventional thermal power plants.

2.4.1 Solar Power Projects

Similar to the wind map which was prepared for Jordan, MEMR has also prepared a solar map which also
presents the priority development areas for solar projects. Figure 4 below presents the location of the
Project site in relation to those areas.

As noted in the figure, in general Jordan has abundant solar energy which is evident from the total annual
solar irradiance — considered to be one of the highest in the world. Within Jordan, the southern region has
the highest solar isolation in the country and the lowest diffuse irradiance, making it an ideal location for
the development of solar projects. This is followed by other areas in the middle, northern and eastern
parts which are also considered to have huge potential for development of solar projects.

On the other hand, the white regions in the map are considered to be the lowest; although they still have
potential for development of solar projects, but the natural characteristics of those areas are likely to be
considered unsuitable for the development of solar projects on a commercial scale as feasible as those in
other areas denoted above. The Project site is located in the white areas as presented in the figure below.

Solar Map of Jordan

2600
NI [kKWhiy]

Figure 4: Solar Map of Jordan with Location of Project site

In addition, another important point to mention is that the Government of Jordan’s “Updated Master
Strategy of the Energy Sector in Jordan for the period (2007-2020)”, advocates for the diversification of
energy resources and increasing the share of renewable energy to 7% in 2015 and 10% in 2020. The
Strategy advocates for the development of both solar and wind energy, and not just solar. Therefore, the
development of such a Project is in line with the Government of Jordan’s “Updated Master Strategy of the
Energy Sector in Jordan for the period (2007-2020)”.

Pace | 12
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

2.4.2 Thermal Power Plants

Other energy generation alternatives suitable to be built in Jordan include conventional thermal power
plants which are fueled with natural gas and/or heavy fuel oil, similar to others already existent in the
country.

Despite the advantages that a solution of this kind would entail - such as a potential bigger energy
generation capacity or the creation of more jobs during both construction and operation - the
disadvantages would be significant; especially those related to environmental impacts. Conventional
thermal power plans are well known for their environmental impacts when compared to this Project and
could include significantly higher water consumption, generation of air pollutants and greenhouse gas
emissions, etc. More importantly, as noted earlier such developments would not be in line with the
Government of Jordan’s “Updated Master Strategy of the Energy Sector in Jordan for the period (2007-
2020)”, which in broad terms advocates for the diversification of energy resources and increasing the share
of renewable energy to 7% in 2015 and 10% in 2020.

2.5 No Project Alternative

The ‘no project’ alternative assumes that the 82MW Project will not be developed. Should this be the case,
then the Project site area would remain the same. The land area would remain with its current
characteristics — an area that is barren and heavily degraded with few vegetation strips and scattered trees
of remnant forests that use to prevail in the entire mountain of Al-Rajef area.

Should the Project not move forward, then the Project-related negative environmental impacts discussed
throughout this ESIA would be averted. However, as noted throughout the ESIA, generally such impacts do
not pose any key issues of concern and can be adequately controlled and mitigated through the
implementation of the Environmental and Social Management Plan (ESMP) discussed in “Chapter 22”.
Nevertheless, should the Project not move forward, then the significant and crucial positive economic and
environmental benefits would not be realized. Such benefits include the following:

= Contribute to increasing energy security through development of local energy resources and reducing
dependency on external energy sources;

= Producing clean energy contributes to lowering electricity generation costs compared to the current
costs associated with liquid fuels and thus leads to a decrease in the Government of Jordan’s fiscal
deficit;

= This development allows for more sustainable development and shows the commitment of the
Government of Jordan to realizing the energy strategy;

= The clean energy produced from renewable energy resources is expected to reduce consumption of
alternative liquid fuels for electricity generation in Jordan, and will thus help in reducing greenhouse
gas emissions, as well as air pollutant emissions; and

= Project is expected during the construction and operation phase to generate local employment and
commit to other social responsibilities. As such, this is expected, to a certain extent, to subsequently
enhance the socio-economic conditions and standards of living of the local communities.

In conclusion, an ESIA must investigate all potential positive and negative impacts from a project
development. In the case of this Project, it is important to weigh the significant positive economic and
environmental impacts incurred from the Project development, against the negative environment impacts
anticipated at the site specific level — in which generally this ESIA concludes to be minor in nature and can
be adequately controlled. The comparison in this chapter clearly concludes that the ‘no project’ alternative
is not a preferable option.

Pace | 13
ECO
Al-Rajef Wind Power Project - Final ESIA (©)

3. PROJECT DESCRIPTION

This Chapter provides a detailed description of the Project in relation to its location, the key project
components and an overview of the proposed activities that are to take place during the planning and
construction, operation, and decommissioning phase.

3.1. Administrative Setup of Project Location

It is important to highlight the administrative setup as framed by district and municipal boundaries within
Ma’an Governorate as those will be referred to many times throughout this document.

The Project site is located within Ma’an Governorate which consists of 4 main Districts (as highlighted in
Table 3 below) and 4 main Sub-districts that belong to the District of Qasabit Ma’an. Of those, the Project is
located within two areas to include the District of Petra and Eel Sub-district (which belongs to the District
of Qasabit Ma’an). From a municipality perspective, most of the Project site is not located within any
municipal administrative boundary; however a small part at the western border of the Project site is
located within the Petra Development and Tourism Region Authority (PDTRA) administrative boundary.

Table 3: Administrative Setup of Ma'an Governorate

Governorate District/Sub-District Municipalities
District of Qasabit Ma’an Ma’an Municipality
Eel Sub-district Al-Husseiniyeh Municipality
Al-Jafr Sub-district Al-Sherah Al Jadeda Municipality
Mregha Sub-district Al-Jafr Municipality
Ma’an Athroh Sub- ic Al-Shobak Al Jadeda Municipality

District of Petra

Eel Al Jadeda Municipality

District of Al-Shobak Al-Asha’ri Municipality
District of Al-Husseiniyeh Petra__Development__and___ Tourism
Region Authority (PDTRA)

3.2 Project Location

The Project is located within the western borders of Ma’an Governorate in the South of Jordan,
approximately 200km south of the capital city of Amman. The closest villages to the Project site include: (i)
Al-Rajef and Dlaghah & Rassees both of which are located on the western border of the Project site, (ii)
Taybeh which is located around 3km to north of the Project site, and (iii) Fardakh and Sadaqah located to
the eastern borders of the Project site at a distance of around 2.5 and 1.5 km respectively. Refer to Figure 5
below.

The Project area consists mainly of hilly areas on the plateau of the Sharah highlands at altitudes ranging
from 1550-1700m above sea level. The Project site is characterized as being barren and heavily degraded
with few vegetation strips and scattered trees of remnant forests that use to prevail in the entire mountain
of Al-Rajef area.

The Project site is mainly accessed through Highway #35 (better known as the ‘King’s Highway’); one of the
highways which connects Ma’an Governorate with the capital city of Amman in the North — but is not the
major one. Highway #35 runs through some parts of the Project site. In addition, within the site there are
other access roads and several additional small agricultural roads.

The Project area is approximately 7.6km? which will be used for the development of the 82MW Wind Farm
Project. The 7.6 km’ consists of 49 parcels of land owned by different land owners, where such lands have
been leased by GWRE for the development of the Project. Such leased lands are spread over an area of
26km? which represents the Project boundary as presented in the figure below.

Pace | 14

Olu
Al-Rajef Wind Power Project — Final ESIA Consult

In general, the Project area is considered vacant, except for the following:

=" Three (3) telecommunication transmission towers located the central parts of the Project site; those
towers belong to the thee (3) main telecommunication companies of Jordan — Orange, Zain and
Umniah; and

= Within the area (but not within the leased lands) is: (i) an operating olive mill which is owned by a local
community member of Al-Rajef village, (ii) a police station on Highway #35 and (iii) a small car repair
workshop on Highway #35 that is owned by a local community member of Al-Rajef with a house next
to it — the owner resides mainly in the village, and occasionally in this house.

The figure below presents the Project site boundary (represented in blue) and the land parcels which have
been leased for the development of the Project (represented in green), the nearby surrounding villages, as
well as the telecommunication transmission towers, olive mill, police station, and the car repair workshop.

736000

Legend’ we

see Project (HID Rented Land Areas @ worn — © carrepairWorkshop pate Jan 2014 EEO, 4
[] Reouiarized Boundary @ Telecommunication Towers @ Police Station aie

Figure 5: Location of the Project Site

Pace | 15
OFS. .,

Al-Rajef Wind Power Project — Final ESIA

Figure 6: Upper Left — Transmission Towers; Upper Right — Olive Mill; Lower Left — Police Station; Lower Right- Car
Repair Workshop

3.3 Outline of Wind Turbine Technology

Wind turbine technology relies on harvesting the kinetic energy in wind (i.e. movement of wind) and
turning it into mechanical energy which in turn is used for electricity generation. To capture wind, turbines
consist of rotor blades which are elevated from the ground using towers to take advantage of faster and
less turbulent wind. As wind speed increases, the rotor blade begins to rotate which then spins a shaft that
is connected to a generator thereby converting wind energy to electricity.

Wind turbines produce Direct Current (DC) electricity from wind, which can be used for grid connected
power generation. However, electricity at the grid is usually in a different form (known as Alternating
Current (AC)) and thus inverters are used to convert DC current to AC current. In addition, wind turbines
produce electricity at a certain voltage which must be matched to the grid it connects to. Therefore,
transformers are used to convert the output to a higher voltage that matches the grid.

3.4 Project Components

Table 4 below provides a summary of the key Project components for the Project, along with a detailed
description of each of those components to follow.

Table 4: Summary of Key Project Components

Component Description
Project Generation Capacity (MW) 82
Technology Type Wind Power
Number of Wind Turbines 41
Rated Power per Turbine (MW) 2.0

Pace | 16
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

Rotor Diameter (m) 114m

Hub Height (m) 80m

Tip height (m) 137m

Project area to be covered 7.6 km

Infrastructure and Utilities This includes: (i) internal road network; (ii) underground cables; (iii)
warehouse and offices; (iii) substation; and (iv) associated facilities
such as the high voltage overhead transmission line.

3.4.1 Wind Turbines

Generally, a wind turbine consists of a foundation, tower, nacelle, rotor blades, a rotor hub, and a
transformer (Figure 9 (a) below). The foundation is used to bolt the tower in place. The tower contains the
electrical conduits, supports the nacelle, and provides access to the nacelle for maintenance. Typically,
three (3) blades are connected to the hub which then connects with the nacelle; the box-like component
that sits atop the tower and which most importantly contains the gear box (which steps up the revolutions
per minute to a speed suitable for the electrical generator) and the generator (which converts the kinetic
energy into electricity).

The Developer went through an intensive process from the onset of the Project development for the
selection of the EPC Contractor whom will be supplying the wind turbines and preparing the detailed
design of the Project. Such a process took into account technical criteria as well as environmental
considerations; this was discussed earlier in details in22 — Project Project History And Alternatives”.

The final selected EPC Contractor for the Project was Gamesa whom will be supplying the Gamesa G114
2.0MW wind turbine. This turbine model has a hub height of 80m, rotor diameter of 114m and thus a tip
height of 137m.

The EPC Contractor also prepared the detailed design for the Project which presents the layout of the wind
turbines within the Project site. The detailed design has also been subject to an intensive process from the
onset of the Project development which took into account technical criteria (wind resources in the specific
Project site, spacing between the turbines to minimize wake effects which could lead to a decreased wind
energy production, accessibility to the turbines, etc.) as well as environmental considerations; those have
also been discussed earlier in details in22 — Project History And Alternatives”.

According to the detailed design there will be 41 turbines spread out throughout the Project site as
presented in Figure 7 below. Foundations will be constructed to bolt the tower of the turbine in place. The
EPC Contractor will be constructing 41 foundations (one for each turbine), where each foundation will
consist of a circular footing of 20.5m diameter and a depth of 2.9m. The foundation will be built with
concrete reinforced with structural corrugated steel. In addition, each turbine is equipped with a
transformer that converts/steps up the output from the turbine to a higher voltage (from 11kV to 33kV) to
meet a specific utility voltage distribution level that is appropriate for connection with a substation
(explained in details below). Each turbine will also be equipped with an inverter that will convert electricity
from the turbine from DC current to AC current.

Pace | 17

Al-Rajef Wind Power Project — Final ESIA

| Rented LandAreas [MMMM Crane Pad + Wind Turbine Date: Sep 2015 @FC
5

GHB Reiet substation =©—— Road Network Kom
1

Pace | 18

ECO
Al-Rajef Wind Power Project - Final ESIA (©)

3.4.2 Infrastructure and Utilities

The following highlights the infrastructure and utilities requirements of the Project.

Medium Voltage Cables: The wind turbines will be connected through medium voltage cables (33kV)
to Al-Rajef substation. The connection between the turbines and the substation will be made using
underground transmission cables buried in ground by trenches. Such trenches will have a width of 6m
and a depth of 1m. The total trenches required for the Project for the medium voltage cables is around
52km.

Communications Network: the Project will have a Supervisory Control and Data Acquisition (SCADA)
system for the remote operation of the facilities. A communication network will be installed which will
consist of fiber optic cables connecting the turbines together to the SCADA system at Al-Rajef
substation. The communication system will be installed in the same trenches as the MV cables
discussed above.

Al-Rajef Substation: The substation is a high voltage transformer substation that collects and converts
the output from the turbines to a higher voltage (from 33 kV to 132 kV) that is appropriate for
connection with the High Voltage National Grid (132 kV). The land for the Al-Rajef Substation has been
secured within the Project area. A typical 33/132 kV substation is presented in Figure 10 below.

Other infrastructure and utilities in the Project site will include the following:

- Building Infrastructure: onsite building infrastructure will be required for the daily operation of the
Project. Such buildings could include an administrative building (offices) used for normal daily
operational related work, control room and a warehouse for storage of equipment and machinery
such as spare parts, oil cartridges, fuel, lubricants, etc.;

- A crane pad next to each wind turbine to accommodate cranes for the installation of the wind
turbines and for maintenance activities during operation. The crane pads will be suitable to
support loads required for the erection, assembly an operation and maintenance of the turbines.
Each crane pad will be around 1,500m’ in area (38m in width and 40m in length).

- Road network: a road network will be required for installation of the turbines during the
construction process and for ease of access to the turbines for maintenance purposes during
operation. The internal roads are designed to follow the existing agricultural roads within the
Project area to the greatest extent possible. The road network will have a width of 6m and a total
length of 28.5km.

Associated Interconnection Facilities - the Overhead High Voltage Transmission Line: Al-Rajef
substation above will be connected to another receiving NEPCO substation which is a simple facility
with safety breakers and control panels — mainly used to control the connection/disconnection of the
Project to the grid. Based on preliminary information from NEPCO, Al-Rajef substation will connect
with the NEPCO substation (which is located right next to Al-Rajef substation in which the land area has
been secured), from which an overhead high voltage transmission line (132kV) will run and connect
with the national grid at Mregha area (Figure 8 below). It is likely that the transmission line will run a
distance of 11km. The receiving NEPCO substation and the overhead high voltage transmission line will
be constructed and operated by NEPCO. It is important to note that detailed information is not
available at this stage by NEPCO with regards to the layout of NEPCO substation, grid connections plans
and route for the overhead line, etc. Therefore, the ESIA has not considered within its study boundary
the NEPCO substation and the overhead high voltage transmission line.

Pace | 19
Al-Rajef Wind Power Project — Final ESIA Consult

Tnavenoae Wa/2015

Figure 8: Preliminary Route for Overhead Line

Figure 9: (a) Typical Structural Components of a Wind Turbine, (b) Typical Components of a Wind Farm (Source: EHS
Guidelines for Wind Energy, IFC)

Pace | 20
OFO.

Al-Rajef Wind Power Project - Final ESIA

Figure 10: Typical 33/132kV Substa'

3.5 Footprint of the Project Components

This section provides an estimate on the footprint of the Project taking into account the components
discussed in the previous section. The number and figures have been based on the design details provided
by the EPC Contractor.

As noted in the table below, the total are of disturbance for the Project is significantly small and is around
7% of the leased lands area (which is 7.6km?) and around 2% of the total boundary of the Project area
(which is around 26km’).

Table 5: Footprint of the Project Components

Component Footprint Description

Turbines 0.07km This includes the footprint for the foundation and the crane pad
area for each of the 41 turbines. Each crane pad will be around
1,500m’ in area (38m in width and 40m in length), whereas each
foundation will consist of a circular footing of 20.5m diameter.

Al-Rajef Substation and | 0.02 km? Includes footprint of the Rajef substation area and all building
Warehouse and __ Storage facilities.

facilities

Trenches for MV cables and | 0.3 km This includes trenches with a total length of 52km and a width of
communication cables 6m.

Road networks 0.17 km? This includes the road network with a total length of 28.5km and

a width of 6m. This does not take into account that the internal
road network has been designed to reuse the existing
agricultural roads to the greatest extent possible.

Total Project Footprint 0.6km
Area of Leased Lands 7.6km" Project footprint is around 7% of the leased lands area.
Total Project site Boundary 26km" Project footprint is around 2% of the total boundary of the

Pace | 21
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

Area Project area.

3.6 Land Take Requirements and Land Use Context

The land selection process for the Project took place from the onset of the Project development. This has
been previously discussed in" Chapter 22 —Project History And Alternatives” and is summarized again
below.

The Rajef area was selected after the Developer undertook a due diligence exercise which took into
account various other priority areas for wind farm development project in Jordan. Once the Rajef area was
selected, the Developer proceeded with a due diligence exercise at the site specific level which involved
consultations with various governmental and non-governmental organizations. The objective was to
identify any high level potential impacts (including environmental and social) which could be avoided or
reduced from an early stage through the land selection process within the Al-Rajef area. After that, the
Developer met with community leaders in the area and undertook extensive consultations and discussions
with the local community of the area (mainly Al-Rajef, Dlaghah & Rassees, and Taybeh). The local
community assisted the Developer in identifying lands in the area available for leasing for the proposed
development, and based on that (as well as other technical factors), 49 parcels of lands were selected to be
leased and the Developer signed 49 land lease agreement with the owners for 29 years (since the year
2011). Refer to “Chapter 2—Project History And Alternatives” for additional detail on the site selection
process.

In addition, as part of the ESIA study (as discussed later in “Section 9.1”), the ‘ESIA Team’ investigated the
formal and informal land use of the Project site. It was concluded that there is no conflict with the formal
land use planning for the areas set by the various relevant governmental institutions.

The ‘ESIA Team’ also investigated the informal land use and whether the Project site is of any specific value
to the local community (such as agricultural activities, grazing, etc.) as well as nomadic tribes which could
inhabit the area. Based on consultations undertaken onsite with the local community as well as the
nomads (refer to “Section 9.1” for additional details) the following was concluded:

= The area in general is used by the local community (mainly those of Al-Rajef and Dlaghah & Rassees)
during specific times of the year for grazing and agricultural activities. Such activities are either
undertaken by the land owner (each in his own land) or other local community members who work for
the land owner or other local community members who work in agreement with the land owner; and

= There are nomads which inhabit the area during specific times of the year during which they undertake
grazing and agricultural activities.

More importantly, based on such consultations it was evident that the local community and the nomads
were generally informed about the Project, and were very supportive. In addition, as the assessment
concludes (refer to “Section 9.1”) there are no issues of concern in relation to the actual land use of the
site.

3.7. Overview of Project Phases

This section presents the likely activities to take place during the Project development and which will
include three distinct phases: (i) planning and construction, (ii) operation and (iii) decommissioning each of
which is summarized below.

Pace | 22

ECO
Al-Rajef Wind Power Project — Final ESIA (©)

3.7.1 Planning and Construction Phase

The typical activities that will take place during the planning and construction phase for wind farms include
the following:

= Preparation of the detailed design and layout of wind turbines within the Project site in addition to the
various other infrastructure/utility elements (buildings, roads, Al-Rajef substation, etc.);

= Transportation of wind turbine components to the Project site. The components are expected to be
transported to the Port of Aqaba and then transported by road to the Project site;

= Site preparation of the turbine foundation. Such activities are limited to relatively small individual
footprints of the foundations and will include excavations and land clearing activities for bolting of the
tower to the foundation;

= Installation of turbine components to include tower assembly, hub, rotor, and nacelle lift and rotor
assembly which most likely will occur through onsite mobile cranes;

= In addition to the erection of each turbine, there is additional construction work (which could include
excavations, land clearing activities, electrical work, etc.) that must be conducted to connect each
turbine to the power grid, this could include the installation and laying of transmission and
communication cables, and the installation of Al-Rajef substation; and

= Other construction works (which could include excavations, land clearing activities, etc.) for the
potential access road construction or upgrade and for the building infrastructure (warehouse and
offices).

There is additional construction works to be undertaken for the associated facilities by NEPCO discussed
earlier, and which include the NEPCO substation and the overhead high voltage transmission line. Details
and information are not available or finalized at this stage by NEPCO with regards to the layout of
substation, grid connections plans and route for the overhead lines, etc. Therefore, the ESIA has not
considered within its study boundary the NEPCO substation and the overhead high voltage transmission
line.

3.7.2 Operation Phase
Wind turbines generally require limited operational activities as this mainly includes the following:

= Commissioning tests of the wind farm which usually involves standard electrical tests for the electrical
infrastructure as well as the turbine, and inspection of routine civil engineering quality records. Careful
testing at this stage is vital if a good quality wind farm is to be delivered and maintained.
Commissioning of an individual turbine can take little more than two days with experienced staff;

= Normal daily operation of the wind farm. The long-term availability of a commercial wind turbine is
usually in excess of 97 percent (i.e. 97% of the time, the turbine will be available to work); and

= Maintenance will also take place through a dedicated team. Typical routine maintenance time for a
modern wind turbine is 40 hours per year. Non-routine maintenance may be of a similar order.
Although minimal, maintenance activities may include turbine and rotor maintenance, lubrication of
parts, washing of blades, maintenance of electrical components, full generator overhaul, etc.

3.7.3. Decommissioning Phase

According to the PPA agreement to be signed between the Developer and NEPCO for 20 years, NEPCO has
the option to acquire the Project at the end of the PPA term and continue operating it at a mutually agreed
price with the Developer. If NEPCO and the Developer cannot agree on such a price, then the Project will

Pace | 23
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

be completely decommissioned. Therefore, there are two (2) scenarios for the decommissioning phase of
the Project as follows:

= NEPCO acquisition: the most dominant scenario is that once selected, a well-sited wind farm remains in
operation, as well as the tracks, gates, distribution network tie-ins and local maintenance resources;
it’s cheaper to repower a site than to establish a new site. This means that an out-of-date wind turbine
is replaced with a working turbine of equivalent or even better faceplate generation capacity. As such,
wind farms will generally see replacement of old turbines and emplacement of new wind turbines in
adjacent areas; or

= Decommissioning: in the case of complete decommissioning of a wind turbine, which is a low-
likelihood scenario, the tower and blades of the removed wind turbine will be taken down by crane,
disassembled into components, and then the turbine will be refurbished at source and used elsewhere
for another Project. The base will typically be left in place and covered by gravel and peat or loam.
Tracks used for maintenance vehicles will be restored and can be kept as agricultural routes (given that
the road network will be mostly built on the existing agricultural routes). Gates and fences will be
removed.

3.7.4 Project Schedule

According to the current timeline information available by the Developer, once the PPA is signed in
October, construction of the Project is anticipated to commence around August 2016, and will require
approximately 22 months for construction and commissioning (i.e. till June 2018). Operation of the Project
is therefore anticipated to commence in June 2018 for a period of 20 years as agreed with NEPCO and
based on the PPA signed.

3.8 Workforce and Training

According to information provided by the Developer, the Project will require the following workforce
throughout the construction and operation phase:

= Around 200 job opportunities during the construction phase for a duration of approximately 23
months. This will mainly include around 40 skilled job opportunities (to include engineers, technicians,
consultants, surveyors, etc.) and 160 unskilled job opportunities (mainly laborers but will also include a
number of security personnel). It is important to note that the EPC Contractor is aiming to bring in local
contractors from Ma’an Governorate and therefore does not plan to include any construction camps
onsite; and

= Around 30 job opportunities during the operation phase for a duration of 20 years. This will include
around 15 skilled job opportunities (such as engineers, technicians, administrative employees, etc.) and
15 unskilled job opportunities (such as security personnel, drivers, etc.).

Taking the above into account, the Developer is aiming to hire local community members to the greatest
extent possible throughout the construction and operation phase for skilled and unskilled jobs. Based on
preliminary information provided by the Developer, this will include around 15 job opportunities during the
construction phase (for security and administrative assistance) in addition to unskilled construction
workers (however the exact numbers have not been determined at this stage).

During the operation phase, this will include around 15 job opportunities for the local communities (to
include security, drivers, and administrative assistance), and the Developer will be providing a capacity
building and training programs for around 10 selected local community members to ensure they are
equipped with the skills and qualifications required for the O&M of the Project. It is important to note that

Pace | 24
ECO
Al-Rajef Wind Power Project - Final ESIA (©)

the information discussed above is based on preliminary information — the final numbers and details on
such job opportunities and their nature will be finalized at a later stage.

The Developer is committed to adhering to transparent recruitment procedures which includes all local
community members (to include Al-Rajef, Dlaghah & Rassees, Taybeh, Fardakh, and Sadaqah). In addition,
The Developer is also committed to other social responsibility programs and plans to the local community.
Those are discussed in further details in “Chapter 19 — Socio-economic Conditions”.

3.9 Resource Use Efficiency

The objective of this section is to demonstrate how the Project development has endeavored to optimize
the use of all natural resources (fossil fuels, water, etc.) involved in the Project processes.

1. One of the key positive impacts of the Project, as far as resource efficiency, is that it will be utilizing
wind energy to produce electricity. The Project is expected to be of an installed capacity of 82MW and
will contribute to supplying electricity to the national grid for the use of bulk suppliers and help meet
the increasing electricity demands throughout the Kingdom — as opposed to meeting such increasing
demands through electricity production from conventional thermal power plants using fossil fuels. The
Project is expected to provide 256 Gigawatt Hour (GWh) of electricity per year, which is enough to
power over 60,000 average local households in Jordan. This has been based on taking into account that
in 2014 (latest statistic) the annual electricity consumption of households in Jordan was 6,580 GWh
(MEMR, 2015) while the number of households in 2014 in Jordan was 1,590,762 (DoS, 2015) and thus
the average annual electricity consumption can be assumed to be around 4,100 Kilowatt Hour (kWh).

To this extent, the generation of electricity through a renewable source will offset greenhouse gas
emissions as opposed to generating electricity from conventional thermal power plants — which is
currently utilized for producing electricity in Jordan through the burning of natural gas and/or heavy
fuel oil. According to the International Energy Association’s (IEA) “Carbon Dioxide (CO2) Emissions from
Fuel Combustion” (IEA, 2013) the CO emitted per kWh for electricity generation in Jordan in 2011 was
estimated at around 0.64kg. The Project is expected to provide around 256 GWh of electricity per year;
this will offset more than 160,000 ton of CO, per year, apart from the reduction of air pollutants
emitted from conventional thermal power plants — such as ozone, sulfur dioxide (SO2), Nitrogen
Dioxide (NO,), particulate matter, and other gases which are the cause of some serious environmental
concerns such as smog, acid rain, health effects, and many others.

2. The nature of operation of wind farms does not entail the use of significant amounts of water
resources during the construction and operation phase. Thus, the water requirements of the Project
are minimal and mainly required for the potable use by workers during the construction and operation
phase — which are also considered to be relatively small in number. In addition, water will be required
during the operation phase for washing of the blades as discussed earlier in “Section 3.7.23.7.2”.
Washing operations are expected to take place once every 3 -5 years and therefore only 4-6 times
during the Project’s lifetime. Each wash is expected to consume around 41m? of water only for the
whole wind farm, thus around a minimum of 160m’ and a maximum of 250m? throughout the Project
lifetime.

Other important water efficiency measure for the Project is mainly related to Al-Rajef substation.
According to the Developer, the Rajef substation will be using a closed cycle water cooling system
which does not rely on an open water source — thus conserving and reducing the water requirements
of the Project.

Pace | 25
ECO
Al-Rajef Wind Power Project - Final ESIA (©)

4. REGULATORY AND POLICY FRAMEWORK

This chapter first provides an overview of the environmental clearance process for the Project as governed
by the Ministry of Environment (MoEnv). The Chapter then discusses the regulatory context which is
directly related to environmental compliance which must be adhered to by all parties involved in the
Project throughout the planning and construction, operation, and decommissioning. The Chapter goes on
to summarize the relevant international agreements and conventions to which Jordan is a signatory.
Finally, as the Project is seeking financing from prospective lenders, this Chapter highlights the
environmental and social policies and requirements of the IFC which must be adhered to by the Developer.

4.1 Jordanian Environmental Clearance Process

The process for environmental clearance and obtaining the environmental permit for this Project as
required by the MoEnv is stipulated by the “Environmental Protection Law No. (52) of 2006”,
“Environmental Impact Assessment Regulation No. (37) of 2005", and the “Instructions for Site Selection of
Development Projects for the year 2012”.

Generally, the environmental clearance process, as governed by the MoEnv, is a two (2) step process. First,
the developer of the Project, and prior to commencement of the ESIA study, must apply for a site approval
permit in accordance with the “Instructions for Site Selection of Development Projects of 2012”. The
second step involves undertaking the ESIA study for the Project in accordance with the “Environmental
Impact Assessment Regulation No. (37) of 2005”.

Both steps are discussed in additional details below.

4.1.1 Location/Site Approval Permit and Environmental Assessment Requirements

= Location/Site Approval Permit Application: The Project Owner/Developer applies to the ‘Central
Licensing Committee’ within the MoEnv of the intention to undertake a development project using the
application form available at the MoEnv. The ‘Central Licensing Committee’ includes representatives
from the MoEnv as well as other governmental authorities to include: Ministry of Agriculture, Ministry
of Health, Ministry of Water and Irrigation, Ministry of Municipal Affairs, Greater Amman Municipality,
Energy and Minerals Regulatory Commission, and the Jordan Food and Drug Administration. The
application lists the information required by the ‘Central Licensing Committee’ and which includes:

- General information on the location of the project supported by a site map;
- Abrief description of the planned project, purpose and nature, capacity, major components, etc.;

- Implementation schedule for the proposed project at different phases and other.

= Location/Site Approval Permit Decision: The ‘Central Licensing Committee’, upon receipt of the
application, evaluates the data submitted and undertakes a site visit to determine the appropriateness
of the site for the proposed development. Generally, this is decided based on requirements from the
MoEnv stipulated within the “Instructions for Site Selection of Development Projects for the year
2012” stipulated in accordance to Article No. 4 of the “Environmental Protection Law No. 52 for the
Year 2006”. The 2012 instructions identify requirements on the setting of development projects and
minimum distances that must be respected in relation to nearby sensitive receptors. On broad terms,
Article (34) of the Instruction requires that renewable energy projects be located a distance of at least
1km from organized boundaries (urban areas) and/or populated areas. Based on the findings of the site
visit, the Committee either approves the site for the development of the project or rejects the site.

In accordance with the above, the MoEnv undertook a site visit to the Project site in August 2013.
Based on the visit, the ‘Central Licensing Committee’ has approved the Project site for the

Pace | 26
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

development on the condition that a 1km setback distance is respected from the closest turbine to the
organized boundary of the nearest villages. Based on the final layout prepared (refer to Figure 7),
around 4 turbines are located within the 1km setback distance from the organized boundary of Al-
Rajef, the closest of which is around 700m.

In relation to the above, it must be stated that there are no international best practices which set a
minimum setback distance requirements for wind power projects, and such setback distances vary
from one country to another. Generally, wind power projects are mainly expected to comply with the
relevant legislation related to allowable noise levels and shadow flicker hours which are usually studied
and taken into account (typically during an ESIA study), and then an appropriate setback distance is
assigned to the Project. Each project differs in terms of the setback distance required depending on the
nature of the site and surrounding sensitive receptors.

It is important to note that the “Instruction for Site Selection of Development Projects of 2012” is
issued by the Minister of Environment and it is within the authority of the Minister to change the
requirements based on renewable energy experiences and practices in Jordan.

To this extent, a meeting was held with the Minister of Environment along with ECO Consult and
GWRE. The main outcome of the meeting was that the Minister will allow that the outcome of the ESIA
study (in relation to noise and shadow flicker modeling) dictate the necessary setback distance
between the closest turbine and the village boundary; rather than adhering to a 1km setback distance
as required by the Instruction. The Minister and his technical team were rather receptive to such an
approach. In addition, the Ministry is seriously considering revising such setback requirements within
the “Instruction for Site Selection of Development Projects of 2012”.

Screening Decision/ESIA Requirement: As part of the same decision process, the ‘Central Licensing
Committee’ determines whether or not the proposed development project is subject to a formal
Environmental Assessment procedure. The EIA Regulation lists the projects that require a full EIA or a
Preliminary Environmental Impact Assessment study. Any project which may have a significant impact
on the environment is classified into Category 1 which refers to projects in Annex 2 of this regulation.
Category 1 projects require the preparation of a comprehensive EIA before permission to operate (or
license to begin construction) can be given. Annex 2 of the Regulation requires that any project
generating energy/electricity is requested a comprehensive EIA study.

In accordance with the above, the MoEnv has officially requested that GWRE undertake a
comprehensive ESIA study for the Project.

4.1.2 EIA Study & Environmental Permit

EIA Technical Committee: in the case of a Project where the ‘Central Licensing Committee’ rule that
EIA is required, then the matter is transferred from the ‘Central Licensing Committee’ at MoEnv to the
‘EIA Technical Committee’ within the same Ministry and the ESIA Study procedures are officially
started. The ‘EIA Technical Committee’ also includes representatives from the MoEnv as well as other
governmental authorities to include: Ministry of Agriculture, Ministry of Health, Ministry of Water and
Irrigation, Ministry of Municipal Affairs, Ministry of Public Works and Housing, Ministry of Planning and
International Cooperation, Ministry of Energy and Mineral Resources, Ministry of Industry and Trade,
and the Environmental Societies Association (which forms the umbrella for the all environmental
NGO’s in Jordan).

EIA Study Phases: \n summary, two successive phases of activities are involved in the completion of a
comprehensive EIA study in Jordan:

- Scoping Phase: which includes the submission of a Pre-Scoping Report, undertaking a scoping
session, and submission of a Scoping Report/Terms of Reference (ToR) approved by MoEnv for the
Study; and

- Assessment Phase: which includes undertaking the baseline studies, evaluation and assessment of
Pace | 27
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

impacts, and the development of an environmental management plan.

= Scoping Phase: The scoping phase proceeds with the submission of a Pre-scoping report to the
Ministry. This provides the MoEnv with all available information about the Project as well as the nature
of impacts expected to result from the project and the relevant persons affected in order to initiate the
EIA process by calling for a Scoping and Consultation Session. Then a scoping session is undertaken
and following this a Scoping Report/ToR is submitted to the MoEnv which will include the issues
addressed in the Pre-scoping Report in addition to other valid comments raised by the stakeholders
during the scoping session. The report will also include a detailed Terms of Reference (ToR) that will
present the methodology that will be adopted for the EIA study. This report must be approved by
MoEnv, prior to undertaking the EIA study.

In accordance with the above, the scoping session for the Project was held on 3 September 2013 and
the ToR was submitted and approved on 3 November 2013.

= Assessment Phase: The assessment phase is carried out in accordance with the approved ToR by the
MoEnv and involves undertaking the baseline studies, impact assessment and development of
management plans for various components that are expected to be impacted by the project and its
activities. The EIA (or in this case termed the ESIA) document is the output of the assessment, prepared
in accordance with the ToR.

= Approval of EIA: Upon submission of the EIA document, the EIA Technical Committee reviews the
report and either approves the study and grants the environmental clearance for the Project or rejects
the Project if the study indicates that the implementation of the Project would cause significant
impacts on the environment and/or the EIA fails to identify plans for reducing adverse impacts. In
order to issue the environmental permit for the Project environmental clearance is required.

In accordance with the above, this report is the Draft ESIA report that is submitted to the MoEnv for
review in October 2015.

4.2 | Summary of Jordanian and Environmental and Social Regulatory Context

This section lists those legislations that are directly related to environmental and social compliance that
must be adhered to by all parties involved in the Project throughout the planning and construction,
operation, and decommissioning phase. These legislations include: (i) those issued by MoEnv (laws,
regulations and instruction), and (ii) the relevant national legislations issued by other line ministries (laws,
regulations, instructions, standards).

Table 6 below lists the key relevant legislation and regulator/entity relevant to each of the environmental
and social parameter being studied and assessed within this ESIA. Throughout the following Chapters,
reference to the requirements set out within those legislation is provided under each relevant parameter.

Table 6: Legislative Context for Each Parameter being Studied and Assessed within this ESIA

Parameter Responsible Regulator/Entity and Relevant Legislations
Pre-ESIA Compliance Requirements
Site Selection | * — Ministry of Environment:
Process - Environmental Protection Law No. 52 of 2006

- Instruction for Site Selection of Development Projects for the year 2012

ESIA and Post ESIA Requirements

Landscape and|* Ministry of Environment:
Visual -___ Environmental Protection Law No. 52 of 2006
Land Use = Ministry of Municipal Affairs

- Municipalities Law No. Law No. 13 for the year 2011
- Land Use Planning Regulation no. (6) for the Year 2007
= Petra Development and Tourism Region Authority (PDTRA)
- Petra Development and Tourism Region Authority Law of 2009

Pace | 28

ECO
Al-Rajef Wind Power Project — Final ESIA (©)

Ministry of Environment:

- Environmental Protection Law No. 52 for the year 2006
Ministry of Agriculture

- Agriculture Law No. 44 for the year 2002

Geology and Ministry of Environment
Hydrology (soil and - Environmental Protection Law No. 52 for the year 2006
groundwater) - Solid Waste Management Regulation No. (27) of 2005
- Management, Transportation, & Handling of Harmful & Hazardous Substances Regulation
No. (24) of 2005,
- Instruction for Management and Handling of Consumed Oils for 2003
- Instruction for Hazardous Waste Management for the year 2003
Ministry of Water and Irrigation
- Water Authority Law No. 18 for the year 1988 and it's amendments thereof
- Groundwater Control Regulation No. 85 for 2002 and its amendments thereof
- Instructions for the Protection of Water Resources Allocated for Drinking Purposes for 2006
Ministry of Health
- Public Health Law No. 47 for the year 2008
Jordan Institution for Standards and Metrology (JISM)
- Jordanian Standard 431/1985 — General Precautionary Requirements for Storage of
Hazardous Materials
Ministry of Environment:
- Environmental Protection Law No. 52 for the year 2006
Biodiversity Ministry of Agriculture
- Agriculture Law No. 44 for the year 2002
- Regulation for Categorizing Wild Birds and Animals Banded from Hunting No.43 of 2008
Ministry of Environment:
- Environmental Protection Law No. 52 for the year 2006
Birds Ministry of Agriculture
- Agriculture Law No. 44 for the year 2002
- Regulation for Categorizing Wild Birds and Animals Banded from Hunting No.43 of 2008
Bats Ministry of Environment:
- Environmental Protection Law No. 52 for the year 2006
Archeology Department of Antiquities

-___ Antiquities Law No. 21 of 1988 and its amendments No. 23 for 2004

Air Quality and
Noise

Ministry of Environment

- Environmental Protection Law No. 52 for the year 2006

- Air Protection Regulation No. 28 for 2005

- Instruction for Reduction and Prevention of Noise for 2003
Jordan Institution for Standards and Metrology (JISM)

-___JS 1140-2006 Ambient Air Quality

Infrastructure and
Utilities

Ministry of Water and Irrigation
- Water Authority Law No. 18 for the year 1988 and it's amendments thereof
- Groundwater Control Regulation No. 85 for 2002 and its amendments thereof
Ministry of Municipal Affairs
- Municipalities Law No. Law No. 13 for the year 2011
Ministry of Environment:
- Environmental Protection Law No. 52 for the year 2006
- Instruction for Hazardous Waste Management for the year 2003
Ministry of Interior
- Traffic Law No. 49 for the year 2008
- Regulations for the Registration and Licensing of Vehicles No. 104 for 2008
- Regulation for Maximum Dimensions, Weights and Total Engine Power for Vehicles No. 42 of
2002
- Instructions for Allowable Speed Limits for 2002
Civil Aviation Regulatory Commission
- Civil Aviation Law No. 41 for the year 2007
Telecommunication Regulatory Commission
= Telecommunications Law No.21 for the year 2011

Pace | 29

ECO
Al-Rajef Wind Power Project — Final ESIA (©)

= Jordan Radio and Television Corporation
Jordan Radio and Television Corporation Law No. 35 for the year 2000

Occupational Health
and Safety

= Ministry of Labor

- Labor Law No. 8 for the year 1996 and its amendments

- Regulation of Protection and Safety from Industrial Tools and Machines and Work Sites No.
43 for 1998 and its amendment thereof

- Formation of Committees and Supervisors of Occupational Health and Safety Regulation No.
7 for 1998

- Instructions for the Protection of Workers against the Risks of the Work Environment

- Regulation for Preventive and Curative Health Care for Workers in Establishments No. 42 for
1998 and its amendments thereof

- Regulation for the Fees of Work Permits for Non-Jordanians No. 36 for 1997 and its
amendments thereof

Community Health,
Safety, and Security

= Ministry of Environment

- Environmental Protection Law No. 52 for the year 2006

- Instruction for Reduction and Prevention of Noise for 2003
= Ministry of Health

- Public Health Law No. 47 for the year 2008

43 Jordanian Institutional Set-up

This section identifies the institutional and administrative framework of entities involved in environmental
management in Jordan. Environmental management is mainly the responsibility of the Regulator, MoEnv,
in accordance with the “Environment Protection Law No. (52) of 2006”. However, other regional and
national entities are involved through providing a supporting role to the MoEnv such as the Ministry of
Agriculture, Ministry of Water and Irrigation, Ministry of Health, etc. The role of each of those entities is

summarized in Tal

ble 7 below.

Table 7: Institutional and Administrative Framework

Agriculture (MoA)

Entity Mandate

Ministry of | Responsible for protecting the environment through setting policies and legislation as well as

Environment ensuring enforcement, through licensing, monitoring and inspection processes. It is responsible

(MoEnv) for designating and supervising the management of national parks, reserves and other
protected areas although it may delegate these tasks to other bodies. The Ministry is also
responsible for developing relevant information management programs, raising public
awareness, and promoting co-operation with relevant national, regional and international
parties. The MoEnv chairs two national committees that relate to project planning and approval
decisions, namely: the ‘Central Licensing Committee’ and the ‘EIA Committee’. In 2006, MoEnv
established the Environmental Rangers (Police) department to spearhead enforcement of
environmental regulation.

Ministry of | Responsible for managing public rangelands and forests, protecting soil resources, pastureland

and flora, permitting pesticides, protecting and managing wildlife, issuing fishing and hunting
licenses, determining capacity and setting ‘take’ limits.

Ministry of | Responsible for monitoring the financial, administrative and organizational performance of
Municipal Affairs | Jordan’s municipalities (city, town and village local authorities), and supports them in planning
(MoMA) and infrastructure development within their boundaries.

Ministry of Health | Responsible for the health sector in Jordan, and for community health and safety. It operates
(MoH) most hospitals and clinics and collects data on health indicators.

Ministry of Labor
(Mol)

Responsible for the protection of workers’ health and safety and has requirements on health
checks, provision and use of protective equipment and operational procedures for employees in
different types of industry.

Water Authority
of Jordan (WAJ)

Responsible for the regulation and protection of Jordan’s surface and groundwater resources,
including monitoring and protecting water against pollution, in addition to water supplies,
irrigation and sewerage. Groundwater, aquifer management and abstraction monitoring and
licensing are the responsibility of WAJ.

Pace | 30

ECO
Al-Rajef Wind Power Project — Final ESIA (©)

Governorate of | The country is divided into a series of 12 administrative Governorates each headed by an
Ma’an appointed Governor. Governorates are further divided into districts and sub districts. Key
government services (health, education, security, etc.) are organized within Governorate
divisions. Governors are also responsible for maintaining law and order, but since 2001, have a
new mandate to include coordination of economic development in their regions. The Governors
now chair two governorate-level bodies. An Executive Council (comprising the Governor,
representatives of line Ministries in the Governorate and local mayors) is tasked with the
general coordination of socio-economic planning in the Governorate, and a Consultative Council
(comprising local notables, private sector representatives, NGOs and community leaders) acts
as a link with the local community. Governorates report to the central Ministry of the Interior.
The Project is located within Ma’an Governorate.

Local Jordan has 93 local municipalities, providing local government services such as waste collection,
Municipalities / | street cleaning, street and road maintenance, public lighting, culture and sports. Municipalities
Petra are run by a mayor who answers to a locally elected municipal council. Municipalities vary

Development and | greatly in size from populations of less than 5,000 people, to greater than 100,000 people, and
Tourism Region | also vary greatly in capacity. Municipalities report to the central Ministry of Municipal Affairs.
Authority (PDTRA) | The Project site located within the PDTRA but outside of the municipal administrative boundary.
The PDTRA is a legal, financial, and administrative independent Authority founded in 2009 and
which aims to develop the Petra Region touristically, economically, socially, culturally while
contributing to local community development.

Royal Society for | The RSCN is an environmental NGO. It is empowered to establish and manage protected
the Conservation | environmental reserves as well as Important Bird areas under the supervision of the MoEnv.
of Nature (RSCN)

4.4 International Agreements

The Government of Jordan is signatory to a number of important international agreements which relate to
the topics addressed in this ESIA, and has already incorporated many of the provisions in national
legislation, often indicating that where the national law is inconsistent with international agreements to
which Jordan is a signatory, the requirements of the international agreement will prevail. Accordingly, the
terms of international agreements to which Jordan is a party are an important part of the legal framework
within which the Project operates. Key treaties and obligations are described below.

4.4.1 International Agreements on Biodiversity, Flora and Fauna

These include the following:

= Convention on Biological Diversity (1993) - signed by Jordan in 1993. Under this agreement, signatories
are required to develop plans and policies for the protection and monitoring of biodiversity and to
integrate these into national plans for development;

= Convention on Migratory Species (1979) - signed by Jordan in 2000. Signatories are required to protect
migratory species throughout the migration range by coordinated efforts and research;

= Agreement on the Conservation of African-Eurasian Migratory Water birds (1995) - came into force in
1999 when ratified by a number of at least fourteen Range States, comprising seven from Africa and
seven from Eurasia. The Agreement covers 255 species of birds ecologically dependent on wetlands for
at least part of their annual cycle;

= Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES) (1973) -
objective of this convention is to save many and varied forms of wild fauna and flora by regulating
trade in specimens of species of wild fauna and flora;

= International Plant Protection Convention (1970) - the objective of this convention is to prevent the
international spread of pests and plant diseases;

Pace | 31

ECO
Al-Rajef Wind Power Project — Final ESIA (©)

= UN Convention to Combat Desertification - the objective is to combat desertification and mitigate the
effects of drought in countries experiencing serious drought and/or desertification through effective
action at all levels;

= Stockholm Convention on Persistent Organic Pollutants (POP) (2004) - the objective of this Convention
is to protect human health and the environment from persistent organic pollutants;

= Ramsar Convention (1971) (formally, the Convention on Wetlands of International Importance,
especially as Waterfowl Habitat) - is an international treaty for the conservation and sustainable
utilization of wetlands, recognizing the fundamental ecological functions of wetlands and their
economic, cultural, scientific, and recreational value; and

= Cartagena Protocol (2004) - The Cartagena Protocol on Biosafety to the Convention on Biological
Diversity is an international agreement on biosafety, as a supplement to the Convention on Biological
Diversity. The Biosafety Protocol seeks to protect biological diversity from the potential risks posed
by genetically modified organisms resulting from modern biotechnology.

4.4.2 International Agreements on Energy and Climate Change

These include the following:

= UN Framework Convention on Climate Change (UNFCCC) 1992 - the UNFCCC was established so as to
begin to consider what can be done to reduce global warming and to cope with whatever temperature
increases are inevitable, aiming to stabilize greenhouse gas concentrations in the atmosphere at a level
that would prevent dangerous anthropogenic interference with the climate system;

= Kyoto Protocol to the UN Framework Convention on Climate Change (1997) - establishes a legally
binding commitment for the reduction of four greenhouse gases produced by industrialized nations, as
well as general commitments for all member countries; and

= UNEP Montreal Protocol on Substances that Deplete the Ozone Layer (1987) - an international treaty
designed to protect the ozone layer by phasing out the production of a number of substances believed
to be responsible for ozone depletion.

4.4.3 International Agreements on Cultural Heritage

These include the following:

= Convention Concerning the Protection of the World Cultural and Natural Heritage (World Heritage
Convention, 1972) - the primary mission of the Convention is to identify and protect the world's
natural and cultural heritage considered to be of outstanding universal value.

4.4.4 Other International Agreements Relating to Environmental Protection

This mainly includes the following:

= Basel Convention on the Trans-boundary Movements of Hazardous Wastes and Their Disposal -
designed to reduce the movements of hazardous waste between nations, and specifically to prevent
transfer of hazardous waste from developed to less developed countries.

Pace | 32
(a
Al-Rajef Wind Power Project - Final ESIA (©)

4.4.5 Obligations Relating to Membership of the International Labor Organization (ILO)

The International Labor Organization sets guidelines and requirements relating to labor relations and
workers’ rights. Jordan has ratified a range of ILO Conventions that are relevant to the Project. These are
set out in the Box below.

List of ILO Conventions ratified by Jordan and relevant to the Project
= C29 Forced Labor Convention, 1930 (No.29) ratified 06:06:1966
=~ C81 Labor Inspection Convention, 1947 (No. 81) ratified 27:03:1969
= C98 Right to Organize and Collective Bargaining Convention, 1949 (No.98) ratified 12:12:1968
= C100 Equal Remuneration Convention, 1951 (No.100) ratified 22:091966
= C105 Abolition of Forced Labor Convention, 1957 (No.105) ratified 31:03:1958
= C106 Weekly Rest (Commerce and Offices) Convention, 1957 (No.106) ratified 23:07:1979
= C116 Final Articles Revision Convention, 1961 (No.116) ratified 04:07:1963
= C117 Social Policy (Basic Aims and Standards) Convention, 1962 (No. 117) ratified 07:03:1963
= C118 Equality of Treatment (Social Security) Convention, 1962 (No. 118) ratified 07:03:1963
= € 119 Guarding of Machinery Convention, 1963 (No.119) ratified 04:05:1964
= € 120 Hygiene (Commerce and Offices) Convention, 1964 (No. 120) ratified 11:03:1965
= € 122 Employment Policy Convention, 1964 (No. 122) ratified 10:03:1966
= € 124 Medical Examination of Young Persons Convention, 1965 (No.124) ratified 06:06:1966
= C135 Workers’ Representatives Convention, 1971 (No.135) ratified 23:07:1979
= © 142 Human Resources Development Convention, 1975 (No.142) ratified 23:07:1979
= € 144 Tripartite Consultation (International Labor Standards) Convention, 1976 (No. 144) ratified 05:08:2003
=~ C147 Merchant Shipping (Minimum Standards) Convention, 1976 (No. 147) ratified 01:04:2004
= € 150 Labor Administration Convention, 1978 (No. 150) ratified 10:07:2003

= C€ 159 Vocational Rehabilitation and Employment (Disabled Persons) Convention, 1983 (No. 159) ratified
13:05:2003

= C185 Seafarers Identity Documents Convention (Revised), 2003 (No. 185) ratified 09:08:2004

= C111 Discrimination (Employment and Occupation) Convention, 1958 (No. 111) ratified 04:07:1963
= € 138 Minimum Age Convention, 1973 (No. 138) species at 16 years ratified 23:03:1998

= C182 Worst Forms of Child Labor Convention, 1999 (No.182) ratified 20:04:2000

4.5 Requirements for Project Financing

In addition to Jordanian requirements, the international standards which are applicable to the Project
include the “International Finance Corporation Policy on Social and Environmental Sustainability” (IFC,
2012) including the IFC Performance Standards (PS) and the Environmental, Health & Safety (EHS)
Guidelines.

The “IFC Policy on Social and Environmental Sustainability” (IFC, 2012) sets out the environmental, health
& safety and community requirements for projects financed by IFC. Through the implementation of the
Equator Principles, IFC requirements have become the de facto international environmental and social
performance benchmark for project financing.

Pace | 33

ECO
Al-Rajef Wind Power Project — Final ESIA (©)

IFC requirements are set out in its Performance Standards (PSs) of Social and Environmental Sustainability,
which are summarized in Table 8 below.

Table 8: Overview of IFC Performance Standards of Social and Environmental Sustainability

IFC Performance
Standard

Key Points Relevant to the Project

Psi: Assessment
and Management
of — Environmental
and Social Risks and
Impacts

PS1 underscores the importance of managing social and environmental performance throughout the life of

a project by using a dynamic social and environmental management system. Specific objectives of this

Performance Standard are:

= To identify and assess social and environment impacts, both adverse and beneficial, in the project’s
area of influence;

= To avoid, or where avoidance is not possible, minimize, mitigate, or compensate for adverse impacts
on workers, affected communities, and the environment;

= To ensure that affected communities are appropriately engaged on issues that could potentially affect
them; and

= To promote improved social and environment performance of companies through the effective use of
management systems.

PS2: Labor and
Working Conditions

The requirements set out in this PS have been in part guided by a number of international conventions

negotiated through the International Labor Organization (ILO) and the United Nations (UN). Specific

objectives of this Performance Standard are:

= To establish, maintain and improve the worker-management relationship;

= To promote the fair treatment, non-discrimination and equal opportunity of workers and compliance
with national labor and employment laws;

= To protect the workforce by addressing child labor and forced labor; and

= To promote safe and healthy working conditions, and to protect and promote the health of workers.

PS 3: Resource
Efficiency and
Pollution
Prevention

This Performance Standard outlines a project approach to pollution prevention and abatement in line with
international available technologies and practices. It promotes the private sector’s ability to integrate such
technologies and practices as far as their use is technically and financially feasible and cost-effective in the
context of a project that relies on commercially available skills and resources. Specific objectives of this
Performance Standard are:

* To avoid or minimize adverse impacts on human health and the environment by avoiding or

minimizing pollution from project activities; and
= To promote the reduction of emissions that contribute to climate change.

PS 4: Community
Health, Safety and
Security

This PS recognizes that project activities, equipment, and infrastructure often bring benefits to
communities including employment, services, and opportunities for economic development. However,
projects can also increase risks arising from accidents, releases of hazardous materials, exposure to
diseases, and the use of security personnel. While acknowledging the public authorities’ role in promoting
the health, safety and security of the public, this PS addresses the project sponsor’s responsibility in
respect of community health, safety and security.

PS Land
Acqui: and
Involuntary

Resettlement

Involuntary resettlement refers both to physical and economic displacement as a result of project-related
land acquisition. Where involuntary resettlement is unavoidable, appropriate measures to mitigate
adverse impacts on displaced persons and host communities should be carefully planned and
implemented.

PS 6: Biodiversity
Conservation and

Sustainable
Management of
Living Natural
Resources

This Performance Standard reflects the objectives of the Convention on Biological Diversity to conserve
biological diversity and promote the use of renewable natural resources in a sustainable manner. This
Performance Standard addresses how project sponsors can avoid or mitigate threats to biodiversity arising
from their operations as well as sustainably manage renewable natural resources. Specific objectives of
this Performance Standard are:

= To protect and conserve biodiversity; and

= To promote the sustainable management and use of natural resources through the adoption of

practices that integrate conservation needs and development priorities.

PS 7: Indigenous
Peoples

Performance Standard 7 recognizes that Indigenous Peoples, as social groups with identities that are
distinct from dominant groups in national societies.

PS 8: ~— Cultural
Heritage

Consistent with the Convention Concerning the Protection of the World Cultural and Natural Heritage, this
Performance Standard aims to protect irreplaceable cultural heritage and to guide project sponsors on
protecting cultural heritage in the course of their business operations.

Pace | 34

ECO
Al-Rajef Wind Power Project — Final ESIA (©)

In addition, IFC has produced a comprehensive range of Environment, Health & Safety (EHS) Guidelines.
Not only is there a General EHS Guideline document, but there are also sector-specific EHS guideline
document for Wind Energy. This EHS guidance document provides detailed management and technical
recommendations with regards to Industry-Specific Impacts and Management (Environmental
performance; Occupational health and safety; and Community health and safety) and Performance
Indicators and Monitoring (Environmental performance; and Occupational health and safety). A summary
of the relevant guidelines to this project include the following:

= General EHS Guidelines (IFC,2007): Provide common guidance’s and information to users on EHS issues
that are potentially applicable to all industry sectors; and

= EHS Guidelines for Wind Energy (IFC, 2015): Provide guidance’s and information to users on EHS issues
related to onshore and offshore wind energy facilities. The Guideline provides a summary of EHS
impacts associated with wind energy facilities along with recommendations for their management as
well as performance indicators and monitoring programs for environmental, occupational health and
safety and community health and safety. Where relevant, the requirements of this guideline are
reiterated clearly in subsequent chapters that discuss the environmental attributes they relate to
where national legislations are not available.

Where the IFC are investors in a project, as part of their review of environmental and social risks and
impacts of a proposed investment, they use a process of environmental and social categorization. The
same categorization is also applied under Equator Principles (EP) Ill (June 2013) by Equator Principle
Financial Institutions (EPFls). The category also specifies IFC’s institutional requirements for disclosure in
accordance with IFC’s Access to Information Policy. The main applicable categories are:

= Category A: Business activities with potential significant adverse environmental or social risks and/or
impacts that are diverse, irreversible, or unprecedented;

= Category B: Business activities with potential limited adverse environmental or social risks and/or
impacts that are few in number, generally site-specific, largely reversible, and readily addressed
through mitigation measures; and

= Category C: Business activities with minimal or no adverse environmental or social risks and/or
impacts.

It is considered that the Project is likely to be categorized as a Category B project.

Pace | 35
ECO
Al-Rajef Wind Power Project - Final ESIA (©)

5. ESIA APPROACH AND METHODOLOGY

This chapter of describes the approach and methodology that was adopted for the ESIA study including the
following:

= Approach to screening and scoping phases;

= Approach for the analysis of alternatives;

= Approach to stakeholder engagement;

= Approach to determining the spatial and temporal study area;

= Methodology for assessment of the baseline environmental and social conditions;

= Methodology used to assess the potential environmental and social impacts of the Project — including
the approach to determining significance, development of mitigation measures and the assessment of
residual effects;

= Approach used for the assessment of cumulative and trans-boundary effects; and

= Approach for development of an Environmental and Social Management Plan (ESMP).

5.1 Screening, Scoping & Assessment

The ESIA process for the Project has followed the environmental clearance process outlined in “Chapter 4”,
as summarized below:

= Location/Site Approval Permit & Screening Decision: the Central Licensing Committee has approved
the site for the development of the Project conditional that a comprehensive EIA study is undertaken
before commencement of any construction or operational activities.

= Scoping Phase: the scoping session for the Project was held on 3 September 2013. In addition, the
Scoping Report/ToR was submitted to the MoEnv and was approved on 3 November 2013.

= Assessment Phase: The assessment phase has been carried out in accordance with the approved ToR
by the MoEnv. This ESIA report is the output of this assessment for submission to the MoEnv for
approval.

5.2 Analysis of Alternatives

The “Environmental Impact Assessment Regulation No. (37) of 2005” requires that the ESIA shall identify
and analyze alternatives, including but not limited to project site location, process and technological
alternatives, no project alternative (which assumes that the Project development does not take place), and
present the main reason for the preferred choice. The examination of alternatives is also considered to be
a key element of the ESIA process under good international practice, including the “IFC Performance
Standard 1” (IFC, 2012) and the associated “IFC Guidance Note 1” (IFC, 2012). Environmental and social
considerations have been part of the planning of the Project and a core element of the decision-making
process.

The application of the environmental and social mitigation hierarchy (avoid; reduce; mitigate and manage,
and compensate and offset) was considered throughout the Project development process and as part of
the consideration of alternatives.

The analysis of alternatives has already been presented in “Chapter 2”. The chapter discussed and
compared several alternatives to the Project development in relation to: (i) the Project site, (ii) the chosen
technology, (iii) the Project design, and finally investigated the ‘no action alternative’ — which assumes that
the Project development does not take place.

Pace | 36
ECO
Al-Rajef Wind Power Project - Final ESIA (©)

5.3 Stakeholder Engagement

Stakeholder consultation and engagement is an essential part of the ESIA process, and has been carried out
in accordance with the regulatory requirements in Jordan and international best practice — to include
requirements identified within the “EIA Regulation No. (37) of 2005” as well as “IFC Performance Standard
1” (IFC, 2012). The previous and future stakeholder consultation and engagement for the Project are
summarized below and discussed in detail in “Chapter 6”.

The stakeholder consultation and engagement for the Project to date has included both: (i) high level
consultations and (ii) detailed engagement and consultations. The high level consultation mainly includes
the undertaking of a scoping session, and which is considered high level as various stakeholder groups
representing various entities are consulted at once. The scoping session that was undertaken included
stakeholder groups such as national governmental entities, local governmental entities, non-governmental
organizations, academic and research institutions, and local community representatives.

The detailed engagement and consultation focused on a single stakeholder group at a time in order to take
their specific concerns into account throughout the ESIA study. This included: (i) local community and
nomads through onsite consultations; (ii) other stakeholders to include governmental and non-
governmental organizations consulted and engaged through bi-lateral meetings, e-mail communication,
phone communication, and formal letters.

“Chapter 6”also discusses future stakeholder engagement and consultations which are to take place once
the ESIA has been approved by the MoEnv. This includes (i) the disclosure of the ESIA to stakeholders with
regards to the findings and recommendations proposed within the ESIA study as well as the disclosure of
the Non-Technical Summary (NTS) and Stakeholder Engagement Plan (SEP); and (ii) implementation of the
Stakeholder Engagement Plan (SEP) by the Developer describes the planned stakeholder consultation
activities and engagement process.

5.4 Delineation of Study Boundaries and Scope of Assessment

5.4.1 Definition of Spatial Study Area

The overall Study Area for the ESIA represents the potential area of influence of the Project. This is ‘the
area over which significant effects of the Project could reasonably occur, either on their own, or in
combination with those of other developments and projects’.

In general terms, the study area for the Project ESIA includes the footprint of Project disturbance as
demarcated in blue in Figure 11 below. However, for certain environmental and social parameters (such as
landscape and visual, infrastructure and utilities, socio-economics, etc.), the study area goes beyond the
actual footprint of the Project site, and therefore an appropriate thematic study area is determined for
each theme on a case by case basis. Such a thematic study area is clearly identified within the relevant
chapter it relates to throughout this ESIA.

In identifying these thematic study areas, the type and degree of the potential direct and indirect effects
were taken into consideration. The core area where direct effects are likely to occur was determined, as
well as the wider area of influence where indirect, combined and cumulative effects are likely to occur on
the surrounding areas and communities.

Pace | 37
ae)
Al-Rajef Wind Power Project — Final ESIA Of onsult

5.4.2 Temporal Scope of the Assessment

The Project will be developed in a three phase sequence as follows. The potential impacts are assessed
throughout the various Project phases.

= Planning and Construction Phase;

= Operation Phase; and

= Decommissioning Phase.

It is important to note that the ESIA study does not cover the associated interconnection facilities and the
activities that will be undertaken for their construction and operation. Such associated interconnection

facilities include the NEPCO receiving substation and the high voltage overhead transmission line. Such
activities will be undertaken by NEPCO. Detailed information is not available at this stage by NEPCO —

Pace | 38
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

which include methods of construction, layout of the receiving NEPCO substation, right of way, detailed
grid connections plans and route for the overhead line, etc.

Such activities were not considered due to the fact that details and information are not available at this
stage. Nevertheless, within “Chapter 23”, a set of Environmental Performance Requirements have been
identified which must be considered by NEPCO at a later stage once such details become available. Such
performance requirements aim to ensure that environmental and social issues are taken into account and
adequately considered.

(i) Planning and Construction Phase

This includes onsite construction activities which will be undertaken by the EPC Contractor. This mainly
includes preparing the detailed design and layout of the Project, transportation of Project components
onsite, as well as onsite site preparation and construction activities for installation of wind turbines,
foundations, internal access roads, buildings, etc.

(ii) Operation Phase

This includes activities to be undertaken by the Project Operator. Activities expected to take place mainly
include the normal daily operation of the Project and the routine maintenance activities.

(iii) Decommissioning Phase

It has not been determined yet, whether at the end of the PPA term (which is set for 20 years) NEPCO
would take ownership of the Project and continue operating it, or whether the Project will be completely
decommissioned by the Developer.

Nevertheless, should the Project be completely decommissioned, then generally the anticipated impacts
throughout the decommissioning phase are similar in nature to impacts assessed during the construction
phase — and specifically in impacts related to soil and groundwater (from improper management of waste
streams), air quality and noise, and occupational health and safety. Therefore, the assessment of impacts
for those receptors and mitigation identified during the construction phase is assumed to apply to this
phase in particular without the need to reiterate or emphasize this throughout this chapter.

5.5 Environment & Social Baseline Conditions

As part of the ESIA process, the baseline environmental and social conditions of the study area were
established. Describing the baseline includes identifying and defining the importance and sensitivity of the
various environmental and social resources and receptors likely to be impacted, i.e. within the study area.
Understanding the value or sensitivity of the resources and receptors to impacts and changes is an
important consideration when determining the significance of effects, and allows for better identification
of the most appropriate measures that could be employed to avoid impacts, and to mitigate any adverse
impacts.

The description of environmental and social baseline conditions has considered a wide range of data and
information gathered from various sources, including:

= Desk-based studies and literature reviews;
= Data from statutory and non-statutory stakeholders; and

= Field surveys and site investigations.
Pace | 39
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

These studies have covered all the environmental and social aspects related to the Project. The baseline
conditions are treated as those conditions which would prevail in the absence of the Project.

Studies of the environment and social baseline are described under each chapter respectively and include
the following: landscape and visual; land use; geology and hydrology (soil & groundwater); biodiversity;
birds (avi-fauna); bats; archaeology and cultural heritage; air quality and noise; infrastructure and utilities;
and socio-economic conditions. Within each chapter, the methodology which was undertaken for
assessment of the each of those baseline conditions is described in detail.

5.6 Impact Assessment Methodology

Given the scale and type of the Project, the ESIA commences with an assessment of the positive
environmental and economic impacts on the strategic and national level given the current challenges the
energy sector in Jordan faces — as highlighted in “Chapter 7”.

It then moves forward into the main body of the ESIA undertaking the assessment of impacts on
environmental and social parameters for each receptor under the relevant chapter, from “Chapter 8” to
“Chapter 19”. The following section provides a description of the approach, methodology and process
adopted for the impact assessment presented within this ESIA.

5.6.1 Approach to Assessment of Impacts

The adverse and beneficial environmental and social impacts of the Project have been identified and
assessed against the established baseline. A consistent approach to the assessment of impacts was
followed to enable environmental and social impacts to be broadly compared across the ESIA. A set of
generic criteria were used to determine significance (see below) which were applied across the various
environmental social and environmental parameters.

As far as possible, environmental and social impacts were quantified. Where it was not possible to quantify
impacts, a qualitative assessment was conducted using professional experience, judgment and available
knowledge, and including the consideration of stakeholder views. Where there were limitations to the
data, and/or uncertainties, these have been recorded in the relevant chapters, along with any assumptions
that were taken during the assessment.

In order to determine the significance of each impact, two overall factors are considered:

= The importance and/or sensitivity of the environmental and social receiving parameter, as determined
during the assessment of baseline conditions; and

= Magnitude and Nature of the impact.

5.6.2 Sensitivity of the Receiving Parameter:

Receiving parameter sensitivity was determined using information taken from the baseline description on
the importance, significance or value of the social or environmental component under examination. It is
important to understand the sensitivity of the receiving parameter, as this is a measure of the adaptability
and resilience of an environmental parameter to an identified impact. The following categories of
sensitivity were applied to the assessment:

= High: The environmental parameter/receptor is fragile and an impact is likely to leave it in an altered
state from which recovery would be difficult or impossible.

Pace | 40
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

= Medium: The parameter/receptor has a degree of adaptability and resilience and is likely to cope with
the changes caused by an impact, although there may be some residual modification as a result; and

= Low: The parameter/receptor is adaptable and is resilient to change.

5.6.3 Magnitude and Nature of the Impact:

The magnitude of the impact is the scale of change which the impact may cause compared to the baseline
and how this change relates to accepted thresholds and standards. The following categories were applied
to the assessment:

= High: a large change compared to variations in the baseline. Potentially a clear breach of accepted
limits;
= Medium: change which may be noticeable and may breach accepted limits; and

= Low: when compared with the baseline, change which may only just be noticeable. Existing thresholds
would not be exceeded.

Furthermore, in determining the magnitude of the impact it is important to take into account and consider
several other factors which define the nature of the impact. This includes the following:

Type of Impact
= Positive: applies to impacts that have a beneficial environmental result, such as enhancement of the
existing environmental conditions; and

= Negative: applies to impacts that have a harmful aspect associated with them such as loss or
degradation of environmental resources.

Type of Effect

"= Direct: applies to impacts which can be clearly and directly attributed to a particular environmental or
social parameter (e.g. generation of dust directly impacts air quality); and

= Indirect: applies to impacts which may be associated with or are subsequent to a particular impact ona
certain environmental or social parameter (e.g. high levels of dust could entail nuisance and health
affects to construction workers onsite).

Duration (how long the stressor or its effect last)

= Short Term: applies to impacts whose effects on the environment will disappear within a 1 year period,
or once construction activities are completed;

=" Medium Term: applies to impacts whose effects on the environment will disappear within a 5 year
period; and

= Long Term: applies to impacts whose effects on the environment will disappear in a period greater than
5 years.

Reversibility

= Reversible: applies to impacts whose significance will be reduced and disappeared over time (either
naturally or artificially), once the impacting activity ceases; and

= Irreversible: applies to impacts whose significance will not be reduced nor disappeared over time (either
naturally or artificially), once the impacting activity ceases.

Pace | 41
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

5.6.4 Assessing the Significance of the Impacts

The concept of ‘significance’ is central to the ESIA process and aids the identification and categorization of
environmental and social effects. As noted, in order to determine impact significance, the sensitivity of
each environmental and social parameter/receptor is considered in combination with the magnitude of the
impact. Table 9 below demonstrates how these parameters are considered in the assessment of
significance.

Table 9: Determination of Significance

Magnitude and Nature of|
eed Low Medium High
Sensitivity of Receiving
Parameter/Receptor
Low Not significant Minor Minor
Medium Minor Minor Moderate
High Minor Moderate Major

While the above matrix provides a framework for the determination of significance, and enables
comparison across environmental and social parameters, a degree of professional judgement must be used
and some parameter-specific factors to be considered in making the determination of significance.

Below provides additional guidance to the degrees of significance used in this ESIA. Note that positive
impacts are defined, but are not rated for significance.

=" Major significance: requires thorough investigation in the ESIA. These impacts have been studied
extensively by consulting expertise in the areas of the identified impacts to design needed mitigation
and environmental management measures. Moreover, conducting specific studies and assessments to
some of the key issues identified;

=" Moderate significance: requires reasonable investigation in the ESIA. These impacts have been studied
by expertise in the areas of the identified impacts to design needed mitigation and environmental
management measures.

= Minor significance: must be listed, and addressed in some way, but which did not require detailed
assessment in the ESIA.

= Not significant: for completeness, impacts which have been included in the assessment but determined
not to be significant, are rated formally as ‘not significant’.

5.6.5 Management Measures

Based on the impact assessment undertaken a set of management measures are identified for each impact
which aims to address it. Management measures include the following:

= Additional Requirements: those are generally regulatory requirements which have been identified and
which must be taken into account at a later stage.

= Additional Studies: for certain environmental/social receptors additional studies must be undertaken
at a later stage. Such studies and their scope, timing, etc. have been highlighted were relevant.

= Mitigation Measures: a vital step in the ESIA process is the identification of measures that can be taken
to ensure that impacts are mitigated or reduced to acceptable levels. The ESIA will firstly consider the
significance of any impacts caused by the Project and then assigned mitigation options through
applying the following hierarchy:

- Avoiding or ‘designing out’ impacts wherever possible;

Pace | 42
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

- Considering alternatives or modifications to the design to reduce the impacts wherever possible;
- Applying measures to minimize and manage impacts on the receptor; then

- Asa last resort, identifying fair compensation, remediation and offsetting measures to address
any potentially significant residual effects.

Some negative impacts can be easily mitigated, whilst others cannot or are too difficult and costly to
mitigate. The various potential impacts are described in this ESIA, along with the provision of ‘feasible
mitigation measures’ that can be implemented.

= Recommendations: for positive impacts it is not possible to identify mitigation measures, but rather
recommendations have been identified which aim to enhance the positive impact.

5.6.6 Assessment of Residual Effects

If there are mitigation measures it is then necessary to make an assessment of the ‘residual significance’
after mitigation has been taken account. A re-assessment of Project impacts is then made, taking into
account the effect of the proposed mitigation measures in order to determine the significance of the
residual effects. Residual effects are discussed for each environmental and social theme in the ESIA
chapters, and their significance determined and summarized in an Impact Assessment Table.

5.7. Assessment of Cumulative Impacts

For each of the impacts assessed, the ESIA investigates the cumulative impacts which could result from
incremental impacts from other known existing and/or planned developments in the area, and based on
currently available information on such existing/planned developments.

5.8 Development of an Environmental and Social Management (ESMP) Plan

Based on the results of the impact assessment, development of management measures, and development
of monitoring plan, an ESMP was compiled into a single table that details all of the above. The ESMP will be
a key document and will list the environmental/social requirements and detail the procedures necessary
for managing the significant environmental/social issues connected to proposed Project activities. The
ESMP will be developed specifically to provide flexibility in the nature and exact location of operations,
while ensuring all potential impacts are identified and properly mitigated and monitored throughout the
later stages of the Project. This ESMP can be used as a stand-alone document during the different phases
of the Project by Developer, MoEnv, and other responsible parties.

Pace | 43
ECO
Al-Rajef Wind Power Project - Final ESIA (©)

6. STAKEHOLDER CONSULTATION AND ENGAGEMENT

This Chapter discusses in details the stakeholder consultation and engagement plans which were
undertaken as part of the ESIA process for the Project and provides an overview of the findings. In addition,
this Chapter also discusses the future stakeholder consultation and engagement plans which are to take
place at a later stage of the ESIA process as well the Project development.

6.1 Introduction

Stakeholder engagement is an integral part of ESIA good practice and is a statutory requirement of the
national EIA legal framework in Jordan and within the International Finance Corporation’s (IFC’s) Policy on
Environmental and Social Sustainability and Performance Standards. The Developer is committed to a
technically and culturally-appropriate approach to consultation and engagement with all stakeholders
affected either directly or indirectly by the Project. The consultation program for the Project is based on
informed consultation and participation in line with IFC requirements with affected people, and is designed
to be both fair and inclusive. Consultation activities have been an ongoing process since the
commencement of the ESIA study in April 2012.

A stakeholder is defined as any individual or group who is potentially affected by the proposed Project or
can themselves affect the proposed Project directly or indirectly. Stakeholder consultation is an inclusive
process for sharing information that enables stakeholders to understand the risks, impacts, and
opportunities of a development or project, allowing them to express their views and articulate their
perceptions towards it.

6.2 Objectives

The objective of stakeholder consultation is to ensure that a participatory approach takes place, which in
turn documents concerns of all stakeholder groups and makes sure that such concerns are considered,
responded to, and incorporated into the decision making process of the development. Stakeholder
consultation needs to be a two-way communication process that imparts information to stakeholders, but
also obtains additional and on-the-ground information from them. Stakeholder consultation and
engagement must take place at the inception phase of the ESIA process and implemented all through the
study period.

The specific objectives of this chapter are to:

= Summarize national and international legal & policy requirements for stakeholder engagement;
= Describe and identify the stakeholders affected and/or with an interest in the Project;

= Summarize stakeholder engagement and consultation conducted to date. In addition describe how the
views and issues raised have informed and influenced the development of the Project; and

= Outline the future plans and approach to stakeholder engagement.

6.3 Requirements and Policy Requirements for Stakeholder Engagement

6.3.1 Jordanian Legal & Policy Standards

The Jordanian legal requirements for consultation and engagement are mainly included within the “ElA
Regulation No. (37) of 2005”. The requirements of the Regulation are summarized below.

Pace | 44
ECO
Al-Rajef Wind Power Project - Final ESIA (©)

The Regulation requires that for those projects which the MoEnv requires a comprehensive ESIA study, a
scoping session must be held from the onset of the ESIA for all stakeholders whom may be potentially
affected by the Project. The objective of the session is to provide the stakeholder groups with all available
information on the Project and the surrounding environment, in order to allow them to participate in
investigating and identifying the potential impacts which may arise from the Project so that their concerns
are taken into account throughout the ESIA study.

To this extent, the MoEnv generally requires that the following stakeholder groups be invited to participate
in the scoping session: (i) national governmental entities, (ii) local governmental agencies, (iii) Non-
Governmental Organizations, (iv) academic and research institutions, and (v) local community
representatives.

In addition, the Regulation specifies that the outcomes of the ESIA study is to be announced to
stakeholders and the public in a manner that the Ministry deems appropriate, and this is dealt with on a
case by case basis — taking into account the type and nature of the project development. This is usually
determined by the MoEnv once the ESIA study is reviewed and approved.

6.3.2 Requirements in IFC Performance Standards on Environmental & Social Sustainability (2012)

The IFC Performance Standards form part of their Sustainability Framework, where the “IFC Performance
Standard 1” (IFC, 2012) sets out the following recommendations for stakeholder engagement:

= Stakeholder Engagement is an on-going process that may involve: stakeholder analysis & planning,
disclosure & dissemination of information, consultation & participation, grievance mechanism, and on-
going reporting to Affected Communities.

= A Stakeholder Engagement Plan (SEP) must be developed and implemented that is scaled to the
project risks and impacts and development stage, and be tailored to the characteristics and interests of
the Affected Communities.

= Affected Communities will be provided with access to relevant information on: (i) the purpose, nature,
and scale of the project; (ii) the duration of proposed project activities; (iii) any risks to and potential
impacts on such communities and relevant mitigation measures; (iv) the envisaged stakeholder
engagement process; and (v) the grievance mechanism.

= When Affected Communities are subject to identified risks and adverse impacts from a project, a
process of consultation will be undertaken in a manner that provides the Affected Communities with
opportunities to express their views on project risks, impacts and mitigation measures, and allows the
client to consider and respond to them.

= The extent and degree of engagement should be commensurate with the project’s risks and adverse
impacts and concerns raised by Affected Communities.

= The consultation process will be tailored to language preferences of Affected Communities, their
decision-making process, and the needs of disadvantaged or vulnerable groups.

= For projects with potentially significant adverse impacts, the client will conduct an informed
consultation and participation.

= A grievance mechanism will be established to receive and facilitate resolution of Affected
Communities’ concerns and grievances about the client’s environmental and social performance.

= Asit is considered that the GWRE Wind Power Project is likely to be categorized as a Category B project
under the IFC requirements, it will be disclosed for a minimum of 30 days.

Pace | 45
ECO
Al-Rajef Wind Power Project - Final ESIA (©)

6.4 Stakeholder Identification and Analysis

The Project has been identifying potential stakeholders since it began the development of the ESIA
program in April 2012. The Project has a wide range of stakeholders ranging from national government
and other bodies involved in the permitting and ESIA process, in addition to communities within the area of
influence of the Project. As such stakeholders have been identified at all geographic levels, including
national, regional and local levels.

The two principal categories of stakeholders are as follows:

= Affected Communities, defined as the local community as well as other people directly affected by the
Project and/or those who have been identified as most vulnerable to change and who need to be
engaged in identifying impacts and their significance, as well as in decision-making on mitigation and
management measures.

In specific, within the affected communities, vulnerable groups must be identified. Vulnerable groups
include those expected to be disproportionally affected by the Project, and therefore require special
consideration throughout the consultation process. Vulnerable groups are project specific and depend
on a range of issues which must be understood such as project location, socio-economic and
demographic context, as well as the nature of the development and type of impacts anticipated. The
vulnerable groups within this context were identified by the ‘ESIA Team’. Such vulnerable groups
include the following:

- Women groups: due to cultural norms in Jordan (and specifically within the context and setting of
the Project area), the participation of women groups in the decision-making process is limited
which could result in overlooking any specific concerns they might have.

- Nomadic tribes: those are people that travel in different areas on a seasonal basis with no fixed
residence. As they could not be present in an area year round, this could limit their participation
in the decision-making process which could result in overlooking any specific concerns they might
have.

= Other Interested Parties, defined as people and organizations that are interested in the Project and/or
could affect the Project in some way. Those generally include governmental and non-governmental
organizations.

6.4.1 Affected Communities

The affected communities have been identified based on: (i) detailed understanding of the Project site
location, its nature, administrative setup and the nearby surrounding receptors, and (ii) the nature of the
anticipated impacts from the Project throughout its various phases. Based on the above, the affected
communities include the local communities of the Project area and nomads.

(i) Local Communities

As discussed earlier, the Project site is located within Ma’an Governorate and specifically within several
districts/sub-districts to include the District of Petra and Eel Sub-district (which belongs to the District of
Qasabit Ma’an), all of which host several community settlements.

The community settlements that are likely to be affected by the Project development logically includes
those located within the vicinity of the Project site. However, given the relatively large number of
settlements located within the vicinity of the Project site, the exact communities to be considered were
identified and determined based on the rationale to include those that are anticipated to be impacted the
most from the Project’s activities (during construction and operation). This in turn was determined based
on the detailed understanding of the nature and extent of the Project’s impacts. The main anticipated
impacts which could affect the nearby communities (which are discussed in further details in each of the

Pace | 46
CO
Al-Rajef Wind Power Project — Final ESIA Of onsult

relevant chapter) include: (i) land use impacts from Project development, (ii) visual impacts from the
presence of the turbines and, (iii) noise and shadow flicker generated from the operating turbines. In
addition, the socio-economic conditions of these local communities are also anticipated to be impacted
(mainly in a positive matter) from such a development.

Such community were determined to include: (i) Al-Rajef and Dlaghah & Rassees both of which are located
on the western border of the Project site, (ii) Taybeh which is located around 3km to north of the Project
site, and (iii) Fardakh and Sadaqah located to the eastern borders of the Project site at a distance of around
2.5 and 1.5 km respectively. Those local communities are presented in Figure 12 below.

(ii) Nomads

Based on the understanding of the area in general, it is known that there is nomadic activity within the
Project site and its surrounding areas. Similarly, the main anticipated impacts which could affect the
nomads (which are discussed in further details in each of the relevant chapter) include: (i) land use impacts

Pace | 47
OFC

from Project development, (ii) visual impacts from the presence of the turbines and, (iii) noise and shadow
flicker generated from the operating turbines

Al-Rajef Wind Power Project - Final ESIA

6.4.2. Other Interested Parties/Stakeholders

Other interested parties and stakeholder groups were identified based on the understanding of the Project
location, nature of activities which are to take place, type of development, and the potential
environmental and social impacts and how they could potentially affect certain stakeholder groups.

(i) Jordanian Governmental Stakeholders (National and Local)

National and local government stakeholders include Ministries, Directorates, and other agencies that
generally have a regulatory role in ensuring the implementation and compliance of projects with the
various applicable legislations under the mandate of the relevant legislations. In addition, such entities are
involved in the permitting and ESIA process. Thus, such stakeholders have the potential to influence the
authorization of the Project and assist in its delivery.

More specifically, it is important to note that the majority of these governmental entities (mainly
ministries) are part of the ‘EIA Technical Committee’ which will review this ESIA study for approval and
granting of environmental clearance.

Table 10 below provides a list of the key national and regional level government stakeholders along with a

summary as far as possible of their key areas of interest.

Table 10: List of Key Governmental Stakeholders

Governmental Entity

Interest in/Influence on the Project

National Governmental Entities

Ministry of
Environment
(MoEnv)

The governmental body responsible for protection of the environment in Jordan. In
addition, the MoEnv is responsible for approval of the ESIA and making sure it complies
with the “EIA Regulation No. (37) of 2005” and granting the environmental clearance for
the Project.

Ministry of Energy and
Mineral Resources
(MEMR)

The governmental body responsible for the development of the private sector renewable
energy projects in Jordan to include this Project in specific.

Ministry of Agriculture
(MoA)

The governmental body responsible for managing rangelands and forest as well as
protecting and managing wildlife. For this project this includes land use issues related to
grazing reserves and forest lands as well as potential impacts related to biodiversity.

Ministry of Municipal
Affairs (MoMA)

The governmental body responsible for setting and designating land uses in Jordan which
identifies certain activities and projects which are to be allowed. For this Project, this
mainly includes issues related to designated land use of the Project site.

Ministry of Health

(MoH)

The governmental body responsible for the health sector in Jordan, including public health
and safety. For this Project this mainly includes issues related to the public health of the
nearby communities and nuisance prevention from the Project (from issues such as noise,
shadow flicker, waste management, wastewater management, etc.).

Ministry of Tourism
and Antiquities (MoTA)
/ Department — of
Antiquities (DoA)

The governmental body responsible for tourism development and protection of
antiquities in Jordan. For this Project, this mainly includes potential impacts related to
archeology and cultural heritage related to the Project.

Ministry of Transport
(MoT)

The governmental body responsible for regulating and monitoring the road transport
sector and services. For this Project, this mainly includes potential impacts related to
infrastructure and utilities - mainly transportation of Project components to the Project
site and any impacts on roads capacity and safety.

Ministry of Water and

The governmental body responsible for the overall monitoring of the water sector and

Irrigation (MWI) /| water supply. For the Project this mainly includes issues related to the water
Water Authority of | requirements and supply to the Project.

Jordan (WAJ)

Ministry of Labor | The governmental body responsible for health and safety of workers and labor in Jordan.

Pace | 48
Al-Rajef Wind Power Project - Final ESIA

OFC

(MoL) For this Project, this mainly includes issues related to occupational health and safety.

Civil Aviation | Governmental body responsible for civil aviation safety, security and
Regulatory regulatory compliance. For this Project, this includes issues related to civil aviation safety
Commission (CARC) from wind turbines.

Royal Jordanian Air | Governmental body responsible for military aviation safety and security. For this Project,

Force (RJAF)

this includes issues related to military aviation safety from wind turbines.

Telecommunication

TRC is the official entity for regulating the telecommunications and information

Regulatory technology services in the Kingdom. For this Project in specific, this includes any potential
Commission (TRC) impacts from the wind turbines on telecommunication transmission networks in the area.
Jordan Radio and | JRTV is the state broadcaster of Jordan for radio and television transmission networks. For
Television Corporation | this Project in specific, this includes any potential impacts from the wind turbines on the
(JRTV) radio/television transmission networks in the area.

National Electric | Responsible for designing and building the substation, together with high voltage
Power Company | overhead lines and the connection to the existing grid.

(NEPCO)

Local Governmental Entities

Ma’an Governorate

The official governmental body responsible for key government services (health,
education, security, etc.) as well as coordination of for socio-economic development in the
region. For this project this mainly includes issues related to socio-economic development
on the area from the Project.

Petra Development
and Tourism Region
Authority (PDTRA)

The PDTRA is a legal, financial, and administrative independent Authority founded in 2009
and which aims to develop the Region touristically, economically, socially, culturally while
contributing to local community development. In addition, the PDTRA is also responsible
for providing infrastructure and utility services to Petra such as waste collection, public
lighting, etc. For this Project this mainly includes issues related to socio-economic
development of the area from the Project as well as land use and planning issues.

(ii) Non-Governmental Organizations and Academic Institutions

Other interested parties considered during the ESIA related consultation include those who have the
potential to influence the authorization of the Project and assist in its delivery. This mainly includes Non-
Government Organizations (NGOs).

Table 11: List of Key NGO and Academic Institutional Stakeholders

Stakeholder

Interest in/influence on the Project

Environmental
Societies Association

The Association forms the umbrella for the all environmental NGO’s in Jordan and is
also a member of the ‘EIA Technical Committee’ which will review this ESIA study for
approval and granting of environmental clearance.

The Royal Society for
the Conservation of
Nature (RSCN)

The RSCN is an environmental NGO having a mandate for the conservation of Jordan’s
biodiversity and natural resources. In addition, it is empowered to establish and
manage protected environmental reserves as well as Important Bird areas under the

supervision of the MoEnv. For this project this includes land use issues related to
environmental reserves and important birds areas as well as potential impacts from the
project on biodiversity and birds.

6.5 Stakeholder Consultation and Engagement To-Date

The table below highlights the stakeholder groups as identified earlier, and the consultation/engagement
method which has been undertaken for each group. As noted in the table below this mainly includes high
level consultations as well as detailed engagement and consultations.

The high level consultation mainly includes the scoping session, and which is considered high level as
various stakeholder groups representing various entities are consulted at once (such as national
governmental entities, local governmental entities, non-governmental organizations, etc.). The detailed

Pace | 49
Al-Rajef Wind Power Project - Final ESIA

on

engagement and consultation tends to focus on a single entity within a stakeholder group at a given time,

whose concerns need to be taken into account throughout the ESIA study.

Table 12: Methodology for Stakeholder Engagement

No. | Stakeholder Group Consultations/Engagement to Date Future Consultations/Engagement
(“Section 6.66.6”)
1 Affected Communities
a Local community = High level — Scoping Session = Local Community Disclosure
= Detailed Engagement — Onsite session (gender specific to include
consultation women)
b Nomads = Detailed Engagement — Onsite | None
consultation (gender specific to
include women)
2 Other Interested | = High level — Scoping Session = Disclosure session
Parties/Stakeholders | * Detailed Engagement —meetings,
e-mail communication, etc.
6.5.1 High Level Consultation — Scoping Session

In accordance with MoEnv’s “EIA Regulation No. (37) of 2005”, a scoping session must be held for those
projects which require a comprehensive EIA study; as the case with this Project. In coordination with the
MoEnv, the Scoping Session for the Project was held on 3 September 2013 at the Le Meridian Hotel in
Amman. The list of invitees was identified jointly by the MoEnv and the ESIA team.

The list of invites mainly included the following stakeholders: (i) national governmental entities (various
ministries and other governmental entities), (ii) Local Governmental Agencies (e.g. Ma’an Governorate,
local government institution such as Ma’an Water Directorate, etc.), (iii) Non-Governmental Organizations
(environmental and social development), (iv) Academic and Research Institutions, and (v) local community
representatives which were identified in collaboration with the local community leaders.

The ESIA Team documented all records of the scoping session to include transcripts, minutes of meetings,
list of participants and attendees, comments and so on. This was presented in detail in the ToR report
submitted to the MoEnv. Selected photos from the session are shown in Figure 13 below.

In general, the objectives of the scoping session include the following:

= Introduce the Project and its various components to the stakeholders and provide them with all
available information about the Project;

= Present the various anticipated impacts from the Project throughout its various phases and allow
stakeholders to participate in the process of scoping environmental impacts of the Project;

= Early consideration of stakeholders concerns and fears regarding the nature, scale and impacts of the
Project; and

= Present the suggested methodology for the ESIA and allow stakeholders to comment on the scope of
work and methodology.

Throughout the scoping session, the following presentations were given:

= A welcome speech by Eng. Izzat Abu Hamra, Director of the Licensing and Guidance Directorate of
MoEnv, in which Mr. Abu Hamra briefly explained the ESIA process and stressed on the importance of
the scoping session which aims to take into account the concerns and comments of the stakeholders
throughout the ESIA study. In addition, Mr. Abu Hamra emphasized the importance of renewable
energy projects to Jordan.

= A presentation of the Project components by Yazan Abu-Hantash, General Manager of GWRE, in
which Mr. Abu-Hantash started by welcoming the attendees to the Scoping Session after which he
Pace | 50
ECO
Al-Rajef Wind Power Project - Final ESIA ( sIt

discussed the challenges Jordan faces in meeting its energy requirements. Mr. Abu-Hantash briefly
discussed MEMR’s adopted energy strategy which includes investments in renewable energy to reduce
dependence on imported energy sources thus being a major component of establishing Jordan’s
energy security. In addition, he presented the outline concept for the Project and its components, and
introduced the Project location and specifications of the site. Finally, he briefly discussed the activities
expected to take place during the various Project phases as well as the timeline for the implementation
of the Project.

= A presentation by Lana Zu’bi, ECO Consult. Ms. Zu’bi reiterated the objectives of the scoping session
and the main Project components as discussed earlier. She explained the importance of this ESIA
process in identifying the benefits of this Project to the country and weighing them against the
implications on the environment and in designing mitigation of the impacts, which must be considered
in the design and implementation of the Project. Ms. Zu’bi discussed in details the anticipated negative
environmental impacts during the various Project phases and the methodology that will be adopted
throughout the ESIA study for assessing those impacts on those key sensitive receptors. There was
time for questions and answers following this presentation as well as a facilitated discussion,
moderated by Ms. Zu’bi.

Figure 13: Selected Photos from the Scoping Session of 3 September 2013

The following table presents the main issues raised by the stakeholders throughout the scoping session and
also highlights how those comments were taken into account and incorporated throughout the ESIA study.

Table 13: Summary of Comments raised during Scoping Session and Response

Attribute Comment Response

Landscape
and Visual

Concerns were raised regarding
potential visual impacts from the
turbines on the City of Petra — a
well-known World Heritage Site.

This issue has been addressed in “Chapter 8 - Landscape and
Visual”. The City of Petra is located around 16 kilometers north of
the Project site. In addition, Petra is known to be surrounded by
mountainous areas, and therefore the topographical difference
between the Petra site and the Project area would make it
impossible for the turbines to be visible. In addition, as presented
in “Chapter 8” and in order to confirm the above, as part of the
impact assessment, visual simulation software was used to
undertake a visibility analysis of the Project from key sensitive
visual receptors in the area and indicate which turbines would be
visible from each receptor. The assessment concludes that no

Pace | 51

Al-Rajef Wind Power Project - Final ESIA

OFS.

views to the wind farm could be identified form the City of Petra
due to the fact that it is located at the ground of the valley
surrounded with side-valleys and mountains with steep climbs.

Geology and
Hydrology
(Soil and
Groundwater)

A concern was raised regarding
potential impacts from the
Project on the water resources in
the area.

The only foreseen impact from the Project on water resources in
the area is mainly related to improper management of waste
streams generated (to include solid waste, wastewater, hazardous
waste and hazardous materials), which could result in potential
contamination and pollution of water resources. Such an issue has
been discussed in “Chapter 10” and appropriate mitigation and
monitoring measures to ensure such impacts are controlled.

Birds

At the time of undertaking the
scoping session (September
2013), the spring and fall survey
for migratory birds for the site
has already been undertaken to
include 115 hours of observations
during the spring season and 250
hours during the fall (in 2012).
Issues were raised suggesting that
Guidelines have been developed
by the Royal Society for the
Conservation of Nature (RSCN)

and BirdLife International
requiring 40 hours of
observations per week

(amounting to 8 hours per day)
throughout the migration seasons
and that additional monitoring
must be undertaken throughout
next spring/fall season to
compensate for the difference in
monitoring hours required.

In specific the methodology for avi-fauna surveys and monitoring
has continuously changed since the Project inception in 2012 and
has been a continuous learning process throughout the course of
the Project development. Such a learning process was challenging
and complex due to the fact that there are no wind farm
developments in Jordan from which previous experiences can be
learnt from and more importantly the absence of local as well as
international guidelines/procedures. In specific, when the RSCN
Guidelines were issued in 2013 it was unclear whether they should
be followed or not as it was uncertain whether they will be
adopted by the MoEnv (eventually they were not). Nevertheless,
ECO Consult aimed to further increase the monitoring hours to
comply with the requirements of the Guidelines discussed above
to the greatest extent possible. Additional monitoring was
undertaken during autumn 2013 amounting to 160 hours and
during spring 2015 amounting to 432 hours. This issue is discussed
in further details in “Chapter 12”.

Infrastructure
and Uti

Road Networks — A stakeholder
required that the ESIA investigate
risks related to transportation of
Project. components on _ road
networks.

“Chapter 16.2-Infrastrucutre and Utilities’/”Section 16.2.5”
discusses the potential impacts from the Project on the road
networks and discusses appropriate mitigation and monitoring
measures to eliminate or reduce such impacts to acceptable levels.

Occupational

A stakeholder required that the
ESIA study investigate the risks

17’Chapter 17 - Occupational Health and Safety” discusses the
potential impacts from the Project on the occupational health and

Health and related to occupational health ee ar
- . safety and discusses proper mitigation and monitoring measures
Safety and safety during the various ae .
. to eliminate or reduce such impacts to acceptable levels.
phases of the Project.
“Chapter 18 - Community Health, Safety and Security” discusses
the potential impacts from noise from the wind turbines on the
nearby communities. The chapter includes a comprehensive
Some concerns were raised - "
assessment of impacts from noise through the use of a computer
“ regarding the cumulative effects . . . .
Community . . modeling software which predicted the expected noise
of noise from all the wind , . .
Health, Safety propagation levels cumulatively in intervals surrounding the

and Security

turbines of the Project on the
nearby communities such as Al-
Rajef village.

turbines and predict the expected levels at the nearby receptors.
The section also discusses mitigation and monitoring measures to
ensure that impacts are eliminated and/or reduced to acceptable
levels and comply with the maximum allowable requirements for
noise levels by the relevant authorities.

Soci
Economic
Development

Some stakeholders stressed on
the importance of
economic development by the
Project to those local
communities in the area.

socio-

“Chapter 19 - Socio-Economic Conditions” investigates and
characterizes in details the current socio-economic conditions of
the area. In addition, the chapter assesses the anticipated positive
impacts from the Project and discusses the current and future
plans of the Developer to support and engage the local community

Pace | 52

ECO
Al-Rajef Wind Power Project — Final ESIA (©)

throughout the Project (such as employment opportunities,
capacity building programs, etc.). Finally, the ESIA provides
recommendations for a Stakeholder Engagement Plan to be
implemented by the developer during the various Project phases.

The overhead high voltage transmission line will connect from the
Project site to the national grid and will be constructed and
operated by NEPCO. Details and information are not finalized at
A question was raised whether | this stage by NEPCO with regards to the final grid connections
the ESIA will study the various | plans and route for the overhead lines. Given the lack of final and
General potential impacts from the | detailed information, the inclusion of those components in the
Comments | connection lines from the | esia js not possible. Nevertheless, the ESIA does identify a set of
substation within the Project area | environmental Performance Requirements which must be
to the national network. implemented by NEPCO once such details are available which aim
to ensure that environmental issues are taken into account and
adequately considered. Those are presented in “Chapter 23”.

6.5.2 Detailed Engagement — Affected Community Onsite Consultations

This section presents the onsite consultations that were undertaken with the local community as well as
the nomads in the area.

(i) Local Community

Based on several site visits undertaken to the Project site it was noticed that there is local community
activity within the area which mainly includes grazing and agricultural activities. In general, such activities
are restricted to the local community members of Al-Rajef and Dlaghah & Rassees only (although the lands
in the area are also owned by people from Taybeh community however such activities are not undertaken
by them onsite).

Onsite consultations and discussions were undertaken onsite in June 2013 as it is considered the phase
which entails the highest onsite land activities by the local community members (refer to Figure 14). Such
consultations and discussion entailed visiting each area where activity was noticed, to the greatest extent
possible, starting from south to the north of the Project area. It is important to note no women groups
were noticed to undertake such onsite activities by the local community.

The objective of the consultations included:

= Introduce the Project and its various components;

= Understand, characterize and assess the activities undertaken onsite (the outcomes of such discussions
is presented in details in “Chapter 9 — Land Use”);

= Understand, characterize and assess their socio-economic conditions and patterns (the outcomes of
such discussions is presented in details in “Chapter 19”); and

= Present and discuss the potential impacts of the Project which could affect their activities onsite in
order to take into account their thoughts and concerns on such issues. This mainly includes impacts on
land use and impacts from shadow flicker and noise. The outcomes of such consultations are discussed
in further details in “Chapter 9 — Land Use” and “Chapter 18 — Community Health, Safety and Security”.

In summary, throughout such discussions it was evident that local community members were all very well
informed about the Project and were very supportive. More importantly, no key issues of concern were
raised by the local communities on any of the impacts highlighted above.

Pace | 53

(©) ECO
Al-Rajef Wind Power Project - Final ESIA (

Figure 14: Selected Photos of Onsite Local Community Consultations
(ii) Nomads

Based on several site visits undertaken to the Project site, nomadic activity was noticed in the area.
Nomads are known to move around on a seasonal basis. Generally, nomads inhabit areas with a cooler
climate during spring/summer (between April and September) and which are productive lands to enable
them to undertake grazing and agricultural activities (such as Rajef area which located on the Sherah
highlands). After October, as the weather becomes colder they move to other warmer areas such as Wadi
Araba or Jafr.

Consultations were undertaken onsite throughout the period in which nomads were known to inhabit the
area (Figure 15). Such consultations and discussion entailed visiting each area where nomads were noticed,
to the greatest extent possible, starting from south to the north of the Project area. It is important to note
that consultations with nomads were gender specific — therefore specific consultations were undertaken
with women of each of the nomadic groups consulted by a female specialist of the ‘ESIA Team’. However,
due to cultural norms in Jordan photos of consultations with women groups were not undertaken.

The objective of the consultations included:

= Introduce the Project and its various components;

= Understand, characterize and assess the activities undertaken onsite (the outcomes of such discussions
is presented in details in “Chapter 9 — Land Use”);

= Understand, characterize and assess their socio-economic conditions (the outcomes of such discussions
is presented in details in “Chapter 19”; and

=" Present and discuss the potential impacts of the Project which could affect their activities onsite in
order to take into account their thoughts and concerns on such issues. This mainly includes impacts on

Pace | 54
ECO
Al-Rajef Wind Power Project - Final ESIA ( J

land use and impacts from shadow flicker and noise. The outcomes of such consultations are discussed
in further details in “Chapter 9 — Land Use” and “Chapter 18 — Community Health, Safety and Security”.

In summary, throughout such discussions it was noticed that generally the nomads were informed about
the Project (less so by women specifically) and were supportive. More importantly, no key issues of
concern were raised in relation to any of the impacts highlighted above.

Figure 15: Selected Photos of Onsite Consultations with Nomads

6.5.3 Detailed Engagement - Other Stakeholder Engagement Activities

Throughout the ESIA process various stakeholders were engaged and consulted. From the onset of the ESIA
study, and in accordance with the issues and impacts anticipated from the Project throughout its various
phases, the key stakeholder groups that needed to be consulted, involved, and collaborated with on a
detailed level were identified.

Such engagement was intended for various purposes and which included to: (i) introduce the project and
its overall concept and components, (ii) understand thoughts, views, and concerns from the Project
development, (iii) collection of relevant data for assessment of baseline conditions and anticipated impacts
from the Project, (iii) discussion on anticipated impacts, (iv) discussion on proposed mitigation measures,
etc.

Such stakeholder groups were engaged and consulted through one or more of the following
communication protocols: (i) bi-lateral meetings, (ii) e-mail communication, (iii) phone communication,
and (iv) formal letters.

Table 14 below presents the entities which were engaged and consulted and the purpose of such
engagement. Generally, the outcomes of such consultations are presented and included within the Section
that the attribute relates to.

Pace | 55
Al-Rajef Wind Power Project - Final ESIA

Table 14: List of Other Consultations during the ESIA

Entity Attribute Objective of Consultation

Ministry of Environment | General Ongoing discussions on the ESIA process as well as general concerns

(MoEnv) and impacts from Project development.

Ministry of Agriculture | Land Use Current and future land use planning in relation to agriculture.

(MoA)

Ministry of Municipal | Land Use Current and future land use planning in Project area as set by MoMA.

Affairs (MoMA)

Ministry of Water and | Geology and | Collection of secondary data on site geology and hydrology

Irrigation (MWI) Hydrology

Infrastructure | Collection of secondary data on infrastructure and utilities related to
and Utilities water resources and networks, wastewater networks and treatment
plants, etc.

Department of | Archeology Collection of any available secondary on archeological resources on the

Antiquities (DoA) and Cultural | area. In addition, coordinate with them to undertake archeological

Heritage survey for the Project site.

The Royal Society for the | Land Use Current and future land use planning in relation to areas of critical

Conservation of Nature environmental concern.

(RSCN)

Civil Aviation Regulatory | Land Use Discussion on potential impacts from the Project on civil aviation safety.

Commission (CARC)

Royal Jordanian Air Force | Land Use Discussion on potential impacts from the Project on military aviation

(RJAF) safety.

Telecommunication Land Use Collection of existing telecommunication networks in the area and

Regulatory Commission discussion on potential impacts from the Project.

(TRC)

Jordan Radio and | Land Use Collection of existing radio and television networks in the areas and

Television Corporation discussion on potential impacts from the Project.

(URTV)

Petra Tourism and | Socio- Understand thoughts, views, and concerns from the Project

Development Region | economic development.

Authority (PDTRA) Collection of secondary data on socio-economic indicators for Petra
District in general and nearby communities. In addition, meetings were
undertaken to characterize and understand the socio-economic
conditions in reality of those local communities.

Socio-economic development and plans for local community
engagement.

Land Use Collection of secondary data available on land use planning for area by
PDTRA.

Infrastructure | Collection of information on existing infrastructure element in the area

and Utilities such as municipal approved landfills.

6.5.4 Local Community Disclosure Session

A disclosure session was undertaken on 30 March 2016 at the Rajef Association for Special Education
located at Al-Rajef village. Local community representatives from the main community settlements near
the Project site as identified within the ESIA were invited to attend and participate in the disclosure session
— to include Al-Rajef village, Dlaghah and Rassess village, Sadageh Village, Fardakh Village and Taybeh

Village.

The disclosure session was gender specific in which a separate session was held for men and women.

The disclosure session included a presentation on the details of the Project to include its location, main
Project components, Project layout and turbine locations, and Project phases (construction, operation, and
decommissioning). In addition, the ESIA study, its purpose, objective and scope were discussed.

Pace | 56

(©) ECO
Al-Rajef Wind Power Project - Final ESIA (

The presentation then moved on to briefly discuss the environmental and social receptors that were
studied and the main outcomes and results of the ESIA — to include (i) birds; (ii) biodiversity; (iii) bats; (iv)
archeology and cultural heritage; (v) air quality; (vi) infrastructure and utilities; (vii) occupational health
and safety; and (viii) geology and hydrology. In addition, the potential impacts and the proposed
mitigation and monitoring measures identified in the ESIA were discussed in details for those impacts
which are directly related to the local community to include: (i) landscape and visual; (ii) land use; (iii)
community health, safety and security; (iv) socio-economic conditions.

There was time for questions and answers following this presentation as well as a facilitated discussion.
The main questions and issues raised are summarized in the table below along with the responses
provided. Representative photos of the disclosure session are presented in the figure below
(representative photos of the women disclosure session were taken but no consent was given to publish
the photos as part of the report). The main outcomes and proceedings of the disclosure session are
summarized below

ae

Figure 16: Representative Photos of the Local Community Disclosure Session for Men

Table 15: Summary of Comments and Responses for the Local Community Disclosure Session for Men and Women

Attribute Comment Response
Men Session
Land Use A stakeholder inquired whether the | It was explained that construction activities for the
construction activities will affect the | Project will be undertaken in very limited areas for the
entire land areas of the Project. turbine locations and other __ infrastructure

requirements such as roads. Those represent a very
small footprint which is around 7% of the total leased
lands area and 2% of the entire Project site boundary
area.

Birds Several stakeholders stated that | The results of the baseline studies and importance of
based on their experiences and | the site in terms of migration routes was explained in
observations throughout the years, | details (as presented in “Chapter 12”). In addition, the
they haven’t seen many migrating | mitigation and monitoring measures were explained as
birds passing through the area. The | discussed in details in “Section 12.3.2” and which
stakeholders then inquired about the | includes in particular the observer led turbine
mitigation and monitoring measures | shutdown monitoring which will be undertaken during
that will be implemented in case | the operation phase.

migrating birds pass through the
Project site.

Pace | 57

Al-Rajef Wind Power Project - Final ESIA

OFS.

Community,
Health, Safety and
Security — Noise

Several stakeholders asked about the
sources of noise from the turbines. In
addition, they inquired about the
measures that will be implemented to
ensure that unacceptable noise limits
from the turbines will be met.

The sources of noise generation from the wind
turbines were explained in that they include
mechanical noise generated from the generator and
gear box as well as aerodynamic noise generated from
the movement of the blades and which depends on
several factors such as wind speed and direction.
However, it was also explained that advances in
engineering designs of turbines have significantly
reduced their noise emissions. Nevertheless, the
results of the modelling were explained and presented
in further details along with the mitigation measures
and specifically the reduced power operation strategy
that will be implemented for the wind turbines (refer
to “Section 18.2.1” for additional details).

Socio-Economic
Conditions

Stakeholders discussed in general
their support for the Project. They
stated that they have no objection on
the development of the project and
no issues of concern in relation to
impacts from noise, shadow flicker,
landscape and visual, land use, etc.
They expressed their expectations
from the development in terms of
providing job opportunities to the
local communities and other possible
measures which could improve socio-
economic conditions in the area.

It was stated that the Developer is committed to social
responsibility and local community engagement and
development. The Developer will be aiming to hire
local community members for the Project to the
greatest extent possible during both the construction
and operation phase and is also considering social
responsibility programs targeted to the local
communities. It was explained that these details will
be developed at a later stage and also stated that the
ESIA recommends that this is put into an action plan to
be created and implemented by the Developer.
Additional details on such issues and the requirements
for the Action Plan is provided in “Section 19.2”.

Women Session

Community,
Health, Safety and
Security

A stakeholder inquired about the
safety concerns from the turbines and
specifically about blade throws
possibility during times of very high
wind speed.

It was stated that the overall risk of such an incident is
extremely low. The design of the project and setting of
the turbines has taken into account a safety setback
distance for all types of falling hazards and which
includes a safety setback distance from all road
networks in the Project area and a safety setback
distance from adjacent lands at each turbine. Finally
and most importantly, the wind turbines will
automatically stop working after a certain wind speed
is reached to mitigate such risks.

Socio-economics

A stakeholder suggested that job
opportunities that are targeted to the
local communities must include
women groups as they are affected by
relatively high unemployment rates
and cannot find jobs in the area.

It was stated that this will be taken into account as the
ESIA recommends that the Developer prepare and
implement an action plan for working with the local
community which must take into account presenting a
transparent, fair and well-advertised recruitment
procedures for the local communities and which must.
include females as well. Additional details on the
requirements for the Action Plan are provided in
“Section 19.2”.

Other

Throughout the session the stakeholders raised no issues of concern on potential impacts from
landscape and visual, land use, noise, shadow flicker.

Pace | 58

ECO
Al-Rajef Wind Power Project - Final ESIA (©)

6.6 Future Stakeholder Engagement and Consultation

Future stakeholder engagement and consultations will mainly include the following, each of which is
discussed in further details below: (i) disclosure of the ESIA document and (ii) implementation of the
Stakeholder Engagement Plan (SEP) by the Developer.

6.6.1 Disclosure of the ESIA document

The final ESIA, Non-Technical Summary (NTS) and the SEP will be disclosed on the Developer’s website. In
addition, hard copies of these documents will be available at the following locations:

= Ministry of Environment;

= Ma’an Governorate — Local Development Unit; and

= Petra Tourism and Development Region Authority (PDTRA).

The ESIA will be disclosed for a minimum 30 day disclosure period.

6.6.2 Stakeholder Engagement Plan

Stakeholder Engagement is an on-going process that involves: stakeholder analysis & planning, disclosure
& dissemination of information, consultation & participation, grievance mechanism, and on-going
reporting to Affected Communities. A Stakeholder Engagement Plan (SEP) is developed and implemented
that is scaled to the Project risks and impacts and development stage, and be tailored to the characteristics
and interests of the Affected Communities and key stakeholders.

The SEP for the Project describes the planned stakeholder consultation activities and engagement process
and includes the following:

= Define the Project’s approach to future stakeholder engagement;

= Identify stakeholders within the area influenced by the Project;

= Profile identified stakeholders to understand their priorities;

= Propose an action plan for future engagement with identified stakeholders; and

= Set out the grievance/project complaints mechanism.

Pace | 59
ECO
Al-Rajef Wind Power Project - Final ESIA (©)

7. OVERVIEW OF STRATEGIC ENVIRONMENTAL AND ECONOMICAL IMPACTS

It is understood that the Project will results in several site specific environmental and social impacts on
various receptors throughout the Project phases to include planning and construction phase and operation
phase. Such impacts are discussed in the subsequent chapters for each environmental receptor
respectively and which include the following:

= Landscape and Visual;

= Land Use;

= Geology and Hydrology (Soil and Groundwater);

= Biodiversity;

= Birds (Avi-Fauna);

= Bats;

= Archeology and Cultural Heritage;

= Air Quality and Noise;

= Infrastructure and Utilities;

= Aviation, Telecommunication and Television & Radio Links;

= Occupational Health and Safety;

= Community Health, Safety and Security; and

= Socio-economic conditions.

Nevertheless, the Project will results in significant and crucial positive environmental and economic
impacts on the strategic and national level given the current challenges the energy sector in Jordan is

facing which have serious implications on Jordan’s energy security as well as major economic burdens to
the Jordanian economy.

Such positive impacts are important to highlight, consider, and take into account before investigating the
potential negative environmental impacts anticipated from the Project, as discussed in the following
sections.

The anticipated positive environmental and economic impacts on the strategic level are discussed and
highlighted below.

7.1 Master Strategy of Energy Sector in Jordan

The energy demand in Jordan is characterized with a rapid increase to cope with the development. The
expected demand for primary energy in 2020 will amount to 15 million tons of oil equivalent, compared to
7.6 million tons of oil equivalent in 2007. Similarly, electricity demand in 2020 is 5,770 MW compared to
2,100 MW in 2007; and average increase of 300MW per year (MEMR, 2007).

To meet the energy demand and the challenges of the energy sector a comprehensive energy strategy was
approved by the Cabinet in December 2004 revised in 2007 — “Master Strategy of Energy Sector in Jordan”.
The Strategy is to provide a vision for development of energy sector over the next ten years. The Strategy
studied all options and alternatives for securing all types of energy from the following points of views: (i)
the optimal options to cope with the energy demands and its investment cost, (ii) reforming and
restructuring the energy sector to open the market for competition, and (iii) expanding on renewable
energy projects and implementing energy conservation programs.

To this extent, the future goals of the Strategy can be summarized as follows:

Pace | 60
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

= Reduce the dependence on foreign energy sources (energy independence);
= Security of supply with energy production based on a variety of sources;
= The target for 2015 is for domestic resources to cover 25% of demand reducing imports to 75%;

= The target for 2020 is for domestic resources to cover 39% of demand reducing imports to 61% and
achieving energy production from additional energy sources; and

= Promote renewable energy sources to share to 7% in the primary energy mix in 2015, and 10% in 2020.
This is to be met through 600-1000 MW from wind energy and 300-600 MW from solar energy.

To promote renewable energy sources and in order to open the way for private sector to effectively
participate in the implementation of renewable energy project, the Renewable Energy and Energy
Efficiency Law was issued and officially entered into force in April 2012. With this law, and for the first time
in Jordan, investors had the opportunity to identify and develop renewable grid-connected electricity
production through the Direct Proposal Submission as discussed earlier in “Chapter 2”.

In line with the above, this development allows for more sustainable development and shows the
commitment of the Government of Jordan to realizing its energy strategy and meeting the set targets for
renewable energy sources.

7.2 Energy Security

Recently, most policy makers around the world are grappling with issues related to energy security, energy
poverty, and an expected increase in future demand for all energy sources — and Jordan is no exception.
Almost certainly, the most spoken words by policy makers and government bodies in Jordan in the last
couple of years revolved around ‘energy security’, which is one of the key goals of the Master Strategy of
Energy Sector in Jordan discussed above.

Currently, the Jordanian local energy resources are very limited commercially and Jordan is highly
dependent on imported energy, as the total imported energy amounted to 97% of Jordan's total energy
needs.

In line with the above, the Project in specific will contribute to increasing energy security through
reliance on an indigenous, inexhaustible and mostly import-independent energy resource. The estimated
electricity generation from the Project is 256 GWh per year, on average; which will serve the annual
electricity needs of more than 60,000 local households.

This has been based on taking into account that in 2014 (latest statistic) the annual electricity consumption
of households in Jordan was 6,580 GWh (MEMR, 2015) while the number of households in 2014 in Jordan
was 1,590,762 (DoS, 2015) and thus the average annual electricity consumption can be assumed to be
around 4,100 Kilowatt Hour (kWh).

7.3. Economic Benefits

The reliance on imported energy as discussed earlier above has led to major economic burdens to the
Jordanian economy. Over the past year, Egyptian gas supplies through the Jordan Gas Transmission
Pipeline (JGTP) have been severely interrupted. To substitute the shortfall in Egyptian gas supply, Jordan
had to rely to more expensive alternative fuels (imported fuel oil, diesel, gasoline) for power generation
resulting in significant economic implications to the Government of Jordan’s energy bill. In 2012, the cost
of imported energy amounted to 20% of Jordan’s Gross Domestic Product (GDP).

Pace | 61
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

In line with the above, the Project will produce clean energy which will contribute to lowering electricity
generation costs compared to the current costs associated with liquid fuels and thus leads to a
substantial decrease in the Government of Jordan’s fiscal deficit.

7.4 Environmental Benefits

The negative environmental impacts from generating electricity through conventional fossil fuel burning at
thermal power plants are very well known. This most importantly includes air pollutant emissions such as
ozone, Sulfur Dioxide (SO2), Nitrogen Dioxide (NO,), particulate matter, and other gases which are the
cause of some serious environmental concerns such as smog, acid rain, health effects, and many others.

In addition, the burning of fossil fuels results in carbon dioxide emissions; a primary greenhouse gas
emitted through human activities which contributes to global warming. The main human activity that emits
CO, is the combustion of fossil fuels for electricity production and transportation. Concurrently, global
climate change has become an issue of concern and so reducing greenhouse gas emissions have also
emerged as primary issues to be addressed as the world searches for a sustainable energy future.

Generating electricity through wind power is rather pollution-free during operation. Compared with the
current conventional way of producing electricity in Jordan through thermal power plants using heavy
fuel oil and/or natural gas, the clean energy produced from renewable energy resources is expected to
reduce consumption of fossil fuels, and will thus help in reducing greenhouse gas emissions, as well as air
pollutant emissions. The Project will on average displace more than 160,000 metric tons of CO, annually.

This estimation was based on figures provided by the International Energy Association’s (IEA) “Carbon
Dioxide (CO2) Emissions from Fuel Combustion” (IEA, 2013). According to the report, CO, emitted per kWh
for electricity generation in Jordan in 2011 (latest statistic) is around 0.64kg. Given that the Project is
expected to provide around 256 GWh of electricity per year, then the Project will displace more than
160,000 metric tons of CO, annually.

Pace | 62
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

8. LANDSCAPE AND VISUAL

This Chapter first provides an assessment of baseline conditions within the Project site and surroundings in
relation to landscape and visual and then assesses the anticipated impacts from the Project throughout its
various phases. For each impact, a set of management measures (which could include mitigation measures,
additional requirements, etc.) and monitoring measures have been identified to eliminate or reduce the
impact to acceptable levels.

8.1 Assessment of Baseline Conditions

This section discusses the methodology for the assessment of the baseline conditions in relation to
landscape and visual receptors and presents the outcomes and results.

8.1.1 Baseline Assessment Methodology

The baseline assessment of the Project site was based on several site visits undertaken by the ‘ESIA Team’
to the Project site and its surrounding areas which aimed to characterize the landscape, topography, and
visual character and receptors of the Project site and surrounds. In addition, the assessment was also
based on communications and collection of relevant secondary data from governmental authorities on key
visual receptors in the area (such as the PDTRA).

8.1.2 Results

The Project site mainly consists of a series of small hills and ridges on the plateau of the Sharah highlands
at altitudes ranging between 1550-1700m above sea level. Generally, the Project site has no sudden
changes in topography, however in some parts ridges are characterized by relatively steep slopes
exceeding 17 degrees.

The western border of the Project site overlooks to the west an escarpment consisting of steep slopes
which eventually descend to Wadi Araba (which is southern part of the Jordan Rift Valley). Figure 17 below
presents a 3-D terrain model which presents the general topography of the Project site and nearby areas
including the steep slopes to the west.

Pace | 63
ECO
Al-Rajef Wind Power Project - Final ESIA @)

ALTITUDE (m:
bin

Figure 17: 3-D Terrain Model of the Project Site and Nearby Areas

The landscape of the Project site can be described as arid with frequent rock outcrops on hillsides. The
Project site is barren and heavily degraded with few vegetation strips and scattered trees of remnant
forests that use to prevail in the entire mountain of Al-Rajef. The site has been heavily degraded due to
massive grazing, tree cutting and ploughing which have most likely occurred extensively throughout the
site for many decades.

Figure 18 below presents the various dominant landscape covers as well as topographical conditions within
the Project site.

Figure 18: General Topography and Landscape of the Project Site

Pace | 64
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

The Project site is mainly accessed through Highway #35 (better known as the ‘King’s Highway’); one of the
highways which connects Ma’an Governorate with the capital city of Amman in the North — but not the
major one. Highway #35 runs through some parts of the Project site. In addition, within the site there are
other access roads and several additional small agricultural roads.

Within the Project site itself there are no key visual receptors or particular structures of interest such as
recreational activities, environmental reserves, remarkable/unique historical or cultural sites, or other
natural structures normally seen as valuable by the human perception. The leased lands of the Project site
are vacant, except for the following:

= Three (3) telecommunication transmission towers located the central parts of the Project site; those
towers belong to the thee (3) main telecommunication companies of Jordan — Orange, Zain and
Umniah; and

= Within the area (but not within the leased lands) is: (i) an operating olive mill which is owned by a local
community member of Al-Rajef village, (ii) a police station on Highway #35 and (iii) a small car repair
workshop on Highway #35 that is owned by a local community member of Al-Rajef with a house next
to it— the owner resides mainly in the village, and occasionally in this house

As for the surrounding area of the Project site, the landscape and visual character can be divided into four
(4) main types as summarized in the table below and as presented in Figure 19 below as well. The Project
site itself is located within the plateau landscape (landscape C).

Table 16: Landscape Types Surrounding the Project Site

Landscape Description
Petra World | This landscape represents the boundary of the Petra world heritage site as defined by UNESCO —
Heritage Site which most importantly includes the city of Petra which includes the Treasury (Khazneh). There
(Landscape A) are other minor touristic sites within the heritage site besides Petra city (which are considered

less attractive and definitely not as touristic) — this mainly includes Jabal Haroun (Shrine of
Prophet Aaron). It is believed that Moses’ brother Aaron was buried in this place. A mosque
stands in the spot with its white dome visible from most areas in and around Petra. Nevertheless,
the area is situated in a narrow valley with side-valleys, cliff like with steep climbs. The heritage
area extends to the west of Highway #35. The village of Wadi Musa is situated between the
Highway and the heritage area and is comprised of many hotels and other touristic facilities. The
world heritage site is evaluated as highly sensitive on landscape characteristics due to its
extraordinary touristic value and scenic views.

Wadi Araba (or | This landscape includes Wadi Araba (the southern part of the Jordan rift valley) and its

Jordan Rift | escarpment which provides dynamic and partly ‘dramatic’ scenery around Petra. The area

Valley) between the escarpment and Highway #35 has been included in this landscape type, since scenic

(Landscape B) views valued by tourists extend from Highway #35 to the West. Therefore, this landscape is
evaluated to have a medium sensitivity due to its scenic views.

Plateau This landscape is located to the east of Highway#35 and is characterized as a wide, barren-like

(Landscape C) slightly undulating plateau. The scenery is monotonous and has no particular structures of

interest or any key visual receptors. Furthermore, this type of landscape extends to the north and
south far beyond the area of interest with not much change in its characteristics. Since there is
only limited agricultural land-use in this landscape, the value of the landscape to the local
communities also is not very high. Given all of the above, this area is considered to have a low

sensitivity.
Village Areas | The landscape type refers to the villages in the vicinity of the Project (such as Al-Rajef, Dlaghah &
(Landscape D) Rassees, Fardakh, Sadaqah, etc.). Touristic high valued views or any other key visual receptors are

not known in those villages surrounding the Project site. For people living in the villages, scenic
views are less relevant in their everyday lives. However, given the continuous presence of the
residents, the village areas are evaluated to have a medium sensitivity.

Pace | 65

Al-Rajef Wind Power Project - Final ESIA (©)

Wadi Mousa

Al-Rajef

?
SP i

Fardakh

Sadaqah

Dlaghah & Rassees

nee; Wo

Wind Turbine A- Petra Heritage D - Village Area

B - Valley
C - Plateau

Figure 19: Selection of Principle Landscape Types in the Project’s Surrounding

=— Road N35

8.2 Assessment of Potential Impacts

This section identifies and assesses the anticipated impacts from the Project activities on landscape and
visual during the various phases to include planning and construction phase and operation phase. For each
impact, a set of management measures (which could include mitigation measures, additional
requirements, etc.) and monitoring measures have been identified to eliminate or reduce the impact to
acceptable levels.

Pace | 66
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

8.2.1 Potential Impacts during the Construction Phase

Site preparation activities which are to take place onsite by the EPC Contractor for installation of the wind
turbines and the various Project components to include transmission cables, access roads and internal road
network, buildings, etc. are expected to include land clearing activities, leveling, excavation, grading, etc.

Construction activities would create a temporary effect on the visual quality of the site and its
surroundings. The visual environment during the construction phase would include the presence of
elements typical of a construction site such as equipment and machinery to include cranes, excavators,
trucks, front end loaders, compactors and other.

However, as discussed in “Section 8.1”, the Project site itself is considered an area with no particular
structures of interest or any key visual receptors — such as recreational activities, environmental reserves,
remarkable/unique historical or cultural sites, or other natural structures normally seen as valuable by the
human perception. In addition, any visual impacts to the surrounding landscapes are unlikely, and if so
then they will be only temporary affected and will definitely not exceed the impacts anticipated during the
operation phase as discussed in “Section 8.2.2” below.

The visual environment created during the construction period would be temporary, of a short-term
duration, limited to the construction phase only. For the duration of construction the visual impacts will be
of a negative nature and will be noticeable within the Project site, and therefore of a medium magnitude.
As there are no key sensitive visual receptors which would be affected the receiving environmental is
determined to be of a low sensitivity. Given all of the above, such an impact is considered to be of minor
significance.

Mitigation Measures

The following identifies the mitigation measures to be applied by the EPC Contractor during the
construction phase and which include:

= Ensure proper general housekeeping and personnel management measures are implemented which
could include:

- Ensure the construction site is left in an orderly state at the end of each work day.

- To the greatest extent possible construction machinery, equipment, and vehicles that are not in use
should be removed in a timely manner and kept in locations to reduce visual impacts to the area.

- Ensure proper storage, collection, and disposal of waste streams generated as discussed in detail in
“Section 10.2”.

Following the implementation of these mitigation measures, the significance of the residual impact is
categorized as not significant.

Monitoring and Reporting Requirements

The following identifies the monitoring and reporting requirements that must be adhered to by the EPC
Contractor and which include:

= Inspections of the works should be carried out at all times to ensure the above measures are
implemented.

8.2.2 Potential Impacts during the Operation Phase

Visual impacts associated with wind energy projects typically concern the turbines themselves (e.g. color,
height, and number of turbines) and impacts relating to their interaction with the character of the
surrounding landscape and the visual receptor which might be present. Turbines are tall structures that can

Pace | 67
ECO
Al-Rajef Wind Power Project - Final ESIA (©)

be seen from several kilometers away and impose a change on the landscape of the area where they are
installed. However, visual impacts depend on several factors such as distance, size, visibility, landscape and
geography, and the presence of potential sensitive visual receptors.

Discussed below is the methodology that was adopted for the assessment of impacts of the wind turbines
on the landscape and visual character of the Project site and its surrounding, and the results and outcomes
of the assessment.

(i) Impact Assessment Methodology

The impact assessment was based on two (2) main methods and approaches which include the visibility
analysis method and the photorealistic simulation method, both of which are discussed in further details
below.

a. Visibility Analysis

The theoretical visibility analysis describes the area over which the planned turbine installations might
have an influence or an effect upon the visual environment, i.e. the wind turbines can be noticed as
elements of the landscape.

The visibility analysis for this Project was conducted by the means of a calculation with WindPRO software
(version 2.9; Sep 2014, Module ZVI), based on a Digital Elevation Model (DEM) (SRTM) (USGS, 2000). The
SRTM DEM provides elevation information with a spatial resolution of 25m and a vertical accuracy of
<16 m.

The view shed calculation was conducted by calculating the view lines from observation points at defined
elevation for each turbine (e.g. hub height, rotor tip maximum) looking towards the ground. Visibility was
calculated for ground level grid cells with a size of 25x25 m. Where the view line hits a ground cell, visibility
between this cell and the respective turbine was counted. As this visible relationship is bi-directional, the
result also represents the visibility of the turbine from the subject grid cell. The view shed calculation was
conducted for each turbine location. As result, each grid cell contains the information on which turbines
are visible from that cell. The number of turbines in the view from each cell is counted for an impact
magnitude classification.

The following assumptions have been made prior to the calculation:

= View shed calculations were limited to an area of 25kmx25km around the planned turbines given that
beyond this distance, a visual impact can be considered to be negligible;

= The observation point of the turbine was anticipated at an elevation of 137m above the ground (hub
height plus rotor blade length); and

= Screening objects such as trees, buildings or small changes in topography (e.g. road cuttings) reducing
the visibility of the Project have not been taken into account.

Given the assumptions and simplifications of the visibility analysis, the results should be regarded as
indicative. In general, partly seen objects are accounted for as being completely visible, since the modeling
does not differentiate between a partly and a completely seen object; only the general entire object height
is the calculation reference for the visibility analysis. Having only a small part of the turbine (e.g. rotor tip
or only the uppermost part of the tower) viewable will be a lesser change than the entire turbine. Both,
however, are counted equally in the visibility analysis. The assessment of selected viewpoints described in
the next section accounts for such effects for the selected views, but on the other side cannot cover all
areas where visibility may occur.

Pace | 68
on

Al-Rajef Wind Power Project - Final ESIA

The hub at a height of 80 m can be seen as the major reference for a turbine’s visibility. In order to also
consider the rotor blade above the hub, the maximum tip height can be taken as a worst case. However, in
this case a turbine will be counted even if nothing else but its tip can be seen beyond a ridge. Therefore, it
should be noted that the results may show some overestimate in the counts of visible turbines.

b. Photomontage Methodology (Photorealistic Simulation)

Photomontages are used to illustrate the likely view of the visible structures of a proposed project as they
would be seen when a photograph is taken from a selected viewpoint. Hence, the photomontage focuses
ona singular view and how it will be influenced by a project.

For the Project, five (5) viewpoints were selected in the course of a visit to the area in November 2014.
Viewpoints were selected at locations assumed to be highly disadvantageous in terms of the visual impact
due to presence of receptors (villages or dwellings). Viewpoints were selected in order to provide
exemplary photographic views which show the degree of visual impacts at these viewpoints by means of
photomontage. Thereby an impression can be provided on the wind turbines’ visual presence. Moreover, it
can be shown, whether the turbines can be seen in total or only partially.

Photographs were taken with a digital single lens reflex (SLR) camera and a 28mm digital lens (35mm
equivalent). For each viewpoint, a computer rendered image was generated from a digital model of the
wind farm by using WindPRO (Module VISUAL).

For the simulation, the horizontal viewing angle of 60° was chosen, which displays existing objects more
realistically than a wide panorama field (in which objects further than 500m from the viewer appear
understated).

c. Assessment of the Impacts

As discussed earlier in “Chapter 5”, to assess an impact entails assessing two main criteria — the sensitivity
of the receiving parameter of the impact and the magnitude of the impact itself. Throughout this section,
the impacts have been assessed for each of the landscape types identified and discussed in “Section 8.1.2”
and Table 16 — which also identifies the sensitivity of each of those landscape types which are likely to be
impacted: (i) Petra world heritage site; (ii) Wadi Araba (Jordan rift valley); (iii) plateau; and (iv) village areas.

In addition, the magnitude of each impact is determined according to the rationale discussed in Table 17
below.

Table 17: Determination of the Magnitude of the Visual Impact

Magnitude of Impact Less than 6 turbines 6 to 15 turbines More than 15 turbines
...can be seen in a distance of...
Negligible more than 6 km more than 12 km more than 20 km
Low between 2 and 6 km between 4 and 12 km between 6 and 20 km
Medium between 1 and 2 km between 2 and 4km between 3 and 6 km
High up tol km up to2km up to3km

It is important to note that the impacts discussed throughout this section are not necessarily considered
negative. For wind farm projects the aesthetic perception by viewers is quite different; it can be positive or
negative, depending on the individual’s attitude to the principle and presence of wind generation.
Aesthetic issues are by their nature highly subjective. For some viewers, such turbines could be regarded as
manmade structures with visual burdens while to others it represents a positive impact in the sense that
they introduce a break in the otherwise dull and monotonous view. Such views could be perceived

Pace | 69
ECO

Al-Rajef Wind Power Project — Final ESIA ‘Consult

positively by adding a new interesting scenic feature for the viewer (e.g. ‘arid landscape with high-tech’) or
implementing modern power generation industries by renewable ‘clean’ energy in the area.

Finally, it must be noted that the assessment takes into account two (2) key visual receptors and which
include: (i) the residents living in the nearby villages (to include Al-Rajef, Dlaghah & Rassees, etc.) and (ii)
tourists travelling on Highway #35 to/from Petra city and enjoying scenic views along the highway.

(ii) Results

Figure 20 below presents the results of the visibility analysis undertaken for the Project and the
surrounding landscape areas. The results show that visibility of a larger number of wind turbines (more
than 20) is mainly expected at areas within the wind farm and to the east given that in such areas the
plateau only gently declines. On the other hand, high counts to the west are only expected on hillsides of
mountain ranges facing the Project site.

Discussed below are the detailed results and outcomes of the visibility analysis for each of the landscape
types to include: (i) Petra World Heritage Site; (ii) Wadi Araba (Jordan Rift Valley); (iii) Plateau; and (iv)
village areas.

A, Wind Turbine [—1Petra Heritage No of Visible
(©) Jabat Haroon Wind Turines

Village Area

Pace | 70
ECO

Al-Rajef Wind Power Project — Final ESIA Consult

a. Landscape A— Petra World Heritage Site

The main area of the Petra world heritage (that is Petra City) is located at around 16 km north of the
Project site; however the shortest distance of between a turbine and the heritage property’s boundary is
7km. Figure 21 below shows in details the results of the visibility analysis of the Petra world heritage site
and its surroundings.

The most important outcome of the assessment is that from the main parts of the Petra world heritage
site, where the most important key visual sensitive receptor is located (i.e. Petra city), no views to the wind
farm could be identified due to the fact that it is located at the ground of the valley surrounded with side-
valleys and mountains with steep climbs.

As noted in the figure below, views to the wind farm will only be possible in limited areas which represent
the tops of the mountain ranges when looking to the Southeast into the direction of the wind farm plateau.
In addition, some slopes of the south-eastern range will provide views of the wind farm.

A. Wind Turbine [7—]Petra Heritage _No of Visible
Village Area [8] Jabal Haroon Wind Turines
—— Road N35

Figure 21: Results of the Vi:

(536-10 Mm@m21-41

ity Analysis (Petra World Heritage Site)

The main receptor from which wind turbines would be visible from the tops of the mountain ranges within
the heritage site is Jabal Haroun (Shrine of Prophet Aaron). However, it is very important to note that
accessibility of the respective ranges and hilltops is very limited due to the existence of steep climbs or the
need for an exhausting walking hike — such as that undertaken to the top of Jabal Haroun. Therefore, not
many tourists visit such places, and it is not considered to be a main source of attraction (as opposed to
Petra city). In addition, as presented in Figure 22 below, the view from Jabal Haroun to the wind farm
would be very distant and can hardly be seen.

Finally, it is also important to note that GWRE has obtained the approval of Petra Development and
Tourism Region Authority (PDTRA) for the development of the Project — refer to “Section 9.1.2” for
additional details

Pace | 71
OFCO
Al-Rajef Wind Power Project — Final ESIA 7 Consult
In addition, EBRD and its Environmental Advisor (WSP) met with PDTRA during the due diligence
assignment undertaken for the Project during April 2016. Throughout the meeting they discussed the Petra
World Heritage Site and the potential visual impacts on the nomination criteria of the site.

PDTRA indicated that the Project site is located outside of the Petra World Heritage Site and its buffer zone
respectively. The PDTRA Chief Commissioner agreed to coordinate directly with UNESCO to discuss this
matter.

PDTRA connected ECO Consult with the UNESCO local representative in order to discuss this further. ECO
Consult provided UNESCO with a Project brief along with the outcomes of the visual assessment as
presented above. Their initial response was that due to the location of the Project outside of the Petra
World Heritage Site and its buffer zone no issues of concern are anticipated.

Finally, ECO Consult also contacted the PDTRA Chief Commissioner and inquired about the relevance of the
Ministry of Tourism and Antiquities (MoTA) on the above matter and whether they should be involved and
consulted. The Chief Commissioner stated that MoTA are irrelevant as the Petra World Heritage Site is
under the direct responsibility of the PDTRA.

The visual environment created during the operation phase on the Petra world heritage site is of a long-
term duration. Given the lack of a visual impact on the most important parts of the Petra world heritage
site (mainly Petra city), but a potential, long distance visibility of more than 15 turbines from hilltops (such
as Jabal Haroun), the impact is considered of low magnitude. Nevertheless, the receiving environment is
considered of high sensitivity due to the touristic receptors in the heritage area. Therefore, visual impacts
on the Petra world heritage Site are considered of minor significance.

Figure 22: Virtual View from Jabal Haroun towards the Project Site (Source: Google Earth with simulation of the
Project with WindPRO)

Pace | 72
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

b. Landscape B — Wadi Araba (Jordan Rift Valley)

As discussed in Section this landscape is modeled by Wadi Araba and its escarpment which provides
dynamic and partly ‘dramatic’ scenery around Petra.

Any views from such areas to the wind farm will only be possible in limited areas which represent the top
of mountain ranges when looking to the east into the direction of the wind farm plateau. In addition, some
slopes of the eastern range will provide views of the wind farm. However, it is very important to note that
such areas are generally unoccupied and do not entail any key visual receptors. Accessibility of the
respective ranges and hilltops is very limited due to the existence of steep climbs or the need for an
exhausting walking hike.

However, the scenic views of the valley are valued by tourists as they travel on Highway #35 to and from
Petra area. However, given that the wind farm project is located to the east of the road, such views are not
affected by the presence of the turbines.

The visual environment created during the operation phase is of a long-term duration. Given the long
distance visibility of turbines from hilltops the impact is considered of low magnitude. Nevertheless, the
receiving environment is considered of medium sensitivity due to the scenic views valued by tourists
traveling along the highway. Therefore, visual impacts are considered of minor significance.

c. Landscape C - the Plateau

As discussed in Section this landscape this mostly located to the east of Highway#35 and is a wide, desert-
like slightly undulating plateau. The scenery is monotonous and has no particular structures of interest or
any key visual receptors. Furthermore, the type of landscape extends to the north and south far beyond
the area of interest with not much change in its characteristics.

There will be visual impacts on this landscape mainly in the eastern areas of the wind farm given that the
plateau only gently declines. As noted in Figure 20, in many areas 21-40 turbines are visible. However, of
key particular importance are tourists traveling along Highway #35 to and from the Petra region. Along the
Highway, in the 3 km section between the village of Taybeh and the wind farm area, the number of visible
turbines is in the range of 6 to 15. After that, from the north of the Project area till the middle part (till
turbine number 26 — refer to Figure 20) less than 10 turbines are visible. The subsequent 4 km after that
has over 15 turbines visible.

It is important to keep in mind that the length of such impacts is short compared to the entire north-south
extension of the landscape type, which is also considered monotonous with no particular structures of
interest or any key visual receptors.

Again, it is also important to reiterate that aesthetic issues are by their nature highly subjective. For some
tourists, such turbines could be regarded as manmade structures with visual burdens while to others it
represents a positive impact in the sense that they introduce a break in the otherwise dull and
monotonous view.

The visual environment created during the operation phase on the plateau is of a long-term duration.
Given that there will be a noticeable change in this landscape by the turbines where a large number of
turbines will be visible in short distance, such an impact is considered of high magnitude, but given that
this landscape is monotonous and has no particular structures of interest or any key visual receptors it is
considered of low sensitivity. Therefore, visual impacts on the plateau are considered of minor significance.

Pace | 73
ECO

Al-Rajef Wind Power Project — Final ESIA ‘Consult

d. Landscape D - Village Areas

This landscape type refers to the villages in the vicinity of the Project where the turbines are expected to
be visible and which includes: (i) Taybeh (ii) Al-Rajef (iii) Dlaghah & Rassees (iv) Fardakh.

It is important to note that particular or touristic high valued views are not known in those villages. For
people living in the villages, scenic views are less relevant in their everyday lives. As discussed earlier,
subjective perception of the Project by individual residents might range from negative to positive.
However, given the continuous presence of the residents, the sensitivity of the village areas is evaluated as
medium sensitivity.

The analysis below discusses the outcomes of the visibility analysis as well as the assessment of the
photomontage methodology at the selected viewpoints. All viewpoints were selected in the nearby village
to the Project site as follows: (i) Taybeh — 2 viewpoints (ii) Al-Rajef — 1 viewpoint (iii) Dlaghah & Rassees — 1
viewpoint (iv) Fardakh — 1 viewpoint.

All viewpoints were selected at locations assumed to be highly disadvantageous in terms of the visual
impact and with presence of receptors (villages or dwellings). The views, therefore, have to be understood
as exemplary.

It is important to note that as part of the disclosure session that was held with the local communities (refer
to “Section 6.5.4” for additional details) the outcomes of the visual assessment discussed below were
presented and discussed. No objections were raised with regards to the visual impacts from the Project on
those villages.

‘Tabbyah North;

‘Tabbyah South}

y

|AlRajef Center

“

Fardakh Village (main road)

zy

Taybeh Village

The results of the visibility analysis (refer to Figure 20 ) reveals that in large parts of the village no turbines
are visible. Only in the most northern and southern parts, where the dwellings are situated on top of a
ridge, large parts of the wind farm (more than 15 turbines) will be visible at a distance (6-9 km for the

Pace | 74
ECO
Al-Rajef Wind Power Project - Final ESIA ( J

northern parts and 4-7 km for the southern parts). Furthermore, up to 15 turbines may be visible from the
sparsely populated southern outskirts (2 - 5 km).

With regards to the photorealistic simulation, as discussed earlier 2 points were taken within the village.
Viewpoint number 1 is located in the northern part of Taybeh, a part of the village that is situated at higher
elevation than the majority of the village. From this viewpoint, 10 to 15 wind turbines are lining up along
the ridge above Al-Rajef (refer to Figure 24 below). They are visible from Taybeh as new elements at the
skyline. The distance from the viewpoint to the nearest wind turbine is approximately 6 to 8 km.

Viewpoint number 2 is located at the southern boundary of Taybeh at a location where the view opens to
the landscape. The viewpoint is close to Highway #35 which also is a touristic route. From this viewpoint,
15 or more wind turbines are lining up along the ridge above Al-Rajef (refer to Figure 25). They are clearly
visible as new elements at the skyline. The distance from the viewpoint to the nearest wind turbine is
approximately 4 km.

Taking the above into account, the visual environment created during the operation phase on the village is
of a long-term duration. In a worst case scenario, at certain areas there will be a noticeable change given
the distance and number of the turbines, therefore such an impact is considered of medium magnitude,
but the receiving environment is of medium sensitivity. Therefore, visual impacts are considered of minor
significance.

Figure 24: Viewpoint No. 1 — Taybeh Village North (viewing angle 60°)

Pace | 75
© ECO
Al-Rajef Wind Power Project — Final ESIA Consult

Figure 25: Viewpoint No. 2 - Taybeh Village South (viewing angle 60°)

Al-Rajef

The results of the visibility analysis (refer to Figure 20 ) reveals that from Al-Rajef village mostly less than 5
turbines can be seen behind the ridge. The distance of the village area to the nearest turbines is around
1 km, with few dwellings being as close as 700m. From some elevated spots in the village up to 20 turbines
come in view, but such spots are located at a distance of up to 5 km; however in reality it is expected that
for many of them only part of the rotor blade will be visible.

With regards to the photorealistic simulation, as discussed earlier 1 point was taken within the village. The
viewpoint was located in an area considered to be the center of Al-Rajef village. From this viewpoint, the
upper parts of two wind turbines are very well visible beyond the ridge east of the village (refer to Figure
26 below). The distance from the viewpoint to the turbines is approximately 1 km.

According to the methodology for assessing the magnitude of the visual impact, such an impact should be
evaluated as high based on the turbines’ short distance. However, not considered within this evaluation
are impact-reducing effects due to incomplete visibility of turbines —- such as those modeled in the
photorealistic simulation in the figure below. For the visual impact on the view and its perception by the
residents, a partly visible turbine might be less intrusive than a completely visible one.

Further, orientation of the rotors versus the view line can make a difference. But since the prevailing wind
direction is from the north-west, the associated most frequent rotor orientation is perpendicular to the
view line (as it is shown in the figure below). Only for the rare wind directions from northeast or
southwest, the rotor orientation minimizes the visual impact in about 10% of the annual daytime hours. A
significant impact reducing effect, hence, is not to be expected from rotor orientation.

Taking the above into account, the visual environment created on the village is of a long-term duration.
Such an impact is considered of high magnitude, but the receiving environment is of medium sensitivity.
Therefore, visual impacts are considered of moderate significance.

Pace | 76
Al-Rajef Wind Power Project — Final ESIA Consult

Figure 26: Viewpoint No. 3 — Al-Rajef Centre, view towards South-East (viewing angle 60°)

Dlaghah & Rassees

The results of the visibility analysis (refer to Figure 20 ) reveals that the village of Dlaghah & Rassees is
located in a small valley, and thus mostly only 1 or 2, from some places up to 5, turbines may be visible
only with the closest distances between 1.5 and 2.5km.

With regards to the photorealistic simulation, as discussed earlier 1 point was taken within the village. The
viewpoint is located in the southern part of the village with a view to the northeast. From this viewpoint,
only the uppermost parts (blades) of three turbines can be seen (refer to Figure 27), two of them exhibit
only the rotor tips. The distance from the viewpoint to the turbines is approximately 1.5 to 2.5 km.

According to the methodology for assessing the magnitude of the visual impact, such an impact should be
evaluated as medium based on the turbines’ distance. However, due to the actual very limited visual effect
as noted in the figure below (where such views are expected to be the typical views from visible areas in
the village), the visual impact on the view and its perception by the residents is expected to be much lower.
Moreover, at this viewpoint, orientation of the rotors versus the view line can make a difference in the
visual impact. Since perpendicular orientation of the rotors will occur only for the rare wind directions from
northeast or southwest, the maximum impact refers to only about 10% of the annual hours. Therefore, in
this case the magnitude of the impacts can be changed to low.

Taking the above into account, the visual environment created during the operation phase on the village is
of a long-term duration. Such an impact is considered of low magnitude, but the receiving environment is
of medium sensitivity. Therefore, visual impacts are considered of minor significance.

Pace | 77
ECO

Al-Rajef Wind Power Project — Final ESIA Consult

Figure 27: Viewpoint No. 4 — Dlaghah — View from the residential area toward the North-East (viewing angle 60°)

Fardakh

The results of the visibility analysis (refer to Figure 20) reveals that the village of Fardakh is located in a
small valley, and therefore no more than 6 turbines can be seen but only from certain spots. The closest
turbine to the village is at a distance of about 3km.

With regards to the photorealistic simulation, as discussed earlier 1 point was taken within the village. The
viewpoint is located at the main road of Fardakh with a view to the west. From this viewpoint, only the
uppermost parts (blades) of two turbines can be seen (refer to figure below). The distance from the
viewpoint to the turbines is approximately 3.5 km.

According to the methodology for assessing the magnitude of the visual impact, such an impact should be
evaluated as low based on the turbines’ distance. This remains so given the actual very limited visual effect
as noted in the figure below (where such views are expected to be the typical views from visible areas in
the village). Taking the above into account, the visual environment created during the operation phase on
the village is of a long-term duration. Such an impact is considered of low magnitude, but the receiving
environment is of medium sensitivity. Therefore, visual impacts are considered of minor significance.

Pace | 78
Al-Rajef Wind Power Project — Final ESIA

Figure 28: Viewpoint No. 5 — Fardakh — View from village main street toward the West (viewing angle 60°)

Mitigation Measures

The following identifies the mitigation measures to be applied by the during the construction phase:
= Avoid including lettering, company insignia, advertising or graphics on the turbines.

As noted throughout the assessment for the majority of the visual impacts are considered minor. There are
no mitigation measures per se that can be implemented to eliminate the visual impacts from the turbines,
but the measures discussed above are expected to lessen the visual burden — therefore the residual
significance is expected to remain minor. However, it is important to note again that there are no key
issues of concern in terms of the visual impacts.

Monitoring and Reporting Requirements

The following identifies the monitoring and reporting requirements that must be adhered to by the EPC
Contractor during the construction phase:

= Inspection of the works to ensure the above measures are implemented.

Pace | 79
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

9. LAND USE

This Chapter first provides an assessment of baseline conditions within the Project site and surroundings in
relation to land use (to include both formal and informal) and then assesses the anticipated impacts from
the Project throughout its various phases. For each impact, a set of management measures (which could
include mitigation measures, additional requirements, etc.) and monitoring measures have been identified
to eliminate or reduce the impact to acceptable levels.

9.1 Assessment of Baseline Conditions

This section discusses the methodology for the assessment of the baseline conditions in relation to land
use (to include both formal and actual) and presents the outcomes and results.

9.1.1 Baseline Assessment Methodology

The baseline assessment of the ‘formal’ land use was based on collection of secondary data and land use
plans set by the relevant governmental authorities — to include Ministry of Municipal Affairs (MoMA), Petra
Development and Tourism Region Authority (PDTRA), Ministry of Environment (MoEnv), and the Ministry
of Agriculture (MoA).

Understanding and characterizing the informal or ‘actual’ land use of the Project site was mainly based on
several site visits undertaken by the ‘ESIA Team’ to the Project site. The objective of such site visits was to
investigate the actual land use of the site, and determine if it provides any certain value to the affected
communities in the areas (e.g. agricultural activities, grazing, etc.). Based on such site visits, it was noticed
that there was local community as well as nomadic activity within the Project area; therefore detailed
consultations and discussions were undertaken onsite with each.

Consultations with the local community were undertaken onsite in June 2013 as it is considered the phase
which entails the highest onsite land activities by the local community members. Such consultations and
discussion entailed visiting each area where activity was noticed, to the greatest extent possible, starting
from south to the north of the Project area. At each area, detailed discussions were undertaken with the
local community members visited with the objective of (amongst other as stated previously in
“Section 6.56.5.2”): (i) introduce the Project and its various components; (ii) understand, characterize and
assess the activities undertaken onsite; (iii) present the potential impacts which could affect their activities
onsite and take into account their thoughts and concern on the Project development. It is important to
note that no women groups were noticed to undertake such onsite activities by the local community.

Similarly, another consultation was undertaken onsite in August 2015 with the nomads with a similar
methodology and objective to that above. However, consultations with nomads were gender specific —
therefore specific consultations were undertaken with women of each of the nomadic groups consulted by
a female specialist of the ‘ESIA Team’.

9.1.2 Formal Land Use

The formal land use of the Project site was investigated based on available plans set by the relevant
governmental authorities. This includes the following: (i) land use planning by MoMA, (ii) Petra Region
Planning by PDTRA, (iii) planning for areas of critical environmental concern by MoEnv, and (iv) and forest
lands and grazing reserves planning by MoA.

Pace | 80
ECO
Al-Rajef Wind Power Project - Final ESIA (©)

(i) Land Use Planning by MoMA

The Project might conflict with the allowed land use set for the area by MoMA which designates specific
land uses in Jordan where only certain activities are allowed. This issue has been investigated and the
results are presented below.

In accordance with the “Law for the Organization of Cities, Villages and Buildings No. 79 for 1966”, MoMA
designated specific land uses for areas in the Kingdom that are within organized boundaries (urban areas).
However, at that time, no land use plans were developed for areas that lay outside of the organizational
boundaries and therefore, in 2006 a project to prepare a land use map for such areas began. The output
was the National Land Use Master Plan of 2007; which is a recent attempt to produce a harmonized land
use plan for those areas that are outside of organized boundaries. Accordingly, the “Land Use Planning
Regulation No. 6 of 2007” was issued to regulate land use for those areas outside of organized boundaries
and to divide territories by using zoning cryptography as follows:

= Agricultural areas sector, identified by the symbol (A);
= Rural areas sector, identified by the symbol (B);

= Marginal areas sector, identified by the symbol(C);

= Desert areas sector, identified by the symbol (D); and

= Forest areas.

Figure 29 below presents the location of the Project site and the land use plan set within the National Land
Use Master Plan of 2007.

The Project site is located outside of the organized boundaries of Al-Rajef, Dlaghah & Rassees, Fardakh and
Sadaqah which are represented in pink in the figure below; where such organized boundaries have
assigned land use categories in the “Law for the Organization of Cities, Villages and Buildings No. 79 for
1966”. However, as the Project site is located outside organized boundaries it is considered as areas
outside planning zones with assigned land use categories set in accordance with the Regulation No. 6 of
2007.

According to Figure 29 below and the Regulation No. 6 of 2007, the Project site is classified as a Marginal
Area of the 1st (C1), 2nd (C2), and 3rd (C3) degree. C1 areas are described in Article [8(a)-1] of the
Regulation as “areas suitable for forestry and grazing”, and C2 areas are described in Article [8(a)—2] of the
Regulation as “areas suitable for grazing”, while C3 areas are described in Article [8(a)—3] of the Regulation
as “areas suitable for grazing and forestry”. However, Article [8(b)—1] of the Regulation specifically says “In
those areas (referring to areas classified as Marginal Areas) the following land uses are allowed; “the use
for public services which include electric power generation facilities and its transmission and distribution”.

To this extent, it is evident that the Project site does not conflict with MOMA’s land use plan; in fact, the
designated land use for the area allows for the development of such a Project.

Pace | 81
Al-Rajef Wind Power Project — Final ESIA

Sadaqeh

736000 738000 740000

ste. Pret [Rewatarea orTRe Second Degree [ll Marginal Area OFThe Third Degree ones
Regulaized Boundary Rural Area Ot The Third degree [EE Forests

: ECO
Rented Lane Areas (1) marginal Are OF The Fret Dagoe Date: Jan 2014 ECP. i
Aarcutural Area OfThe Third Dogrow [El] Marginal Area Of The Second Degree Coordinate System : UTM Zone 36N

Figure 29: MoMA National Land Use Master Plan for the Project Site and its Surroundings

Pace | 82
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

(ii) Petra Development Tourism Region Authority (PDTRA)

The PDTRA is a legal, financial, and administrative independent Authority founded in 2009 which aims to
develop the Region touristically, economically, socially, culturally while contributing to local community
development.

The boundary of the Region as set by the ‘Petra Development and Tourism Region Authority Law of 2009’
includes the villages of Al-Rajef and Dlaghah & Rassees (the closest to the Project site) as well as other
villages to include Taybeh, Baidha, Umm Sayhoun, and Wadi Mousa.

In 2011, the PDTRA prepared a Strategic Master plan for the Region, “The Strategic Master Plan for Petra
Region” (ATC Consultants, 2012). The overall objective of the study was to provide the Region with a
strategic plan that guides planned development in an efficient, balanced, and sustainable way over the
next 20 years for the benefit of the local community. The study also includes individual reports for each of
the six communities located within the Region which provide strategic area plans taking into account the
characteristics of each of the communities.

Development priorities for the Region and each community were prepared by combing land sensitivity and
growth efficiency maps. Such criteria (which include factors such as topography, hydrology, forests,
archaeological sites, infrastructure, etc.) were used to identify land areas where development can occur
with the least impact on important archeological and natural resources and allowing for the greatest ease
and efficiency of providing public services.

The section below provides an overview of the strategic area plans for Al-Rajef and Dlaghah & Rassees (ATC
Consultants, 2012).

= Al-Rajef: The overall vision for Al-Rajef is to develop from a relatively disadvantaged community with
insufficient infrastructure into an economically, socially, and institutionally well developed community
that benefits from both tourism and indirectly with tourism related facilities providing jobs for the local
population.

Generally, in order to formulate such visions the Master Plan recommends to put special emphasize on
the development of a proposed Arts and Crafts Center including a Design Institute which would create
unique handicraft products for the entire Petra Region. In addition, it is proposed that the agriculture
sector be further developed through cultivating a greater variety of vegetables and the introduction of
flower farming. The Plan also emphasizes on the importance of improving local infrastructure of Al-
Rajef to achieve such goals; this includes health care provisions, education and schooling,
telecommunication, public transportation, and connections to sewer networks.

= Dlaghah & Rassees: the overall vision for Dlaghah & Rassees is to develop from a poor community with
insufficient infrastructure into an economically, socially, and institutionally well developed community
that is involved in and receives benefits from the development of tourism in the south of Petra Region.

Generally, in order to formulate such visions, the Master Plan states that the main potential for
Dlaghah & Rassees’ future is to manage the development of a conservation area (proposed by RSCN)
and of tourism products linked to traditional Bedouin culture. The Plan also emphasizes on the
importance of improving local infrastructure to achieve such goals especially that the village is greatly
in need of improved facilities and services to improve their standard of living; this includes connections
to sewer networks, water supply for agriculture, public transportation, education and schooling.

As illustrated in Figure 30 below, minor parts of the Project site (located within the western area) are
located within the PDTRA boundary. To this extent, it is important to note that GWRE has undertaken
direct communications with PDTRA regarding the proposed Project; PDTRA, through a formal letter,
provided their approval for the Project development. The letter is presented in Annex |. To this extent,
there are no issues of concern in relation to PDTRA’s planning of the Petra Region.

Pace | 83
ECO

Al-Rajef Wind Power Project — Final ESIA ‘Consult

Legend
(ote. prcect I Rented Land Areas [I] POTRA Boundary

Date: Jon 2014 PEER in
Coordinate System : UTM Zone 36N.

Figure 30: Project site in Relation to the PDTRA Boundary

(iii) Areas of Critical Environmental Concern Planning by MoEnv

The Project could potentially conflict with the use of current or planned nearby specially designated areas
such as wilderness areas, areas of critical environmental concern, and/or special recreation management
areas. The Ministry of Environment (MoEnv) has the responsibility of establishing natural reserves, national
parks, and any site of special environmental significance for protection and management.

However, the MoEnv delegates such responsibilities to the Royal Society for the Conservation of Nature
(RSCN). In accordance with the above, the RSCN has designated four (4) categories for areas of
environmental concern as highlighted below. Those have been assigned based on detailed reviews
prepared by the RSCN and which include: (i) National Network of Protected Areas in Jordan and (ii)
Important Bird Areas of the Hashemite Kingdom of Jordan.

= Established Reserves: in accordance with the “National Network of Protected Areas in Jordan” the
RSCN has established a number of reserves which have been announced as protected areas and are
currently managed and operated by the RSCN;

Pace | 84
© ECO
Al-Rajef Wind Power Project - Final ESIA (

= Proposed Reserves: areas proposed within the “National Network of Protected Areas in Jordan” as
protected areas but have not been announced as reserves yet and currently are not managed or
operated by the RSCN;

= Reserves Under Establishment: areas proposed within the “National Network of Protected Areas in
Jordan” as protected areas and are announced as so, but are still underway to be established,
operated, and managed by the RSCN; and

= Important Bird Areas (IBA’s): areas proposed within “Important Bird Areas of the Hashemite Kingdom
of Jordan”.

Taking the above into account, the RSCN prepared a comprehensive plan that identifies the location of the
reserves and IBA’s discussed above. Figure 31 below presents the closest areas in relation to the Project
site. As noted in the figure, there are no areas of critical environment concern within Project area or its
immediate surroundings; there are no established, under establishment, proposed reserves or IBA’s. A
number of preservation areas exist further away from the Project site with the closest delineation being
around 6km away; those mainly include three (3) IBA’s - Petra (6km north of the Project site), Jerba (12km
north of the Project site), and Wadi Araba (17km west of the Project site).

To this extent, it can be concluded that no conflict exists between the Project site and the MoEnv/RSCN
planning context. The Project site is not located within established/planned reserves or important bird
areas.

Tosooa 710000 _71e000 720000 ——Taso00 ——Ts0000 —7as000 T0000” —Taso00 750000,

rolieo _ri0bon Tide Tatoo Talos Tohoo_Tadow —_Twhoo _Tatooo 7
Legend
[3 sie_Proect I Rented Land Areas [EEE] impotant Bird Area

Figure 31: Areas of Critical Environmental Concern in Relation to Project Site

Date: Jen201¢ @ECO,,

Pace | 85
ECO
Al-Rajef Wind Power Project - Final ESIA (©)

(iv) Forest Lands, Grazing Reserves, and Agricultural Development Planning by MoA

The Project might conflict with current or proposed planning policies of the Ministry of Agriculture (MoA)
for the general area. The most important planning issues that must be investigated include potential
conflict with: (i) rangelands and grazing reserves, (ii) forest lands, and (iii) agricultural development
projects of the MoA.

The MoA, Department of Forestry, and Sherah Agricultural Development Directorate (the agricultural
directorate responsible for the area within which the Project is located) have been consulted on the above
and the outcomes are discussed throughout this section.

a. Rangelands and Grazing Reserves

With regards to rangelands, the “Agriculture Law No. (44) of the year 2002”, through article 36 states
“lands registered in the name of the Treasury of the Kingdom and any other lands of the State where the
average annual rainfall is less than 200mm shall be considered range lands”. Article 38 states “it shall be
prohibited to delegate rangelands to any person or allocate lease or exchange these lands” while Article 39
states “it shall be prohibited to abuse rangelands either by plowing or planting or by erecting buildings or
structures”. However, according to discussions with the Rangeland Directorate in the MoA, given that the
Project site is registered as a privately owned land (and not registered in the name of Treasury) the Project
site is excluded from being classified as a range land.

In addition, given the widespread of areas which could be classified as rangelands in Jordan, the MoA is
entitled to planning grazing reserves in Jordan on rangelands which have the potential to serve as grazing
areas. According to discussions with the Rangeland Directorate in the MoA, there are currently thirty four
(34) grazing reserves distributed throughout the Kingdom that cover an area of around 80, 000 Dunums.
Such reserves are planned and established for sustainable grazing and prevention of overgrazing which
generally reduce the usefulness, productivity, and biodiversityof the land and is one cause
of desertification and erosion.

Within the area, only one (1) grazing reserve exists known as Ayshya Grazing Reserve located
approximately 7km south of the Project site (Figure 32). Ayshya Grazing Reserve was established in 1981
and is around 10,000 Dunums of which only around 4,000 is currently cultivated with pasture vegetation
for the local livestock raisers in the area to use as grazing lands.

In addition, there are four (4) planned areas to be established as grazing reserves in the Kingdom for an
additional area of 60,000 Dunums. From those, only one is located in Ma’an Governorate and specifically in
Al-Jafr Sub-district located approximately 60km east of the Project Site. Those have not established yet as
currently the Ministry lacks the budget to establish and operate those reserves.

Pace | 86
(©) ECO |
Al-Rajef Wind Power Project — Final ESIA ‘Consult

Legend T
|

sie praca 7] cracing Reserve I Rented Land cas oan snare Of

Figure 32: Grazing Reserves in Relation to Project Site

b. Forest Lands

According to the “Agriculture Law No. (44) of the year 2002” Forest Lands are “lands of the State that are
registered as forests and the lands of the State that are allocated for forestry purposes”. Article 32 of the
Law states “ it shall be prohibited to abuse forest lands whether by erecting permanent or temporary
residences, buildings or structures thereon, or digging wells or caves, or installing water, electricity or
telephone lines, or opening sewage lines or canals therein, or by cultivation or plowing, or by grazing
therein, without a license”.

However, according to discussion with the Department of Forestry, given that the Project site is registered
as a privately owned land (and not registered in the name of Treasury) the Project site is excluded from
being classified as a forest land. In addition, the Department of Forestry was consulted regarding registered
forest lands in the area; the nearest forest lands are located further away to the west of the Project site
with a total area of 544 Dunums.

The law also refers to private forests as “forest trees, bushes, and plants growing on privately owned
lands”. Article 27(c) states “According to technical conditions and criteria specified by the Minister, owners
of private forests shall be permitted to invest their forests through pruning or replacement of forest trees
with fruit trees provided that they obtain a license from the Ministry and pay the pre-set fees”. In addition,
Article 34 (a-1) states “it shall be prohibited to cut Forest Trees or bushes or wild plants without a license
from the Minister”.

Based on the site visit undertaken by ECO Consult the Project site is characterized as being barren and
heavily degraded with few scattered trees (a maximum of 10 trees were recorded scattered throughout
the site) of remnant forests that use to prevail in the entire mountain of Al-Rajef. The site has been heavily
degraded due to massive grazing, tree cutting and ploughing that have occurred extensively throughout
the site and most likely for many decades.

In accordance with the above, and according to discussion with the Department of Forestry and Sherah
Agricultural Development Directorate, once a final detailed design has been prepared by the EPC

Pace | 87
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

Contractor for all the Project components, and only if construction activities require any forest trees in the
Project site be removed, then the developer must submit an application to the Sherah Agricultural
Development Directorate in order to obtain their approval. The application must provide the final design
details of the Project, the expected number of trees that will be removed, along with a proper justification
as to why they need to be removed (e.g. possible conflict with certain Project components). The
Directorate will review the application and officials would inspect the site.

However, according to discussions with the Sherah Agricultural Development Directorate, given the current
conditions of the site (being barren and heavily degraded with few scattered forest trees) it is highly likely
that such an approval will be granted should it be required.

c. Agricultural Development Projects

Within Al-Rajef, agricultural development is within the responsibility of Al-Sherah Region Agricultural
Development Directorate. The directorate is mainly responsible for agricultural development and directing
development efforts for this purpose through exploiting Al-Sharah region. Such projects include the
following:

1) Development of agricultural areas on privately owned lands. Famers whom own lands in the area
which are currently not utilized and wish to develop their lands into agricultural areas can submit an
application to the Directorate, whom in turn funds the farmers during the first three (3) years in
establishing their farm to include implementation of soil erosion measures, water harvesting measures,
and cultivation of the land (field crops, fruit trees, etc.).

2) Development of agricultural areas on lands that belong to the Public Treasury and which are registered
to the MoA. The Directorate also develops farms on such lands through cultivating the land with field
crops (barley, wheat, trefoil, etc.) or fruit trees (olive, pistachio, apricot, etc.). The farms are managed
and operated by the Directorate and their products are either sold for end use consumption (fruits) or
for livestock production facilities (field crops) that are owned by the MoA.

The Directorate was contacted regarding any potential agricultural development projects within the area,
which has confirmed that within the Project site and its surroundings there are no current/planned
agricultural development projects implemented by the Al-Sherah Region Agricultural Development
Directorate.

To this extent, it can be concluded that no conflict exists between the Project Site and the Ministry of
Agriculture’s planning context, specifically for rangelands/grazing reserves, forest lands, and agricultural
development projects. However, should the Project require any trees within the site be removed during
the construction phase then the approval of the Sherah Agricultural Development Directorate is required.
Given that the site is barren and heavily degraded with few scattered trees, it is highly likely that such an
approval will be granted if required.

9.1.3. Actual Land Use

This section first provides a recap on the land selection process by the Developer and the local community
(which was previously discussed in “Chapter 2”), and then presents in details the actual land use of the
Project area by the local community and the nomads.

The lands within the Project area are owned by the community members of Al-Rajef, Dlaghah & Rassees,
and Taybeh. The land selection and leasing process took place from the onset of the Project development,
and involved detailed discussions and consultations by the Developer and the local community members.
Generally, the local community showed support for the Project development from the onset and assisted
GWRE in identifying lands in the area available for leasing for the proposed development. Based on that (as

Pace | 88
ECO
Al-Rajef Wind Power Project - Final ESIA (©)

well as other technical factors), 49 parcels of lands were selected, and the Developer signed 49 land lease
agreement with the owners for 29 years.

Nevertheless, it is important to investigate the actual land use of the Project site as it could provide certain
value to other local community members besides the lands owners (e.g. agricultural activities, grazing, etc.)
as well as nomads whom use the area.

The land use pattern in the Project area was characterized based on detailed consultations with the local
community members onsite as well as nomads. Figure 33 below provides an overview of the land use
pattern which is explained in further details throughout this section.

Harvesting Activities

Post Harvesting Season

Nomadic Activity

Figure 33: Land Use Pattern of the Project Area

(i) Local Communities

Based on discussions onsite, it was understood that the various activities and land uses which occur within
the Project area is restricted to the local community members of Al-Rajef and Dlaghah & Rassees, whom as
discussed earlier own those lands. Although local community members of Taybeh also own some lands,
they generally do not undertake any activities onsite.

The local community members of Al-Rajef and Dlaghah & Rassees belong to two (2) main tribes: Al-
Rawajfeh (from Al-Rajef) and Saidiyyin (from Dlaghah & Rassees). Based on the detailed discussions with
the local communities onsite, it was understood that two (2) main activities are undertaken within the
Project area —grazing and agriculture. Such activities can be categorized into three (3) phases depending on
the time of year in which they occur as detailed below.

1) Grazing Activities (February — early May): throughout this season grazing activities take place
throughout the Project area. Generally, this mainly includes day trips to the area where afterwards the
local communities return to their villages (Al-Rajef or Dlaghah). Grazing activities take place openly in
any area, as anyone is allowed to enter the lands without permission from the land owner.

2) Harvesting Activities (May — July): this is the season with highest land activity where the area in general
is harvested with wheat and barley. Throughout this season harvesting activities take place in each of
the local community member’s designated land area. Harvesting activities are undertaken by land
owners themselves, or through other local community members in agreement with the land owner, or
by local community members hired by the land owner. Generally, throughout this period, the local
communities undertake their harvesting activities and return to their village (Rajef or Dlaghah) on a
daily basis. Onsite tents are common throughout this period, but are mainly used for resting
throughout the day.

3) Post Harvesting Season (August — January): throughout the season no one inhabits the area especially
by the end of September when the nomads leave (discussed in further details below). However,
occasional day trips for grazing by the local community are possible, although they depend more on
fodder to feed their livestock throughout this period.

Pace | 89
ECO
Al-Rajef Wind Power Project — Final ESIA Consult

(ii) Nomads

Certain nomadic tribes are known to inhabit the Rajef area including areas within the Project site. The
nomads in the area mainly belong to 2 main tribes— (i) the majority of the nomads consulted belonged to
the Saidiyyin tribe (however those do not live in Dlaghah & Rassees, they move around between the Rajef
area and Wadi Araba which is located further west of the Project site); and (ii) to a lesser extent the other
nomads belonged to the Howeitat tribe (those move around between the Rajef area and the eastern parts
of Ma’an Governorate such as Jafr and Mregha, Mdawarah, etc.).

Such nomads move around on a seasonal basis. They move to Rajef area during spring/summer time
(between April and September) due to: (i) its cooler climate; (ii) productive lands in which they can
undertake agricultural and/or grazing activities; and (iii) availability of water resources. Throughout this
period they reside in the Rajef area by setting tents in which they live (Figure 34 below). By the end of
September, as the weather becomes colder, they move back to warmer areas (such as Wadi Araba or Jafr).
Transportation activities between Rajef and other areas are undertaken by trucks.

Based on consultations, it was understood that the nomads in general occupy the Rajef area each year, but
do not settle in the exact specific area each year. They generally reside in lands through agreement with
the land owner or on other public lands in the area. Throughout this period, some of the nomads
undertake grazing activities only. As discussed earlier, grazing can take place openly in any area as anyone
is allowed to enter the lands without permission form the land owner. Other nomads undertake grazing
activities in addition to agricultural activities (similar to the patterns of the local community this is
undertaken mainly during May, June and July). Agricultural activities by the nomads are undertaken in
agreement with the land owner or on other public lands in the area.

Figure 34: Top Left — Harvesting Ac s by Local Commu: Sj Top Right — Nomadic Tent; Bottom Left - Nomad
Livestock; Bottom Right — Grazing Activities by Nomads in the Area

Pace | 90
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

9.2 Assessment of Potential Impacts

This section identifies and assesses the anticipated impacts from the Project activities on the formal land
use and actual land use. For each impact, a set of management measures (which could include mitigation
measures, additional requirements, etc.) and monitoring measures have been identified to eliminate or
reduce the impact to acceptable levels.

Given that the impacts from the Project on land use are similar in nature throughout the various Project
phases, those have been discussed collectively throughout this section.

9.2.1 Impacts on Formal Land Use during the Planning and Construction Phase

As discussed earlier in “Section 8.1.29.1.2”, the Project site does not conflict with any of the relevant
governmental entities’ formal planning context and which includes the following:

= MOMA: the Project site does not conflict with MOMA’s land use plan, in fact the designated land use
for the area allows for the development of such a Project.

= PDTRA: there are no issues of concern in relation to PDTRA’s planning for the Petra Region.

= MoEnv/RSCN: the Project site does not conflict with the MoEnv’s/RSCN’s planning context as it is not
located within established/planned reserves or important bird areas.

= MoA: The Project site does not conflict with the MoA’s planning context, specifically for
rangelands/grazing reserves, forest lands, and agricultural development projects. However, there are
additional requirements from the MoA which must be taken into account by the Developer — those are
discussed below.

To this extent, there are no anticipated impacts from the Project on the formal land use plans set for the
area. However, there are additional requirements from the MoA which must be met and which are
discussed below.

Additional Requirements

As discussed earlier, the Project site is characterized as being barren and heavily degraded with few
scattered trees (a maximum of 10 trees were recorded scattered throughout the site) of remnant forests
that use to prevail in the entire mountain of Al-Rajef. According to discussion with the Department of
Forestry and Sherah Agricultural Development Directorate, once a final detailed design has been prepared
for the Project components, and only if construction activities require any forest trees in the Project site be
removed, then the EPC Contractor must submit an application to the Sherah Agricultural Development
Directorate in order to obtain their approval.

The application must provide the final design details of the Project, the expected number of trees that will
be removed, along with a proper justification as to why they need to be removed (e.g. possible conflict
with certain Project components). The Directorate will review the application and officials would inspect
the site. However, according to discussions with the Sherah Agricultural Development Directorate, given
the current conditions of the site (being barren and heavily degraded with few scattered forest trees) it is
highly likely that such an approval will be granted if required.

Monitoring and Reporting Requirements

Once obtained and if required, the EPC Contractor is required to submit the official letter of approval of
Sherah Agricultural Directorate.

Pace | 91
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

9.2.2 Impacts on Actual Land Use during the Construction and Operation Phase

Besides potential impacts on the formal land use context set for the area, there are other potential impacts
on the actual (or informal) land use of the Project site. Inappropriate selection of a Project site could entail
certain impacts on the local community and nomads given that such lands could provide certain value such
as agricultural activities, grazing, etc. — whether it be the land owners or other local community members
or nomads whom use the lands but do not necessary own it.

Inappropriate selection of a site without properly understanding the actual land use patterns could disturb
ongoing activities taking place and ultimately resulting in impacts such as physical displacement, loss of
sources of income, and other.

Taking all of the above into account, the potential impacts on the formal land use are discussed below on
the potentially affected communities to include the local community grazers and farmers, as well as the
nomads, all of which are discussed in details below.

= Local Community Grazers: grazers that use the area are all from the local community members of Al-
Rajef and Dlaghah & Rassees — some of them are land owners in the area while others are not. As
discussed earlier, grazing activities are undertaken throughout the spring season and to a lesser extent
through the post-harvesting season. Grazing activities happen throughout the entire area in general
and openly in any land. Such grazing activities are not expected to be affected by the Project
development due to the following:

- Given the very small footprint in which construction and operation activities will take place. The
footprint of the Project site has been calculated to be around 7% of the total leased lands area and
2% of the entire Project site boundary area (refer to “Section 3.5”).

- The land lease agreement between the Developer and the land owners allows the right for the land
owners to continue with their activities onsite (agriculture, grazing) as currently undertaken.

- Widespread lands of similar habitats in the Rajef area that are used for grazing.

= Local Community Farmers: harvesting activities take place between May and July and such activities
are undertaken in each of the local community member’s designated land area. Harvesting activities
are undertaken by land owners themselves, or through other local community members in agreement
with the land owner, or by local community members hired by the land owner.

Land owners whom undertake harvesting activities in their lands will not be affected given that they
are willingly leasing their lands for the Project development and are aware that small individual
footprints within their lands will be utilized during the construction and operation phase for the Project
development. In addition, the land owners have been financially compensated by the Developer for
lease of their lands. Land owners have been compensated an amount of 26JoD per 1000m’ per year,
while each 1000m? generates on average 1.5JoD only to the land owner from agricultural activities.

Other local community members besides the land owners (either those whom harvest the land in
agreement with the land owner or those whom work for the land owner) are also unlikely to be
affected. This is due to the fact that the footprint of the Project site is minimal as discussed earlier, and
it is expected that harvesting activities will continue as currently being undertaken around those areas.

In addition to the all of the above, it is important to note also that the consultations undertaken with the
local community onsite revealed that they were all very well informed about the Project and very
supportive and had no objections. In addition, they understood that the Project would only affect small
limited footprints, and this would generally not affect their activities undertaken onsite.

= Nomads: nomads usually inhabit the Rajef area from April till September. The Project development will
not affect their settling in the area as further explained. The nomads in general occupy the Rajef area
each year, but do not settle in the exact specific area each year. Therefore, even if some of the Project
components (which as discussed earlier are of a minimal footprint) are within an area in which a
nomad is currently settling, in later years (during construction and operation) nomads could simply set

Pace | 92
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

up their tents on other nearby areas. Moreover, based on discussions with the nomads they
understood that the footprint of the Project site is minimal and also did not mind at all moving around
in the Rajef area. However, it is important to note that there could be other areas besides the actual
footprint of the Project which they might have to avoid due to nuisances (from shadow flicker and
noise — this issue is discussed in further details in “Chapter 18”).

In addition, agriculture and grazing activities undertaken by the nomads would not be affected by the
Project development. Similar to the rationale discussed for the local communities, this is due to the
minimal footprint of the Project site and the widespread lands of similar habitats in the area.

Given all of the above, the potential impacts on actual land use would of a short-term duration during the
construction phase and of long term duration during the operation phase. Given that there are grazing and
agricultural activities taking place by the local community and nomadic settlers in the area, the receiving
environment is considered of medium sensitivity. However, the impacts will be of a negative nature, and
low magnitude given the small limited footprint of land use that will be affected from the Project
development. Given all of the above, such an impact is considered to be of minor significance.

Mitigation Measures

The following identifies the mitigation measures to be applied by the EPC Contractor and Project Operator
during the construction and operation phase:

= Allow all local community members to continue with their grazing and agricultural activities in the
Project area as normal, as well as nomadic settlers (that is besides those areas of the actual footprint
of the Project site);

= A detailed grievance mechanism for the local community as well as nomads must be prepared. The
local community and nomads must be made aware of the grievance mechanism available to submit
complaints against any potential prohibition of access to the Projects area with no legitimate reason
(e.g. safety and security reasons). Should complaints be submitted they should be followed up and
handled appropriately

Following the implementation of the mitigation measures, the residual significance can be reduced to_not
significant.

Monitoring and Reporting Requirements

The following identifies the monitoring and reporting requirements that must be adhered to by the Project
Operator during the operation phase:

= Inspections to ensure local community and nomads are allowed to continue with their activities in the
area.

= In case a complaint is submitted, a report must be prepared detailing the nature of the complaint, how
it was handled and the follow-up measures undertaken.

Pace | 93
ECO
Al-Rajef Wind Power Project - Final ESIA (©)

10. GEOLOGY AND HYDROLOGY (SOIL & GROUNDWATER)

This Chapter first provides an assessment of baseline conditions within the Project site and surroundings in
relation to geology and hydrology and then assesses the anticipated impacts from the Project throughout
its various phases. For each impact, a set of management measures (which could include mitigation
measures, additional requirements, etc.) and monitoring measures have been identified to eliminate or
reduce the impact to acceptable levels.

10.1 Assessment of Baseline Conditions

This section discusses the methodology for the assessment of the baseline conditions in relation to geology
and hydrology and presents the outcomes and results.

10.1.1 Baseline Assessment Methodology

The assessment was based on review of secondary data available from the Ministry of Water and Irrigation
(MWI). This includes data and records available from the MWI as well as a study; “Ma’an Water and
Wastewater Master Plan” (CDM International, 2013), which investigates geological, hydrogeological, and
hydrological conditions within Ma’an Governorate including the Project area in general.

10.1.2 Results

According to Ma’an Water and Wastewater Master Plan (CDM International, 2013) groundwater for
potable use in Jordan is obtained primarily from regional bedrock aquifers. Although groundwater is
abstracted from shallow alluvial deposits in some locations, these are of minor significance. The three
major bedrock systems include:

= Tertiary-Quaternary Shallow Aquifers
= Upper Cretaceous Limestone Aquifers

= Ram-Zarga Kurnub Aquifers

The majority of wells in Ma’an Governorate including the Petra Region are located within A7/B2 aquifer.
The A7/B2 aquifer is within the Upper Cretaceous Limestone Aquifer, bounded by the B3 aquitard above
and the A5/A6 aquitard below. This aquifer is the most important in Jordan from a water supply
perspective; it extends over most of the country, has high permeability and storability, and receives
significant recharge from precipitation. The aquifer includes the sequence of the Wadi As Seer Limestone
(A7), the Wadi Umm Ghudran Formation (B1), the Amman Silicified Limestone and the Al Hisa Phosphorite
formations (B2). It consists of limestone, dolomitic limestone and dolomite with intercalated beds of sandy
limestone, chalk, marl, gypsum, chert and phosphorite. The aquifer can be characterized as karst, with
caverns and voids through which groundwater movement can be very rapid with limited filtering.

The groundwater quality of the A7/B2 aquifer is good. The report notes an increasing trend in nitrate
concentrations in the A7/B2 aquifer due to surface infiltration of agricultural fertilizers and wastewater.

The Project site is located in the Jafr groundwater basin with a sustainable yield reported between about
500 and 1000 m?/km?/year. Based on reported 2009 data, abstractions totaled 30.6 Million Cubic Meters
(MCM), well in excess of the sustainable yield. The renewable water component of this was estimated in
the amount of 9 MCM/y in the upper portion which has surface communication that allows recharge. The
balance of 21 MCM/y abstracted is considered non-renewable water resulting in aquifer depletion.

Pace | 94
(©) ECO
Al-Rajef Wind Power Project - Final ESIA (

Estimates are reported to suggest that the Jafr basin could continue to supply 18 MCM/yr of non-
renewable water for a period of 50 years.

Comparison of the 2009 total abstractions of 30.6 MCM in the basin with the total supply well abstractions
of 9.2 MCM suggests 30 percent of the water abstracted is for potable water, the remaining is likely used
for agriculture.

Recharge Mound Upper Aquifer
-——H

Middle Aquifer System
‘System

Figure 35: Schematic Section of Regional Groundwater Flow in Central Jordan

In addition, the Project site is located within three surface water basins which include the North Wadi
Araba, South Wadi Araba, and Jafr surface water basins; each of which has an annual discharge of 46 MCM,
8 MCM, and 13 MCM respectively. Figure 36 below presents the Project site and the surface water basins.

The figure below also presents the wadis and drainage pattern within the Project area. As noted in the
figure below, several wadis exist within the eastern parts of the Project site, which are part of the Jafr
surface water basin. Those wadis drain eastwards eventually towards Al-Wehaideh Dam — a dirt dam
located approximately 19km from the Project site. Within the western parts of the Project site, a wadi also
exists and which is part of the South Wadi Araba Surface Water Basin. The wadi drains westwards and
eventually drains into Wadi Araba.

Figure 36: Surface Water Basins and Wadis within Project Area
Pace | 95
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

10.2 Assessment of Potential Impacts

This section provides an assessment of the potential impacts on geology and hydrology (soil and
groundwater) from the Project’s various phases to include planning and construction phase and operation
phase.

The only foreseen impacts from the Project activities on soil and groundwater are related to those impacts
from improper management of waste streams.

Given the generic nature of the impacts for both phases of the Project (construction and operation) those
have been identified collectively throughout this section. Generally, this includes potential impacts from
improper housekeeping practices (e.g. improper management of waste streams, improper storage of
construction material and of hazardous material, etc.).

Improper housekeeping practices during construction and operation (such as illegal disposal of waste to
land) could contaminate and pollute soil which in turn could pollute groundwater resources. This could also
indirectly affect flora/fauna and the general health and safety of workers (from being exposed to such
waste streams). Generally, such impacts can be adequately controlled through the implementation of
general best practice housekeeping measures as highlighted throughout this section, and which are
expected to be implemented by the EPC Contractor throughout construction phase and Project Operator
during the operation phase.

The potential impacts from improper management of waste streams could be of a long-term duration
throughout the construction and operation phase. Such impacts are negative in nature, and are considered
of low magnitude they are generally controlled through the implementation of general best practice
housekeeping measures. The receiving environment is considered of medium sensitivity. Given all of the
above, such an impact is considered to be of minor significance.

Following the implementation of the mitigation measures highlighted throughout this Section, the residual
significance can be reduced to _not significant.

10.2.1 Solid Waste Generation

Solid waste is expected to be generated from construction and operational activities. Solid waste
generated will likely include construction waste (such as debris) and municipal solid waste (during
construction and operation such as cardboard, plastic, food waste, etc.).

Municipal solid waste generated will likely be collected and stored onsite and then disposed to the closest
municipal approved landfill (Al-Basta Landfill - refer to “Section 16.1.4” for additional details on this
landfill); whereas the construction waste will be stored onsite and then disposed at the closest municipal
approved debris landfill (Shabit Al Dabe Landfill which accepts construction waste - refer to
“Section 16.1.4” for additional details on this landfill) or, if possible, reused in the construction activities.

Mitigation Measures

The following identifies the mitigation measures to be applied by all involved entities to include the EPC
Contractor during the construction phase and the Project Operator during the operational phase unless
stated otherwise:

= Coordinate with PDTRA or hire a competent private contractor for the collection of solid waste from the
site to the municipal approved landfill (the closest landfill being Al-Basta for municipal waste and Shabit
Al Dabe for construction waste);

= Prohibit fly-dumping of any solid waste to the land;

Pace | 96
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

= Distribute appropriate number of properly contained litter bins and containers properly marked as
"Municipal Waste";

= EPC Contractor only - during construction, distribute a sufficient number of properly contained
containers clearly marked as "Construction Waste" for the dumping and disposal of construction waste.
Where possible, the EPC Contractor must seek ways to reduce construction waste by reusing materials
(for example through recycling of concrete for road base coarse);

= Implement proper housekeeping practices on the construction site at all times; and

=" Maintain records and manifests that indicate volume of waste generated onsite, collected by
contractor, and disposed of at the landfill. The numbers within the records are to be consistent to
ensure no illegal dumping at the site or other areas.

Monitoring and Reporting Requirements

The following identifies the monitoring and reporting requirements that must be adhered to by all involved
entities to include the EPC Contractor during the construction phase and the Project Operator during the
operational phase unless stated otherwise:

= Inspection of waste management practices onsite;

= Review of records and manifests for volume of waste generated to ensure consistency; and

= Regular environmental reporting on implementation of the waste management practices onsite.

10.2.2 Wastewater Generation

Wastewater is mainly expected to include black water (sewage water from toilets and sanitation facilities),
as well as grey water (from sinks, showers, etc.) generated from workers during the construction and
operation phase. Wastewater quantities are expected to be minimal. It is expected that wastewater will be
collected and stored in fully contained septic tanks and then collected and transported by transportation
tankers to be disposed at either Wadi Mousa Waste Water Treatment Plant (WWTP) or Ma’an WWTP —
refer to “Section 16.1.3” for additional details on those WWTP’s.

Mitigation Measures

The following identifies the mitigation measures to be applied by all involved entities, to include the EPC
Contractor during the construction phase and the Project Operator during the operational phase, unless
stated otherwise:

=" Coordinate with Petra and Wadi Mousa Water Directorate to hire a private contractor for the collection
of wastewater from the site to either Wadi Mousa WWTP or Ma’an WWTP;
= Prohibit illegal disposal of wastewater to the land;

=" Maintain records and manifests that indicate volume of wastewater generated onsite, collected by
contractor, and disposed of at the WWTP. The numbers within the records are to be consistent to
ensure no illegal discharge at the site or other areas;

= EPC Contractor only - ensure that constructed septic tanks during construction and those to be used
during operation are well contained and impermeable to prevent leakage of wastewater into soil; and

= Ensure that septic tanks are emptied and collected by wastewater contractor at appropriate intervals to
avoid overflowing.

Pace | 97
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

Monitoring and Reporting Requirements

The following identifies the monitoring and reporting requirements that must be adhered to by all involved
entities to include the EPC Contractor during the construction phase and the Project Operator during the
operational phase, unless stated otherwise:

= Inspection of wastewater management practices onsite;

= Review of records and manifests for volume of wastewater generated to ensure consistency; and

= Regular environmental reporting on implementation of the wastewater management practices
discussed above.

10.2.3 Hazardous Waste Generation

Hazardous waste is expected to be generated throughout both the construction and operation phase and
this could include simple materials such as consumed oil, chemicals, paint cans, etc. Given the nature of
the Project, hazardous waste quantities are expected to be relatively low. Nevertheless, hazardous waste
generated will likely be collected and stored onsite and then disposed at the ‘Swaqa Hazardous Waste
Treatment Facility’ which is managed by the MoEnv - refer to “Section 16.1.5” for additional details on this
Treatment Facility.

Mitigation Measures

The following identifies the mitigation measures to be applied by all involved entities to include the EPC
Contractor during the construction phase the Project Operator during the operational phase, unless stated
otherwise.

= Coordinate with the MoEnv and hire a private contractor for the collection of hazardous waste from the
site to the Swaqa Hazardous Waste Treatment Facility;

= Follow the requirements for management and storage as per the ‘Instructions for Hazardous Waste
Management and Handling of the Year 2003’ of the MoEnv;

= Prohibit illegal disposal of hazardous waste to the land;

= Ensure that containers are emptied and collected by the contractor at appropriate intervals to prevent
overflowing; and

= Maintain records and manifests that indicate volume of hazardous waste generated onsite, collected by
contractor, and disposed of at the Swaqa Facility. The numbers within the records are to be consistent
to ensure no illegal discharge at the site or other areas.

Monitoring and Reporting Requirements

The following identifies the monitoring and reporting requirements that must be adhered to by all involved
entities to include the EPC Contractor during the construction phase and the Project Operator during the
operational phase, unless stated otherwise:

= Inspection of hazardous waste management practices onsite;
= Review of records and manifests for volume of hazardous waste generated to ensure consistency; and

=" Regular environmental reporting on implementation of the hazardous waste management practices
onsite.

Pace | 98
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

10.2.4 Hazardous Material

The nature of construction and operational activities entail the use of various hazardous materials such as
oil, chemicals, and fuel for the various equipment and machinery. Improper management of hazardous
material entails a risk of leakage into the surrounding environment either from storage areas or
throughout the use of equipment and machinery.

Mitigation Measures

The following identifies the mitigation measures to be applied by all involved entities to include the EPC
Contractor during the construction phase the Project Operator during the operational phase, unless stated
otherwise.

= Ensure that hazardous materials are stored in proper areas and in a location where they cannot reach
the land in case of accidental spillage. This includes storage facilities that are of hard impermeable
surface, flame-proof, accessible to authorized personnel only, locked when not in use, and prevents
incompatible materials from coming in contact with one another. The provisions of the Jordanian
Standard (JS) 431/1985 — General Precautionary Requirements for Storage of Hazardous Materials must
be adhered to;

= Maintain a register of all hazardous materials used and accompanying Material Safety Data Sheet
(MSDS) must present at all times. Spilled material should be tracked and accounted for;

= Incorporate dripping pans at machinery, equipment, and areas that are prone to contamination by
leakage of hazardous materials (such as oil, fuel, etc.);

= Regular maintenance of all equipment and machinery used onsite. Maintenance activities and other
activities that pose a risk for hazardous material spillage (such as refueling) must take place at a suitable
location (hard surface) with appropriate measures for trapping spilled material;

= Ensure that a minimum of 1,000 liters of general purpose spill absorbent is available at hazardous
material storage facility. Appropriate absorbents include elite, clay, peat and other products
manufactured for this purpose; and

= If spillage on soil occurs, spill must be immediately contained, cleaned-up, and contaminated soil
disposed as hazardous waste.

Monitoring and Reporting Requirements

The following identifies the monitoring and reporting requirements that must be adhered to by all involved
entities to include the EPC Contractor during the construction phase and the Project Operator during the
operational phase, unless stated otherwise.

= Inspection for storage of hazardous materials to include inspections for potential spillages or leakages;
and

= Report any spills and the measures taken to minimize the impact and prevent from occurring again.

Pace | 99
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

11. BIODIVERSITY

This Chapter first provides an assessment of baseline conditions within the Project site and surrounds in
relation to biodiversity and then assesses the anticipated impacts from the Project throughout its various
phases. For each impact, a set of management measures (which could include mitigation measures,
additional requirements, etc.) and monitoring measures have been identified to eliminate or reduce the
impact to acceptable levels.

It is important to note that biodiversity assed in this Chapter excludes birds (avi-fauna) and bats, which are
discussed separately in “Chapter 12” and “Chapter 1213” respectively.

11.1 Assessment of Baseline Conditions

This section discusses the methodology for the assessment of the baseline conditions in relation to
biodiversity and presents the outcomes and results.

11.1.1 Baseline Assessment Methodology

The baseline assessment of the Project site was based on a literature review and a field survey, each of
which is discussed in details below.

(i) Literature Review

This was based on previous studies, data, surveys, and records available in published scientific papers,
books, and journals on flora and fauna species recorded within the study region in general.

(ii) Field Survey

A four (4) day field survey was undertaken at the Project site during early summer time for flora and fauna
from 29 June 2012 — 2 July 2012. The survey was undertaken onsite throughout this period as generally the
biodiversity of the site is considered to be the highest and thus most representative of the site. The field
survey mainly included the following methods:

= Field observations: the site was examined carefully for the presence of active animals, animal signs and
tracts, active burrows, remains or any other vital signs that indicate the activity of animals. In addition
the site was surveyed for occurring plant species which were noted and recorded to include number of
species, coverage interception per species, etc.;

= Line transects: transects in many areas of the project site of over 100 m long were undertaken for the
detailed assessment of flora and fauna species. Observed species were recorded and photographed as
possible; and

= Interviews with local people: local people of the area were interviewed and asked questions regarding
well known fauna species that are likely to be present within the site. A book with illustrations and
images of fauna species were shown throughout the process in order to accurately confirm their
presence.

Pace | 100
ECO
Al-Rajef Wind Power Project - Final ESIA (©)

(iii) Fauna & Flora Species’ status

Floral species recorded onsite had no international conservation status as they were not assessed by the
International Union for the Conservation of Nature (IUCN). Therefore, their status classification was based
on an extensive national level study named “Jordan Country Study on Biological Diversity: Plant
Biodiversity and Taxonomy” (Dawud Al Eisawi, 2000). This is the only study conducted to date that
assessed the conservation status of flora species.

The fauna species status was assigned based on their conservation status within the Mediterranean region
according to the IUCN Red Data Books: “The Status and Distribution of Mediterranean Mammals” (Temple
& Cuttelod, 2009) and “The Status and Distribution of Reptiles and Amphibians for the Mediterranean
Basin” (Cox et al., 2006). In Jordan, currently there are no official assigned conservation status for faunal
species (to include mammals, reptiles and amphibians). However, local conservation statuses of faunal
species were assigned based on the expert’s extensive experience, knowledge and studies undertaken with
regards to the ecology and biodiversity of Jordan.

11.1.2 Results

In accordance with the methodology discussed above, the results below discuss the findings and outcomes
for flora and fauna based on the literature review and field survey.

(i) Flora

From a bio-geographical perspective, the study site is located on the edge of the arid Mediterranean that is
in contact with the Irano-turanian zone (which surrounds the Mediterranean zone eastwards). Such bio-
geographical regions in Jordan are classified as steppe rangelands which are best used as grazing lands.

Generally, the Project site is barren with some rocky habitats, and few vegetation strips mainly consisting
of White Wormwood (Artemisia herba-alba) and scattered trees of remnant forests that use to prevail in
the entire mountain of Al-Rajef. The site has been heavily degraded due to massive grazing, tree cutting,
and ploughing that have occurred extensively throughout the site most likely for many decades.

More specifically, from a biodiversity perspective, the site can be divided into four parts that are identified
and presented in Figure 37 below. In addition, the field survey recorded 17 plant species within the site all
of which are common to such habitat areas and none of which are considered rare or endangered.

1) The most southern site is characterized by a narrow strip of the White Wormwood (Artemisia herba-
alba) that grows commonly on the steppes of the Mediterranean regions. The majority of this site is
degraded.

2) The central site is characterized by marginally vegetated area dominated by White Wormwood
(Artemisia herba-alba) whereas the rest of the site is barren with some rocky out crops.

3) The east mid-central site is entirely barren with some rocky habitats.

4) The most northern site extends along sharp cliffs overlooking Al-Rajef village and extends eastwards. It
is characterized by a mixture of both White Wormwood (Artemisia herba-alba) and heavily grazed
Thorny Burnet (Sarcopoterium spinosum). However, the bulk of the site is barren with very low or no
vegetation cover.

Pace | 101
ECO

Al-Rajef Wind Power Project — Final ESIA Consult

Figure 37: Main Habitats Observed in the Project Site

(ii) Fauna

The specific outcomes of the field survey in relation to faunal species are discussed below and which
includes mammals and reptiles & amphibians.

a. Mammals

Based on the site survey, five (5) species of small mammals were recorded as presented in the table below
all of which were considered of Least Concern according to the IUCN status, and common to such area
habitats. This includes four rodents: (i) Eastern Spiny Mouse, (ii) Wagner’s Gebril, (iii) Tristrams’s Jird, (iv)
Middle East Blind Mole Rat; and one hedgehog: (i) East European Hedgehog.

Table 18: List of Mammals Recorded in the Project Site

Eastern Spiny Mouse Acomys dimidiatus Least Concern Common
Wagner's Gerbil Dipodillus dasyurus Least Concern Common
Tristrams's Jird Meriones tristrami Least Concern Common
Middle East Blind Mole Rat Spalax ehrenbergi Least Concern Common
East European Hedgehog Erinaceus concolor Least Concern Common

Pace | 102
OFC

The field survey indicated that the Eastern Spiny Mouse’s distribution was confined to rocky areas and the
sharp edges overlooking Al-Rajef village in the northern areas, whereas the Middle East Blind Mole Rat’s
distribution was limited at higher altitudes and scattered mounds were observed across the arid as well as
the vegetated parts of the study site. In addition, burrows of both Wagner's Gerbil and Tristram's Jird were
located in open areas with scarce vegetated areas. The presence of East European Hedgehog was based on
noticed foot prints as well as to descriptions provided by the locals.

Al-Rajef Wind Power Project - Final ESIA

On the other hand, the presence of carnivores was only confirmed by interviews with the local people that
indicated the presences of the Wolf, the Red Fox, the Hyena, and the Badger. All of the identified species
have an IUCN status of Least Concern except for the Striped Hyena which is considered Vulnerable but
most of them are threatened at the local level — generally due to hunting activities. However, it must be
noted that all those carnivores do not inhabit the site (as no suitable hiding places for them was noticed)
but rather only pass by the area while hunting for food.

Table 19: List of Carnivores in the Area

Common Name Scientific Name IUCN status Local Status
Wolf Canis lupus Least Concern Threatened
Red Fox Vulpes vulpes Least Concern Common
Striped Hyena Hyaena hyaena Vulnerable Threatened
Eurasian Badger Meles meles Least Concern Threatened

Finally, based on the literature review of mammals in the area there are several species which are known
to typically inhabit such areas of similar habitat, and which would be present within the Project site.
Generally, most of the species recorded throughout the literature review are considered of Least Concern
according to the IUCN status and are common to such habitat areas (refer to Annex II for additional
details).

b. Reptiles and Amphibians

Based on the site survey nine (9) species of reptiles were recorded all of which had an IUCN status of Least
Concern and common to such area habitats (except for the Tortoise which is considered threatened). This
includes three (3) species of snakes: (i) Javelin Sand-boa (ii) Crowned Dwarf Snake (iii) The Coin Snake; two
(2) geckos: (i) Elegant Thin-toad Gecko (ii) Hemidactylus dawudazragqi; one(1) agamid: (i) Starred Agama;
one (1) lacertid: (i) Snake-eyed Lizard; one (1) toad: (i) the Green Toad and one (1) amphibian: (i) the Spur-
thighed Tortoise.

Table 20: List of Reptiles and Amphibians Recorded in the Project Site

Common Name Scientific Name IUCN status Local Status
Javelin Sand-boa Eryx jaculus Least Concern Common
Crowned Dwarf Snake Eirenis coronella Least Concern Common
The Coin Snake Hemorrhois nummifer Least Concern Common
N/A Hemidactylus dawudazraqi Least Concern Common
Elegant Thin-toad Gecko Stenodactylus sthenodactylus Least Concern Common
Starred Agama Laudakia stellio Least Concern Common
Snake-Eyed Lizard Ophisops elegans Least Concern Common
Green Toad Bufo viridis Least Concern Common
Spur-thighed Tortoise Testudo greacea Least Concern Threatened

The Javelin Sand-boa was seen in the southern blocks of the Project site in areas with loose soil (Figure
38B), whereas the Crowned Dwarf Snake was found in the arid regions of the site (Figure 38A). A large
specimen of the Coin Snake was also observed.

Two species of nocturnal geckos were observed to include the Elegant Thin-toad Gecko and Hemidactylus
dawudazraqi (Figure 38C and Figure 38D). The Elegant Thin-toad Gecko was the most common gecko with

Pace | 103
ECO
Al-Rajef Wind Power Project — Final ESIA ( sIt

relatively high density compared to Hemidactylus dawudazraqi that was confined to areas with small block
rooms.

The Starred Agama was the most common reptiles across the study area (Figure 39A). It was found along
rocky outcrops in large numbers and was active around noon time, some as single males while other were
in pairs. Of the lacertids, the Snake-eyed Lizard (Figure 39B) was the second most reptiles observed. It was
recorded across the study area in hard substratum, near rocky areas as well in loose soil. Finally, the Green
Toad was found in a small well located in the southern most borders of the study area (Figure 39C).

On the other hand, one amphibian species was recorded within the site; the Spur-thighed Tortoise (Figure
39D). Two of those species were seen aestivating (similar to hibernation but during summer time) and
were buried in the soil along a rocky area within the central part of the site. The locals indicated that this
tortoise is quite common in the area during spring.

In general all of the recorded species onsite have an IUCN status of Least Concern and are also considered
common to such habitats. However, a key species which needs to be taken into account is the Spur-thighed
Tortoise. Although it is considered of Least Concern according to the IUCN Red List of Threatened Species,
it is threatened at the national level as it has been subject to extensive harvesting (for collection and selling
purposes) and thus was listed within the “Regulation for Categorizing Wild Birds and Animals Banded from
Hunting No.(43) for the year 2008”. This Regulation prohibits the hunting of certain species in Jordan to
include the Spur-thighed Tortoise. In addition, in Jordan, the Spur-thighed Tortoise represents the last
southern range distribution of this species (i.e. it cannot be found anywhere in southern regions after
Jordan).

Finally, based on the literature review of reptiles and amphibians in the area there are several species
which are known to typically inhabit such areas of similar habitat, and which would be present within the
Project site. Generally, most of the species recorded throughout the literature review are considered of
Least Concern according to the IUCN status and common to such habitat areas (refer to Annex II for
additional details).

a
Figure 38: A. Crowned Dwarf Snake. B. Javelin Sand-boa. C. Elegant Thin-toad Gecko. D. Hemidactylus dawudazraqi.

Pace | 104
(©) ECO
Al-Rajef Wind Power Project - Final ESIA (

Figure 39: A. Starred Agama. B. Snake-eyed Lizard. C. Green Toad. D. Spur-thighed Tortoise.

11.2 Assessment of Potential Impacts

This section identifies and assesses the anticipated impacts from the Project activities on biodiversity
during the various phases to include planning and construction phase and operation phase. For each
impact, a set of management measures (which could include mitigation measures, additional
requirements, etc.) and monitoring measures have been identified to eliminate or reduce the impact to
acceptable levels.

11.2.1 Potential Impacts during the Construction Phase

Site preparation activities which are to take place onsite by the EPC Contractor for installation of the wind
turbines and the various Project components to include transmission cables, access roads and internal road
network, buildings, etc. are expected to include land clearing activities, leveling, excavation, grading, etc.

Such activities are limited to the relatively small individual footprints of these facilities and the actual area
of disturbance is relatively minimal. Nevertheless, such activities would likely result in the alteration of the
site’s habitat and thus potentially disturb existing habitats. Other impacts on the biodiversity of the site are
mainly from improper management of the site which could include improper conduct and housekeeping
practices by workers (i.e. hunting of animals, discharge of hazardous waste to land, etc.).

However, as discussed in the baseline section, generally the site is considered of low ecological significance
due to its natural setting; characterized by being barren and heavily degraded with few vegetation strips
and scattered trees of remnant forests that use to prevail in the entire mountain of Al-Rajef. The site has
been heavily degraded due to massive grazing, tree cutting and ploughing that have occurred extensively
throughout the site and most likely for many decades.

In addition, no endangered or rare flora/fauna species or sensitive habitats have been observed within the
Project site and most recorded floral and faunal species are considered of least concern and common to
such habitat areas. In addition, as discussed in “Section 9.1.2”, the Project site is not located within or near
areas of critical environment concern (to include environmental reserves of important bird areas), where

Pace | 105
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

the closest is around 6km away from the site. Nevertheless, an important issue that must be taken into
account is the Spur-thighed Tortoise which is considered threatened at the national level. Given all of the
above, the potential impacts on biodiversity created during the construction phase would of a long-term
duration as they would result in a permanent change in the natural biodiversity of the site. Such impacts
are considered of negative nature and of a medium magnitude given that the change in the natural
biodiversity of the site will be noticeable in limited individual footprints. However, as the site is considered
of low ecological significance, the receiving environmental is determined to be of a low sensitivity. Given all
of the above, such an impact is considered to be of minor significance.

Additional Studies/Surveys and Mitigation Measures

The following identifies the additional studies and mitigation measures to be applied by the EPC Contractor
during the construction phase and which include:

= Based on the final detailed design of the Project, all areas where construction activities will take place
and that will be disturbed will be identified. Before construction activities commence, the EPC
Contractor must undertake a detailed survey (through an ecological expert) to identify the presence of
any active tortoises as well as potential hibernation/aestivation sites (during summer and winter) within
all assigned areas to be disturbed by construction. Should any tortoises be located, they should be
relocated to distant areas (outside of construction active areas) with similar habitat characteristics to
the species to ensure that they would not return to the Project site, taking into account the home range
for the species.

= Should as part of the Project any fencing be erected, it must be ensured that it allows for the natural
movement of small faunal species within the area. This could include for example a fence with an
appropriate gap between the ground level and the first rail or strand (around 30cm);

= Implement proper management measures to prevent damage to the biodiversity of the site. This could
include establishing a proper code of conduct and awareness raising / training of personnel and good
housekeeping which include the following:

- Prohibit hunting at any time and under any condition by construction workers onsite;

- Ensure proper storage, collection, and disposal of waste streams generated as discussed in detail in
“Section 10.2”;

- Restrict activities to allocated construction areas only, including movement of workers and vehicles
to allocated roads within the site and prohibit off-roading to minimize disturbances; and

- Avoid unnecessary elevated noise levels at all times. In addition, apply adequate general noise
suppressing measures as detailed in “Section15.2”.

Following the implementation of these mitigation measures, the significance of the residual impact is
categorized as not significant.

Monitoring and Reporting Requirements

The following identifies the monitoring and reporting requirements that must be adhered to by the EPC
Contractor during the construction phase and which include:

= Reporting on outcomes of fauna survey and actions undertaken (e.g. relocation measures to areas
outside of construction activities).

= Inspection of the works should be carried out at all times.

Pace | 106
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

11.2.2 Potential Impacts during the Operation Phase

The only impacts anticipated during the operation phase are related to improper management of the site
as discussed earlier. This could include improper conduct and housekeeping practices by workers (i.e.
hunting of animals, discharge of hazardous waste to land, etc.).

The potential impacts on biodiversity would of a long-term duration throughout the operation phase of the
Project. Such impacts are of negative nature and of a medium magnitude. However, as the site is
considered of low ecological significance, the receiving environmental is determined to be of a low
sensitivity. Given all of the above, such an impact is considered to be of minor significance.

Mitigation Measures

The following identifies the mitigation measures to be applied by the Project Operator during the
operation phase and which include:

= Implement proper management measures to prevent damage to the biodiversity of the site. This could
include establishing a proper code of conduct and awareness raising / training of personnel and good
housekeeping which include the following:

- Prohibit hunting at any time and under any condition by workers onsite;

- Ensure proper storage, collection, and disposal of waste streams generated as discussed in detail in
“Section 10.2“; and

- Restrict activities to allocated areas only, including movement of workers and vehicles to allocated
roads within the site and prohibit off-roading to minimize disturbances.

Following the implementation of these mitigation measures, the significance of the residual impact is
categorized as not significant.

Monitoring and Reporting Requirements

The following identifies the monitoring and reporting requirements that must be adhered to by the Project
Operator during the operation phase and which include:

= Inspection of the works should be carried out at all times.

Pace | 107
ECO
Al-Rajef Wind Power Project - Final ESIA (©)

12. BIRDS (AVI-FAUNA)

This Chapter first provides an assessment of baseline conditions within the Project site and surrounds in
relation to birds (avi-fauna) and then assesses the anticipated impacts from the Project throughout its
various phases. For each impact, a set of management measures (which could include mitigation and
monitoring measures, additional requirements, etc.) have been identified to eliminate or reduce the
impact to acceptable levels.

Before discussing the outcomes of the above, it is important to state that the potential impact of wind
turbines on birds is considered one of the key issues related to wind farm developments which must be
thoroughly addressed within the ESIA.

Specifically related to this Project, such an issue has been a continuous learning process throughout the
course of the Project development since its inception in 2012 in all aspects related to the ESIA study — to
include the baseline assessment and design of monitoring baseline surveys, assessment of potential
impacts, design of mitigation and monitoring measures, etc. Such a learning process was challenging and
complex, due to the fact that there are no wind farm developments in Jordan from which previous
experiences can be learnt from and built on, the absence of local guidelines/procedures on such issues (to
include baseline assessment and survey designs, assessment of impacts, design of mitigating and
monitoring requirements, etc.), and the lack of international guidelines/procedures (e.g. IFC’s EHS
Guidelines for Wind Energy).

Summarized below is the learning process and the sequence of events which have occurred over the
Project development since its inception in relation to birds assessment. Those are important to understand
and take into account before the main outcomes of the assessment are discussed throughout this Chapter.

1. An initial birds monitoring program was designed in spring 2012. At that time there were no local
requirements or guidelines from any governmental or non-governmental entity for birds monitoring
nor were there any international best practice guidelines which could be taken into account.
Therefore, at that time the monitoring program was designed by ECO Consult’s international bird
expert and local expert based on available and established international avi-fauna survey methods for
wind farm developments — i.e. the Scottish Natural Heritage (SNH) Guidelines. Such Guidelines require
a minimum of 36 hours of observations at each vantage point for each season (breeding, non-breeding,
migratory) (SNH, 2005). ECO Consult aimed to go above and beyond the SNH Guidelines and during the
2012 spring season, 115 hours of observations were undertaken — amounting to around 38 hours of
observation per vantage point (where at that time 3 vantage points were selected). At that time, the
adoption of the SNH Guidelines was considered reasonable and sufficient given that Project site is not
considered within a highly sensitive area in terms of avi — fauna; the Project site is not located in an IBA
and is located at a distance from the rift valley and its margins — which is considered the main route for
migratory birds passing through Jordan. In autumn 2012, additional monitoring was undertaken
amounting to 90 hours of observations (around 30 hours at each vantage point).

2. At that time and based on the results of the spring and autumn 2012, ECO Consult prepared a bird’s
risk mapping for the Project site based on: (i) migration patterns over the site, (ii) number of birds
flying within risk height (risk height was determined based on several scenarios for wind turbines’ tip
height and rotor diameter), and (iii) conservation status of species. The main objective of the map was
to delineate areas of high sensitivity, medium sensitivity and low sensitivity.

The map was included within the Report titled ‘EPC Environmental Performance Requirements’
prepared by ECO Consult for GWRE in 2014 — the objective of the report was to identify the main
environmental requirements which must be taken into account by the EPC bidders for the Project. One
of the requirements stated within the Report was that the map must serve as an additional guide
throughout the detailed design of the preferred bidder when placing wind turbines and it is
recommended to avoid locating wind turbines in areas considered of high risk to the greatest extent
possible. The final layout prepared by the selected EPC Contractor has taken into account such a
requirement to the greatest extent possible. This represents the first step of mitigation hierarchy

Pace | 108
ECO
Al-Rajef Wind Power Project - Final ESIA (©)

(avoid; reduce; mitigate and manage, and compensate and offset) taken into account — and which is to
reduce such an impact to the greatest extent possible.

3. Later on as wind farm developments starting gaining more attention in Jordan, the RSCN and BirdLife
International — Middle East Regional Office (Jordan) developed the ‘Draft Guidelines for Bird
Monitoring for Wind Farms’ requiring 40 hours of observations per week throughout the migration
seasons (amounting to 8 hours per day). At that point, it was unclear whether such guidelines or
requirements should be followed or not as it was uncertain whether they will be adopted by the
MoEnv - eventually they were not.

4. Nevertheless, ECO Consult aimed to further increase the monitoring hours already undertaken in 2012
to comply with the requirements of the Guidelines discussed above to the greatest extent possible
(and also to increase observation hours, as in autumn 2012 the hours did not cover the minimum hours
required by the SNH Guidelines) —- however meeting such requirements entirely was impossible given
the lack of qualified ornithologists in Jordan and the several wind farm developments to which birds
surveys needed to be undertaken (besides this Project). Nevertheless, additional monitoring was
undertaken during autumn 2013 amounting to 160 hours to further compliment the outcomes and
observations of the 2012 autumn survey. No additional observation were carried out in spring 2013 as
due to several reasons the ESIA study was paused in late 2012 and recommenced in July 2013.

5. In late 2014, based on experiences and lessons learned from the first wind farm development Project
to be implemented in Jordan (the Tafileh Wind Farm Project) a new modified methodology for bird’s
survey was developed. Such a methodology was developed by international experts in the design of
avi-fauna surveys for wind farm development Projects (Natural Research Projects Limited [NRP]). In
addition, as part of another ongoing project being implemented by the IFC known as “Cumulative
Impacts Assessment and Management of the Wind Energy Sector in the Tafileh Region”, such an
adjusted methodology was discussed and agreed with local prominent avi-fauna experts as well as
other local stakeholders (such as the RSCN and BirdLife International — Middle East Regional Office
(Jordan).

The modified methodology takes into account the updated SNH Guidelines (SNH, 2014) but more
importantly also takes into account the local context of Jordan and its importance for birds migrations
within the Jordan Rift Valley. Ever since, such a modified methodology has been carried out for all
proposed wind farm development sites in Jordan, and has become the main methodology for avi-fauna
assessment. However, it is important to note that to date it has not been officially accepted by any
governmental entity (such as the MoEnv).

6. In 2015 the EPC Contractor for the Project was selected and a final layout for the turbines was
prepared and provided. In order to ensure that monitoring undertaken previously in 2012 and 2013
covers all the turbine locations, a view shed coverage map was prepared which takes into account the
visibility of the turbines from the established vantage points. Based on the map, it was noted that the
vantage points did not cover all the turbine locations according to the final layout provided (a total of 9
turbines were not covered). Therefore, an additional spring survey was undertaken using new vantage
points that would compensate for the gap in previous surveys (for the 9 turbines) but also provide
additional data for 28 turbines already covered in previous surveys. The survey methodology was
undertaken in accordance with the modified NRP methodology discussed earlier for a total of 432
hours of watch and is considered the most comprehensive survey undertaken for the Project.

12.1 Assessment of Baseline Conditions

This section discusses the methodology for the assessment of the baseline conditions in relation to birds
and presents the outcomes and results. As this section presents the outcomes in detail, “Section 12.2”
presents a summary of the results and the main conclusions of baseline conditions in the Project site.

Pace | 109
ECO
Al-Rajef Wind Power Project - Final ESIA (©)

12.1.1 Baseline Assessment Methodology

The baseline conditions were mainly evaluated through a spring and autumn survey conducted onsite
which aimed to observe the numbers and behavior of birds within or passing through the wind farm to
include: (1) migratory soaring birds (2) resident soaring birds, and (3) non-soaring birds breeding within the
site itself; mainly ground dwelling birds such as larks.

The methodology adopted is discussed in further details below for each season separately to include: (i)
spring 2012; (ii) autumn 2012; (iii) autumn 2013; and (iv) spring 2015.

(i) Spring 2012

The spring 2012 survey is the first avi-fauna monitoring survey undertaken for the Project. At that time
there were no local requirements or guidelines from any entity for birds monitoring nor were there any
international best practice guidelines which could be taken into account. Therefore, at that time the
monitoring program was designed by ECO Consult’s international bird expert and local expert based on
available and established international avi-fauna survey methods for wind farm developments — i.e. the
Scottish Natural Heritage (SNH) Guidelines. Such Guidelines require a minimum of 36 hours of observations
at each vantage point for each season (breeding, non-breeding, migratory) (SNH, 2005).

The following discusses the methodology adopted for the spring survey which includes direct observations
at vantage points as well as casual observations, each of which is discussed below.

a. Direct Observations at Vantage Points

Observations from fixed vantage points were used to record the number and behavior of diurnal soaring
birds over the site, mainly of migratory raptors and storks as well as resident soaring birds. Equipment
required for this method includes binoculars, telescope, stop watch, GPS and thermometer.

At that time the Developer had 7 preliminary layouts for the turbines from 5 EPC Contractors, with no final
EPC Contractor selected yet or a final turbine layout available. The objective was to selected vantage points
onsite which would cover to the greatest extent possible all turbine locations for all preliminary layouts.
Therefore, three (3) vantage points were selected for spring observations close to the western border of
the site to observe birds migrating from south/southwest towards north/northeast during spring. The
vantage points also allowed the observations of various resident soaring bird activities. The location of the
vantage point is presented in Figure 40 below. Each vantage point was relatively elevated and allowed
observations to occur to a distance of 2 km, thus the three points were sufficient for covering most areas
of the Project site.

Spring surveys were carried out between early March and May to cover the main peaks of the spring
migration season with around 115 hours of observations distributed over the entire period. One to two
sessions were carried out approximately once every week. Observations occurred over a range of times
and wind conditions.

ECO Consult aimed to go above and beyond the SNH Guidelines and during the 2012 spring season 115
hours of observations were undertaken — amounting to around 38 hours of observation per vantage point
(where at that time 3 vantage points were selected). Such SNH Guidelines were considered sufficient given
that Project site is not considered within a highly sensitive area in terms of avi — fauna; the Project site is
not located in an IBA and is located at a distance from the rift valley and its margins — which is considered
the main route for migratory birds passing through Jordan.

The following data was collected in the field during vantage point observations.

A. Activity sampling (each hour)

Pace | 110
ECO

Al-Rajef Wind Power Project — Final ESIA ‘Consult

- Weather conditions: cloud, mist, wind (Beaufort), precipitation, visibility, temperature
- Bird activity (mainly non-target species)

B. Focal Sampling (each record of a soaring bird)

- Species and number of individuals

- Start time of record

- Height band*

- Notes on behavior of birds at the site

- Direction / route of soaring birds drawn as arrows on map of site

* Given that the Developer had 7 preliminary layouts with 7 different turbine module specifications, the
height bands would differ for each turbine height. Therefore, two (2) height bands have been identified
based on two scenarios with different wind turbine tip height; the first for a tip height of 135m and the
second for a tip height of 180m in accordance with the range of turbine modules considered for the
Project.

=" Height bands for 135 m tip height. This is the collision risk height estimated for a turbine that has an
approximate tower height of 85m and blade length of 50m. The height bands are defined as follows: 1
= 0- 20m; 2 = 20 — 135m; 3 > 135m. Height band 2 is the band/zone coinciding with the rotor swept
area (including a turbulence effect and margin of error of 15m below the rotor swept area); and

=" Height bands for 180m tip height. This is the collision risk height estimated for a turbine that has an
approximate tower height of 120m and blade length of 60m. The height bands are defined as follows: 1
= 0- 45m; 2 = 45 — 180m; 3 > 180m. Height band 2 is the band/zone coinciding with the rotor swept
area (including a turbulence effect and margin of error of 15 m below the rotor swept area).

Figure 40: Location of Vantage Points

b. Casual Observations

In addition to observations from vantage points, all non-soaring resident and visiting birds using the site for
feeding, roosting or breeding during spring and autumn were recorded through casual observations and
walkthroughs undertaken throughout the Project site during.

Pace | 111
ECO
Al-Rajef Wind Power Project - Final ESIA (©)

c. Species Status and Importance

The conservation status of the birds (migratory and resident) recorded throughout the survey was based
on their global status according to the IUCN Red List of Threatened Species. However, currently there is no
assigned conservation status for birds at the national level; therefore, the local status of the recorded
species was based on the agreed informal status of birds species amongst key prominent ornithologists in
Jordan and which is based on previous surveys and studies undertaken in Jordan.

d. Target Species

At a later stage in 2015, a modified methodology was adopted (which is discussed in further details below).
However, one of the key changes the modified methodology takes into account is the identification of
target species to be recorded. The modified methodology assigns primary and secondary target species as
the species for which flight activity information is recorded during any watch at a vantage point. Primary
target species are species which have higher importance to impact survey and therefore merit the
recording of detailed data on their flight activity.

1. Primary target species are categorized into Category A species (species of the highest importance to
impact survey) and Category B species. The information recorded for Category A and Category B
species is exactly the same, the only difference is that should an infrequent occasion when individuals
of both categories are visible at the same time, the observer must focus on watching Category A
species.

2. Secondary target species are species which have lower importance to impact survey and therefore do
not merit the recording of detailed data on their flight activity. Not collecting detailed data on these
common species frees up time for the observer to focus on searching for and recording information on
the flight activity of primary target species. During this survey, all secondary species were treated as
casual records and were not inserted in the flight activity data analysis.

The list of species was decided based on extensive consultations between local prominent avi-fauna
experts and international experts in the design of avi-fauna surveys for wind farm development Projects
(Natural Research Projects Limited [NRP]). The list of target species was based on three (3) key factors: (i)
the global conservation status of the species according to the IUCN Red List of Threatened Species; (ii) the
avoidance rate of the species in relation to wind turbines based on available information internationally;
(iii) the national status of the species and its importance locally.

Although the modified methodology was adopted at a later stage (in 2015), however the rationale above of
selection of target species was adopted for the listing and presentation of results for spring 2012 data as
well as autumn 2012 and autumn 2013 (discussed later).

Pace | 112
Al-Rajef Wind Power Project - Final ESIA

Table 21: Target Species to be Recorded by Flight Activity Surveys

Category A Primary Species

Category B Primary Species

Secondary Species

Egyptian Vulture
Griffon Vulture
Bonelli's Eagle

Booted Eagle

Eastern Imperial Eagle
Golden Eagle

Lesser Spotted Eagle
Short-toed Snake-eagle

Barbary Falcon

Black Kite

Black Stork

Common Crane
Common Raven
Crested Honey-buzzard
Steppe Buzzard
Eleonora's Falcon

Brown-necked Raven
Common Kestrel
Eurasian Sparrowhawk
Fan-tailed Raven
Marsh Harrier

Rock Dove

All bee-eater species
All sandgrouse species

Spotted Eagle Hen Harrier All swift species
Steppe Eagle Hobby All wader species
Verreaux's Eagle European Honey-buzzard All waterbird species
Long-legged Buzzard Lanner

Lesser Kestrel
Levant Sparrowhawk
Montagu's Harrier
Osprey

Pallid Harrier
Peregrine
Red-footed Falcon
Saker Falcon

Sooty Falcon

(ii) Autumn 2012

The autumn 2012 survey is the second avi-fauna monitoring survey undertaken for the Project. The
methodology adopted is exactly the same as that of the spring 2012 survey. The methodology adopted for
the autumn survey included direct observations at vantage points (Figure 40 above) to observe birds
migrating from north/northeast towards south/southwest during autumn, as well as casual observations.

The autumn survey was carried out between end of August till early November to cover the main peaks of
the autumn migration season for a total of 90 hours of observations.

(iii) Autumn 2013

It is important to note that the ESIA for the Project was paused in late 2012 and recommenced in July 2013.
Throughout such times, wind farm developments starting gaining more attention in Jordan with many
discussions taking place amongst various stakeholder groups (MoEnv, RSCN, BirdLife International — Middle
East Regional Office (Jordan), etc.) with regards to their environmental impacts in general and birds in
specific.

Given that there were no local guidelines/procedures for birds monitoring in Jordan, and given that each
wind farm developer at that stage was undertaking monitoring based on a different methodology, the
RSCN and BirdLife International —- Middle East Regional Office (Jordan), aimed to develop guidelines for
birds monitoring for wind farms which take into account the importance of Jordan as a main route for
migratory birds. To this extent, they developed the ‘Draft Guidelines for Bird Monitoring for Wind Farms’
which on broad terms require 40 hours of observations per week throughout the migration seasons
(amounting to 8 hours per day). At that point, it was unclear whether such guidelines or requirements
should be followed or not as it was uncertain whether they will be adopted by the MoEnv — eventually they
were not.

Pace | 113
ECO
Al-Rajef Wind Power Project - Final ESIA (©)

Nevertheless, with the recommencement of the ESIA study in July 2013, ECO Consult aimed to further
increase the monitoring hours already undertaken in autumn 2012 to comply with the requirements of the
Guidelines discussed above to the greatest extent possible — however meeting such requirements entirely
was impossible given the lack of qualified ornithologists in Jordan and the several wind farm developments
to which birds surveys needed to be undertaken (besides this Project). In addition, the survey also aimed to
increase the monitoring hours as in the previous survey (autumn 2012), the hours did not also cover the
SNH Guidelines requirements.

Therefore, in autumn 2013 additional monitoring was undertaken for the Project. The autumn 2013 survey
is the third avi-fauna monitoring survey undertaken for the Project. The methodology adopted is exactly
the same as that of the spring 2012 survey. The methodology adopted for the autumn survey included
direct observations at vantage points (Figure 40 above) to observe birds migrating from north/northeast
towards south/southwest during autumn, as well as casual observations.

The autumn survey was carried out between end of August till early November to cover the main peaks of
the autumn migration season for a total of 160 hours of observations (for a total of 250 hours of
observations with autumn 2012).

(iv) Spring 2015

In 2015 GWRE appointed the EPC Contractor (Gamesa) and a final layout for the turbines was prepared and
provided. In order to ensure that monitoring undertaken previously through 2012 and 2013 covers all the
turbine locations within the final turbine layout, a view shed coverage map was prepared which takes into
account the visibility of the turbines from the established vantage points. Based on the map it was noted
that the vantage points did not cover all the turbine locations according to the final layout provided.
Therefore, an additional spring survey was undertaken using new vantage points that would compensate
for the gap in previous surveys but also provide additional data for a number of turbines already covered in
previous surveys.

In addition, in 2015 and based on experiences learnt from the Tafileh Wind Farm Project (the first wind
farm in Jordan) a modified methodology was developed which takes into account the updated SNH
Guidelines (SNH, 2014) but more importantly also takes into account the local context of Jordan and its
importance for birds migrations — as the Jordan Rift Valley is considered to be the second most important
migration flyway for soaring birds in the world.

Such a methodology was developed by international experts in the design of avi-fauna surveys for wind
farm development Projects (Natural Research Projects Limited [NRP]). In addition, the modified
methodology was also discussed and agreed with local prominent avi-fauna experts as well as other local
stakeholders (such as the RSCN and BirdLife International — Middle East Regional Office (Jordan). Such a
modified methodology has been carried out for all proposed wind farm development sites in Jordan and
has become the main methodology for avi-fauna assessment. However, it is important to note that to date
it has not been officially accepted by any governmental entity (such as the MoEnv).

Putting things into perspective, it is important to note that this does not mean that the modified
methodology for this survey is correct while all others methodologies are incomplete or wrong — but this
survey is regarded as the most comprehensive given that the level of effort was higher than all previous
surveys reaching up to 3 times compared to that of spring 2012 for example.

a. Direct Observations at Vantage Points

Observations from fixed vantage points were used to record the number and behavior of diurnal soaring
birds over the site, mainly of migratory raptors and storks as well as resident soaring birds. Equipment
required for this method includes binoculars, telescope, stop watch, GPS and thermometer.

Pace | 114
ECO
Al-Rajef Wind Power Project - Final ESIA (©)

Spring surveys were carried out between early March till end of May to cover the spring migration season
with around 432 hours of observations distributed over the entire period over four time strata — early
morning, late morning, early afternoon, and late afternoon. Additionally, the migration season was divided
into three periods; low activity period from March 1 until March 21, a high activity period from March 22
until May 15 and another low activity period from May 16 until May 31. During the study, the total number
of hours that was achieved was 404.5 hours — some of the effort was lost due to weather conditions where
visibility was not suitable to carry out the observations.

As discussed earlier, the main reason for carrying out this survey was the fact that previous surveys have
not fully covered all turbine locations based on the final layout prepared by the EPC Contractor. The main
gap is the eastern part of the Project site which has not been previously covered fully and thus the flight
activity has not been properly assessed.

To take such an issue into account, the first step was to identify the turbines that were not covered by the
vantage points that were used in the previous surveys. A few assumptions had to be set in order to be able
to identify the gaps in coverage. These assumptions are as follows:

= Range of coverage: it was assumed that the range of coverage for birds recorded is 2km, similar to the
current survey; and

= Field of coverage: it was assumed that the field of coverage for the three vantage points is 180° instead
of 360°, while the aspect of coverage was defined to cover the maximum possible number of turbines.
Such an assumption is made given that a 360° field of coverage could entail an observer to cover areas
unequally since there would be a tendency to watch areas where it is believed the birds would be
passing by more than others. For instance, if the survey is carried out in spring, the observer would
normally tend to be watching the southern part of the vantage point’s circle much more than the
northern part — which could result in missed records in the northern part.

Taking the above assumptions into account and undertaking a view shed mapping reveals that the total
number of turbines not covered by the previous surveys are 14 — of which 5 are located in the most north-
eastern part of the Project site, 3 to the west of VP2, 2 northeast of VP2, 2 southeast of VP2, 1 located
southeast of VP2 and northeast of VP3, and 1 located southwest of VP3 (refer to Figure 41 below). Based
on the results, a site visit was undertaken for ground verifications of the result and it was decided that out
of those 14 turbines only 7 were actually not visible.

= The 2 turbines located southeast of VP2 have been excluded in the view shed map because they are
located outside of the 2km range of coverage at a distance of 2.1km. However, a 100m distance would
not affect the observer's ability to spot and identify bird species. Therefore, these turbines are
assumed to be covered by VP2.

= The turbine which is located southwest of VP3 was excluded in the view shed map given the terrain of
the area. However, based ground verifications (based on a site visit undertaken) it was noted that the
blades and rotor are visible from VP3.

= The three turbines located west of VP2 have been excluded from the view shed map because they lie
outside of the 180° field of coverage of VP2. However, based on ground verifications (based on a site
visit undertaken) it was noticed that those are very close to VP 2 (less than 2km) and lie just slightly
outside of the field of coverage — but would actually be visible at least partially from observations
undertaken.

Therefore, additional vantage points were required to cover the 5 turbines located in the most north-
eastern part of the Project site as well as the 2 located northeast of VP2. Based on that, three additional
vantage points were selected (VP4, VPS and VP6) which aimed to cover those 7 turbines. The first two
vantage points, 4 and 5, share the same coordinates but each one has a different 180 field of coverage and
were selected to cover the 5 turbines in the northeast. VP6 was located to cover the two turbines located
northeast of VP2.

Pace | 115
Al-Rajef Wind Power Project - Final ESIA (©)

The new vantage points that were used in the survey of spring 2015 did not only compensate for the gaps
in previous surveys, but also provided additional data for 12 turbines which were already covered in
previous surveys. VP4 covered 1 more turbine in addition to the 3 turbines it was supposed to cover, while
VP5 covered 4 turbines in addition to the 2 turbines it was set to cover, and finally VP6 covered 7 turbines
in addition to the 2 turbines it was set to cover. So in total, the new vantage points that were used in the
survey of spring 2015 covered a total of 19 turbines although they were set to cover 7 turbines, which
would make up almost half the 41 turbines of the wind farm.

Legend
Anornative Turbines}
id turbines
Legend % Vantage Points 201
Vantage Points 201
VPS viewshed

Aiternative Turbines
Old turbines cane

Vantage Points 2012} VPS viewshed

VP1 viewshed

VP1 viewshed
\VP2 viewshed

( VP? viewshed
i VP3 viewshed VPS viewshed
Figure 41: Left — Location of Old Vantage Points and View Shed Coverage; Right — Location of All Vantage Points and

View Shed Coverage

The main modifications introduced to the spring 2015 survey and how they compare to the methodology
adopted for the previous surveys are highlighted in the table below.

Table 22: Modifications Introduced to the Methodology Used in Previous Bird Surveys
Methodology for Previous Surveys Modifications introduced into survey of spring 2015

Hours of Coverage

A total of 115 hours of watch were covered | A total of 432 hours of watch to be covered, divided equally
throughout the survey (38 hours for each of VP2 and | among VPs and time strata. Of this, 404.5 hours were
VP3 and 39 hours for VP1). covered in the survey (138 hours in VP4, 133 hours in VPS
and 133.5 hours in VP6). Some of the effort was lost due to
weather conditions where visibility was not suitable to carry
out the observations.

Division of Effort throughout Season

The whole monitoring period was generally treated | The season was divided into a high-activity period from
equally in regard to division of effort. March 22 until May 15 where 75% of the watch hours were
carried out, and two low-activity periods from March 1 until
March 21 and from May 16 until May, where the remaining
25% of the watch hours were covered.

Range of Coverage

There was no pre-defined maximum for the field of | A pre-defined field of vision of 2km limit was set for
vision. All birds of the target species that were | observers. This was introduced since it was believed that this
observed in the field of view of the observer that | distance is acceptable for an experienced observer to be able

Pace | 116

Al-Rajef Wind Power Project - Final ESIA

OFC

were inside the borders of the Project site were
recorded.

to identify the bird observed to the species level, while any
bird further than that would be difficult to identify.

Field

of Coverage

The field of coverage was a complete circle (360°).
Normally, the observer would have to cover areas
unequally since there would be a tendency by the
observer to watch areas where it is believed the birds
would be passing by more than others. For instance, if
the survey is carried out in spring, the observer would
normally tend to be watching the southern part of the
vantage point’s circle much more than the northern
part — which could result in missed records in the
northern part.

The field coverage was only half a circle (180°) with a fixed
degree of aspect. This approach would ensure that the
observer would be in any time of his watch session be able to
cover the whole 180° equally without the need to turn
around and move. The main factor that defines the degree of
aspect at which the vantage point is covering, is the coverage
of the turbines of the wind farm.

Time

Stratification

The total number of hours of all watches across the
three vantage points was almost equal throughout
the different surveys. Still, the day was not divided
into time strata and consequently the number of
hours of watch per the different parts of the day was
not pre-defined or taken into account. This has
resulted in that the time of start and end of watches
depended on personal preference of the observer.
The observer travels between the three vantage
points to cover them during one day at different
times of the day but not according to specific division
of time of daylight.

The total number of hours of all watches across the three
vantage points was almost equal. If there was any difference
it was mainly due to weather conditions that has caused a
watch to be stopped or paused. Daylight hours were divided
into four main time strata; early morning (EM) from 06.00-
09.00, late morning (LM) from 09.00-12.00; early afternoon
(EA) from 12.00-15.00; and late afternoon (LA) from 15.00-
18.00 or sunset. Similar to the previous method, the
observer travels between the vantage points to cover them
throughout the day, but this is done according to a certain
schedule in order to cover all vantage points for an equal
total of hours at the different time strata mentioned earlier.

Duration of Watches

The duration of the watch at a single VP ranged
between 3 -4 hours.

The duration of a continuous watch ranged between 1hour
and 3hours but never exceeded this limit. The main reason
behind that is to provide enough rest for the observer.

est Time

No specific rest time between watches at different
vantage points apart from the transportation time.

A minimum of one hour of rest after each 3hour watch. The
resting period could be decreased to half-an-hour if the
preceding watch was for two hours or less.

Moreover, the modified methodology takes into
primary and secondary target species — which was

Observers at VPs positioned themselves to mini
exceeding 180 degrees was scanned using a combi

account the target species to be recorded and assigns
previously discussed in the spring 2012 section.

mize their effects on bird behavior. A viewing arc not
nation of naked eye and 10x binoculars. A spotting scope

was used when required to aid species identification.

For Category A and B primary species flights, focal

ceases flying or is lost from view.

The time the target bird was detected and the

sampling data are recorded for all flights seen as follows:

The search area is scanned until a primary target species is detected at which point it is followed until it

flight duration are recorded to the nearest second.

The flight route is plotted in the field onto 1:25,000 scale maps.

The bird’s flight height above ground level is estimated at the point of first detection and thereafter at

15-second intervals, with the aid of a count-down interval timer with an audible alarm.

turbines specifications of the EPC Contractor.

Flight heights are classified as <20m, 20-140m, or >140m above ground level taking into account the

Pace | 117

on

= The flight lines of Primary target species are recorded in the field on specially designed blank field
maps. Each mapped flight line is given a reference number that cross-references to the information
recorded for that flight on the corresponding recording form

Al-Rajef Wind Power Project - Final ESIA

= Focal observations of primary target species take priority over other species, secondary or other.

If during the course of recording the flight activity for a Category B primary species a Category A primary
species (i.e. any vulture or eagle species) is seen, the observer should note the time, cease watching the
Category B primary species and immediately switch to observing the Category A primary species. This is
because information on Category A primary species is considered to have greater importance for the
Project’s impact survey.

The observer also separately records if any perched primary or secondary target species are seen. Perched
birds are recorded only for the time in which they are first noted, i.e. if the bird remains perched, it is not
recorded until it becomes airborne again.

b. Casual Observations / Species Status and Importance

Similar to the methodology for the previous surveys.

12.1.2 Results

(i) Spring 2012

Twelve (12) target species were recorded including nine (9) which are solely passage migrants in the area,
one passage migrant which is also summer visitor in the area (Short-toed Snake Eagle), and two resident
species which breed in nearby cliffs along the escarpment (Long-legged Buzzard and Raven). Table 23
below presents the list of target species recorded onsite.

Most of the migratory species recorded have an IUCN status of Least Concern except for the Egyptian
Vulture (considered endangered) and Saker Falcon (considered vulnerable); however only a total of 2 birds
were recorded throughout the survey (1 Egyptian Vultures and 1 Saker Falcon). With regards to the
resident species and visiting migrants they all had an IUCN status of Least Concern, but some are known to
have small breeding population sizes in Jordan.

The flight behavior of 772 birds crossing the proposed wind farm site was observed during this entire
survey period. The most common species was Steppe Buzzard (41 % of all soaring birds recorded at site)
followed by Honey Buzzard (27%). The proportion of soaring birds flying over the site involved in a
potential risk situation was around 51% of the total.

Table 24 below presents a summary of the vantage point data along with number of birds flying at risk
height (at height band 2) for the 137m tip height turbine.

Table 23: List of Target Species Recorded Onsite during Spring Survey (PM = Passage Migrant, SV = Summer Visitor,

R = Resident)
Common name Scientific Name Occurrence | IUCN Conservation | Local Status
Status
Short-toed Snake | Circateus gallicus PM, SV Least Concern Breeding population of
Eagle national importance
Steppe Eagle Aquila nipalensis PM Least concern Not applicable
Booted Eagle Hieraaetus pennatus PM Least concern Not applicable
Egyptian Vulture Neophron PM Endangered Not applicable
percnopterus
Black Kite Milvus migrans PM Least concern Not applicable
European-Honey Pernis apivorus PM Least concern Not applicable
buzzard

Pace | 118

(a
Al-Rajef Wind Power Project - Final ESIA (©)

Steppe Buzzard Buteo buteo vulpinus PM Least concern Not applicable

Long-legged Buzzard | Buteo rufinus R Least Concern Breeding population of
national importance

Levant Sparrow | Accipiter brevipes PM Least Concern Not applicable

Hawk

Saker Falcon Falco cherrug PM Vulnerable Not applicable

White Stork Ciconia ciconia PM Least Concern Not applicable

Common Raven Corvus corax R Least Concern Breeding population of
national importance

Table 24: Summary of 2012 Spring Survey Data at all Vantage Points

Species VP1 (South) VP2 (Centre) VP3 (North) Total
Total At risk Total At risk Total At risk Species At risk
Birds height (%) Birds height (%) Birds height (%) Totals height (%)
Short-toed 1 9 1 11
Snake-eagle 4 (25) i (100) 8 (11) 22 (50)
Steppe Eagle 2 2 5 9
7 (29) ° (40) ° (63) * (45)
Booted Eagle i) 0 2 2
° 0) ° (0) ; (200) ; (200)
Egyptian 0 1 0 1
Vulture ° (0) 1 (100) ° (0) 1 (100)
Black Kite 11 2 11 24
3 (85) 2 (100) v (65) 32 (75)
European-
22 110 1 133
Honey 24 165 16 205
buzzard (92) (67) (6) (65)
Steppe 11 162 27 200
Buzzard 24 (46) 224 (72) n (38) 320 (63)
Long-legged 4 3 3 10
Buzzard 6 (67) 3 (100) 3 (100) 2 (83)
Levant
i) i) ie} i)
Sparrow 10) 150 10) 150
hawk (0) (0) (0) (0)
Saker Falcon ie) 1 0 1
° (0) : (200) ° (0) , (200)
White Stork i) 2 1 3
° (0) 2 (100) 1 (100) 3 (100)
Common 1 1 0 ie) 3 1 4 2
Raven (100) (0) (33) (50)
TOTALS 79 52 562 292 131 52 772 396
(66) (52) (40) (51)

a. Resident Birds

Almost all parts of the area (mainly the central and northern parts) were used by foraging raptors to
include the Long-legged Buzzard and Common Raven in search for food. The resident birds represent only
5% of the total birds recorded and it can be assumed that the various records of those resident birds
involve partially the same individuals as those breeding raptors were frequently observed foraging in the
site. In addition, some records of the Short-toed Snake-eagle (a migratory bird but is also a summer visitor
in the area) were also observed foraging in limited parts within the northern area of the Project site. Figure
45 at the end of this section presents the activity area of these birds within the Project site.

b. Migratory Birds

The total number of recorded migratory birds of the 9 target species represents 95% of the total recorded
birds. Steppe Buzzard, Honey Buzzard and Levant Sparrow hawk were the most abundant migrant species
Pace | 119

ECO
Al-Rajef Wind Power Project - Final ESIA (©)

accounting together for almost 90% of soaring migratory birds crossing the site during spring migration.
After early May, the field survey was ended as the passage of the latest raptors during spring migration
(mainly Honey Buzzards) came to an end.

It must be noted that generally the passage of migrant species varies significantly from day to day, with
around 50% of the total birds from the total observation period passing in one day. The numbers of
migrant raptors (regardless of their height) appeared to be correlated to wind direction and temperature;
large numbers of migrants were observed during very warm or hot weather (above 19°C) with slight to
moderate westerly winds. Raptor migration was usually very low in stormy weather and in the morning
before 10 am. Exceptions were when temperature was relatively high already in the morning.

Figure 42 below presents the main trajectories of migration routes of birds crossing the site. The thickness
of the line is an indication of the relative number of birds, and the solid or dashed line indicates whether
the bird is at risk height or above. The first line (unnumbered in the figure below) passes outside of the
Project area, where the migrating raptors continue in a northerly direction without crossing the site as they
prefer to follow the upper edge of the escarpment rather than crossing the high plateau of Al-Rajef. The
number of these birds was very high (a magnitude of thousand) and given that they were outside of the
Project area they weren’t counted.

Line number 1 mostly passes outside of the Project area as well. Similarly, migrating raptors arriving at the
western borders of the site often continue in a northerly direction, mostly without crossing the site. The
number of birds passing within the Project area was accounted for. The birds entering the Project site at
the northern part from line 1 were small in numbers (a magnitude of ten as indicated by the line thickness)
and as they start moving east from the escarpment they are within risk height, but the number of birds in
potential risk situations declines because most migrating soaring birds gain height while migrating east
(above 200 m), especially when thermals occur during warm or hot weather conditions.

Most of the birds that enter the site and cross it, especially during suitable conditions moved along the
trajectories number 2-3 (a magnitude of a hundred). Similarly, as they enter the site from the escarpment
they are within the risk height but the number of birds in potential risk situations declined as they move
east and north-east, because most migrating soaring birds gain height (above 200 m) especially when
thermals occur during warm or hot weather conditions. Finally, a few birds along line number 4 (a
magnitude of ten), enter the site within risk height but similarly gain height as they migrate east.

Based on the outcomes of the above, ECO Consult prepared a bird’s risk mapping for the Project site based
on: (i) migration patterns over the site, (ii) number of birds flying within risk height (risk height was
determined based on several scenarios for wind turbines’ tip height and rotor diameter), and (iii)
conservation status of species. The main objective of the map was to delineate areas of high sensitivity,
medium sensitivity and low sensitivity.

In general, the outcomes of the above shows a declining number of birds flying at risk height towards the
east of the Project site because most migrating soaring birds gain height over the site while migrating
towards the north-east or east, especially when thermals occur during warm or hot weather conditions.
Therefore, the majority of the high sensitive areas are found on the most central-western border of the
site, where most of the migratory birds enter the site. In addition, the breeding raptors were mostly found
within these high sensitive areas as well, however they were small in numbers.

The map was included within the Report titled ‘EPC Environmental Performance Requirements’ prepared
by ECO Consult for GWRE in 2014 — the objective of the report was to identify the main environmental
requirements which must be taken into account by the EPC bidders for the Project. One of the
requirements stated within the Report was that the map must serve as an additional guide throughout the
detailed design of the preferred bidder when placing wind turbines and it is recommended to avoid
locating wind turbines in areas considered of high risk to the greatest extent possible. The final layout
prepared by the selected EPC Contractor has taken into account such a requirement to the greatest extent
possible. This represents the first step of mitigation hierarchy (avoid; reduce; mitigate and manage, and

Pace | 120
ECO
Al-Rajef Wind Power Project — Final ESIA Of onsult

compensate and offset) taken into account — and which is to reduce such an impact to the greatest extent
possible.

732000

Legend

‘(HD Rentec Land Areas —— Birds Migration Routes Within Turbine Height
© Vantage Point = + = Bids Migratlon Routes Above Turbine Helght

Figure 42: Main Migratory Routes within the Project Site

c. Secondary Species and Non-Soaring Birds

Other secondary species were recorded onsite through vantage point observations. This mainly includes
Kestrels appeared to be concentrated in the northwestern and central parts of the area where semi-
colonial breeding appeared to occur in small cliffs and was the only species nesting within the site. The
Kestrel is a resident species which was considered a secondary species in the assessment given that it has
an IUCN status of Least Concern and is also considered common to such areas and its population is
increasing.

Non-soaring birds were also recorded onsite on casual observations. Non-soaring resident and visiting
bird’s diversity was generally low (and the area was rather homogenous, i.e. the community of breeding
birds did not vary much). The local bird community is generally dominated by Temminck's horned lark and
Isabelline Wheatear, and in sections with rocky outcrops by Mourning wheatear and Desert Lark. Crested
lark was also frequent and common. Other species observed included Rock Dove, Rock Martin, and Pallid
Swift. Non-soaring migrant passerines stopping over in the site (e.g. warblers) were more common and
diverse were there was more dense vegetation including shrubs. Migrating Ortolan buntings were
particularly abundant during April, and numerous flocks were seen daily resting or diurnally migrating at
various heights from 1 — 50 meters above the ground. All species are considered of Least Concern
according to the IUCN and common to such area habitats.

Pace | 121
Al-Rajef Wind Power Project - Final ESIA

Qe

(ii) Autumn 2012

Nine (9) target species were recorded including seven (7) which are solely passage migrants in the area and
two (2) resident species which usually inhabit the escarpment / rift margins. Table 25 below presents the
list of target species recorded onsite.

All of the migratory species recorded have an IUCN status of Least Concern. With regards to the resident
species they all have an IUCN status of Least Concern but are known to have small breeding population

sizes in Jordan.

The flight behavior of 52 bird records crossing the proposed wind farm site was observed during this entire
survey period. The majority of the records were for migratory raptors, accounting for around 47 birds
(around 90%) most of which flew at risk height.

Table 25 below presents a summary of the vantage point data along with number of birds at height band 2
for the 137 m tip height turbine.

Table 25: List of Target Species Recorded onsite during Autumn Survey (PM = Passage Migrant, R = Resident)

Common name Scientific Name Occurrence | IUCN Conservation | Local Status

Status
European Honey- Pernis apivorus PM Least Concern Not applicable
buzzard
Lesser Spotted Eagle | Aquila pomarina PM Least Concern Not applicable
Booted Eagle Hieraaetus pennatus PM Least Concern Not applicable
Black Kite Milvus migrans PM Least Concern Not applicable
Hen Harrier Circus cyaneus PM Least Concern Not applicable
Montague’s Harrier Circus pygarus PM Least Concern Not applicable
Long-legged Buzzard | Buteo rufinus R Least Concern Breeding population of

national importance

Steppe Buzzard Buteo buteo vulpinus PM Least Concern Not applicable
Common Raven Corvus corax R Least Concern Breeding population of

national importance

Table 26: Summary of Autumn Survey Data at all Vantage Points

Species VP1 (South) VP2 (Centre) \VP3 (North) Total
Total At risk Total At risk Total At risk Species At risk height
Birds height Birds height Birds height Totals (%)
(%) (%) (%)
European Honey- 3 1 1 10 9 14 13
buzzard (100) (100) (90) (93)
Lesser Spotted 0 0 0 1 1 1 1
Eagle (0) (0) (100) (100)
Booted Eagle 1 0 0 0 0 1 1
(100) (0) (0) (100)
Black Kite 1 12 12 10 10 23 23
(100) (100) (100) (100)
Hen Harrier 0 1 1 0 0 1 1
(0) (100) (0) (100)
Montagu’s 2 0 0 2 2 4 4
Harrier (100) (0) (100) (100)
Long-legged 1 0 0 0 0 1 1
Buzzard (100) (0) (0) (100)
Steppe Buzzard 1 0 0 2 2 3 3
(100) (0) (100) (100)
Common Raven 0 4 4 0 0 4 4
(100)
TOTALS 9 18 18 25 24 52 51 98)
(100) (100) (96)

Pace | 122

ECO
Al-Rajef Wind Power Project — Final ESIA (©)

a. Resident Birds

Only 2 resident species were recorded throughout the survey for a total of 5 records only, the Long-legged
Buzzard and the Common Raven. Those were recorded foraging within the site, coming from the
escarpment area to the eastern parts of the proposed wind farm site. Figure 45 at the end of this section
presents the activity area of the resident birds within the Project site.

b. Migratory Birds

The number of migratory soaring birds recorded during the autumn survey was significantly small. In
autumn, around 47 migratory birds were recorded all of which had a conservation status of Least Concern.

In autumn, the migratory birds were noticed to fly mostly at risk height. Black Kites and Honey Buzzard
were the most abundant migrant species accounting together for around 80% of migratory birds crossing
the site mainly in September — whereas migration almost ceased totally at the site in October. The timing
of migrating birds was distributed throughout the day, mainly from 8 am until 3 pm and the number of
migrant raptors did not appear to be correlated to any wind direction.

The migration direction was generally from northeast towards south and southwest within the general
area; however within the Project site all the birds had scattered and arbitrary routes and no clear patterns
for routes could be identified.

c. Secondary Species and Non-Soaring Birds

Other secondary species were recorded onsite through vantage point observations. This mostly includes
The Fan-tailed Raven which was recorded in high activity (around 850 records) and most of which flew at
risk height. The Fan-tailed Raven is a resident species which was considered a secondary species in the
assessment given that it has an IUCN status of Least Concern and is also considered common to such areas
and its population is increasing.

The Fan-tailed Raven usually breeds at lower altitudes and rises in large flocks to search for food onto the
mountain plateau including the site during the non-breeding season. During its non-breeding season, the
Fan-tailed Raven usually leaves its breeding site and rises to higher altitude in large flocks in late
summer/autumn searching for food most probably due to the decrease of available food at lower altitudes
resulting from drought conditions after the long dry summer.

The Fan-tailed Raven was mostly recorded on the mid-western part of the site and to a lesser extent at the
northwestern parts of the site. Some recorded flocks were up to 200 birds indicating that a large
proportion of the resident population along the rift margins in the area use the site during its non-breeding
season in autumn. However, it is important to note that the large number of birds recorded for the Fan-
tailed Raven (around 850) do not belong to different birds but rather to the same resident individuals that
were nearly constantly using the area at different days.

Given all of the above, a map has been prepared (Figure 43) that presents the air space and areas where
Fan-tailed Raven was observed soaring within the site. It must be noted that such areas generally coincide
with the high/medium sensitive areas that were identified as part of the sensitivity map prepared and
which was discussed earlier.

Pace | 123
ECO
Al-Rajef Wind Power Project ~ Final ESIA Consult

davesnovzors OPER
(Ceordrate Sytem : UTM Zone 36

Figure 43: Fan-tailed Raven Activity within the Project Site
Non-soaring birds were also recorded onsite based on casual observations. It was noticed that mostly the
western and to some extent the central parts of the site were visited by finches in search of food, mainly
seeds of thistles Artemisia. These finches include the Pale Rosefinch (Carpodacus synoicus) and the Syrian
Serin (Serinus Syriacus) both of which were feeding on Artemisia fruits and seeds. Both were found to be
feeding close to or on the ground (around 10m above ground). Although the Pale Rosefinch is considered
of Least Concern, the Syrian Serin has a global status of Vulnerable (according to IUCN Red List) and is
considered endangered at the national level.

(iii) Autumn 2013

Ten (10) target species were recorded including five (5) which are solely passage migrants in the area, two
(2) which are passage migrants and also winter visitors, and three (3) resident species which usually inhabit
the escarpment / rift margins. Table 27 below presents the list of target species recorded onsite.

Most of the migratory species recorded have an IUCN conservation status of Least Concern except for the
Egyptian Vulture (considered endangered) and Eastern Imperial Eagle (considered vulnerable); however
only a total of 2 birds were recorded throughout the survey (one of each). With regards to the resident
species they all have an IUCN status of Least Concern, but are known to have small breeding population
sizes in Jordan.

The flight behavior of 206 birds crossing the proposed wind farm site was observed during this entire
survey period. The most common species was Steppe Buzzard (68% of all soaring birds records at site)

Pace | 124
(a
Al-Rajef Wind Power Project - Final ESIA (©)

followed by the Raven (15% of all soaring birds recorded at site); however it is highly important to note
that the various records of the Raven observed do not indicate the total numbers of different birds of this
species, as the same resident individual were constantly using the area at different days. Most of the
records throughout the survey were recorded at risk height (around 90% of all records). Table 28 below
presents a summary of the vantage point data along with number of birds flying at risk height (at height
band 2) for the 135m tip height turbine.

Table 27: List of Target Species Recorded onsite during Autumn Survey (PM = Passage Migrant, WV = Winter Visitor,

R = Resident)
Common name Scientific Name Occurrence IUCN Conservation | National Conservation
status Status
Griffon Vulture Gyps fulvus R Least Concern Breeding population of
national importance
Egyptian Vulture Neophron PM Endangered Not applicable
percnopterus
Eastern Imperial | Aquila heliacal PM; WV Vulnerable N/A
Eagle
Steppe Eagle Aquila nipalensis PM Least Concern Not applicable
Short-toed Eagle Circateus gallicus PM, WV Least Concern Breeding population of
national importance
Black Kite Milvus migrans PM Least Concern Not applicable
Montague’s Harrier | Circus pygarus PM Least Concern Not applicable
Long-legged Buzzard | Buteo rufinus R Least Concern Breeding population of
national importance
Steppe Buzzard Buteo buteo vulpinus | PM Least Concern Not applicable
Common Raven Corvus corax R Least Concern Breeding population of
national importance
Table 28: Summary of Autumn Survey Data at all Vantage Points
Species VP1 (South) vP2 (Centre) VvP3 (North) Totals
Total At risk Total At risk Total At risk Species At risk
Birds height (%) | Birds | height(%) | Birds | height (%) Totals height (%)
Griffon Vulture ie) ie) 0 ie) 1 0 1 0
(0) (0) (0) (0)
Egyptian Vulture 0 0 1 1 0 0 1 1
(0) (100) (0) (100)
Eastern Imperial 1 1 0 0 0 0 1 1
Eagle (100) (0) (0) (100)
Steppe Eagle 0 0 4 3 2 1 6 4
(0) (75) (50) (67)
Short-toed Eagle 1 0 2 1 1 1 4 2
(0) (50) (100) (50)
Black Kite 1 1 1 1 5 5 7 7
(100) (100) (100) (100)
Montagu’s Harrier 3 3 0 0 0 0 3 3
(100) (0) (0) (100)
Long-legged 7 7 2 2 2 2 11 11
Buzzard (100) (100) (100) (100)
Steppe Buzzard 0 0 137 137 4 4 141 141
(0) (100) (100) (100)
Common Raven 2 2 19 5 10 10 31 17
(100) (26) (100) (55)
TOTALS 15 14 166 150 25 23 206 187
(93) (90) (92) (94)

Pace | 125

ECO
Al-Rajef Wind Power Project - Final ESIA (©)

a. Resident Birds

Resident species recorded include the Long-legged Buzzard and the Common Raven all of which were
observed to be using the area for forging. The Long legged Buzzards were seen to be actively forging in the
area but most notably following certain routes over specific slopes to the west of VP3 and the western
escarpment of VP1.

Most importantly, the highest records were that of the Common Raven. Records of the raven were
observed occasionally in the area, but the largest activity was noted in the area roughly between VP3 and
VP2. It is important to note that for the resident species, the large numbers of birds recorded (especially
for the Ravens) do not belong to different birds but are most likely to the same resident individuals that
were nearly constantly using the area at different days. In addition, the Short-toed Snake-eagle (a
migratory bird but is also a winter visitor in the area) was also observed foraging in limited parts within the
northern area of the Project site. Figure 45 at the end of this section presents the activity area of these
birds within the Project site.

Only 1 record of the griffon vulture was noted. The griffon vulture was only passing through the site (and
was not forging or using the site) and was recorded at a very high altitude (above risk height) heading north
— most probably towards Dana area.

b. Migratory Birds

Of the total birds recorded throughout the survey, a total of 163 birds were migratory with most of the
records belonging to the Steppe Buzzards (86% of the migratory records). The majority of the migratory
birds were recorded at risk height. All of the migratory species recorded have an IUCN status of Least
Concern except for the Egyptian Vulture (considered endangered) and Eastern Imperial Eagle (considered
vulnerable); however only a total of 2 birds were recorded throughout the survey

Due to the relatively low number of migratory birds recorded, it was impossible to identify any significant
peaks where birds were concentrated except for a single instance; there was a single afternoon where a
significant number of the total birds recorded was observed (10 October 2013) — where a total of 142 (141
Steppe Buzzards and a single Steppe Eagle) were recorded on that day which represent around 84% of the
total migratory birds recorded. The birds recorded on that specific afternoon passed over VP2 arriving
from the northwest. They only appeared after quite sudden change in wind direction from southeastern to
mild southwestern winds and passed over the site in twenty minutes. Other than this ‘flush’ of passage the
total number of migratory birds recorded (around 23) is significantly small. In addition, there were certain
watch sessions where no birds were recorded.

There is no main specific migration route which could be identified within the Project site as the majority of
the birds followed a north to south trajectory with areas covering most of the Project site - however the
flush of passage recorded on 10 October 2013 followed a north to south trajectory on the eastern and
central parts of the Project site.

c. Secondary Species and Non-Soaring Birds

Other secondary species were recorded onsite through vantage point observations. This mainly includes 17
Common Kestrels and 2 Eurasian Sparrowhawks which were observed occasionally foraging around all
vantage points and specifically around VP3 and VP2. Such resident species are considered secondary
species in the assessment given that they have an IUCN status of Least Concern and is also considered
common to such areas and its population is increasing.

Non-soaring birds were also recorded onsite on casual observations. Several species of Wheaters were
recorded regularly throughout the site. The species include the Northern Wheater (Oenanthe oenanthe),
Isabelline Wheater (Oenanthe isabellina), Black-eared Wheater (Oenanthe hispanica), and Mourning
Wheater (Oenanthe lugens).

Pace | 126
@K2

Al-Rajef Wind Power Project - Final ESIA

Other species were also recorded regularly throughout the survey include the Rock Martin (Ptyonoprogne
fuligula), Crested Lark (Galerida cristata), and the Rock Dove (Columbia livia). Finally, a few passage
passerines were also recorded and which include the Black Redstart (Phoenicurus ochruros), Red-rumped
Swallow (Hirundo daurica), and Spotted Flycatcher (Muscicapa striata).

All species are considered of Least Concern according to the IUCN and common to such area habitats.

(iv) Spring 2015

Sixteen (16) target species were recorded including thirteen (13) which are solely passage migrants in the
area, two passage migrant which is also summer visitor in the area (Short-toed Snake Eagle and the Lesser
Kestrel), and one resident species (Long-legged Buzzard). Table 29 below presents the list of target species
recorded onsite.

Most of the migratory species recorded have an IUCN status of Least Concern except for the Egyptian
Vulture (considered endangered), Greater Spotted Eagle (considered vulnerable), Eastern Imperial Eagle
(considered Vulnerable), and the Pallid Harrier (considered Near Threatened); however only a total of 8
birds were recorded throughout the survey (2 Egyptian Vultures, 1 Greater Spotted Eagle, 3 Eastern
Imperial Eagle, and 2 Pallid Harrier). With regards to the resident species and visiting migrants they all had
an IUCN status of Least Concern, but are known to have small breeding population sizes in Jordan.

The flight behavior of 9,957 birds crossing the proposed wind farm site was observed during this entire
survey period. The most common species was by far the European Honey-buzzard (91 % of all soaring birds
recorded) followed by Steppe Buzzard (6%) — together they account for 97% of all the records. The
proportion of soaring birds flying over the site involved in a potential risk situation was around 94% of the
total. Table 30 below presents a summary of the vantage point data along with number of birds flying at
risk height.

Table 29: List of Target Species Recorded Onsite during Spring Survey (PM = Passage Migrant, SV = Summer Visitor,

R = Resident)
Common name Scientific Name Occurrence | IUCN Conservation Local Status
status
European Honey- | Pernis apivorus PM Least Concern Not applicable
buzzard
Egyptian Vulture Neophron PM Endangered Not applicable
percnopterus
Short-toed Snake- | Circaetus gallicus PM, SV Least Concern Breeding population of
eagle national importance
Greater Spotted | Aquila clanga PM Vulnerable Not applicable
Eagle
Lesser Spotted Eagle | Aquila pomarina PM Least Concern Not applicable
Eastern Imperial | Aquila heliaca PM Vulnerable Not applicable
Eagle
Steppe Eagle Aquila nipalensis PM Least Concern Not applicable
Booted Eagle Hieraaetus pennatus PM Least Concern Not applicable
Montagu’s Harrier Circus pygargus PM Least Concern Not applicable
Pallid Harrier Circus macrourus PM Near Threatened Not applicable
Levant Accipiter brevipes PM Least Concern Not applicable
Sparrowhawk
Black Kite Milvus migrans PM Least Concern Not applicable
Steppe Buzzard Buteo buteo vulpinus_ | PM Least Concern Not applicable
Long-legged Buzzard | Buteo rufinus R Least Concern Breeding population of
national importance

Lesser Kestrel Falco naumanni PM, SV Least Concern Breeding population of

Pace | 127
(a
Al-Rajef Wind Power Project - Final ESIA (©)

national importance
Peregrine Falcon Falco peregrinus PM Least Concern Not applicable

Table 30: Summary of Spring Survey Data at all Vantage Points

Species vP4 VP5. VP6 Total
Total At risk Total At risk Total At risk Species At risk
Birds | height (%) Birds height (%) Birds height (%) Total height (%)
European Honey- 8,854 114 3
buzzard 8,873 (99) 120 (95) 35 ©) 9,028 8,971
2 ie} i?)
Egyptian Vulture 2 0 0 2 2
eye (100) (0) (0)
Short-toed Snake- ie) 2 2
eagle 1 (0) 2 (100) 3 (67) 6 4
oO ie} i?)
Greater Spotted Eagle 1 0 0 1 0
° ° (0) (0) (0)
Lesser Spotted Eagle 9 2 4 3 0 ° 13 5
° 8 (22) (75) (0)
oO ie} i?)
Eastern Imperial Eagle 1 1 1 3 0
_—s (0) (0) (0)
32 6 4
Steppe Eagle 49 (65) 8 (75) 5 (80) 62 42
i) oO 1
Booted Eagle 0 te) 1 1 1
° (0) (0) (100)
oO ie} i?)
Montagu’s Harrier 0 0 2 2 oO
8 (0) (0) (0)
1 ie} i?)
Pallid Harrier 1 1 0 2 1
(100) (0) (0)
Levant Sparrowhawk 1 1 0 9 27 1 28 2
(100) (0) (4)
‘ 5 5 2
Black Kite 19 (26) 5 (100) 2 (100) 26 12
143 100 33
Steppe Buzzard 413 (35) 161 (62) 45 (73) 619 276
12 17 20
Long-legged Buzzard 23 (52) 21 (81) 24 (83) 68 49
4 15 20
Lesser Kestrel 36 (11) 38 (40) 20 (100) 94 39
oO 1 i?)
Peregrine Falcon 1 1 0 2 1
3 (0) (100) ©)
9,056 263 86 9,405
Total 9,430 (96) 362 (73) 165 (52) 9,957 (94)

a. Resident Birds

As noted the only resident birds recorded throughout the survey was the Long-legged Buzzard. 68 birds
were recorded of which 49 were at risk height. Records are almost equal at all vantage points. Long-legged
Buzzard was observed using the area for forging mainly in areas all around the vantage points. It is highly
important to note that that the various records observed do not indicate the total number of different
birds of this specie, as the same resident individuals were constantly using the area at different days.

In addition, some records of the Short-toed Snake-eagle (a migratory bird but is also a summer visitor in
the area) and the Lesser Ketrel (a migratory bird but is also a summer visitor in the area) were observed
foraging in limited parts within the northern area of the Project site. Figure 45 at the end of this section
presents the activity area of these birds within the Project site.

Pace | 128

Al-Rajef Wind Power Project — Final ESIA

b. Migratory Birds

In spring 2015, out of a total of 9,957 birds that were recorded in the study 9,028 birds were European
Honey-buzzards — accounting for around 91% of all records. The second highest recorded species was
Steppe Buzzard with 619 birds recorded— accounting for 6% of all records. Another species that is worth
noting in spring 2015 is Lesser Kestrel with a total of 94 birds — accounting for around 1% of all records.

A detailed analysis of the data was undertaken and the main outcomes of the survey can be summarized as
follows:

- The most significant observation is the flux of European Honey-buzzards where 9,028 birds were
recorded — accounting for around 91% of all records. A huge flux passed over the northernmost part of
the Project site at VP4 during the first week of May, where 8,873 birds were recorded— accounting for
around 90% of all records with a high percentage of birds at collision height. As the European Honey-
buzzard makes up more than 90% of the total birds counted throughout the survey, its distribution
across the time strata plays a role in defining the distribution of the species recorded as a whole across
the strata; where 99% of the birds recorded were recorded in the late morning and early afternoon
time strata. The main route of passage of the European Honey-buzzards was from the southwest
towards northeast as noted in the figure below.

Figure 44: Map showing the route of the main passage of European Honey-buzzards over the area of VP4

- Apart from European Honey-buzzards, a total of 929 birds were recorded making up around 9% of the
total birds recorded, 446 of which were recorded at collision risk height.

- Looking at the number of birds recorded regardless of the species, the peak of migration over the
Project was over the first week of May between the 2nd and 7th, where 90.1% of the birds were
recorded over that period. A much smaller peak could also be noticed in the last week of March.

- Looking at the records of the different species at the different vantage points, VP4, located in the
northernmost part of the Project site had a total of 9,434 birds in 141 records, making up 94.7% of the
species recorded — refer to Table 30 above.

- Looking at the bird records over one hour durations, it can be seen that the peak of migration over
daylight is during broad daylight, between 1100 and 1300 hours, where 93.4% of the birds were
recorded.

- The time spent by all birds recorded of all target species (9957 birds) reached a total of 10,963,755
seconds. 62.3% of this time was spent at the band of high collision risk of turbines, between 20-140m.

- The time strata with the highest numbers of birds passing through at collision risk height is the late
morning sessions and early morning sessions at 99% and 93% respectively.

Pace | 129
ECO
Al-Rajef Wind Power Project - Final ESIA (©)

c. Secondary Species and Non-Soaring Birds

During spring 2015, secondary species recorded from vantage points and casual observations included 104
Common Kestrels, a single Eurasian Sparrowhawk, 23 Brown-necked Ravens and 454 Rock Doves. Three
swift species were recorded with 1425 Pallid Swifts, 160 Common Swifts and four Alpine Swifts.
Additionally, at least 240 European Bee-eaters were also recorded. Additionally, 32 species of non-target
species were recorded from the vantage points including several passerine and non-passerine species.
These included several resident breeders including Chukar, Collared Dove, Little Owl (a single record), Rock
Martin, Tawny Pipit, Crested Lark, Desert Lark, Temminck’s Lark, Mourning Wheatear, Isabelline Wheatear,
Crested Lark, Hoopoe, Tristram’s Starling, Pale Rock Sparrow, Rock Sparrow, Linnet, and House Sparrow.
Passage migrants included a wide range of species including Barn Swallow, Red-rumped Swallow, Crag
Martin, House Martin, Rufous-tailed Rock Thrush, Ortolan Bunting, Short-toed Lark, Calandra Lark,
European Roller, Black-eared Wheatear, Northern Wheatear, Woodchat Shrike and Blackcap. No specific
counts were done for these species as they were not part of the target species.

(v) Resident Bird Activity

The figure below presents the resident bird activity (as well as migratory birds that are summer or winter
visitor in the area) based on the outcomes of all the surveys undertaken and which were discussed in
details earlier.

As noted, highest activity was mainly for the Long-legged Buzzard and Common Raven, both of which were
observed foraging in the Project area, mostly during all seasons in which the surveys were undertaken. The
main activity area of these two species is presented in the figure below.

In addition, the Lesser Kestrel (a migratory bird but is also a summer visitor in the area) was recorded
foraging within the Project area in limited parts within the northern areas of the Project site, but only
during the spring 2015 survey. In addition, the Short-toed Snake-eagle (a migratory bird but is also a
summer visitor in the area) was also recorded foraging within the Project area in limited parts within the
northern areas of the Project site, only during spring 2012 and autumn 2013 survey.

Pace | 130
ECO

Al-Rajef Wind Power Project — Final ESIA Consult

Long Legged Buzzard snd Common Raven [J Lesser Kesvet

Figure 45: Resident Bird Activity within the Project Area

12.2. Summary of Outcomes and Conclusions of Avi-Fauna Baseline Results

This section presents the main outcomes of all the surveys undertaken for the Project site and which were
presented in details in the previous section. In addition, the main conclusions of the baseline results are
also discussed.

1. The total number of target migratory birds recorded throughout all the surveys is around 11,000 which
belong to 18 species (547 hours of observations in spring and 250 hours of observations in autumn). Of
those, only 5 had an IUCN conservation status and their numbers were significantly small — around 12
records representing 0.1% of the total birds. Those include: (i) Egyptian Vulture (Endangered) - 4
records; (ii) Saker Falcon (Vulnerable) — 1 record; (iii) Eastern Imperial Eagle (Vulnerable) — 4 records;
(iv) Greater Spotted Eagle (Vulnerable) — 1 record; (v) Pallid Harrier (Near Threatened) — 2 records.

2. Of those 11,000 birds, results show that two species account for most of the numbers — the Honey
Buzzard and the Steppe Buzzard both accounting to around 94% of the records. This is followed by the
Levant Sparrow hark, accounting to around 2% of the records. All those species have an IUCN status of
Least Concern.

Pace | 131
ECO
Al-Rajef Wind Power Project - Final ESIA (©)

3. The total number of target migratory birds recorded during the spring season represents around 97%
of the total records, compared to 3% in autumn only. This indicates that the Project site is much more
heavily used by migrant species during spring compared to autumn.

4. The target resident birds recorded throughout all the surveys belong to 3 species only. All those species
have an IUCN status of Least Concern — however they have important breeding populations at the
national level. In total, 132 records were noted and which include the following: (i) long legged buzzard
— 92 records; (ii) Common Raven — 39 records; and Griffon Vulture — 1 record. However, it is important
to note that the various records do not indicate the total numbers of different birds of such species, as
the same resident individuals were constantly using the area at different days.

5. It is understood that monitoring surveys undertaken provide a sampling tool for the type and number
of species that pass by or use the site (both resident and migratory). Therefore, a forecast analysis was
undertaken to predict the total number of birds which would be passing by or use the site throughout
the entire spring and autumn migration season. The results are presented in the table below.

The table first presents average birds per hour using the site based on data from surveys (this was
calculated by dividing the total number of birds recorded throughout the survey by the number of
monitoring hours undertaken for each season separately). Statistical analysis was then undertaken to
determine the +95% confidence interval for this average rate. To determine the total average number
of birds which would pass by or use the Project site in any given season, the average bird per hours
value is multiplied by 1188 for spring (representing the total number of daylight hours in spring
available for flying by migratory/resident birds) and 748 for autumn (representing the total number of
daylight hours in autumn). The maximum and minimum values are determined by multiplying the
confidence ratio by 1188 and 748 for spring and autumn respectively.

As noted in the table, in any given season the average number of birds over Rajef are expected to be
around 25,600 species in spring (with a maximum of 43,100 and a minimum of 6,800) and 750 in
autumn (with a maximum of 1,500 and a minimum of 85). Similar to the results of the survey, this
indicates that site is much more heavily used by migrant species in spring compared to autumn. In
addition, the majority of the records also belong to two main species which account for around 80-85%
of the records — the Honey Buzzard and the Steppe Buzzard.

Taking all of the above into account, comparing the numbers in the forecast table below as well as the
actual results and outcome of the surveys to other areas in Jordan where similar studies were undertaken
(mainly by other wind farm developers and where data was publicly available) indicates that the Project
site is not located within a highly sensitive area in terms of avi-fauna. This is due to the following:

= The number of migratory birds is relatively small, especially when compared to other areas which are
closer to the rift valley and its margins (considered the main migration route in Jordan). In such areas a
much higher number and diversity of migratory soaring birds (including those with a conservation
status) were recorded. The numbers were also compared with another study which was undertaken by
BirdLife International at Eilat (which is located within the main migration route of the rift valley). The
study recorded nearly 900,000 migratory soaring birds in spring 2015 (Dan Alon, 2015). Taking all of the
above into account, as the Project site is located at a distance from the rift valley and its margins, it is
not considered to be located in an area with intensive passage of traffic of migratory soaring birds
during the spring and autumn migration.

= Resident bird species and their activity in the Project area is much lower when compared to other
studies especially for locations located closer to IBA’s. In such areas a higher number of species and
higher activity of resident birds was recorded especially of those with an important local conservation
status (such as the Griffon Vulture). The Project site is not located within or near any IBA (the closest of
which is the Petra IBA located around 6km north of the Project site). This indicates that the Project site
is not located within an area of critical habitat for resident birds.

Pace | 132
(a
Al-Rajef Wind Power Project - Final ESIA (©)

Table 31: Forecast Analysis of Migratory and Resident Birds within the Project Site

Species Season Birds/h Confidence - Confidence Number Min Max
95% +95% of Birds
Short-toed Autumn 0.03 0.00 0.052 20 1 39
Eagle Spring 0.04 “0.01 0.093 32 0 69
Black Kite Autumn 0.01 -0.01 0.020 5 0 15
Spring 0.11 0.02 0.195 79 B 146
Egyptian Autumn 0.01 -0.01 0.034 10 0 25
Vulture Spring 0.03 -0.02 0.079 22 0 59
Griffon Vulture | Autumn 0.02 0.00 0.043 15 0 32
Spring 0.00 - - 0 0 0
Imperial Eagle | Autumn 0.01 -0.01 0.021 5 0 16
Spring 0.00 - - 0 0 0
Levant Autumn 0.02 -0.01 0.052 16 0 39
Sparrowhawk [Spring 0.01 “0.01 0.033 10 0 5
Long Legged Autumn 0.06 0.01 0.116 48 9 87
Buzzard Spring 1.08 0.57 1.599 810 424 1196
Montagu's Autumn 0.01 -0.01 0.020 5 0 15
Harrier Spring 0.01 0.00 0.024 7 0 18
Steppe Buzzard | Autumn 0.78 0.10 1.455 581 74 1089
Spring 1.69 1.18 2.207 1266 380 1651
Steppe Eagle | Autumn 0.06 -0.01 0.126 43 0 94
Spring 0.26 0.12 0.394 192 90 295
Honey Buzzard | Autumn 0.00 - - 0 0 0
Spring 26.35 5.41 47.289 19709 | 4046 | 35372
Lesser Kestrel | Autumn 0.00 - - 0 0 0
Spring 0.22 0.13 0.316 167 98 236
Pallid Harrier | Autumn 0.00 - - 0 0 0
Spring 0.02 -0.01 0.039 DR 0 44
Lesser-spotted | Autumn 0.00 - - 0 0 0
eagle Spring 3.50 1.78 5.219 2618 71332 | 3904
Eastern Autumn 0.00 - - 0 0 0
Imperial Eagle | Spring 0.01 -0.03 0.063 7 0 47
Spotted Eagle / Autumn 0.00 - - 0 0 0
Spring 0.04 -0.04 0.119 30 0 89
Peregrine Autumn 0.00 - - 0 0 0
Falcon Spring 0.01 0.00 0.015 5 0 PTT
Total Spring 25,600 | 6,800 | 43,100
Total Autumn 750 85 1,500

12.3 Assessment of Potential Impacts

This section identifies and assesses the anticipated impacts from the Project activities on birds during the
various phases to include planning and construction phase and operation phase. For each impact, a set of
management measures (which could include mitigation measures, additional requirements, etc.) and
monitoring measures have been identified to eliminate or reduce the impact to acceptable levels.

Pace | 133
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

12.3.1 Potential Impacts during the Construction Phase

Site preparation activities which are to take place onsite by the EPC Contractor for installation of the wind
turbines and the various Project components to include transmission cables, access roads and internal road
network, buildings, etc. are expected to include land clearing activities, leveling, excavation, grading, etc.

Such activities in particular could impact avi-fauna which use the site for foraging and as a feeding ground—
to include soaring and non-soaring resident and visiting birds. As discussed throughout the baseline
section, several species of resident and visiting birds were recorded foraging within the site some of which
are considered important at the national level such as Short-toed Snake Eagle. In addition, based on casual
observations several species of non-soaring birds were also recorded some of which have an IUCN status
and are also important at the national level — such as the Syrian Serin.

Nevertheless, such construction activities would not result in any major alteration of the site’s habitats and
thus would not affect the foraging and feeding area of such species, given that such activities are limited to
the relatively small individual footprint of these facilities and where the actual area of disturbance is
relatively minimal. In addition, the Project site does not hold any specific or significant value as a feeding
habitat for birds — as discussed earlier in “Section 11.1” the Project site is considered of low ecological
significance due to its natural setting; characterized by being barren and heavily degraded. Taking the
above into account, such impacts can be further controlled throughout the mitigation measures identified
previously in “Section 11.2.1”; thus this issue will not be discussed further.

On the other hand, there are additional potential impacts during the construction phase on breeding birds
within the site. Construction activities could disturb existing habitats of birds breeding and/or nesting
within the Project site.

Such potential impacts are created during the construction phase only and thus are of short-term duration.
However, such impacts are considered of negative nature and of a low magnitude given that the
construction activities’ actual area of disturbance is relatively minimal. In addition, given that breeding
activities are likely within the Project site, the receiving environmental is determined to be of a medium
sensitivity. Given all of the above, such an impact is considered to be minor significance.

Additional Studies/Survey and Mitigation Measures

The following identifies the mitigation measures to be applied by the EPC Contractor during the
construction phase and which include:

= Before construction commences, a breeding survey must be undertaken at the Project site during the
breeding season (which lasts from March till mid-May). The survey must be undertaken by a qualified
ornithologist and must be based on point counts that are spread over the entire Project site. At each
point count all breeding activities must be recorded. The survey must aim to identify any breeding areas
of importance within the Project site. Should such areas be recorded, then construction activities must
be properly planned to avoid any disturbance to such areas during the breeding season. Construction
activities may commence in other areas but through the implementation of proper housekeeping
measures to reduce such impacts. This includes:

- Restrict activities to allocated construction areas only with no breeding activities, including movement
of workers and vehicles to allocated roads within the site and prohibit off-roading to minimize
disturbances.

- Prohibit hunting of birds at any time and under any condition by construction workers onsite.

- Implement proper measures which would prevent attraction of birds to the site. This includes
measures such as prohibiting illiterate dumping and ensuring waste streams are disposed appropriately
in accordance with the measures identified in “Section 10.2”.

- Avoid unnecessary elevated noise levels at all times. In addition, apply adequate general noise
suppressing measures. This could include the use of well-maintained mufflers and noise suppressants

Pace | 134
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

for high noise generating equipment and machinery, developing a regular maintenance schedule of all
vehicles, machinery, and equipment for early detection of issues to avoid unnecessary elevated noise
level, etc.

Following the implementation of these mitigation measures, the significance of the residual impact can be
reduced to not significant.

Monitoring and Reporting Requirement

The following summarizes the monitoring requirements for the Projects which must be undertaken and
which include:

= Submit breeding survey report which identifies any areas of breeding importance within the Project
site.

12.3.2 Potential Impacts during the Operation Phase

Wind turbines are associated with impacts on birds from risks of strikes and collision on both migratory
soaring birds (which could pass over the site during the spring and fall migration seasons) and resident
soaring birds in the area. Those are mainly big and heavy birds and thus are in special risk, because of their
reduced ability to avoid wind turbines, especially in times of reduced sight distances (sandstorms, fog, rain,
etc.) or strong winds. Such impacts could lead to serious injuries and, in most cases, death of the birds.
Generally, such impacts depend on several factors but could affect the population levels of certain species
especially those with international/national critical conservation status.

This section provides a qualitative assessment of such impacts. As discussed previously, to determine the
significance of an impact it is important to understand the sensitivity of the receiving environment and the
magnitude of the impact both of which are discussed in further details below.

(i) Sensitivity of the Project Site

The baseline assessment has recorded around 11,400 migrating birds over the Project site along with
resident bird activity in the area. Some of those recorded species have an important status on the
international or national level. Forecast analysis also predicts the activity of around 25,600 migratory and
resident bird species during the spring and 750 during autumn.

Nevertheless, as discussed previously in “Section 12.112.2” the baseline assessment concludes that the site
is not considered within a highly sensitive area in terms of avi-fauna. Comparing these results to other
areas reveals that the Project site is not considered to be within an intensive migration route nor within
high resident bird activity — especially when compared to areas closer to the rift valley and its margins.
Taking all of the above into account, the receiving environment is considered of medium sensitivity.

(ii) Magnitude of the Impact

Deaths and strikes of migratory and soaring birds with turbines are expected with a higher risk in particular
during the spring season when compared to autumn. However, the magnitude of such impacts differs from
species to species. The magnitude of the impact was determined on each species of concern recorded
throughout surveys undertaken for the Project. The magnitude of the impact aims to determine the
significance of collision risks of each bird species with operating wind turbines. However, to determine the
magnitude three main factors were considered to include the following:

Pace | 135
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

1. The numbers of birds recorded within the Project site and in particular those which are at risk height;
2. The conservation status of the species (international IUCN status and local status and importance);

3. The avoidance behavior and collision risk of recorded species. There is no data in Jordan on avoidance
behavior and collision risks of birds with wind turbines. Therefore, such information was based on
experiences from Europe — mainly the Strait of Gibraltar in the Western Palearctic flyway, a migration
bottleneck between Europe and Africa. Real fatality rates from such area are recorded where nearly
800 turbines and 65 wind farms are operational with experience after monitoring wind farms over 15
years. The database employed involved around 12,000 fatalities from this area but also from other
sites where migration does occur in such a visible way “Improvement of Post Construction Monitoring
at Spanish Wind Farms. Lessons Learned after 15 Years” (Camina, 2015).

As noted in the table below, out of all the species recorded there are 5 species with a high impact
magnitude. This includes the Honey Buzzard and Steppe Buzzard which are considered with a high
magnitude given the huge numbers in which they were recorded onsite which could result in high numbers
of fatalities in a single even (especially that from previous experiences in Europe such species have had
high collision risks). The other high magnitude species (Griffon Vulture, Short-toed Snake Eagle and Long-
Legged Buzzard) were considered so because from previous experience in Europe they had high collision
risks and also because such species have important conservation status on the international and/or
national level; therefore biological significance of a loss is very high.

In addition, there are additional 7 species with a medium impact magnitude. This first (Black Kite, Levant
Sparrow Hawk, Steppe Eagle, Lesser Spotted Eagle), are considered of a medium magnitude given the large
numbers in which they were recorded onsite (but comparatively much less than the Honey and Steppe
Buzzards) which could result in relatively high numbers of fatalities in a single even (previous experiences
in Europe for such species have shown medium-low collision risks). The other medium magnitude species
have important conservation statuses intentionally and locally and therefore biological significance of a
loss is high — however those have low collision risks and good avoidance behavior.

The remainder of the species are considered of low impact magnitude, as that they have no important
international or local conservation status, have high avoidance rates, and were recorded in low numbers
within the Project site.

Therefore, the magnitude of the impact in general ranges between low — high depending on the species of
concern as noted in the table below.

Table 32: Magnitude of Impacts on Bird Species

Species Justification
= Honey Buzzard High = Very large numbers of migrants in flocks with very
= Steppe Buzzard frequent passes.
= High collision rates of such species with turbines
= May cause high number of fatalities in a single event.
= Griffon vulture High = High collision rates of such species with turbines
= Short-Toed Snake Eagle = Biological significance of a loss is very high due to its
= __Long-Legged Buzzard important international and/or local status
= Black kite Medium = Large numbers of migrants in flocks with frequent
= Levant Sparrow Hawk Passes.
= Steppe Eagle = Observed collision rates of this species is medium-
= Lesser Spotted Eagle low
= May cause high number of fatalities in a single event
= Egyptian Vulture Medium = Considered threatened species with an important
= Greater Spotted Eagle international and/or local status
= Eastern Imperial Eagle = Observed collision rates of this species is medium-
low
= Remaining species Low = All other species are considered of low impact
magnitude, as that they have no_ important
international or local conservation status, have high

Pace | 136

ECO
Al-Rajef Wind Power Project — Final ESIA (©)

avoidance rates, and were recorded in low numbers
within the Project site.

Given all of the above, the potential impacts on birds created during the operation phase would of a long-
term duration as they are as long as the wind turbines are operating. Such impacts are considered of
negative nature and range from a low magnitude to a high magnitude (high magnitude has been taken into
account as a worst case scenario). However, the receiving environmental is determined to be of a medium
sensitivity. Given all of the above, such an impact is considered to be of moderate significance.

Mitigation and Monitoring Measures

The following identifies the mitigation and monitoring measures to be applied by the Project Operator
during operation phase. This mainly includes the undertaking of: (i) avi-fauna monitoring and turbine
shutdown; (ii) onsite avi-fauna carcass search; and (iii) onsite carcass search (other than birds).

Following the implementation of these mitigation measures, the significance of the residual impact can be
reduced to not significant.

(i) Avi-Fauna Monitoring and Turbine Shutdown

Monitoring during the operation of the wind farm must be completed in order to inform the actual impact
caused by the wind farm on resident and migratory birds. The monitoring must be undertaken with the
primary objective of collision avoidance but also secondary for migration monitoring behavior (similar to
the methodology undertaken in spring 2015 for this Project).

Monitoring must take place during the spring migration season (from early March till end of May) and
autumn migration season (from early September till mid-November). Throughout this period, monitoring
must take place continuously on a daily basis.

Monitoring must be undertaken onsite by qualified ornithologist to observe all migrating and resident
birds. It is anticipated that a minimum of 3 vantage points will be required to undertake such monitoring
(however this can be determined and confirmed at a later stage based on onsite conditions when the
turbines are in place). Observers must have the flexibility to move, independently from each other,
between the 3 main vantage points and the secondary ones if necessary and when required for better
judgement to prevent potential collision of birds with turbines.

Monitoring must take place to prevent potential collision of birds with the wind turbines, through
individual shutdown of turbine(s) which pose an imminent collision risk to birds. Imminent risk is identified
as (a) bird(s) flying at risk height and within a buffer distance of 500m from the turbine(s). However, this
should be verified and confirmed during the actual operation of the Project taking into account the actual
turbine shutdown time as well as other onsite conditions.

Individual temporary turbine(s) shut-down will be enacted by the observers calling through to the control
room once an imminent risk is identified and until the birds are out of the risk area. This should take place
based on two main conditions and which include the following:

a. Condition 1: the passage of an individual bird species of global or national significance will require the
individual temporary shutdown of the concerned turbine(s). Species under this conditions were
previously highlighted in Table 32 and include:

Common name Scientific name
Globally threatened species

Egyptian Vulture Neophron percnopterus

Eastern Imperial Eagle Aquila heliaca

Greater Spotted Eagle Aquila clanga

Pace | 137

FCO
Al-Rajef Wind Power Project - Final ESIA (©)

Species of national significance
Griffon Vulture Gyps fulvus
Other species with high collision risk
Short-toed Eagle Circaetus gallicus
Long-legged Buzzard Buteo rufinus

b. Condition 2: the passage of ten or more individuals of the species provided below will require the
individual temporary shutdown of the concerned turbine(s). Species under this conditions were
previously highlighted in Table 32 and include:

Common name Scientific name
Honey Buzzard Pernis apivorus
Steppe Buzzard Buteo buteo vulpinus
Black Kite Milvus migrans
Levant Sparrowhawk Accipiter brevipes
Steppe Eagle Aquila nipalensis
Lesser Spotted Eagle Aquila pomarina

Observers must record in a log sheet in details the following: species involved, number/ID of turbines
ordered for shutdown, time of dispatch of shutdown call, time of actual shutdown. After the risk situation
is over the observer must also record the following: time of dispatch of operation resumption, time of
actual operation resumption, outcome of event (collision or avoidance), and the avoidance behavior of
bird(s).

In addition, to the above monitoring must also take place during summer and winter (mainly for resident
bird activity) through the same methodology discussed above. However, during this time it is likely that
less than 3 vantage points will be required to cover the site — however this can be determined and
confirmed at a later stage based on onsite conditions when the turbines are in place.

Taking the above into account, an annual report must be prepared with all the findings and outcomes
based on all records for that year and shut-down events and their effectiveness. In addition, the report
must also determine whether any changes on the frequency of the monitoring are required — to include
effectiveness of the vantage points and observation hours.

In addition, as discussed earlier, the monitoring is also intended for migration monitoring behavior.
Therefore, the report must also detail all migratory and resident bird activity and patterns, numbers, etc.
(similar to the methodology for the spring 2015 survey of this Project).

The above monitoring plan must be undertaken during the first 3 years of operation. After the third year
the monitoring plan will be reviewed and re-evaluated. For example, based on the results it could be
decided that summer and winter monitoring should be discontinued or its frequency reduced due to low
risk of collisions onsite and good avoidance behavior by bird species.

(ii) Avi-Fauna Carcass Search during Operation

During the operation phase, mortality rate surveys must be undertaken through carcass search surveys
covering the entire wind farm. The carcass search will demonstrate the effectiveness of mitigation
measures such as turbine shut down and allow an estimation of the annual number of bird deaths caused
by the turbine.

Pace | 138
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

a. Carcass Removal and Searcher Efficiency Trials

Before commencement of the avi-fauna carcass search during the operation phase, a carcass removal and
searcher efficiency trial test must be undertaken. The objective of this test is to factor and adjust for
carcasses that are removed from the Project site from external factors (such as animals that might feed on
such carcasses) as well as for searcher efficiency in locating carcasses.

Tests of carcass removal and searcher efficiency must take place during 15 consecutive days. Carcasses will
be placed and dispersed over the Project area, avoiding saturation which could attract animals to the site.
They should be checked every day over fifteen days or until the entire carcasses have been removed if
earlier.

At the same time, searchers should not be familiar with carcass location and will perform the carcass
search annotating how many of the placed carcasses they find. After the trial of each person, the carcasses
will be checked again to see if they are still there (and were not recorded by the searcher) or have been
removed (by animals). Based on the above, the carcass removal and searcher efficiency rates can be
calculated.

b. Carcass Search Surveys

Carcass search surveys shall be carried out by the beginning of the operation phase on a weekly basis
during the spring and autumn migration season and twice per month during the summer and winter
season. A plot area of 100mX100m would be set around each turbine to search for carcasses. The plot will
be covered with search transects 10 m apart, with the searcher looking 5 m on either side.

All found carcasses must be recorded in a log sheet with information to include the following: species, sex,
age, condition, cause of death (to the greatest extent possible), coordinates, date, and photos as
appropriate, condition (intact, scavenged, feather spots, etc.)

An annual report must be prepared with the results and outcomes to complement the report prepared for
the migration monitoring as discussed earlier.

The above carcass search surveys must be undertaken during the first 3 years of operation. After the third
year, the carcass search survey will be reviewed and re-evaluated. For example, based on the results it
could be decided that autumn surveys should be discontinued or its frequency reduced due to absence of
carcasses recorded.

(iii) Onsite Carcass Search (other than birds)

The Project Operator must implement a carcass search plan (other than birds) for any carrion which could
be present onsite to prevent attraction of birds to the site (such as the Griffon vulture and Egyptian vulture
which rely on livestock and medium-large size mammals to feed on). The plan should cover the entire
Project site and surrounding areas and must commence with the operation of the Project. This should be
undertaken on a monthly basis but particular attention should be paid during the season when nomads are
in the area (from April till September). Nomads raise livestock and carcasses could be in the area
throughout such times. Such a plan should be implemented throughout the first 2 years of operation of the
Project after which it could be reviewed and revaluated (e.g. if not carcasses are recorded during the first 2
years it can be discontinued).

Pace | 139
ECO
Al-Rajef Wind Power Project - Final ESIA (©)

13. BATS

This Chapter first provides an assessment of baseline conditions within the Project site and surrounds in
relation to bats and then assesses the anticipated impacts from the Project throughout its various phases.
For each impact, a set of management measures (which could include mitigation measures, additional
requirements, etc.) and monitoring measures have been identified to eliminate or reduce the impact to
acceptable levels.

13.1 Assessment of Baseline Conditions

This section discusses the methodology for the assessment of the baseline conditions in relation to bats
and presents the outcomes and results.

13.1.1 Baseline Assessment Methodology

The baseline assessment of the Project site was based on a literature review and a field survey, each of
which is discussed in details below.

(i) Literature Review

This was based on previous studies, data, surveys, and records available in published scientific papers,
books, and journals on bats of Jordan. All available data known in the study area and adjacent regions were
tabulated.

(ii) Field Survey

Field survey was undertaken at the Project site through the use of bat detectors. The field survey was
undertaken over four (4) days in early summer from 29 June 2012 — 2 July 2012 for a total of twelve (12)
hours spread throughout the survey period. This is regarded as the most suitable time of year to assess bat
activity as bats become active after the period of hibernation which may last from December to March
after which they are active from early May till late November. During this period, bats feed and reproduce
giving birth in June and thereafter. In addition, throughout this period of the year the biodiversity of the
site is the highest which would enable to assess the site’s habitat in providing a feeding area for bats which
is highly correlated in determining bat activity. In addition, the survey was undertaken during nighttime as
bats usually rest and sleep during the day and are active during night as they search for prey to feed on.

The survey was undertaken through a Magenta (Bat Mk11b) bat detector with frequency range 10-110
KHz. Upon detecting bat activity, coordinates were recorded using Garmin (GPSMAP 62S) global positioning
device. Three (3) locations were selected within the Project site each with a 0.5, 1, 1.5 and 2km radius to
cover most of the Project site to the greatest extent possible (refer to Figure 46 below).

In addition, careful inspections were undertaken during the day throughout the Project site to identify
potential roosting sites which might be inhabited by bats during the day for rest and sleep and such areas
were inspected for bat signs and remains or any other vital signs that indicate bat activity (e.g. fecal
remains).

Pace | 140
ECO
Al-Rajef Wind Power Project - Final ESIA (©)

Imag OANISENES/AstAIM
i: ia/01A

Figure 46: Location of Monitoring Sites for Bat Detection

(iii) Bats Species’ status

Bats species status was assigned based on their conservation status within the Mediterranean region
according to the IUCN Red Data Books: “The Status and Distribution of Mediterranean Mammals” (Temple
& Cuttelod, 2009). In addition, their local status was based on an assessment undertaken by the bats
expert in collaboration with RSCN — where such an assessment was undertaken in accordance with IUCN
criteria. However, the results for this assessment have not been published yet.

13.1.2 Results

The field survey recorded one species of resident bat, Kuhl's Pipistrelle (Pipistrellus kuhlii). The detector
recorded signals at around 40 KHz that belong to Kuhl's Pipistrelle (Figure 48). This species has an IUCN
status of Least Concern, and is the most common species in Jordan and is found in all types of habitats
across the country ranging from extreme deserts, semi-arid to Mediterranean and forested areas and is
found frequently in houses, small caves, and crevices around human habitation (Amr, 2012).

Throughout the survey conducted, its activity was recorded at only two locations within the Project site as
presented in Figure 47 below. The first location (site 1) where this species was observed lied within the
central part of the Project site, close to the boundaries of the block with transmission towers and near the
olive mill. At this site, three bats were recorded that remained active for a certain period of time after 10
pm. The second location (site 2) was located at the north western boundary of the Project site were
around four bats were recorded that were active for more than half an hour. No bat activity was recorded
elsewhere within the study site over the course of the survey.

At both sites, bats were detected while feeding on nocturnal insects that gathered around light poles. At
the first site, bats were seen while feeding and maneuvering close to two main light poles in the area,
whereas at the second site bats were also observed and detected maneuvering within this site as they
were feeding close to the light poles at the major road passing through Al-Rajef village. It is important to

Pace | 141
ECO
Al-Rajef Wind Power Project - Final ESIA (©)

understand that bats maneuver in an area before attacking their prey. Therefore, although at the second
site there were no light poles, however the area (site 2) is considered to be within their maneuvering range
for feeding on insects near the light poles on the main road passing through Al-Rajef village.

An interesting observation is that only light poles with white bulbs attracted insects and thus recorded bat
activity, whereas no bat activity was noted in areas with yellow bulb light poles. The bats recorded were
estimated to be at a height of around 20m.

It important to note that bat activity is correlated to insect activity. Where insects are present it is likely
that bat activity will be recorded given that they feed on them. Within the site, nocturnal insect activity
was very low, if not absent, in most of the study area due to the arid nature of the Project site and the very
low vegetation coverage. Vegetation coverage is the main source for many insects (e.g. moths) where they
breed and feed.

The limited insect activity in the Project site is attributed to rather external sources and not from the
natural habitat of the site. At the first site water and waste stored within the grounds of the olive mill
provided a breeding site for insects that becomes active at night, whereas at the second site septic tanks,
water tanks and animal manure in Al-Rajef village provides a breeding habitat for many insects. Thus, bats
are mostly associated with such habitats as feeding areas.

In addition, field observations were undertaken throughout the site to determine bat activity and identify
potential roosting sites that might be inhabited by bats during the day for rest and sleep. Potential roosting
sites such as deserted military bunkers and small enclaves were examined during the day for presence of
bat activity, and none was found. In addition, no fecal remains were observed at any of those sites.
Therefore, no roosting sites for Kuhl's Pipistrelle or any other bat species exist within the site. It seems
that the Kuhl's Pipistrelle uses the Project site as a feeding ground only, coming from nearby areas. This
species is known to roost in places such as houses and electricity wooden boxes.

Finally, based on the literature review of bat species in the area there are 11 species which are known to
typically inhabit such areas of similar habitat. Generally, most of the species recorded throughout the
literature review are considered of Least Concern according to the IUCN and are common to such habitat
areas (refer to Annex II for additional details).

Pace | 142
ECO
Al-Rajef Wind Power Project - Final ESIA (©)

13.2 Assessment of Potential Impacts

This section identifies and assesses the anticipated impacts from the Project activities on bats during the
various phases to include planning and construction phase and operation phase. For each impact, a set of
management measures (which could include mitigation measures, additional requirements, etc.) and
monitoring measures have been identified to eliminate or reduce the impact to acceptable levels.

Pace | 143
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

13.2.1 Potential Impacts during the Construction Phase

Site preparation activities which are to take place onsite by the EPC Contractor for installation of the wind
turbines and the various Project components to include transmission cables, access roads and internal road
network, buildings, etc. are expected to include land clearing activities, leveling, excavation, grading, etc.

Such activities are limited to the relatively small individual footprints of these facilities and the actual area
of disturbance is relatively minimal. Nevertheless, such activities would likely result in the alteration of the
site’s habitat and thus potentially impacts bats; particularly through loss of hunting habitats for bats as well
as roosting sites.

However, as discussed in the baseline section, bat activity is correlated to insect activity. Where insects are
present it is likely that there will be bat activity given that they feed on them. Within the site, nocturnal
insect activity was very low, if not absent, in most of the study area due to the arid nature of the Project
site and the very low vegetation coverage. Vegetation coverage is the main source for many insects (e.g.
moths) where they breed and feed. Thus, the natural characteristics of the site do not offer an attractive
feeding habitat for bats. In addition, as discussed in the baseline section, no roosting sites for bats were
recorded within the Project site.

Given all of the above, the potential impacts on bats created during the construction phase would of a
long-term duration as they would result in a permanent change in the natural biodiversity of the site.
However, such impacts are considered of negative nature and of a low magnitude given that the site is not
used by bats as a feeding ground and no roosting sites were recorded. In addition, given the very limited
bat activity, the receiving environmental is determined to be of a low sensitivity. Given all of the above,
such an impact is considered to be not significant. To this extent, no mitigation measures have been
identified.

13.2.2 Potential Impacts during the Operation Phase

The potential impacts from the Project during operation are mainly related to risk of bat strikes and
collisions with rotors of the operating wind turbines.

Many reports have corroborated the findings of bat collisions with wind turbines; this includes reports in
Germany (Diirr 2001; Trapp et a/. 2002; Diirr & Bach 2004), Sweden (Ahlén, 2002) and Spain (Alcalde,
2003). Evidences that turbines do not only kill bats from local populations but also from populations at far
distance were established (Voigt et a/., 2012). Moreover, there are reports with findings on collisions of bat
species similar to that recorded onsite (Kuhl's Pipistrelle) from a wind farm project in Spain (Alcalde, 2003).

Nevertheless, it is important to put things into perspective. As discussed in the baseline section and
previously, bat activity within the Project site was minimal and very low. Only one (1) species of bats was
recorded with minimal activity (Kuhl's Pipistrelle) - where such a species is considered of lest concern and
the most common species in Jordan that is found in all types of habitats across the country.

The natural characteristics of the Project site being arid with very low vegetation coverage do not offer an
attractive feeding habitat for bats. Based on such a rationale, bat activity is expected to remain low given
the arid nature of the site. The sources of attraction is attributed to rather external sources from water and
waste stored within ground of olive mill found onsite as well as septic tanks, water tanks and animal
manure in Al-Rajef village — both of which provided a breeding habitat for many insects which attracts bats.
Thus, bats are mostly associated with such habitats as feeding areas. Such sources can be controlled in
order to further reduce bat activity within the Project site (as discussed in the mitigation measures below).

Given all of the above, the potential impacts on bats created during the operation phase would of a long-
term duration. Such impacts are considered of negative nature and of a low magnitude given that a risk of
collision of the species recorded does not entail any significant impacts (species recorded is very common

Pace | 144
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

and considered of least concern). In addition, given the very limited bat activity the receiving
environmental is determined to be of a low sensitivity. Given all of the above, such an impact is considered
to be not significant.

Additional Studies/Surveys and Mitigation and Monitoring Measures

Before commencement of operational activities, Project Operator is required to implement proper and
adequate management measures for those sources which could attract bats to the Project site to the
greatest extent possible.

This includes coordination with the olive mill owner to properly cover waste streams stored onsite and also
with Rajef village to cover and maintain the septic tanks (which act as a source for attracting insects’ onsite
and in turn bats).

In addition, a bat mortality monitoring program must be established during the initial Project operation
phase. The program must be undertaken by an expert and must include the following components:

- An additional two (2) days bat assessment must be undertaken during their active period, before
commencement of operational activities and after the above management measures are
implemented. The assessment must be undertaken with the use of bat detectors. In addition, the
assessment must also include inspections for potential roosting sites within the Project area. The
objective of this assessment is to reconfirm that the Project site is an unattractive habitat for bats as
it was established throughout the baseline study in this ESIA and also to determine if the
implemented management measures were effective in further reducing the limited bat activity
onsite;

- Bats mortality monitoring program for a duration of six (6) months during the early operation phase
of the wind turbines (this must take into account that the hibernation period for bats lasts from
December to March after which they are active from early May till late November). The mortality
monitoring program must be undertaken once per month and must include carcass search through
visual observations around each wind turbine with a radius of 200-300m around each turbine; and

- Based on the outcomes of the mortality monitoring program, should no issues of concern be
identified then the mortality monitoring program can be discontinued (this is the most likely
scenario to occur). In the highly unlikely event that any issues of concern are identified (high bats
mortality recorded) then additional investigations must take place on the sources of attraction of
bats to the site (which will most likely be from external sources) and based on that appropriate
mitigation measures must be identified.

Pace | 145
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

14. ARCHEOLOGY AND CULTURAL HERITAGE

This Chapter first provides an assessment of baseline conditions within the Project site and surrounds in
relation to archeology and cultural heritage and then assesses the anticipated impacts from the Project
throughout its various phases. For each impact, a set of management measures (which could include
mitigation measures, additional requirements, etc.) and monitoring measures have been identified to
eliminate or reduce the impact to acceptable levels.

14.1 Assessment of Baseline Conditions

This section discusses the methodology for the assessment of the baseline conditions in relation to
archeology and cultural heritage and presents the outcomes and results.

14.1.1 Baseline Assessment Methodology

The baseline assessment of the Project site was based on a literature review and a field survey, each of
which is discussed below.

(i) Literature Review

Literature review included a comprehensive review of archives, publications, and studies on previous
archaeological work and surveys undertaken in the area, and which are available at the Department of
Antiquities’ (DoA) database. This also includes the search of the official register and database of all
archeological/cultural sites of Jordan known as the Middle Eastern Geodatabase for Antiquities — Jordan
(MEGA Jordan).

(ii) Field Survey

The field survey was undertaken by the DoA; the official governmental entity in Jordan responsible for the
protection, conservation, and preservation of antiquities in accordance with the “Antiquities Law No. 21 for
1988 and its amendments No. 23 for 2004”.

The objective of the field survey was to ascertain the presence of any archaeological remains within the
Project site. The survey was undertaken from 17 July — 23 July 2013 for the entire Project site boundary
(this includes the leased lands for the Project and the land areas between them as well for a total area of
26km’). The survey area was divided into topographic zones: hilltops, plateau, hill slopes and wadi
bottoms. The ground was walked by 4-5 people from the DoA, spaced at an interval of 15 to 20 m in order
to inspect the entire ground surface. Each pass walked by the team was called a ‘transect’, which covered
the entire survey area. Any sites of interest were recorded by sketch plans and /or a photograph as
appropriate. Whilst walking these transects, GPS coordinates were taken. The results of the survey were
analyzed by categorizing the sites and making an assessment of their significance. The result of the survey
was a full listing of the archaeological sites, archaeological features, and survey results of the Project area
using maps and photographs where appropriate.

Based on the outcomes of the DoA survey, ECO Consult also took a reassessment survey to confirm the
results of the survey undertaken by the DoA. The site assessment was undertaken by an archeological
expert on 9 January 2014. Throughout the site visit, a similar methodology to that adopted by the DoA was
established; the area was divided into transects at intervals of 15m to 20m and the entire ground surface
was inspected, and any sites of archeological interest were recorded.

Pace | 146
ECO
Al-Rajef Wind Power Project - Final ESIA (©)

14.1.2 Results

In accordance with the methodology discussed above, the results first provide an overview of the
archeological history of the Petra area in general. The results then present the outcomes of the
archeological importance of the Project site in specific based on the DoA survey and the reassessment
survey undertaken by ECO Consult.

(iii) Overview of the Archeological History of the Petra Region

The (semi) arid central plateau of southern Jordan (such as the Petra Region and its surroundings)
witnessed several cultures which existed from the Paleolithic period up to modern times — this includes
Nabataean, Roman, Byzantine and Islamic periods.

The area, in general, is believed to be rich in archaeological remains which belong to such periods.
However, two very important cultures are worth mentioning and which include the Edomites and
Nabataeans as discussed below.

The Edomites occupied the southern area of Jordan between Karak and Aqaba. Their main centers were in
the Tafileh and Petra region. The Edomite culture lasted between the 13" century BC (Before Christ) and
6" century BC. Archeological research and surveys within and around the Petra region has revealed
hundreds of site occupied by the Edomites.

The Nabataean culture replaced the Edomite culture throughout the period which lasted from the 4
century BC till the 6™ century AD (Anno Domini) — that is during the Hellenistic, Roman and Byzantine
period. Their capital city was the ancient city of Petra (a UNESCO World Heritage Site) which most notably
includes the treasury (Al Khazneh). In addition, throughout this period the vicinity of the Petra region was
settled by people, whom practiced agriculture activities intensively.

(iv) Archeological Assessment of the Project Site

Based on the results of the baseline assessment, the DoA identified 18 sites which were considered of
archeological importance. Mainly, such sites include settlement sites with features such as remains of
streets, building structures, architectural elements, etc. which generally date back to the
Nabataean/Roman period. Table 33 below discusses briefly each of those sites. In addition, Figure 49
below presents a map with the location of each of those sites.

As noted in Table 33 below, most of the sites were relatively of small areas (with the exception of site 12).
In addition, only 6 of the 18 identified sites lie within the leased land areas for the Project development;
those include sites 9, 10, 12, 16, 17, 18 — with an area of 328m’, 3,880m’, 168,805m’, 13,650m’, 8,992m’,
and 3,589m? respectively. Site 12 was the largest recoded site.

Pace | 147
Al-Rajef Wind Power Project - Final ESIA

or

Table 33: List of Archeological Sites Recorded within the Project Area

Site Period Brief Description Area (m’)

1 Roman A rectangular structure which features indoor architectural division walls built of two rows of stones and which represent defensive towers. 294

2 Roman A rectangular structure which features indoor architectural divisions for defensive military purposes. 1,210

3 Nabataean / Roman A Roman street which leads to a site which includes foundations of buildings of different architectural shapes. 5,254

4 Nabataean / Roman A group of adjacent structures representing one architectural unit and which include a number of rooms and which may represent a | 1,313
settlement. In addition, pottery shards were identified dating back to the Nabataean/Roman period.

5 Nabataean / Roman A structure representing many architectural units and which includes a number of rooms. An old road was recorded which connects to the | 914
existing structure. In addition, a set of watchtowers in the form of piles were recorded.

6 Nabataean / Roman A Nabataean/Roman settlement called ‘Khirbet Tomb Shaker’. The foundations are still in place and which consist of two rows of dark | 21,019
colored sand stones.

7 Nabataean / Roman A Nabataean/Roman settlement called ‘Khirbet Al Saqriah’. The foundations are still in place and which consist of rows of dark colored sand | 15,952
stones.

8 Nabataean / Roman Remains of a settlement and which include a number of walls and architectural divisions built of sandy stones spread over a wide area. 1,435

9 Nabataean / Roman Aroad surrounded by walls on both ends which extend for 53m to the south of a square building structure. 328

10 Nabataean/Roman, The site is called ‘Sayil Mughaidah’ and features architectural elements and multiple stones of various sizes which likely date back to the | 3,880

Byzantine and late | Nabataean/ Roman, Byzantine and late Islamic periods.
Islamic

11 Nabataean / Roman A settlement located in front of an old road with very large architectural and multiple internal divisions built of large solid shaped sand | 4,128
stones.

12 Nabataean / Roman Several settlements including architectural units built of stone and limestone. In addition, flint stones and pottery shards were recorded. | 168,805
Also, within the site, 3 small houses have been recorded built from archaeological elements and materials (e.g. stones)

13 Nabataean / Roman A settlement which includes large architectural units and multiple internal divisions built of huge semi slimmed stones. In addition, an old | 2,240
road which is 3m wide was recorded.

14 Nabataean / Roman A settlement which includes compounds of rooms and cabins built of solid limestone. The divisions inside the building show a number of | 6,175
rooms and agricultural wall stones. Remains of an old stream which is 51m long ends at the settlement. In addition, pottery shards were
recorded.

15 Early Bronze, Nabataean | A settlement which includes structures built of natural rocks, with a circular stone structure probably used for collecting rain water or crops. | 409

and Roman In addition, pottery shards were recorded.

16 Nabataean / Roman A settlement which includes architectural elements and multiple compartments. In addition, a rebuilt circular stone structure was | 13,650
recorded using archaeological stones of the site.

17 Stone Age, Chalcolithic, | A settlement located in a low area on the top of a plateau and includes a group of separate architectural units and interior divisions of | 8,992

Early Bronze age, Roman | limestone. In addition, flint stones and pottery shards were recorded which could date back to the Stone Age, Chalcolithic, and Early
and Nabataean Bronze age as well as the Roman and Nabataean period.
18 Nabataean / Roman A settlement with modern and heritage buildings. The settlement includes a group of architectural units with divisions of internal | 3,584

compartments built of limestone and flint stones. In addition, a square shaped water tank has been recorded.

Pace | 148

OF

Al-Rajef Wind Power Project — Final ESIA Consult

Isometes
12

Legend

Date: van 2014 O'Rui
Site Project [NEI Archeological sites [MIM Rented Land Areas | coordinate System : UTM Zone 36N

Figure 49: Archeological Sites Recorded within the Area by the DoA

Pace | 149
ECO
Al-Rajef Wind Power Project - Final ESIA (©)

A reassessment of the archeological survey for Site 12 undertaken by the DoA was conducted by ECO Consult,
through an archeological expert. Only Site 12 was selected, given its relatively large area of around 168,805m”
(based on the DoA assessment) when compared to other areas recorded, and the fact that it lies within lands
leased for the Project development.

The objective of the reassessment was to evaluate these results and the importance of the site, and thus
confirm whether the entire area is of archeological value.

Based on the revaluation undertaken for Site 12, it was confirmed that parts of the site are of archeological
importance; however this does not include the entire 168,805m’ recorded by the DoA. Several archeological
sites were recorded which generally are similar to the observations recorded by the DoA; however those are
confined to an area of approximately 34,579m? — 20% of the original area only. Based on the reassessment,
the 34,579m’ considered of archeological importance can be divided into two main areas; Area A and Area B
both of which are summarized below.

"Area A: this area is around 12,655m/.This site is known by the local community as ‘Khirbet um el Tilian’ or
‘Khirbit Mulhim’. The Khirbeh contains 3 small houses built 100 years ago; according to discussions with
the local community the houses were built by the great grandfather of the owner of the land (Figure 50).
The people whom used to live within those complexes raised livestock and cultivated the surrounding
lands. Several animal pens are still visible in the area adjacent to the houses. The houses are considered
archeologically important as they were built from archaeological elements and materials (e.g. stones)
which date back to the Nabataean/Roman period. In addition, the houses are considered of cultural
significance, as they tell the story of the local people whom have inhabited this land for the past hundred
years.

In addition to the complex of houses, several archaeological features were recorded. This includes
several walls which are distributed within the area, some of which are still standing to about 0.7m in
height; these walls are located within the vicinity of the previous mentioned complex of houses. Such
walls have most likely been part of domestic structures which were built for dwelling rooms. The walls
have been disturbed by recent human activities. Those walls date back to the Nabataean/Roman period.
Several natural and manmade caves were also located within the Khirbeh. Finally, high concentrations of
pottery shards were found which date back to the Iron Il, Roman, and Byzantine age.

= Area B: this area is around 5,241m? and consists of 6 recorded sites which share the same characteristics.
Each site (Figure 51) is circular in shape, ranging in size between 15-25m in diameter and is built from big
boulder stones. Only the lower foundations are still visible, some are still standing up to 1 m above the
ground. Based on some ethnographic observations, those sites have most likely been used for agricultural
activities.

Within the remaining parts of Site 12, the detailed inspections have not identified a single record of any
remains of potential archeological or cultural value (e.g. flint tools, pottery shards or other archeological
features such as cisterns, isolated buildings, enclosures, terraces, old roads, burial cairns and stone heaps,
etc.).

Pace | 150
ECO
Al-Rajef Wind Power Project — Final ESIA Consult

Figure 50: Complex of Houses in Area A

Pace | 151
ECO

Al-Rajef Wind Power Project — Final ESIA Consult

Based on the reassessment undertaken for Site 12, it was recommended that out of the initial 168,805m?
area identified by the DoA, that only an area of 34,579m’ is to be considered of archeological importance;
this includes Area A and Area B as well as the areas in-between. Figure 52 below presents the initial area
denoted by the DoA and the new area (consisting of Area A and Area B) denoted by the reassessment.
Therefore, Figure 53 below presents the updated list of sites within the entire Project area which are
considered of archeological importance — that is after taking into account the adjusted Site 12 area.

Nevertheless, given all of the above, such sites are considered important given their archeological and
cultural value and should be protected from potential damage or destruction throughout the various
project activities (as discussed later in details below). However, it is important to note that the expert did
not consider such sites unique nor distinctive archeological features and most importantly would not affect
the Project development; such sites can be found extensively especially in the Petra Region and in such
mountainous areas which have most likely had ancient/old human presence especially during the
Nabataean/Roman era due to its agricultural potential.

Rented Land Areas
pate:sanz0re — QECS,

Looaassessment ESP

£00 Conauit Reassessment Ccrcnate Sytem: UTM Zone 36

Figure 52: Reassessment of Site 12 results

Pace | 152
OF

Al-Rajef Wind Power Project — Final ESIA Consult

Isometes
12

Legend on
Date: Jan 2014 ESR
Site Project [NIM Archeological sites [MMMM Rented Land Areas | coordinate System : UTM Zone 36N

Figure 53: Final Archeological Sites Recorded wit

Pace | 153
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

14.2 Assessment of Potential Impacts

This section identifies and assesses the anticipated impacts from the Project activities on archeology and
cultural heritage during the various phases to include planning and construction phase and operation
phase. For each impact, a set of management measures (which could include mitigation measures,
additional requirements, etc.) and monitoring measures have been identified to eliminate or reduce the
impact to acceptable levels.

14.2.1 Potential Impacts during the Construction Phase

Site preparation activities which are to take place onsite by the EPC Contractor for installation of the wind
turbines and the various Project components to include transmission cables, access roads and internal road
network, buildings, etc. are expected to include land clearing activities, leveling, excavation, grading, etc.

Although such activities are limited to the relatively small individual footprints of these facilities and the
actual area of disturbance is relatively minimal, if such activities are improperly managed they could
damage or disturb archaeological remains present on the surface of the Project site. As discussed in the
baseline section (refer to “Section 14.1”), there were 18 archeological sites recorded within the Project
area which generally date back to the Nabataean/Roman period, of which 6 are located within the leased
land areas for the Project development. Nevertheless, such activities to be undertaken throughout the
construction phase are not limited to the leased land areas as other areas could be affected (e.g. from
transportation activities) and thus damage to archeological sites outside of leased land areas is possible as
well.

Such sites recorded (refer to Figure 53) are considered important given their archeological and cultural
value, and should be protected from potential damage or destruction throughout the various project
activities. However, they are not considered unique nor distinctive archeological features and most
importantly would not affect the Project development; such sites can be found extensively especially in the
Petra Region and in such mountainous areas which have most likely had ancient/old human presence
especially during the Nabataean/Roman era due to its agricultural potential.

In addition, there is a chance that throughout such construction activities, archaeological remains buried in
the ground are discovered. Improper management (if such sites are discovered) could potentially disturb or
damage such sites which could potentially be of archeological importance.

Given all of the above, the potential impacts on archaeology created during the construction period would
of a short-term duration as they are limited to the construction phase only. The impacts will be of a
negative nature, and medium magnitude if improperly managed as it is possible once a site is damaged or
disturbed it cannot be restored. In addition, given the presence of archaeological remains in the Project
area, the receiving environment is considered of medium sensitivity. Given all of the above, such an impact
is considered to be of moderate significance.

Mitig: Measures

The following identifies the mitigation measures to be applied by the EPC Contractor during the
construction phase and which include:

= The detailed designs being prepared by the EPC Contractor have avoided sitting any of the Project
components (to include the turbines, roads, transmission lines, warehouses, etc.) within such
delineated areas of archeological importance (Figure 53) to avoid damage to those sites. Exact
coordinates of such areas have been provided in AUTOCAD format for the EPC Contractor to take into
account during the detailed design of the Project. Similarly, the final detailed design must adhere to
such a requirement as well.

Pace | 154
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

= Properly plan construction activities to take into account the identified archeological locations to ensure
they are protected from any potential damage. This could include for example proper movement of
vehicles and machinery into/out of the site to avoid those areas, ensure that all vehicles are on
established roads and prohibit off-roading, prohibit movement of vehicles near those areas during the
various construction activities, etc.

= Ensure that the Code of Conduct, awareness raising, and training developed for construction workers
and personnel involved in the construction phase of the Project to emphasizes the presence of
archeological locations in the area - this could include providing information on their locations, prohibit
any improper conduct which could disturb/ damage those locations, etc.

= Implement appropriate chance find procedures. Throughout the construction phase and as the case
with any Project development that entails such construction activities there is a chance that potential
archaeological remains in the ground are discovered. It is expected that appropriate measures for such
chance find procedures are implemented which are standard requirements by the DoA as required by
the “Antiquities Law No. 21 for 1988 and its amendments No. 23 for 2004”. Those mainly require that
construction activities be halted in the specified area of findings and the area fenced, while immediately
notifying the DoA. No additional work will be allowed before the Department assesses the found
potential archaeological site and grants a clearance to resume the work. Construction activities can
continue at other parts of the site if no potential archaeological remains were found. If found, same
procedures above apply.

Following the implementation of these mitigation measures, the significance of the residual impact can be
reduced to not significant.

Monitoring and Reporting Requirements

The following identifies the monitoring and reporting requirements that must be adhered to by the EPC
Contractor during the construction phase and which include:

= Inspections of construction activities to ensure that archeological locations are avoided throughout the
construction activities and proper code of conduct is enforced.

= Inspection of actions taken in case of new discoveries, including fencing, limiting access to site, and
contacting the DoA. Report should be prepared and submitted to the DoA in such a case which details
the above.

14.2.2 Potential Impacts during the Operation Phase

Potential impacts during the operation phase are limited to improper management of operation activities
which could potentially disturb or damage the archeological locations identified as discussed earlier. This
could include for example improper movement of vehicles and machinery into/out of the site, improper
conduct by operation workers, etc.

Given all of the above, the potential impacts on archaeology are of a long -term duration throughout the
Project operation phase. The impacts will be of a negative nature, and medium magnitude if improperly
managed as it is possible once a site is damaged or disturbed it cannot be restored. However, operation
and maintenance activities are expected to occur at designated areas only (turbine locations, substation,
etc.) using access roads established during the construction phase, therefore the receiving environment is
considered of low sensitivity. Given all of the above, such an impact is considered to be of minor
significance.

Mitigation Measures

The following identifies the mitigation measures to be applied by the Project Operator during the
operation phase and which include:

Pace | 155
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

= Properly plan operation and maintenance activities to take into account the identified archeological
locations to ensure they are protected from any potential damage. This could include for example
proper movement of vehicles and machinery into/out of the site to avoid those areas, ensure that all
vehicles are on established roads and prohibit off-roading, prohibit movement of vehicles near those
areas during the various operation and maintenance activities, etc.

= Ensure that the Code of Conduct, awareness raising, and training developed for workers and personnel
involved in the operation phase of the Project to emphasizes the presence of archeological locations in
the area — this could include providing information on their locations, prohibit any improper conduct
which could disturb/ damage those locations, etc.

Following the implementation of these mitigation measures, the significance of the residual impact can be
reduced to not significant.

Monitoring and Reporting Requirements

The following identifies the monitoring and reporting requirements that must be adhered to by the Project
Operator during the operation phase and which include:

= Continuous monitoring of operation activities to ensure that a proper code of conduct is enforced.

Pace | 156
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

15. AIR QUALITY AND NOISE

This Chapter first provides an assessment of baseline conditions within the Project site and surrounds in
relation to air quality and noise and then assesses the anticipated impacts from the Project throughout its
various phases. For each impact, a set of management measures (which could include mitigation measures,
additional requirements, etc.) and monitoring measures have been identified to eliminate or reduce the
impact to acceptable levels.

15.1 Assessment of Baseline Conditions

This section discusses the methodology for the assessment of the baseline conditions in relation to air
quality and noise and presents the outcomes and results.

15.1.1 Baseline Assessment Methodology

Assessment of baseline conditions was based on onsite air quality and noise monitoring undertaken at the
Project site. Additional details are discussed below.

(i) Selection of Parameters

Baseline assessment for air quality and noise was undertaken through onsite monitoring, which was
conducted in two phases: (i) at the Project site and (ii) at nearby receptors which are likely to be affected
from the Project development (i.e. the villages surrounding the Project site to include Al-Rajef, Dlaghah &
Rassees, Fardakh and Sadaqah).

Justification for selection of parameters is detailed below for each of the Project site as well as nearby
receptors.

Monitoring at the Project site was undertaken for the following parameters: (i) gases to include Carbon
Monoxide (CO), Sulphur Dioxide (SO2) and Nitrogen Dioxide (NOz), (ii) Suspended Particulate Matter to
include Total Suspended Particulate (TSP), Particulate Matter smaller than 10.0 microns in diameter
(PM10) and Particulate Matter smaller than 2.5 microns in diameter (PM2.5) and (iii) Noise Pressure Levels
(NPL). These parameters were selected based on the following rationale:

= Such parameters are likely to be present within the Project site given its characteristic and attributes.
Suspended particulate matter is expected given the barren nature of the site. On the other hand,
pollutants (such CO, SO, and NO.) are expected onsite but rather at minimal concentrations as the site
is relatively in a remote area; nevertheless motor emissions particularly from vehicles passing casually
through the site (or from the main road) could be a source of such pollutants. Finally, noise levels are
expected from vehicular movement and to some extent from surrounding areas and activities (e.g. Al-
Rajef village).

= Such parameters are likely to be affected mainly during the Project’s construction and operational
activities. All air pollutant parameters selected are expected to be slightly impacted and increase
specifically during the Project’s construction activities. Emissions from vehicles and machinery used
onsite and their movement onsite will increase gaseous emissions, suspended particulate matter, as
well as noise pressure levels.

On the other hand, monitoring at nearby receptors was limited to Noise Pressure Levels (NPL) only. One of
the key impacts from the Project would be the impacts from noise from the operating wind turbines on the
nearby sensitive receptors (i.e. resident within the villages), which is discussed in further details later. In
order to ensure a thorough assessment of anticipated impacts on the nearby receptors, noise baseline

Pace | 157
FCO
Al-Rajef Wind Power Project - Final ESIA (©)

measurements must be established. However, no air quality measurements were undertaken given that it
is highly unlikely that such receptors would be affected from air quality impacts given the nature of the
Project.

Monitoring undertaken at the Project site was conducted continuously for 24 hours at 3 different
monitoring sites that represent the Project site (north, center and south). Monitoring was conducted from
the 20 June — 23 June 2012. In addition, monitoring undertaken at nearby receptors was conducted
between 8 December — 10 December 2014 at 6 different locations for 1 hour during daytime and 1 hour
during nighttime at each location.

The main objectives of the monitoring conducted include the following:

Establish ambient air quality baseline conditions and background data to assess the existing level of
pollution within the Project site;

Establish noise level conditions and background data to assess the existing noise levels within the
Project site;

Identify the main sources of air pollutants as well as noise sources within the Project site or from
surrounding areas which might affect air quality and noise, thus avoiding potential liability to the
Project from any existing level of pollution.;

Define inter-relationship of source of pollution, atmospheric parameter and measurable
manifestations in order to evaluate the character and magnitude of existing problems (if any); and

Establishing baseline conditions in terms of both ambient air quality and noise ensures thorough
identification and logical assessment of anticipated impacts on air quality and noise from the Project’s
construction and operational activities as detailed later.

Table 34 below summarizes the location of each monitoring point and other logistical information.

Table 34: Air Quality and Noise Monitoring Points

Attribute Coordinates Starting Ending Duration of Parameters Monitored
(UTM) Sampling Sampling Time Monitoring
Time
Project Site
Point 1 (North of | 0737076 3:00 PM 3:00 PM 24 hours CO, SO, NO, TSP, PM10,
Project Site) 3343120 PM2.5, NPL
Point 2 (Center | 0735256 4:00 PM 4:00 PM 24 hours CO, SOz, NO,, TSP, PM10,
of Project Site) 3339392 PM2.5, NPL
Point 3 (South of | 0734954 5:00 PM 5:00 PM 24 hours CO, SOz, NO,, TSP, PM10,
Project Site) 3335326 PM2.5, NPL
Nearby Receptors

At Al-Rajef | 0736286 2:15 PM 3:15 PM 1 hour daytime + | NPL
Village North 3343179 6:00 PM. 7:00 PM. 1 hour nighttime
At Al-Rajef | 0735099 2:30 PM 3:30 PM 1 hour daytime + | NPL
Village South 3341890 6:20 PM 7:20 PM 1 hour nighttime
At Dlaghah and | 0732935 3:45 PM 4:45 PM 1 hour daytime + | NPL
Rassees North 3336478 6:10 PM. 7:10 PM 1 hour nighttime
At Dlaghah and | 0733190 3:40 PM 4:40 PM 1 hour daytime + | NPL
Rassees South 3335068 6:00 PM. 7:00 PM. 1 hour nighttime
At Fardakh 0741217 12:00 PM 1:00 PM 1 hour daytime + | NPL

3342389 7:00 PM 8:00 PM 1 hour nighttime
At Sadaqah 0740017 3:40 PM 4:40 PM 1 hour daytime + | NPL

3339400 6:00 PM. 7:00 PM 1 hour nighttime

Pace | 158

ECO
Al-Rajef Wind Power Project - Final ESIA (©)

(ii) Selection of Locations

Proper selection of monitoring sites is crucial as an inappropriate location may result in data that may not
meet the objectives of monitoring and could be of limited value. Several factors need to be taken into
account when selecting the sites to include the objectives of monitoring, size of the area to be covered,
variability of pollutant concentration over the area to be covered, pollutants to be monitored and possible
sources of pollutants. The following was considered for site selection:

= Three (3) sites within the Project area were considered in order to represent the Project area to the
greatest extent possible (north, center and south).

= Six (6) sites were considered within the nearby surrounding receptors (i.e. the villages surrounding the
Project site which are likely to be impacted from the Project development to include Al-Rajef, Dlaghah
and Rassees, Fardakh and Sadaqah). Such location were selected after taking into account proximity to
the Project and relative area of the receptor affected; to this extent 2 monitoring points were selected
at Al-Rajef village (north and south), 2 points at Dlaghah and Rassees (north and south), 1 point at
Fardakh, and 1 point at Sadaqah.

= All points selected were considered representative areas where concentrations of selected air quality
parameters and noise are expected to reflect the real concentrations of various pollutants.

= Logistical issues such as the particular method of instrument used for sampling, resources available,
physical access and security against loss and tampering were also taken into account.

= The monitoring instruments were located in such a place where free flow of air is available and taking
into account the direction of prevalent wind and topography of the site.

= Air sampling points of intake were located at a height of 1.2 meter above ground level, whereas noise
measurements were performed at about 1.5 meter above ground level.

The location of the monitoring points is presented in Figure 54 below.

WoL,

Pace | 159
ECO
Al-Rajef Wind Power Project - Final ESIA (©)

(iii) Legislative Requirements

Results of the monitoring conducted were compared against the relevant legislations in Jordan that govern
the subject matter to include the following:

= Air quality results were compared against the Ambient Air Quality Jordanian Standard (JS) 1140/2006.
This standard specifies the maximum allowable limits of pollutant concentration in ambient air. The
standard also presents guidelines and methods that have to be followed when conducting monitoring
for ambient air quality.

= Instruction for Reduction and Prevention of Noise for 2003. This instruction is issued by the Ministry of
Environment and specifies the maximum allowable limits of noise levels within various areas to include
cities, suburbs, villages, industrial areas and other.

15.1.2 Results

This section presents the results of the monitoring conducted at each monitoring site for both: (i) the
Project site and (ii) nearby surrounding receptors.

Table 35 below presents a summary of the results for the monitoring conducted at each of the monitoring
points. The table presents the average, maximum, and minimum values recorded, and the maximum
allowable limits for air pollutants as stipulated within the JS 1140/2006 and the maximum allowable limits
for noise levels as stipulated within the Jordanian Instruction for Reduction and Prevention of Noise of
2003.

To avoid confusion in reading the air quality results in the table below, it must be noted that the average
daily concentration (summation of all concentrations at each hour divided by 24) for a pollutant is
equivalent to the 24-hour concentration. When comparing results with the Jordanian Standard, the hourly
concentration must be compared (that is the results at every hour) with the maximum allowable hourly
limits, and the 24-hour concentration (or average daily concentration) with the 24-hour maximum
allowable limits. With regards to noise levels, the Instruction specifies a maximum allowable limit for the
day average (7:00 am till 6:00 pm) and night average (from 7:00 pm till 6:00 am), and this is calculated by
summing all recorded levels at each hour for the day and night respectively and dividing it by 12 hours.
Results are then compared with the maximum allowable limits for rural areas (which best represents the
Project Site) and which require a level of 50dBA during day and 40dBA during night.

Overall, the results for air quality monitoring are all well within the limits specified within the JS
1140/2006, where none of the monitored parameters exceeded any of the maximum allowable limits.

With regards to the gases, recorded concentrations at all sites of CO, SO, and NO, were within, and even
significantly lower, than the maximum allowable hourly and 24-hour limits specified within the JS
1140/2006. With regards to the suspended particulate matter which includes TSP, PM10 and PM 2.5, there
are no hourly concentrations specified within the Jordanian Standard but only 24-hour maximum allowable
concentrations. Recorded 24-hour concentrations at all sites where within the 24-hour limit specified
within the JS 1140/2006.

Finally, with regards to noise, all daytime average noise levels at all sites are within the limits specified
within the Instruction; however during nighttime values recorded at several points were slightly above the
allowed limits — this includes Project Site North and Center, Dlaghah and Rassees North and South.

Pace | 160
Al-Rajef Wind Power Project — Final ESIA

Table 35: Summary of Monitoring Results

Parameters Measured
Location Gases (ppm) Dust (ug/m3) Noise
(dBA)
co SO, NO, TSP PM10 PM2.5 Day | Night
Project Site North
Average (24h) | 0.36; 0.41; 0.33 2.8x10° 5.7x10° 186 91 18 47 41
Max (hourly) 0.43 44x10" 12.510" 325 153 31 52 45
Min (hourly) 0.29 2.3x10° 2.5x10" 98 32 6 38 32
Project Site Center
Average (24h) | 0.33; 0.36; 0.35 2.7x10° 5.1x10" 101 36 9 48 41
Max (hourly) 0.44 3.0x10" 10.8x10° 126 49 15 61 51
Min (hourly) 0.30 2.4x10" 3.2x10" 81 16 6 38 33
Project Site South
Average (24h) | 0.46; 0.49; 0.38 2.9x10° 7.3x10" 70 33 16 41 39
Max (hourly) 0.52 47x10" 11.7x10" 113 60 24 50 46
Min (hourly) 0.35 2.5x10" 3.4x10" 53 19 8 34 33
Average (1h) : - - - - - 38 33
Max (per 3s) - - - - - - 57 47
Min (per 3s) - - - - - - 32 30
Average (1h) : - - - - - 36 35
Max (per 3s) - - - - - - 56 49
Min (per 3s) - - - - - - 31 31
Average (1h) - - - . 7 ~ 44" ‘a
Max (per 3s) - - - - - - 66 57
Min (per 3s) - - - - - - 30 30
Average (1h) : - - - - - 46 43
Max (per 3s) - - - - - - 65 57
Min (per 3s) - - - - - - 34 31
Average (1h) : - - - - - 40 38
Max (per 3s) : - - - - - 57 54
Min (per 3s) - - - - - - 31 30
Average (1h) : - - - - - 39
Max (per 3s) 54
Min (per 3s) 31

*Based on 8-hours as required by JS 1140/2006
**Daytime is from 7:00 am till 6:00 pm and nighttime is from 7:00 pm till 6:00 am

(i) Gases - Carbon Monoxide (CO), Sulfur Dioxide (SO,), and Nitrogen Dioxide (NO2)

The results for each of the gaseous pollutants are summarized below. Generally, results were consistent
and similar at all sites with no significant variations recorded. Results are significantly lower to maximum
allowable limits stipulated within JS 1140/2006 as detailed below:

Pace | 161
ECO
Al-Rajef Wind Power Project - Final ESIA (©)

= Carbon Monoxide. When hourly results are compared to the JS 1140/2006, the results are significantly
lower to the maximum allowable hourly concentration value of 26ppm — where the highest recorded
value of 0.52ppm represents only 2% of the value stipulated within the JS 1140/2006 only; whereas the
highest recorded average 8-hour concentration of 0.49ppm represents only 5% of the maximum
allowable limit stipulated within the JS 1140/2006 of 9ppm.

= Sulfur Dioxide. When hourly results are compared to the JS 1140/2006, the results are significantly
lower to the maximum allowable hourly concentration value of 0.3ppm — where the highest recorded
value of 0.0047ppm represents around 2% of the value stipulated within the JS 1140/2006 only;
whereas the highest recorded average daily concentration of 0.0029ppm represents around 2% of the
maximum allowable limit stipulated within the JS 1140/2006 of 0.14ppm.

= Nitrogen Dioxide. When hourly results are compared to the JS 1140/2006, the results are significantly
lower to the maximum allowable hourly concentration value of 0.21ppm — where the highest recorded
value of 0.0125ppm represents around 6% of the value stipulated within the JS 1140/2006 only;
whereas the highest recorded average daily concentration of 0.0073ppm represents around 9% of the
maximum allowable limit stipulated within the JS 1140/2006 of 0.08ppm.

The low concentration of the above gaseous pollutants is attributed to the characteristics of the site being
in a relatively remote area; no point sources of emissions within the site or the surrounding area were
noticed and no off-road vehicular movement was recorded onsite throughout the monitoring period which
could especially affect results at monitoring sites.

The main source of all of the above gaseous pollutant emissions is attributed to their natural formation
and/or represent their trace values in the atmosphere. The results indicate rather very low concentrations
especially when compared to the maximum allowable hourly and 24-hour concentrations within JS
1140/2006.

(ii) Suspended Particulate Matter - TSP, PM10, and PM 2.5

As presented in Table 35 at all sites the average daily concentrations of all three parameters were within
the maximum allowable limits stipulated within the JS 1140/2006 of 260ug/m?, 120ug/m? and 65yg/m?
respectively. It must be noted that the JS 1140/2006 has no limits for maximum allowable hourly
concentrations.

Throughout the monitoring period no point sources of emissions within the site or the surrounding areas
were noticed and no off-road vehicular movement was recorded onsite (which can be an important
contributor to suspended particulates).

Thus, the main source of suspended particulates (to include TSP, PM10 and PM2.5) can be attributed to
the natural characteristics of the site (being an arid area) and related to dust blown by wind, especially
when wind speed exceeds 5m/s.

Results indicate rather variable concentrations of suspended particulate (TSP, PM10 and PM2.5) at all sites
and at different times of the day, with generally higher recorded values at the northern site. As stated
earlier the main source of suspended particulate matter is dust blown by wind which affects TSP, PM10
and PM2.5. Such variations are explained by variations in wind speed and direction which is highly
correlated to recorded values. Instances with higher wind speeds that can disturb the dust tend to record
higher values when compared to instances with stable or clam wind. Therefore, wind speed is an important
factor in determining concentration of suspended particulate matter in the Project site.

Pace | 162
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

(iii) Noise Pressure Level

In addition, presented in Table 35 above, are the average noise levels during the day and night within the
Project site as well as the nearby receptors to the Project site — i.e. the villages of Al-Rajef, Dilaghah &
Rassees, Fardakh, and Sadaqah.

The results of the monitoring were compared to the maximum allowable limits stipulated within the
Instruction for Reduction and Prevention of Noise for 2003 which specifies a maximum allowable limit in
Rural Areas of 50dBA during daytime and 40dBA during nighttime. As noted, during daytime all average
noise levels at all sites are within the limits specified within the Instruction; however during nighttime
values recorded at several sites are slightly above the allowed limits. This includes the following receptors:
(i) Project Site North, (ii) Project Site Center, (iii) Dlaghah and Rassees North, (iv) Dlaghah and Rassees
South.

Nevertheless, it is important to note that the results are typical for inhabited rural areas, and no major
source of noise generation or pollution was noticed or recorded at any of the monitoring sites. The main
source of noise emissions can be attributed to the following:

= Wind speed exceeding 5m/s can significantly affect baseline noise levels; such conditions were noticed
rather frequently throughout the monitoring duration. This factor affects established noise levels
within the site and can vary from one hour to the next and from day to day and could explain the
variation in results obtained.

= Specifically at the villages monitoring points, other factors which could have affected the results
include singular events like wind gusts (as discussed above), vehicular activity on the main roads (which
was limited) as well as sounds from people or animals passing by.

15.2 Assessment of Potential Impacts

This section identifies and assesses the anticipated impacts from the Project activities on air quality and
noise during the various phases to include planning and construction phase and operation phase. For each
impact, a set of management measures (which could include mitigation measures, additional
requirements, etc.) and monitoring measures have been identified to eliminate or reduce the impact to
acceptable levels.

15.2.1 Potential Impacts during the Construction Phase

Site preparation activities which are to take place onsite by the EPC Contractor for installation of the wind
turbines and the various Project components to include transmission cables, access roads and internal road
network, buildings, etc. are expected to include land clearing activities, leveling, excavation, grading, etc.

Although such activities are limited to the relatively small individual footprints of these facilities and the
actual area of disturbance is relatively minimal. Nevertheless, such activities will likely result in an
increased level of dust and particulate matter emissions, which in turn will directly and temporarily impact
ambient air quality. If improperly managed, there is a risk of nuisance and health effects to construction
workers onsite and to a lesser extent to the nearby surrounding receptors from windblown dust (such as
the residents of the village). In addition, construction activities will likely entail the use of vehicles,
machinery and equipment (such as generators, compressors, etc.) which are expected to be a source of
other pollutant emissions (such as SO, NO2, CO, etc.) which would also have minimal direct impacts on
ambient air quality.

In addition, all the above activities will likely include the use of machinery and equipment such as
generators, hammers, compressors, etc. and which are expected to be a source of noise and vibration

Pace | 163
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

generation within the Project site and its surroundings. If improperly managed, there is risk of nuisance
and health affects to construction workers onsite and to a lesser extent to the nearby surrounding
receptors (such as the village or the Reserve).

The above impacts are anticipated to be temporary and of short-term nature as they are limited to the
construction period only. Such impacts are of a negative nature, and will be noticeable and therefore of
medium magnitude. However, the impacts will be dispersed and are reversible as air quality would revert
back to baseline conditions after construction works is completed and thus the receiving environment is
considered of low sensitivity. Given the above such an impact is considered of minor significance.

Mitigation Measures

The following identifies the mitigation measures to be applied by the EPC Contractor during the
construction phase:

= Based on inspections and visual monitoring undertaken, if dust or pollutant emissions were found to
be excessive due to construction activities, the source of such emissions should be identified and
adequate control measures must be implemented;

=~ Comply with the Occupational Safety and Health Administration (OSHA) requirements and the
Jordanian Codes to ensure that for activities associated with high dust and noise levels, workers are
equipped with proper Personal Protective Equipment (e.g. masks, eye goggles, breathing masks, ear
muffs, etc.);

= Apply basic dust control and suppression measures which could include:
- Regular watering of roads for dust suppression;

- Proper planning of dust causing activities to take place simultaneously in order to reduce the dust
incidents over the construction period.

- Proper management of stockpiles and excavated material (e.g. watering, containment, covering,
bundling).

- Proper covering of trucks transporting aggregates and fine materials (e.g. through the use of
tarpaulin).

- Adhering to a speed limit of 15km/h for trucks on the construction site.

= Develop a regular inspection and scheduled maintenance program for vehicles, machinery, and
equipment to be used throughout the construction phase for early detection of issue to avoid
unnecessary pollutant emissions.

= Based on inspections and visual monitoring undertaken, if noise levels were found to be excessive from
construction activities, the source of such excessive noise levels should be identified and adequate
control measures must be implemented; and

= Apply adequate general noise suppressing measures. This could include the use of well-maintained
mufflers and noise suppressants for high noise generating equipment and machinery, developing a
regular maintenance schedule of all vehicles, machinery, and equipment for early detection of issues to
avoid unnecessary elevated noise level, etc.

Following the implementation of these mitigation measures, the significance of the residual impact is
categorized as not significant.

Monitoring and Reporting Requirements

The following identifies the monitoring and reporting requirements that must be adhered to by the EPC
Contractor during the construction phase and which include:

Pace | 164
ECO
Al-Rajef Wind Power Project - Final ESIA (©)

= Inspection and visual monitoring of the works should be carried out at all times. In addition, periodic
inspections should be conducted at nearby sites (e.g. Al-Rajef road/village) to determine whether
harmful levels of dust and noise from construction activities exist; and

= Reporting of any excessive levels of pollutants/dust or noise and the measures taken to minimize the
impact and prevent it from occurring again.

15.2.2 Potential Impacts during the Operation Phase

The main foreseen impacts during the operation phase is that related to the noise generated from the
operating wind turbines and its potential impact on the health and safety of the nearby surrounding
receptors — such as the villages of Al-Rajef, Dlaghah & Rassees, Fardakh and Sadaqah. Given that they
related to community health, safety and security, such impacts have been discussed in details in
“Chapter 18 - Community Health, Safety and Security” along with other relevant impacts such as shadow
flicker.

Pace | 165
FCO
Al-Rajef Wind Power Project - Final ESIA (©)

16. INFRASTRUCUTRE AND UTILITIES

This Chapter first provides an assessment of baseline conditions within the Project site and surrounds in
relation to infrastructure and utilities and then assesses the anticipated impacts from the Project
throughout its various phases. For each impact, a set of management measures (which could include
mitigation measures, additional requirements, etc.) and monitoring measures have been identified to
eliminate or reduce the impact to acceptable levels.

16.1 Assessment of Baseline Conditions

This section discusses the methodology for the assessment of the baseline conditions in relation to
infrastructure and utilities as well as the outcomes and results.

The components discussed in relation to infrastructure and utilities include the following: (i) water
resources; (ii) wastewater services; (iii) solid waste services; (iv) hazardous waste services; (v) road
networks;(vi) aviation, telecommunication and television & radio link; and (vi) electricity networks, each of
which is discussed separately below.

16.1.1 Baseline Assessment Methodology

The baseline assessment was based on collection of secondary data and plans available as well as
discussions and consultations mainly with representatives from various governmental authorities and
utility service providers as discussed in details throughout this section.

16.1.2 Water Resources

The water sector in Jordan is governed by the Ministry of Water and Irrigation (MWI), the Water Authority
of Jordan (WAJ), and the Jordan Valley Authority (JVA). MWI is the official body responsible for the overall
monitoring of the water sector, water supply and wastewater system, and the formulation of national
water strategies and policies. Whereas JVA is responsible for the socio-economic development of the
Jordan Rift Valley, including water development and distribution for irrigation.

WAJ assumes all responsibilities related to water and wastewater structures including design, construction,
operation, maintenance and administration. Within Petra District, the Petra and Wadi Mousa Water
Directorate is the responsible entity representing WAJ.

According to the “Ma’an Water and Wastewater Master Plan” (CDM, 2013), ten water systems supply
water to the various localities within Ma’an Governorate, which are summarized in Table 36 below. The
systems vary significantly in size, with the population served ranging from 300 people to 38,000 people.

Table 36: Water Supply Systems in Ma‘an Governorate

Water Supply | Water Sources Water Tanks Pump Stations Pipe Per
System Wells | Capacity | Pumpage | No. | Capacity | Stations | Pumps | Capacity | Length | Capita
No. m’/hr MCM/yr m No. No. m3/hr km Supply
Iped
Ma’an City 14 690 3.421 4__| 7,250 2 5 1,000 142 283
Wadi Mousa 2B 590 2.513 6 | 415,300 |4 12 2,804 199 181
Shobak 7 380 0.789 4__| 1,120 3 10 925 79 157
Al-Manshiyya 2 90 0.242 1__| 100 1 2 80 20 155
Wahida 2 75 0.488 1__[50 0 0 0 14 2,160
Al-Muraygha 2 50 0.362 2__| 520 1 3 400 38 121
Al-Muhamadiyya | 2 50 0.037 1__| 300 1 2 430 8 335
Al-Husayniyya__| 3 190 0.680 3__| 220 1 1 50 26 180

Pace | 166

(a
Al-Rajef Wind Power Project - Final ESIA (©)

Al -Jafr 2 130 0.584 1 500 1 3 172 5 237
Al -Mudawwara 1 50 0.123 1 200 i!) i‘) i) 21 202
Total 48 2,295 9.239 24 25,560 14 38 5,861 540 216

All the water supply comes from wells, which typically pump into water tanks, from which water is pumped
to other water tanks or directly to customers. Some customers receive water by gravity flow from water
tanks, while others receive water directly from pump stations. Ma’an Governorate has the highest level of
Non-Revenue Water (NRW) in Jordan, amounting to 55% of the water pumped from wells in 2009. Within
the Governorate, the average per capita supply is 216 Ipcd (liters/capita/day), far in excess of the MWI
consumption allowance of 100 Ipcd for urban areas.

Water is rationed to customers in accordance with a weekly schedule. Some customers receive water
continuously, while others receive water two or three days each week. The pumpage from wells varies
significantly by season, at half the annual rate in winter and 50% higher than the annual rate in summer.

All villages within Project area (to include Al-Rajef, Dilaghah & Rassees, Fardakh, and Sadaqah) are located
within the Wadi Mousa water supply system which consists of 13 wells located within 3 well fields (Jathah,
Al-Qa’, and Athroh field). The wells collectively have a capacity of 590m*/hr with a pumpage of 2.5
MCM/yr. The wells are generally very deep, ranging between 103m and 259 m and averaging about 140 m
in depth. Table 37 below summarizes the characteristics of the water supply wells part of the Wadi Mousa
system.

Table 37: Characteristics of Water Supply Wells of Wadi Mousa System

Groundwater Well Pumpage Annual Monthly Variation (m3/d) Pump Capacity Well Depth
(IMcM/yr) Avg Max Min (m?/hr) (m)

Jathah Field
Jathah Well 1 0.237 650 1,076 378 50 118
Jathah Well 2 0.260 712 1,162 244 20 144
Jathah Well 3 0.455 1,248 1,764 468 50 103
Jathah Well 4 0.470 1,288 1,951 465 50 126
Jathah Well 5 0.191 522 674 76 50 170
Jathah Well 6 0.095 259 362 3 50 165
Subtotal 1.708 4,679 6,356 2,272 270

Al-Qa’ Field
Al-Qa’ Well 1 0.017 46 254 i) 25 151
Al-Qa’ Well 2 0.072 198 282 56 25 111
Al-Qa’ Well 3 0.127 349 919 209 15-25 200
Al-Qa’ Well 4 0.204 559 971 i} 50 158
Al-Qa’ Well 5 0.075 206 235 140 100 112
Al-Qa’ Well 6 0.000 ie} oO i} 50
Subtotal 0.496 1,358 2,324 774 270

Adhruh Field
Adhruh Well 7 0.301 848 902 691 50 259
Total 2.513 6,886 4,105 590

The system is supplemented by 6 water tanks with a total capacity of 15,300m? (capacity ranges between
300m? and 4,500m*) and 4 pump stations collectively consisting of 12 pumps with a capacity of
2,804m*/hr. The total pipe length is 199km and the per capital supply 181 liter per capita per day, slightly
lower than the Governorate average.

The Jathah, Al-Qa’ and Athroh well fields pump to tanks, where Al-Qa’ and Jathah Tank function as storage
tanks at the wells transmission system while the rest of the tanks act as storage tanks in the distribution
system. Table 38 below summarizes the characteristics of the water tanks and pumps part of the Wadi
Mousa system.

Pace | 167

(a
Al-Rajef Wind Power Project - Final ESIA (©)

Table 38: Characteristics of the Tanks and Pumps of Wadi Mousa System

Tank Capacity (m’) Pump Characteristics
No. of Pumps Flow (m3/hr)

Wadi Mousa New Tank 3,000 0 i)
Wadi Mousa Old Tank 300 1 20
Al-Qa’ Tank 4,500 5 288;288;288;150;150
Al-Taybeh Tank 2,000 0 i)
Ail Tank 4,500 3 180;180;180
Jathah Tank 1,000 3 360;360;360
Total 15,300 12 2,804

The figure below presents the Wadi Mousa Water Supply system in relation to the Project site. The figure
presents the water network and the water wells. As noted in the figure, the water network is around 150m
from the leased land areas within the Project site near Al-Rajef, and is around 25m from the leased land
areas near Dilaghah & Rassees — this distance is measured aerially and does not take into account
topographical distances.

Pace | 168
Al-Rajef Wind Power Project - Final ESIA

OF

725000

750000

756000

725000 735000

in Ammoon

iwdet Al-Amer Rashed

jeer Abu Denneh

750000

755000

Legend

Tdi Project (HOM Rented Land Areas

(J Regutarized Boundary © Water Wells

Water Network

esters

Date: Jan 2014 ECS. i,
Coordinate System : UTM Zone 36N

Figure 55: Wadi Mousa Water Supply System.

Pace | 169
ECO

Al-Rajef Wind Power Project — Final ESIA ‘Consult

16.1.3 Wastewater Services

The same entities that govern the water sector are responsible for the wastewater as well. MWI is the
official body responsible for the overall monitoring of the water sector, water supply and wastewater
system, and the formulation of national water strategies and policies. WAJ assumes all responsibilities
related to wastewater structures, and within Petra District, Petra and Wadi Mousa Water Directorate is the
responsible entity representing WAJ.

Ma’an City and Wadi Mousa have the only wastewater collection and treatment systems within Ma’an
Governorate. The Wadi Mousa wastewater network serves the Petra hotel industry and several
surrounding communities which include At-Taybeh, Al-Baida and Bdoul. The system also includes a
wastewater treatment plant which serves those communities - Wadi Mousa WWTP. The WWTP was
constructed in 2003 with a design capacity of 3,400 m?/day. The major process units include oxidation
ditch reactors, final clarifiers, polishing ponds and sludge drying beds. The WWTP currently receives around
2,640 m?/day and serves around 85% of the population as well as the Petra tourism trade. The WWTP is
relatively new and in good conditions.

The Ma’an wastewater network serves around 75% of the population of Ma’an city and also includes a
WWTP — Ma’an WWTP. Waste stabilization ponds were constructed to provide wastewater treatment in
1988, and in 2008 the ponds were replaced by an extended aeration activated sludge plant. The major
process units include an equalization tank, aeration tanks, settling tanks, polishing lagoons, and sludge
drying beds. The WWTP has a design capacity of 5,772m?/day and currently receives around 2,260 m*/day.
The WWTP is relatively new and in good conditions.

Figure 56 below presents the location of both WWTPs (Wadi Mousa and Ma’an) in relation to the Project
site. The Wadi Mousa WWTP is located 25km to the north of the Project site while Ma’an WWTP is also
located 25km to the east of the Project site.

Pace | 170
ECO
Al-Rajef Wind Power Project - Final ESIA (©)

16.1.4 Solid Waste Services

In Jordan, solid waste management is undertaken primarily by the public sector. Solid waste is managed
through the operation of landfills (or dumpsites). In accordance with the “Municipalities Law Mo.13 of
2007”, solid waste management is the responsibility of local municipalities under the umbrella of the
Ministry of Municipal Affairs (MoMA) — this includes the collection of municipal solid waste, transportation,
and final disposal to landfills.

Within the Project area, the PDTRA is the responsible entity for collection and transportation of solid waste
within the PDTRA area for final disposal — (which includes the nearby villages from the Project site such as
Al-Rajef). There is only one authorized landfill which can be utilized for disposal of solid waste by the
PDTRA — known as Al-Basta Landfill.

This landfill is located around 10km to the east of the Project site. According to discussions with PDTRA, the
landfill has an area of approximately 300 Dunums and receives around 30 tons of solid waste per day — the
majority of which is from the PDTRA. Solid waste is disposed in trenches after which the trench is covered
with soil. There are is no specific number on the total capacity which the landfill can handle, however it is
expected to remain operational till the year 2040.

In addition, according to discussions with PDTRA, there is also only one authorized landfill for disposal of
construction debris — known as Shobit Al Dabe construction waste landfill. The landfill is located around 20
km from the Project site to the north east. According to discussion with PDTRA, the landfill has an area of
around 6dunums and has sufficient capacity to handle construction debris.

16.1.5 Hazardous Waste Services

In accordance with the “Environmental Protection Law No.(52) of the year 2006” and the “Instruction for
Management and Handling of Hazardous Waste of 2003”, hazardous waste must be transported and
disposed at landfills which are approved by the MoEnv.

In Jordan, there is currently one landfill for disposal of hazardous waste — the Swaqa Hazardous Waste
Treatment Facility. The facility is located in Al-Karak Governorate, around 70km south of the capital city of
Amman and 130km to the north of the Project site. The facility is operated and managed by the MoEnv.

According to discussion with the ““Hazardous Substances and Waste Management Directorate” of the
MoEnv, the facility is located on an area of around 8,500 Dunums and receives around 8-10 tons per day of
hazardous waste. Currently disposal of hazardous waste is undertaken through either land-filling of
stabilized and inert hazardous waste in specially lined cells, while for other types of waste which require
physical-chemical treatment or incineration they are stored in safe storage spaces. Such storage spaces are
temporarily until the second phase of the facility construction is implemented.

The second phase mainly involves physical-chemical treatment and incineration facilities which mainly aim
to improve handling and management of hazardous waste which requires treatment or incineration.
Construction is expected to be completed by 2016.

In addition, there is currently a pilot project for disposal and management of electronic waste at Swaqa.
Electronic waste is currently collected and stored at the landfill, and there are plans for collaborating with
private entities for implementing recycling programs for such electronic waste streams.

Currently, there are no additional plans by the MoEnv for hazardous waste management in Jordan.

Pace | 171
ECO
Al-Rajef Wind Power Project - Final ESIA (©)

16.1.6 Road Networks

The Ministry of Public Works and Housing (MPWH), operating under the “Regulation of Organization and
Management of the MPWH No. 55 of 1996”, is the governmental authority responsible for the
construction and development of the public road network in Jordan. The Ministry is also responsible for
connecting cities, villages, and communities together in addition to maintaining the network in good
technical conditions. Within the Petra District, the Petra Public Works Directorate assumes the
responsibilities of the MPWH.

The Project site could be accessed from Highway #15 (better known as the ‘Desert Highway’) which is the
major route in Jordan and connects the capital city of Amman with the southern Governorate of Jordan
(Aqaba, Ma’an, Karak, Al-Tafileh). This highway is heavily travelled on a daily basis by large vehicles (trailers
and trucks) transporting materials to/from the capital city of Amman and the Port of Aqaba (as well as
other industrial establishments in the southern Governorates of Jordan). The Project site is located at
about 100 km road distance from the Port of Aqaba northward.

Components for wind energy projects are usually transported by sea from the manufacturing country to
the country of installation and are then loaded in existing ports to trucks which maneuver their way
through existing roads to the installation site.

With regards to the Project, the wind turbine components will arrive to the Port of Aqaba in the south of
Jordan. Figure 57 and Figure 58 below presents the transportation route from the Port of Aqaba to the
Project site. The transport will follow Highway #15 a distance of around 85km after which a western
highway (Highway #35 or better known as the ‘King’s Highway’ which starts just south of the Project site
and leads all the way north to capital city of Amman) connects from Highway #15 and leads directly to the
Project site. Highway #35 is accessed from an exit on Highway #15 (the Petra and Wadi Mousa Exit; refer to
Figure 59) and will run around 15km leading to the Project site.

From Highway #35, the Project area in general is currently serviced by 3 paved roads (each with a width of
approximately 8m) and many other unpaved agricultural tracks which are used by the local community.

dl 3 E (elev 032i eye alt 02. 311ken

Figure 57: Southern Section of the Transportation Route

Pace | 172
(©) ECO
Al-Rajef Wind Power Project — Final ESIA Consult

= fa
> BEEXtolighwayi#3o)

i i 3
Figure 58: Northern Section of the Transporta

Figure 59: Exit to Highway #35 from Highway #15

Pace | 173
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

16.1.7 Aviation, Telecommunication and Television & Radio Links

In order to understand what infrastructure related to aviation, telecommunication and television & radio
within the Project area in general, official communications were established with the relevant
governmental entities that govern the subject matter and which include the following:

= Civil Aviation Regulatory Commission (CARC)/ Royal Jordanian Air Force (RJAF): CARC is the official
governmental authority responsible for the development of civil aviation safety and security and
environmental regulatory compliance; whereas the RJAF is responsible for all military air bases in
Jordan;

= Telecommunication Regulatory Commission (TRC): the TRC is the official entity for regulating the
telecommunications and information technology services in the Kingdom to guarantee the provision of
high-standard information and communications technology services to end users; and

= Jordan Radio and Television Corporation (JRTV): JRTV is the state broadcaster of Jordan for radio and
television transmission.

Presented below are the infrastructure elements in the Project area in relation to aviation,
telecommunication, and television and radio links respectively.

(i) Aviation (Civil and Military)

The closest civil airport in the area is the King Hussein International Airport located in Aqaba and around
70km southwest of the Project site as presented in the figure below. The other civil airport in Jordan is the
Queen Alia International Airport located further north in Amman and around 180km from the Project site.

In addition, with regards to military air bases, in the south of Jordan there is only one military airport
located within Ma’an Governorate at Al-Jafr area, known as King Feisal Airbase. This air base is located
around 65km to the east of the Project site.

For security reasons, information on radars in the area was not provided neither by CARC nor RJAF.

King Feisal Airbase @

conidia Navan aoetta ta)

Figure 60: Location of Closest Civil and Military Airports

Pace | 174
ECO
Al-Rajef Wind Power Project - Final ESIA (©)

(ii) Telecommunication Links

Within the central parts of the Project site, and specifically within the leased lands for the Project, are
broadcasting towers for all three (3) Jordanian telecommunication companies to include Zain, Orange, and
Umniah. The location of these broadcasting towers is presented in Figure 61 below.

Figure 61: Location of Broadcasting Towers within the Project Site

(iii) Television and Radio Links

Based on official communications with JRTV, there are no television and radio broadcasting towers in the
Project area or its surroundings.

16.1.8 Electricity Networks
The electricity structure in Jordan is compromised of the following stakeholders:

= Three generation companies, namely: the Central Electricity Generating Company (CEGCO), the Samra
Electricity Power Generation Company (SEPGCO), and the Amman East Power Company (AES Jordan
PSC).

= The National Electric Power Company (NEPCO) which is responsible for transmission of electricity
through high voltage lines; and

= Three distribution companies responsible for distribution of electricity through medium and low
voltage lines: the Jordanian Electric Power Company (JEPCO), the Irbid District Electricity Company
(IDECO) and the Electricity Distribution Company (EDCO).

The electricity system is regulated by the Electricity Regulatory Commission (ERC), while the Ministry of
Energy and Mineral Resources (MEMR) is responsible for political decisions.

The total generated electricity in Jordan in 2014 (latest statistic) was 18.7TWh (MEMR, 2015). Jordan
transmits electricity through high voltage lines (400 and 132 kV) under the responsibility of NEPCO and

Pace | 175
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

distributes electricity through medium and low voltage lines (33/11/4 kV) under the responsibility of the
respective distribution companies mentioned above. There are about 2,200 circuit-km of transmission lines
currently operated at 132 kV, which represents about 73% of the total networks, while 809 circuit-km of
transmission lines are operated at 400 kV.

The Project will connect with the high voltage national grid (132kV) through an overhead high voltage
transmission line which will be designed and built by NEPCO. Based on preliminary information from
NEPCO it is likely that the transmission line will run a distance of 11km and connect at the Mregha area as
shown in the figure below.

Tin eveLa 3 KIN

16.2 Assessment of Potential Impacts

This section identifies and assesses the anticipated impacts from the Project activities on infrastructure and
utilities during the various phases to include planning and construction phase and operation phase. For
each impact, a set of management measures (which could include mitigation measures, additional
requirements, etc.) and monitoring measures have been identified to eliminate or reduce the impact to
acceptable levels.

16.2.1 Potential Impacts on Water Resources during the Construction and Operation Phase

It is expected that the Project throughout the construction and operation phase will require water for
potable usage (drinking, personal cleaning, etc.) and non-potable usage (e.g. cleaning of turbines).

During the construction phase, the potable water requirements for around 200 workers onsite is not
expected to exceed 50 liters per capita per day for a duration of 22 months. Thus, the daily water
consumption is likely to be around 10,000 liters per day — or 10m’ per day. In addition, during the
construction phase water for non-potable usage will be required which has been estimated to be around
164m?/ day. The table below presents the anticipated water requirements for the Project for non-potable
use based on information provided by the EPC Contractor.

Pace | 176
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

Table 39: Estimated Water Requirements of the Project for Non-Potable Use during the Operation Phase

Non-Potable Use Estimated Quantity (m?)
Cleaning of components and utilities 82
Dust control 5,000
Roads and platforms compacting 80,000
Concrete for Foundations 25,000
Total per construction period (22 months 110,000
equivalent to round 670 days)
Total per day 165

Therefore, the total water requirements during the construction phase are likely to be around 175m?/ day.
The water requirements throughout the construction phase will be required temporary (for construction
period only) and are considered minimal and not significant.

In addition, water will be required during the operation phase and mainly for drinking and other personal
use of onsite staff (around 30 personnel). Similarly, potable water requirements for the onsite workers is
not expected to exceed 50 liters per capita per day — thus a daily water consumption is likely to be around
1,500 liters per day — or 1.5m’ per day.

During operation, water will also be required for the cleaning of the blades. According to information
provided by the EPC Contractor, and based on previous experiences from Projects in areas of similar
habitats, it is expected that the cleaning will take place once every 3 — 5 years, thus amounting to 4 - 6
times during the lifetime of the Project. The amount of water required per wash is 41m? (for all 41
turbines); thus the maximum amount of water required during the lifetime of the Project is around 250m?
(assuming 6 washes are undertaken) — amounting to around 0.04m? per day.

Therefore, the total water consumption during operation is likely to be around 1.6m?/day for a duration of
20 years.

Putting things into perspective, the total annual water supplied to the villages in the Project area by the
Wadi Mousa water supply system (to include the villages of Al-Rajef, Dlaghah & Rassees, Fardakh, and
Sadaqah) is 2.513 MCM. The annual water requirements of the Project during the construction phase is
around 65,000m? per year representing less than 3% of the total water supply to the area, while the annual
water requirements of the Project during the operation phase is around 580m’ representing less than
0.03% of the total water supply to the area.

Comparing the numbers above clearly reveals that the water requirements of the Project are rather
considered to be negligible and are expected to be easily met by the Petra and Wadi Mousa Water
Directorate.

Taking all of the above into account, the anticipated impacts on the local water resources and utilities are
considered of short-term duration during the Project construction phase and of long-term duration during
the operation phase. Such impacts are of a negative nature, and are expected to be of low magnitude and
of_low sensitivity given the minimal water requirements of the Project. To this extent, the impact is
considered not significant.

To this extent, there are no mitigation measures to be applied. However, there are additional requirements
that must be taken into account as detailed below.

Additional Requirements

The following identifies additional requirements to be taken into account by the EPC Contractor and
Project Operator during the construction and operation phase respectively and which include:

= Coordinate with the Petra and Wadi Mousa Water Directorate to secure the water requirements of the
Project, which are considered to be minimal amounts.

Pace | 177

ECO
Al-Rajef Wind Power Project — Final ESIA (©)

Monitoring and Reporting Requirements

The following identifies the monitoring and reporting requirements to be applied by the EPC Contractor
and the Project Operator during the construction and operation phase respectively and which include:

= Submit report with proof of coordination with authorities discussed above.

16.2.2 Potential Impacts on Wastewater Disposal Utilities during the Construction and Operation Phase

The Project is expected to generate wastewater during both the construction and operation phases to
include black water (sewage water from toilets and sanitation facilities) and grey water (from sinks,
showers, etc.). Wastewater quantities generated are expected to be minimal and not significant at all
during both phases of the Project and are likely to be easily handled by the WWTP (either Wadi Mousa or
Ma’an WWTP, both of which have sufficient capacity).

Generally, the approximate estimated wastewater to be generated from the Project can accounted as
follows. Throughout the construction phase, 200 construction workers are expected, whereas during the
operation phase 30 workers are expected. The water requirements per capita during the construction and
operation is not expected to exceed 50 liters per day; and taking into account an 80% wastewater
generation factor per capita — then the anticipated wastewater to be generated during construction and
operation is around 8,000 I/d and 1,200I/d (8m?/d and 1.2m?/d).

The wastewater generated will most likely be collected by tankers from the Project and disposed at the
either Wadi Mousa or Ma’an WWTP; the first has a current design capacity of 3,400 m?/day and currently
receives around 2,640m’/ day while the second has design capacity of 5,772 m?/day and currently receives
around 2,260m?/ day. Comparing the volume of wastewater generated from the Project during the
construction and operation phase and the volume of wastewater handled at either of the WWTP’s reveals
that such quantities are negligible.

Taking all of the above into account, the anticipated impacts on wastewater utilities are considered of
short-term duration during the Project construction phase and of long-term duration during the Operation
phase. Such impacts are of a negative nature, and are expected to be of low magnitude given the minimal
wastewater quantities generated, and of low sensitivity as they will be easily handled by the WWTP. Given
the above impact is considered not significant.

To this extent, there are no mitigation measures to be applied. However, there are additional requirements
that must be taken into account as detailed below.

Additional Requirements

The following identifies the mitigation measures to be applied by the EPC Contractor and Project Operator
during the construction and operation phase respectively and which include:

= Coordinate with the Petra and Wadi Mousa Water Administration for disposal of wastewater at either
Wadi Mousa or Ma’an WWTP.

Monitoring and Reporting Requirements

The following identifies the monitoring and reporting requirements to be applied by the EPC Contractor
and the Project Operator during the construction and operation phase respectively and which include:

= Submit report with proof of coordination with authorities discussed above.

Pace | 178
ECO
Al-Rajef Wind Power Project - Final ESIA (©)

16.2.3 Potential Impacts on Solid Waste Disposal Utilities during the Construction and Operation Phase

The Project is expected to generate solid waste during both the construction and operation phases to
include construction waste (mainly during construction to include dirt, rocks, debris, etc.) as well as general
municipal waste (such as food, paper, glass, bottles, plastic, etc.). Solid waste quantities generated are
expected to be minimal and not significant at all during both phases of the Project and are likely to be
easily handled by Al-Basta Landfill (for municipal waste) and Shabit Al Dabe landfill (for construction
debris).

The approximate estimated municipal solid waste to be generated from the Project can accounted as
follows. Throughout the construction phase, 200 construction workers are expected. The average
theoretical municipal solid waste generation in Jordan is 0.85kg/capita/day (SWEEPNET, 2010) (this
number is rather high but can be assumed as a worst case scenario). Thus, the anticipated municipal solid
waste is estimated to be around 170kg/day. In addition, construction waste is likely to be around
100kg/day to include waste such as cables, metal, wood, etc.

Similarly, during operation solid waste will mainly include municipal waste. Around 30 workers are
expected and based on the average theoretical municipal solid waste generation in Jordan
(0.85kg/capita/day) (SWEEPNET, 2010) the estimated municipal solid waste is 25kg/day for a duration of
20 years.

Comparing those numbers to the daily amount of solid waste currently handled by Al-Basta Landfill reveals
that such quantities are negligible and are expected to be easily handled by the Landfill; the landfill
receives around 30 tons of solid waste per day. Thus the project during the construction and operation
phase is expected to contribute to an increase of less than 1% of the total daily waste currently handled by
the Landfill.

In addition, according to discussions with PDTRA Shabit Al Dabe landfill has sufficient capacity to easily
handle construction debris generated from the Project.

Taking all of the above into account, the anticipated impacts on solid waste utilities are considered of
short-term duration during the Project construction phase and of long-term duration during the Operation
phase. Such impacts are of a negative nature, and are expected to be of low magnitude given the minimal
solid waste quantities generated, and of low sensitivity as they will be easily handled by the landfill. Given
the above impact is considered not significant.

To this extent, there are no mitigation measures to be applied. However, there are additional requirements
that must be taken into account as detailed below.

Additional Requirements

The following identifies additional requirements to be taken into account by the EPC Contractor and
Project Operator during the construction and operation phase respectively and which include:

= Coordinate with PDTRA or hire a competent private contractor for the collection of solid waste from
the site to the municipal approved landfill (Al-Basta for municipal waste and Shabit Al Dabe for
construction debris).

Monitoring and Reporting Requirements

The following identifies the monitoring and reporting requirements to be applied by the EPC Contractor
and the Project Operator during the construction and operation phase respectively and which include:

= Submit report with proof of coordination with authorities discussed above.

Pace | 179
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

16.2.4 Potential Impacts on Hazardous Waste Disposal Utilities during the Construction and Operation

The exact quantities of hazardous waste that will be generated from the Project are not determined, but
given the nature of construction and operation they are expected to be minimal and not significant at all
during both Project phases. Such hazardous waste streams include simple types of waste such as oil,
chemicals, and fuel for the various equipment and machinery. Hazardous waste quantities are likely to be
easily handled by the Swaqa Hazardous Waste Treatment Facility; which is the major and only hazardous
waste landfill in Jordan.

Taking all of the above into account, the anticipated impacts on hazardous waste utilities are considered of
short-term duration during the Project construction phase and of long-term duration during the Operation
phase. Such impacts are of a negative nature, and are expected to be of low magnitude given the minimal
hazardous waste quantities generated, and of low sensitivity as they will be easily handled by the landfill.
Given the above impact is considered not significant.

To this extent, there are no mitigation measures to be applied. However, there are additional requirements
that must be taken into account as detailed below.

Additional Requirements

The following identifies additional requirements to be taken into account by the EPC Contractor and
Project Operator during the construction and operation phase respectively and which include:

= Coordinate with MoEnv to hire a competent private contractor for the collection of hazardous waste
from the site to the Swaqa Hazardous Waste Treatment Facility.

Monitoring and Reporting Requirements

The following identifies the monitoring and reporting requirements to be applied by the EPC Contractor
and the Project Operator during the construction and operation phase respectively and which include:

= Submit report with proof of coordination with authorities discussed above.

16.2.5 Potential Impacts on Road Networks during the Construction Phase

Wind turbines are manufactured in factories and transported to the installation site where they are
assembled. Wind turbine components have big dimensions and weight and their transport poses a
challenge to the existing roads and infrastructure. The Project’s wind turbine blades have a length of 57m
and are usually transported in one piece. Tower components can have a transport height of up to 5m.
Nacelles are also usually transported in one piece and can have a weight of more than 70 tones.

Components for wind energy projects are usually transported by sea from the manufacturing country to
the country of installation and are then loaded in existing ports to trucks which maneuver their way
through existing roads to the installation site.

As discussed earlier in the baseline section, with regards to the Project, the wind turbine components will
arrive to the Port of Aqaba in the south of Jordan. Transportation route will follow Highway #15 a distance
of around 85km after which a western highway (Highway #35 or better known as the ‘King’s Highway’)
connects from Highway #15 and leads directly to the Project site.

Given the increasing size, weight, and length of components of the wind turbines, proper transportation
and logistical solutions could be required for managing the heavy-load long-haul requirements. If
improperly planned and managed, the trucks hauling the various heavy Project components may damage
the existing roads, highways and bridges, utility lines (e.g. electricity lines), and could also be a public safety
concern for other vehicles on the road.

Pace | 180
Al-Rajef Wind Power Project - Final ESIA

Taking all of the above into account, the anticipated impacts on road networks are considered of short-
term duration during the Project construction phase. Such impacts are of a negative nature, and if such
impacts are improperly managed, then they are expected to be of high magnitude and medium sensitivity.
Given the above impact is considered of moderate significance.

Mitigation Measures

The EPC Contractor has undertaken a transport study for the Project which analyzed and studied the entire
route for transportation of the Project components from the port of Aqaba till the Project site. The
assessment has taken into account worst case scenarios for transportation of Project components for
blade lengths, tower sections, etc. The total transportation route is approximately 100km.

Based on the results of the study, it was concluded that the transportation route will first follow the road
network from the port of Aqaba and then connects with Highway #15. The route will then follow Highway
#15 a distance of around 85km after which Highway #35 is taken which leads directly to the Project site.
Highway #35 is accessed from an exit on Highway #15 and will run around 15km leading to the Project site.

From there, the road will link with an entrance point from which it will connect with the road network that
will be established for the Project site. The study investigated several alternatives for the entrance point
location - 2 southern entrance points (entrance point 1 and 2) and one northern entrance point. However,
the study recommended that for ease of access to the area, entrance point 1 is the most feasible option.
The other options involve much more obstacles along the way and require adjustments and civil works to
be completed.

A's Satenas 2

aes SIO

The study concludes that the suggested route for the transportation of the Project components is feasible.
However, there are several accommodations which need to be taken into account throughout the route as
discussed in the table below. The study states that the coordination with and permits from the relevant
authorities for such accommodations must be acquired. The study also recommends that the road survey is
re-conducted 2 months prior to the arrival of the Project components to the port of Aqaba, and also
recommends that at that point a dry run is undertaken.

Pace | 181
© ECO

Al-Rajef Wind Power Project — Final ESIA 7 Consult
Table 40: Obstacles along the Transportation Route and the Suggested Solution

Obstacle Description Solution

Bridges There are several bridges along the route in which | Bridges will be bypassed through existing
transportation trucks must drive above. | detours available at each bridge (refer to
According to the study, the bridges are capable of | Figure 64 below). Certain bypasses require
handling a weight of 100 tons, however the | crossing roads which have center barriers. For
Ministry of Public Works and Housing requires | those, the center barriers will be removed.
that all cargo trucks exceeding 60 tons must | This will be achieved in coordination and
bypass bridges. There will be cargo trucks | escort of traffic police. Other bypasses require
exceeding 60 tons for the Project. moving against traffic for a small length of the
road. This will be achieved with the
coordination and escort of traffic police.
Overhead Along the route there are utility cables which | Utility lines will need to be lifted or

Utility need to be taken into account as their height will | disconnected while passing under. These will
Cables not accommodate the height of the trucks | be done in coordination with and the escort of
transporting the Project’s components. the relevant electricity company.

Slants in At 3 points along the route there is a sharp slant | The bottom most point of the slant will be
the road in the road as the road goes down and then up. | filled so that the angle doing down the slant
Due to the length of the blades, they might hit | and then up is diminished. This will be
the road at the back end of the road. achieved in coordination and escort of the

Ministry of Public Works and Housing.

ridges that will be Bypassed and the Bypass route and Other Obstacles in Place (utility lines)

Figure 64:

The EPC Contractor is expected to adopt and implement the recommendations/provisions of the transport
plan throughout the transportation activities. Following the implementation of these mitigation measures,
the significance of the residual impact can be reduced to not significant.

Monitoring and Reporting Requirements

The following identifies the monitoring and reporting requirements that must be adhered to by the EPC
Contractor during the construction phase and which include:

Pace | 182
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

= Submission of poof of coordination and permits from the Traffic Department, Ministry of Public Works
and Housing, and the relevant electricity company in advance before any transportation activities are
undertaken.

16.2.6 Potential Impacts on Aviation, Telecommunication and Television & Radio Links during the
Planning and Construction Phase

Improper planning and site selection of the Project could impact and affect infrastructure elements related
to aviation, telecommunication and television & radio links in the surrounding area. Those are discussed in
further details below.

(i) Aviation

Any tall structure could impact aircraft safety if located near airports or known flight paths. In addition,
such structures could potentially interfere with certain electromagnetic transmissions associated with air
transport, for example primary radar and secondary surveillance radar. Wind turbines have the potential to
impact the surveillance systems used to detect and identify aircraft approaching, overlying or leaving
Jordanian airspace and for which a Recognized Air Picture (RAP) is produced.

In order to safeguard aerodromes and/or airports, GWRE established formal communications with the
official governmental authorities responsible for the development of civil aviation safety and security and
environmental regulatory compliance; the Civil Aviation Regulatory Commission (CARC). In accordance with
the “Civil Aviation Law No. 41 of the year 2007”, Article 27(e) requires that any entity which intends to
construct a facility of a height greater than 40m obtain the approval of CARC.

GWRE provided CARC with preliminary information available on the Project to include the location and
components to obtain the required approval for the Project site. CARC (along with a representative from
the Royal Jordanian Air Force (RJAF)) reviewed the information and issued official letters (presented in
Annex |) stating that it does not object on the Project development based on the following:

= GWRE must provide CARC with the final coordinates of the Project site and the turbines once available,
for them to adjust their navigational procedures.

= GWRE must continuously coordinate with RJAF on any technical adjustment on the Project.

In addition, CARC have established requirements for navigational lighting obstacles for wind farm
developments which require the installation of necessary warning lights. Those requirements must be
adhered to and are summarized in their Publication © AN-14-I Chapter 6
(http://carc.gov.jo/images/filemanager/AMM%202%20chapter%206.pdf). Such requirements have
become common practice for wind farm developments.

To this extent, there are no impacts associated from the Project on aviation safety. However, there are
additional requirements which must be taken into account by the Developer and EPC Contractor as
highlighted below.

Additional Requirements

As discussed earlier, although there are no impacts from the Project on aviation safety, there are additional
requirements which must be taken into account by the EPC Contractor. This mainly includes taking into
account throughout the detailed design the navigational lighting obstacles for wind farm developments in
accordance with CARC’s requirements, and providing CARC with the final coordinates of the wind turbines
onsite once finalized.

Pace | 183
ECO
Al-Rajef Wind Power Project - Final ESIA (©)

(ii) Telecommunication and Television & Radio Links

The Project may impact telecommunications and radio/television systems in the area. Such systems use a
variety of electromagnetic signals, commonly described as radio waves. Uses primarily include television
(TV), radio, mobile telephony, microwave communications and radar. Interference with electromagnetic
signals can potentially occur when existing telecommunication and radio/television systems are not
adequately considered during a wind farm’s design and development. Interference of electromagnetic
signals can cause distorted sound, image or data transmission.

To this extent, formal communications have been established with the two (2) main regulatory authorities
responsible for the telecommunication and radio/television systems in Jordan to include; (1)
Telecommunication Regulatory Commission (TRC) and (2) Jordan Radio and Television Corporation (JRTV).

a. Telecommunication Regulatory Commission (TRC)

In 2012, GWRE established formal communication with the TRC to introduce the Project and discuss any
concerns they might have for the proposed site, and identify any further requirements or approvals for this
Project. The TRC is the official entity for regulating the telecommunications and information technology
services in the Kingdom to guarantee the provision of high-standard information and communications
technology services to end user at reasonable prices.

The TRC have notified the telecommunication service providers in Jordan (to include Zain, Orange, and
Umniah) of the Project through issuing formal letters to those entities. The TRC have provided the
operators with information about the Project for them to indicate whether the Project would affect any of
their infrastructure elements in the area. Umniah has responded to the TRC officially stating that the
Project does not affect the company’s infrastructure in the area. The official letter is presented in Annex I.
To date, Zain and Orange have not responded.

Based on ECO Consult’s previous experiences in communications with TRC regarding wind power projects,
generally the TRC assumes no objection from the Project development as they consider the response of
one company (Umniah) to be sufficient — and should the other companies have any objections they would
have notified the TRC (which to date they haven’t given that communications with the companies date
back to 2012). In addition, it is important to note that within the Project site, there are broadcasting towers
for all three companies located next to each other (Zain, Orange, and Umniah), and given that Umniah
have not objected on the Project, it is highly unlikely that the other companies would, as should they have
any objections they would have replied and notified the TRC. Nevertheless, Zain and Orange’s official
response must be incorporated and updated at a later stage; however no issues of concern are anticipated
in this regard.

Additional Requirements

The EPC Contractor is expected to continue coordination with the TRC to obtain the official response from
the remaining telecommunication service providers — mainly Orange and Zain. Nevertheless, no issues of
concern are anticipated in this regard.

b. Jordan Radio and Television Corporation (JRTV)

Similarly, ECO Consult established formal communications with JRTV to introduce the Project, discuss any
concerns they might have for the proposed site, and identify any further requirements or approvals for this
Project. JRTV is the state broadcaster of Jordan for radio and television transmission. JRTC has officially
responded that they have no objection on the Project development and that the Project will not affect
their transmission in the area. The official letter from JRTV is presented in Annex |.

Pace | 184
ECO
Al-Rajef Wind Power Project - Final ESIA (©)

To this extent, there are no impacts associated from the Project on telecommunication and television &
radio links. In addition, there are no additional requirements to be considered.

16.2.7 Potential Impacts on Electricity Networks during the Operation Phase

The Project is expected to an installed capacity of 82 MW and will connect with the National Grid 132kV
line through high voltage overhead transmission line. The high voltage overhead transmission line and the
connection to the existing grid will be designed and built by NEPCO.

To this extent, the Project is expected to entail positive impacts on the electricity network as it will
contribute to supplying electricity to the National Grid for end users and help meet the increasing
electricity demands throughout the Kingdom. The Project is expected to provide 256 GWh of electricity
per year, which is enough to power over more than 60,000 average local households in Jordan.

Additional positive impacts include amongst others: (i) contributing to increasing energy security through
development of local energy resources and reducing dependency on external energy sources, (ii) producing
electricity which contributes to lowering electricity generation costs compared to the current costs
associated with liquid fuels and thus leads to a substantial decrease in the Government of Jordan’s fiscal
deficit (iii) the Project will produce ‘clean’ energy which will help Jordan reduce its carbon footprint by
displacing more than 160,000 metric tons of carbon dioxide per year.

Pace | 185
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

17. OCCUPATIONAL HEALTH AND SAFETY

This Chapter assesses the anticipated impacts from the Project throughout its various phases on
occupational health and safety. For each impact, a set of management measures (which could include
mitigation measures, additional requirements, etc.) and monitoring measures have been identified to
eliminate or reduce the impact to acceptable levels.

17.1 Assessment of Baseline Conditions

Assessment of baseline conditions related to occupational health and safety is considered irrelevant.

17.2 Assessment of Potential Impacts

This section identifies and assesses the anticipated impacts from the Project activities occupational health
and safety. For each impact, a set of management measures (which could include mitigation measures,
additional requirements, etc.) and monitoring measures have been identified to eliminate or reduce the
impact to acceptable levels. Throughout this section, the impacts during the construction and operation
phase have been discussed collectivity due to the similarity in nature of the impacts.

Throughout the construction phase there will be generic occupational health and safety risks to workers, as
working on construction sites increases the risk of injury or death due to accidents. The following risks are
generally associated to construction sites and apply for the construction of the Project and could include:

= Slips and falls;

= Working at heights;

= Struck-by objects;

= Moving machineries;

= Working in confined spaces and excavations;

= Exposure to chemicals, hazardous or flammable materials;

= Particularly for wind power projects, workers are potentially exposed to electric shocks and burns when
touching live components; and

=" Taking into account the Project site, construction workers are expected to work relatively hot weather
conditions (and thus are exposed to certain risks such as dehydration, heat exhaustion, and heat stroke)
and very cold weather conditions (and thus are exposed to certain risks such cold stress, slippery roads
during frost days, etc.).

Similarly, throughout the operation phase, there are occupational health and safety risks to workers from
the various operation and maintenance activities expected to take place for the Project. The following risks
are generally associated to such a Project and which could include:

=" Working at heights during maintenance activities

= Exposure to a variety of hazards such as electric shock, and thermal burn hazards;

= Exposure to chemicals, hazardous or flammable materials; and

=" Taking into account the Project site, maintenance activities are expected to take place in relatively hot
weather conditions (and thus workers are exposed to certain risks such as dehydration, heat
exhaustion, and heat stroke) and very cold weather conditions (and thus workers are exposed to certain
risks such cold stress, slippery roads during frost days, etc.).

Pace | 186
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

Such impacts are considered of short-term duration during the construction phase and of long-term
duration throughout the Project operation phase, of a negative nature. A wind farm construction site is
associated with an inherently high occupational health and safety risks some of which have considerable
consequences (fatality through fall from heights) — but such impacts are generally controlled through the
implementation of general best practices; to this extent such impacts are considered of medium
magnitude and high sensitivity. Given the above such an impact is considered of moderate significance.

Mitigation Measures

The EPC Contractor has prepared an Occupational Health and Safety Plan (OHSP) regarding the Project’s
construction, commissioning and operation and maintenance works. The objective of the Plan is to ensure
the health and safety of all personnel in order to concur and maintain a smooth and proper progress of
work at the site and prevent accident which may injure personnel or damage property of the EPC
Contractor and all involved sub-contractors.

In summary, the OHSP provides details on the following components.

= Identification of roles and responsibilities of the personnel involved within the Project to include the
EHS manager, Project manager, site manager, health and safety manager, EHS coordinator,
subcontractors, workers, etc.;

= Identifies in details information in relation to emergency measures and plans, communication
protocols, first aid instructions and facilities, training programs, occupational health and safety culture,
inspection programs, monitoring and reporting requirements, incident management, etc.

= Identifies in details the activities that are expected for the Project (e.g. civil works, electrical wiring,
material transport and unloading, wind turbine mechanical assembly, wind turbine electrical
installation, commissioning, maintenance, etc.) and lists the specific jobs which are to be undertaken
under each activity and the hazards which may be associated for each (electric hazards, working with
machinery, vertical works, etc.);

= For each of the activities above, the OHSP identifies the preventive equipment and systems that must
be in place to eliminate or reduce such risks. This includes: (i) collective protective equipment (safety
signs, traffic signs, hand signs, marking and signaling of work in progress, etc.); (ii) personal protective
equipment (this includes the compulsory equipment for any worker or visitor onsite and obligatory
equipment based on the tasks being carried out) (iii) detailed safety measures on how the task should
be implemented in a safe manner to reduce any occupational health and safety risks.

The EPC Contractor and the Project Operator are expected to adopt and implement the
recommendations/provisions of the OHSP throughout the Project construction and operation phase.
Following the implementation of these mitigation measures, the significance of the residual impact can be
reduced to not significant.

Monitoring and Reporting Requirements

The following identifies the monitoring and reporting requirements that must be adhered to by the EPC
Contractor and Project Operator during the construction and operation phase:

= Inspection to ensure the implementation of the provisions of the Occupational Health and Safety Plan
and assess compliance with its requirements; and

= Regular Reporting on the health and safety performance onsite in addition to reporting of any
accidents, incidents and/or emergencies and the measures undertaken in such cases to control the
situation and prevent it from occurring again.

Pace | 187
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

18. COMMUNITY HEALTH, SAFETY AND SECURITY

This Chapter assesses the anticipated impacts from the Project throughout its various phases on
community health, safety and security. For each impact, a set of management measures (which could
include mitigation measures, additional requirements, etc.) and monitoring measures have been identified
to eliminate or reduce the impact to acceptable levels.

18.1 Assessment of Baseline Conditions

Assessment of baseline conditions related to community health, safety and security is considered
irrelevant.

18.2 Assessment of Potential Impacts

This section identifies and assesses the anticipated impacts from the Project activities on community
health, safety and security during the operation phase. For each impact, a set of management measures
(which could include mitigation measures, additional requirements, etc.) and monitoring measures have
been identified to eliminate or reduce the impact to acceptable levels. There are no foreseen impacts on
community health, safety and security during the construction and planning phase.

It is important to note that community referred to throughout this section mainly includes the local
communities surrounding the Project site and which are anticipated to be impacted. Those mainly include
Al-Rajef, Taybeh, Dlaghah & Rassees, Fardakh and Sadaqah.

In particular, the potential impacts on community health and safety which are discussed throughout this
section include the following:
= Potential impacts from noise of wind turbines during operation;

= Potential impacts from low frequency noise, infrasound and vibration of wind turbines during
operation;

= Potential impacts from shadow flicker of wind turbines during operation;
= Potential Impacts from blade and tower glint of wind turbines during operation;
= Potential impacts from blade/ice throws during operation; and

= Potential impacts from public access to Projects components during operation.

18.2.1 Potential Impacts from Noise of Wind Turbines during Operation

Perception of noise can result from sound emissions generated from operation of the wind turbines. The
sound originates from mechanical and aerodynamic effects, where mechanical sound is generated by the
machinery of the nacelle (e.g. generator, gear box) and aerodynamic sound emanates from the movement
of air around the turbine blades and tower.

Such sound emissions could potentially be a source of disturbance and nuisance to the receptors and
residents of the nearby villages and could create a disturbing indoor environment. Therefore, to assess the
anticipated impacts, a noise prediction model was employed.

The section below discusses the methodology that was adopted for the modeling and also presents the
outcomes and results.

Pace | 188
ECO
Al-Rajef Wind Power Project - Final ESIA (©)

(i) Impact Assessment Methodology

This section presents the impact assessment methodology in relation to the noise prediction model. This
section discusses the modeling methodology and the relevant legislations against which the results are
evaluated.

a. Noise Modeling Methodology

The sound propagation from the Project’s wind turbines has been modeled by employing the WindPRO
software (Version 2.9 as of March 2014) which provides a comprehensive package of modules for wind
farm project design and planning.

The calculation of noise impact was carried out according to the commonly used International Organization
for Standardization (ISO) 9613-2 (ISO, 1996). Sound pressure levels in the vicinity of the wind farm were
calculated from the wind turbines’ sound power levels and under consideration of the reduction of sound
levels by various geometrical and sound attenuation effects during propagation; e.g. geometry (i.e.
directional correction, distance), air absorption, meteorological conditions, terrain, shielding by barriers or
buildings.

The norm allows for two different calculation approaches:

= Standard Calculation Method: the method considers frequency-dependent sound power levels (e.g.
octave-divided) and frequency-dependent air absorption factors. A ground factor G is used that
describes the porosity of the ground surface: G=0 stands for hard ground (e.g. road, industrial or city
are, water) and G=1 for porous ground (e.g. grass, farmland, plantation, loose soil). As per “Section
7.3.1” of the Norm the method is applicable only for almost flat or only slightly sloped terrain.

= Alternative Calculation Method: the method is generally based on a reference frequency of 500 Hz. A
specific ground factor need not be set, but propagation above porous or mixed (mainly) porous ground
is presumed for applying the method. The method is applicable in case the evaluation standard is an A-
weighted sound pressure level and the sound is a mixture of tones and not characterized by a pure
tone.

Given the highly undulating terrain in the vicinity of the Project, the Alternative Calculation Method was
applied. Furthermore, the Alternative Method is more appropriate given that the evaluation uses A-
weighted standards (as indicated by dBA), the wind turbines’ sound has no specified pure tones, and the
ground of the region is predominately porous (acoustically soft).

The following Project-related parameters were applied for the sound propagation modeling for the Project:

= The modeling was undertaken on the final layout of the wind turbines as provided by the Developer;

= The noise levels were calculated for the standard receptor height of 5m above ground level as per ISO
9613-2;

= The modeling took into account the baseline (or background) noise levels in the area at each nearby
receptor location — to include Al-Rajef, Dlaghah & Rassees, Fardakh and Sadaqah. To determine
background levels in modeling, 10% lowest level measures at all receptor locations were taken which
gives mean levels of 35dBA for daytime and 33dBA from nighttime. The 10% lowest levels in terms of
noise statistics are indicated as L90 (90% of measured values exceed the L90-value). The L90 is the
widely used index for elimination of measured data which are affected by some occasional noise impact
caused by e.g. passing vehicles, machines, shouting, barking, people talking, insects flying by. Refer to
“Section 15.1” for the detailed results of the baseline noise levels.

It is important to keep in mind that the baseline noise levels that were taken into account for the
modeling exercise represents a snapshot of the existing conditions (based on a one time monitoring

Pace | 189
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

undertaken at the various receptor locations with certain climatic conditions at that time). In reality,
baseline levels will continuously change depending on several factors such as changing climatic
conditions (e.g. higher wind speeds will increase noise baseline levels) — therefore this would affect the
actual generated noise levels at the receptors during the actual operation of the turbines.

For consideration of the topography, a digital terrain model with 25m resolution was applied;

The nominal sound power level of each turbine (Gamesa G114) was set at 106 dBA as specified by the
manufacturer for 95% rated power which is reached at a wind speed of 10 m/s;

Reference measurements for determining a nominal sound power level are obtained from turbine
monitoring which implies some measurement uncertainty. Furthermore, variations in turbine
manufacturing may cause deviation from the nominal level. In order to cover such uncertainties, a value
of 2 dBA was determined in accordance with the loA Guideline used in the UK. Hence, a range between
104 and 108 dBA is assumed for the sound power level of the wind turbines. In the modeling, the most
adverse level of 108 dBA was used for each turbine; and

As air absorption coefficient at 500 Hz a value of 2.2 dB/km was used representing the average
meteorological conditions for the region (+13°C, ca. 50% atmospheric humidity).

For the results obtained with WindPRO/ISO 9613-2 it is important to note that the following aspects of

the modeling result in conservative, over-estimated values by applying worst-case assumption for

computation and which include:

The results are calculated only for the maximum sound power level (108 dBA). As noted in the figure
below, in reality, for lower wind speeds the noise level is reduced by up to 10 dBA (i.e. from 106 dBA at
7 m/s or more to around 96 dBA at 4.5 m/s at the reference height of 10 m). Therefore, the calculation
over-estimates for wind speeds below 7 m/s.

5

8

Gamesa G 114

8

8

8

<
o
2
oo
$
Ea
4
3
a
z
=
s
3
B

&

4 5 6 7 8 °
Wind Speed measured at 10m height (m/s)

Figure 65: Sound Power Level at Various Wind Speeds for Gamesa G114

Sound pressure levels are always determined for a downwind situation, meaning that the wind is
blowing from the source in direction to the receptor (meteorological coefficient CO=0). Sound levels for
an upwind situation are lower.

Shielding effects from building structures were not taken into account; and

Attenuation effects by vegetation were not taken into account.

Pace | 190
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

b. Legislative Requirements

The results of the noise modeling exercise that was undertaken were compared against several relevant
national and international legislations and standards which are related to the subject matter. Those are
discussed in details below along with the requirements of each legislation and standard.

= Jordanian Instruction for Reduction and Prevention of Noise for 2003. This Instruction is issued by the
MoEnv and identifies the maximum allowable limits of noise levels in various zones during daytime and
nighttime — such as cities, village, industrial areas, etc.

With regards to this Project in specific, the maximum allowable limits of noise in rural villages are the
limits applicable as presented in the table below.

Table 41: Maximum Allowable Noise Levels in Villages according to Jordanian Instruction
Zone Permissible limits
Leq(4BA) *
Daytime Nighttime
Residential areas in (rural) villages 50 40

*Calculated as average over the 12 hours of day or night time. Daytime is from 7:00 — 18:00 and nighttime is from 18:00 —
7:00

= IFC EHS Guidelines. The IFC General EHS Guideline (IFC, 2007) also identifies maximum allowable limits
of noise in given areas. The Guideline differentiates between only two land use categories; either
residential or industrial areas. The applicable limits for this Project in specific would be the limits set for
the residential areas.

Table 42: Maximum Allowable Noise Levels according to IFC EHS Guidelines

Zone Permissible limits
lq (ABA) *
Daytime (7:00 — 22:00) Nighttime (22:00 - 7:00)
Residential, Institutional and Educational 55 45
Industrial and Commercial 70 70

As noted in the table above, it is obvious that the applicable Jordanian Instruction limits for noise levels
at villages are more stringent than the limits of the IFC guidelines for residential areas.

In addition, the IFC EHS Guidelines on Wind Energy (IFC, 2007) states that noise impacts should not
exceed the levels presented in the General EHS Guidelines, nor result in a maximum increase in
background levels of 3dBA at the nearest receptor location. The 3dBA requirement provides
protection of a silent environment, but can become highly challenging to comply with in case of low
background levels below e.g. 35 dBA. This is why in some European countries (e.g. guidelines for noise
from wind farms in Ireland and the United Kingdom) an increment of 5 dBA is defined, which instead is
limited only to cases where a set standard (e.g. 40 dBA) will be exceeded by the wind farm noise.
However, it is important to note that the IFC have recently published an update to the IFC EHS
Guidelines on Wind Energy (IFC, 2015) where the 3 dBA criterion is not included anymore.

(iii) Results

As discussed earlier, the noise prediction modeling software WindPRO 2.9 based on ISO 9613-2 was
employed to assess the noise impact from the wind farm operation. The modeling was based on the final
layout of the wind turbines as provided by the Developer.

Potentially noise-sensitive receptors are located in the villages surrounding the Project site. Separate
receptor locations (labeled A to Q) were selected in each of the surrounding villages as presented in the
figure below, for evaluation of noise prediction results. Most of the points were selected on the closest

Pace | 191
Al-Rajef Wind Power Project — Final ESIA

Oui

boundaries of the villages to the Project site — the villages area (represented in pink in the figure below) are

based on the official organized boundary of the village.

In addition, 2 additional points were selected outside of the organized boundary of Al-Rajef (point L and Q)
as based on several visits undertaken to the site it was noticed that several dwellings (around 3-5 houses)
lie within such areas — those are houses occupied by people from the local community of Al —Rajef.

Table 43: Receptor Points and Village they Represent

AandB Sadaqah

C, D,E,F,GandP Dlaghah & Rassees
Hand1 Fardakh

J, K, L, M, N and Q. Points L and Q are located outside of the organized | Al-Rajef
boundary of Al-Rajef but include several dwellings (3-5 houses) which

are occupied by people from Al-Rajef.

[e} Taybeh

Pace | 192

ECO
Al-Rajef Wind Power Project - Final ESIA (©)

Table 44 below provides a summary of the noise prediction results. In addition, Figure 67 shows the entire
project region with sound pressure level contours.

The table below presents the modeled sound pressure level from all the turbines on the various receptors
identified earlier (without taking into account background noise levels).

Comparison of the modeling results in the table below with the Jordanian Instruction daytime limit of
50 dBA, reveals that the limit will not be exceeded at any location or any village area. However,
comparison of the modeling results in the table below with the Jordanian Instruction nighttime limit of
40 dBA reveals that exceedance is likely but only in limited areas in the eastern parts of Al-Rajef; i.e. at the
nearest receptor locations J, K, L, and Q— refer to the 40dBA line in Figure 67 below which presents those
limited areas where exceedance is expected. Again, it is important to reiterate that receptors L and Q are
outside of the regularized boundaries.

Besides the computed sound levels of the wind turbines, a noise limit can be exceeded due to its
cumulation with background noise. Due to the logarithmic dB-scale, addition of background noise levels
may become significant only in the case that both levels have comparable values (e.g. 35 dBA plus 35 dBA
add to 38 dBA). For the Project such cumulation of noise from wind turbines combined with the measured
background levels of 35 and 33 dBA (for day and night) may lead to an exceedance of the night time limit
only for levels of between 39 and 40 dBA. In other words, due to the logarithmic scale, the summation of
47.0 dBA (the maximum modeled sound pressure level) will not cause exceedance of the daytime 50 dBA
standard since the summation results in 49.2 dBA. Similarly, the background level of 33 dBA will require a
wind farm level of 39 dBA to reach the 40 dBA night time standard, and thus this is only exceeded again at
points J, K, L, and Q.

However, it is important to note that the modeling took into account the baseline values based on the
monitoring undertaken. Such monitoring represents a snapshot of the existing conditions (based on a one
time monitoring undertaken at the various receptor locations with certain climatic conditions at that time).
In reality, baseline levels will continuously change depending on several factors such as changing climatic
conditions (e.g. higher wind speeds will increase noise baseline levels) — therefore this would affect the
actual generated noise levels at the receptors during the actual operation of the turbines. For example
assuming a level of e.g. 42 dBA for strong winds would result in exceedance of limits during nighttime
without taking into account sound pressure levels from the operating turbine.

Other than those locations identified above (receptor locations J, K, L, and Q) no other village receptors will
experience an exceeding of a Jordan limit value by cumulative consideration of the background noise.
Again, refer to the 40dBA line in Figure 67 below which presents those limited areas where exceedance is
expected.

Taking a closer look at Al-Rajef area, the limited parts where the exceedance is expected (those areas
which lie up till the 40dBA orange line in the figure below) reveals that they mainly include a number of
dwelling — a rough estimate is possibly between 20-30 houses; note that this figure is based on
observations on the latest map on Google which means new constructions may exist and all buildings were
marked without knowing their exact usage. Nevertheless, the remainder of the village is in compliance with
the Jordanian Instruction limits for both daytime and nighttime.

The modeling results reveal that the wind turbine responsible for the potential exceeding of the night time
noise standard at location Q is mainly wind turbine number 11, but also secondarily from turbines 6 — 10.
These are also the relevant wind turbines causing exceedances for locations K and L; location J is mostly
affected by turbine number 17.

Comparison of the results with the General EHS Guidelines for residential areas of 55 dBA at daytime and
45 dBA at night time (which are considered less stringent when compared to the Jordanian limits), will only
result in exceedances at receptor locations L and Q at nighttime — while receptors K and L would be within
the limits.

Pace | 193
Al-Rajef Wind Power Project - Final ESIA

or

Table 44: Sound Pressure Levels Predicted for Selected Receptor Points

Village | Receptor Shortest Modeled Sum with Background Exceeding the Jordanian
Location | Distance to Sound (Leq in dBA)* Instruction
Wind Pressure Daytime | Nighttime 40 dBA (night 50 dBA
Turbine Level time) (daytime)
(km) [Leq (dBA)}
Sadaqah | A 1.6 33 37 36 No No
B 2.2 31 36 35 No No
Dlaghah Cc 1.8 35 38 37 No No
& D 17 35 38 37 No No
Rassees E 1.6 35 38 37 No No
F 2.1 32 37 36 No No
G 1.6 35 38 37 No No
P 2.1 33 37 36 No No
Fardakh | H 2.4 29 36 35 No No
| 2.1 31 36 35 No No
Al-Rajef J 0.7 42 42 42 Yes No
K 0.7 41 42 42 Yes No
L 0.6 46 46 46 Yes No
M 15 36 39 38 No No
N 1.2 37 39 38 No No
Q 0.4 47 48 47 Yes No
Taybeh ie) 1.7 34 38 37 No No

*Background Noise levels were determined as 35 dBA during daytime and 33 dBA during nighttime.

Pace | 194

Al-Rajef Wind Power Project — Final ESIA

A. Wind Turbine Village Area Noise dBA
3 «=$C 45055

@ Receptor Poi

Figure 67: Noise Contours for the Project; 41 Turbines of type G114, 2MW, 80m hub height

Pace | 195

ECO

Al-Rajef Wind Power Project — Final ESIA ‘Consult

Figure 68: Noise Contours for Potentially Affected Receptor Locations in Al-Rajef

Taking the above into account it is important to reiterate that the modeling results obtained from the noise
prediction are considered conservative, most adverse/worst-case approach for the propagation of the
wind turbine’s sound. This is due to several assumptions and approaches which were taken into account
during the modeling and which discussed below. Nevertheless, even in such worst case scenario
assumptions, results of this modeling indicates that there are no issues of concern in any of the nearby
villages with regards to noise from the wind turbines, with the exception of small limited parts in Al-Rajef
village where limits will be exceeded during nighttime only.

The modeling was based on the maximum sound power level of the wind turbine at highest wind
speeds only (106 dBA for >7 m/s measured at 10m height). In reality, for lower wind speeds the noise
level is reduced by up to 10 dBA (i.e. from 106 dBA at 7 m/s or more to around 96 dBA at 4.5 m/s at the
reference height of 10 m). Therefore, the calculations over-estimate for wind speeds below 7 m/s;

The wind turbine type’s nominal sound power level was conservatively enhanced by an uncertainty
margin of 2 dBA. Since an uncertainty margin can also act to lower levels, the overall uncertainty gives a
range from 104 to 108 dBA, but nevertheless the 108 dBA figure was used for the modeling;

Shielding effects by building structures are not considered. Attenuation effects by vegetation are also
not considered;

Masking of wind turbine noise by background noise that increases with wind speed could not be taken
into account throughout the modeling;

The calculation method is based on downwind situation, meaning that sound is supported by the wind
coming from direction of the wind turbine. In the calculation, thus, the wind is approaching the
receptor always directly from any wind turbine in the surrounding, which in reality is not possible due to
the spatial distribution of the turbines. Hence, reduced sound levels due to directivity of sound at the
sources are not considered in the calculation. As an example for receptor location Q, the stronger winds

Pace | 196
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

causing sound power levels greater than 100 dBA at the turbines are coming from north-easterly to
south-easterly directions with an annual abundance of about 15% of all night time hour; and

= Upwind or cross-wind situations reduce the sound levels by several dBA. Further, strong turbulent wind
disturbs propagation of the sound and, hence, reduces the sound level at a reference point.

It is also important to note that modeling results are to be considered as being indicative, since some
conservative assumptions are inherent to the calculations and other aspects like masking or wind speed
abundances cannot be realistically determined (given that climatic conditions such as wind speed are
expected to continuously change and which could affect the actual noise levels). Furthermore, the actually
installed individual turbine’s sound power level may deviate from the generalized value used in the
modeling.

In reality, for many hours of the year it is expected that the actual noise impact be some dBA lower than
calculated, but nevertheless the Jordanian night time limit is still expected to be exceeded in limited parts
of the eastern areas of Al-Rajef village during high wind speed periods.

Taking all of the above into account, such impacts are considered of long-term duration as they will occur
throughout the operation phase of the Project and of a negative nature. In addition, given that there will
be only limited small areas in the eastern parts of Al-Rajef village where exceedance beyond acceptable
limits are likely to occur during nighttime only, such an impact is considered of_medium magnitude.
However, the receiving environment is considered of high sensitivity given that it entails sound emissions
which could potentially be a source of disturbance and nuisance to the receptors and residents. Given the
above, such an impact is considered to be of moderate significance.

Mitigation Measures, Compensation Measures and Monitoring Requirements

Discussed below are the mitigation measures to be applied by the Project Operator and Developer during
the operation phase.

In order to achieve compliance with the Jordanian nighttime noise limit of 40 dBA, a reduced power
operation strategy for the wind turbines causing the exceedance of the noise limits at Al-Rajef village must
be implemented (i.e. from 7pm till 6am) . Such a strategy would likely involve turbines 6 -11 and 17 — which
are the main cause of exceedance of limits as discussed previously.

Therefore, in order to implement a proper and effective reduced power strategy, the exact conditions need
to be determined on the ground and in reality. The strategy must include the following measures:

1. As discussed earlier, baseline noise levels greatly affect the generated noise levels at the receptors.
Therefore, In order to provide sufficient information on background noise levels, comprehensive
measurements shall be performed prior to start of operation of the wind farm and without any
construction noise. Measurements shall be performed at locations near receptor points Q, J, K, and L.
The measurements shall cover the range of wind speeds (4- 10 m/s) for all wind directions (45°
sectors) at day and night time;

2. Once the turbines are in operation, noise levels must be measures again at locations near receptor
points Q, J, K, and L. The measurements shall cover the range of wind speeds (4 - 10 m/s) for all wind
directions (45° sectors) at day and night time;

3. Based on the above, the exact required reduced power measures can be identified in addition to the
situations in which they are required , in which applicable standards are exceeded (e.g. during eastern
winds that exceed 10m/s, turbine 17 must be operated in a noise-reduce mode of 102dBA); and

4. It will be then assumed that such reduced power measures are implemented in the situations that
would lead to standards being exceeded. However, successful implementation of the reduced power
measures shall be demonstrated during operation by additional monitoring at the receptor locations
for those wind situations identified as potentially exceeding the Jordanian limit values. The

Pace | 197
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

measurements should be accompanied by an investigation on perception of the wind turbine noise by
the residents.

Such a reduced power strategy above will ensure that the Jordanian nighttime limit of 40 dBA is met.

Additional measures must be implemented should noise levels still be perceived as annoying by the local
community as discussed below. First, the Developer/Project Operator must aim to discuss the effects of
noise from turbines to the local community of Al-Rajef and present the results of the worst-case scenario
analysis undertaken above, and identify the areas where exceedances are expected and the outcomes of
the reduced power operation strategy developed.

In addition, a detailed grievance mechanism for the local community must be prepared. The local
community of Al-Rajef must be made aware of the grievance mechanism available to submit complaints
regarding nuisances related to noise from the turbines. Once such nuisances and conditions are verified on
the ground, appropriate compensation measures must be implemented to limit such impacts. This could
include provision of noise shielding at receptor locations; e.g. sound reducing windows (double glazed) and
planting of trees and shrubs.

Finally, it is important to note that as part of the disclosure session that was held with the local
communities (refer to “Section 6.5.4” for additional details) the outcomes of the noise modelling
assessment discussed above were presented and discussed as well as the proposed mitigation measures
and monitoring requirements. No objections were raised with regards to the noise impacts from the
Project.

Following the implementation of these measures, the significance of the residual impact can be reduced to
not significa

To this extent, it is important to note that the technical consultant to the Developer undertook a study to
determine the impacts of operating the turbines from a reduced power mode on the generated energy
from the Project. The study took into account the following:

= Operating the turbines in 3 reduced mode options (sound power level from the turbines of 105 dB, 104
dB, and 102dB);

= Noise modes discussed above were applied to the turbines discussed earlier (6 -11 and 17 as well as
14); and

= It was assumed that such reduced mode option will be applied during nighttime (18.00 to 07.00), when
wind speed is between 3-10m/s, and when wind is coming from the sector 110 to 150 degrees or 90 -
180 degrees.

Based on the above, the study concludes that the reduced power mode of the turbines will result in a loss
on the gross production of approximately 0.03 % to 0.06 % only.

Other Affected Communities

In addition to the villages discussed above, there are other affected communities which could be impacted
by the noise generated from the turbines during operation.

As discussed earlier in “Section 9.1.3”, local communities from Al-Rajef and Dlaghah & Rassees undertake
agricultural and grazing activities during specific seasons of the year (generally between February and July).
However, noise from the turbines would not affect their grazing and agricultural activities. In addition,
potential impacts and nuisances from the turbines on those local communities undertaking such activities
are considered temporary and not significant, given that those local communities do not reside in the area;
once they undertake such activities they return to their villages (Rajef or Dilaghah).

Pace | 198
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

In addition to the above, there some nomads that occupy the Rajef area from April till September and
whom also undertake agriculture and grazing activities. Noise from the turbines would not affect their
grazing and agricultural activities. In addition, potential impacts and nuisances from the turbines on the
nomads are considered not significant. Nomads in general occupy the Rajef area on a yearly basis, but do
not settle in the exact specific area each year. Therefore, in areas where high noise levels are expected
from the turbines, the nomads could simply set up their tents on other nearby less affected areas. Based
on consultations with the nomads the concept of noise from wind turbines was explained and the general
response was that they did not mind at all moving around the Rajef area to less affected areas from noise.

Mitigation Measures and Monitoring Requirements

The Developer/Project Operator must develop informative maps in Arabic of noise propagations from the
turbines in accordance with results highlighted throughout this chapter. Such maps must be published on
information boards within the wind farm to allow nomads to build up their tents in less affected areas.
Continuous inspections must take place to ensure that such informative maps are in place especially before
the nomads arrive to the area (generally in April).

In addition, the Project Operator must aim to explain the noise propagation maps to the nomads in the
area and identify where such maps are posted.

18.2.2 Potential Impacts from Low Frequency Noise, Infrasound and Vibration of Wind Turbines during
Operation

Comprehensive research on low frequency noise (frequency below160 Hz) and infrasound (below 20 Hz)
has been published by the UK Department for Environment, Food & Rural Affairs and which concludes that
there are no direct health effects at the levels of low frequency noise generated by wind turbines (DEFRA,
2003).

It has been repeatedly shown from measurements of low frequency noise and infrasound from wind
turbines undertaken over the past decade (in the UK, Denmark, Germany, and the USA), and as agreed by
experienced acoustics professionals, that the levels of infrasound emitted from modern wind turbines even
within the wind farm sites are at very low levels below the threshold of perception (DELTA, 2010).

WindPRO provides a sound propagation calculation for these low frequencies as required by Danish
regulations. Calculation with this approach revealed no exceedance of the Danish low frequency limit
(20 dBA indoors) at any village around the Project.

Wind turbines are not typically a source of high level vibration. Vibration levels are reduced rapidly with
distance to the source. A comprehensive study of vibration measurements in the vicinity of a wind farm
undertaken in 1997 found that vibration levels were already at distances of 100 m below 10% of the value
recommended as exposure limit for critical buildings such as laboratories housing precision measurement
instruments (UK Department of Trade and Industry, 1997). Therefore, no vibration impacts are expected
during operation beyond 100m. It can be anticipated that vibration from the Project’s wind turbines will
not be perceivable at the nearest residential buildings.

Taking all of the above into account, such impacts are considered of long-term duration as they will occur
throughout the operation phase of the Project and of a negative nature. However, the impact is considered
to be of low magnitude and low sensitivity. Given the above, such an impact is considered to be not
significant. To this extent, no mitigation measures are required and no additional requirements have been
identified.

Pace | 199
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

18.2.3 Potential Impacts from Shadow Flicker of Wind Turbines during Operation

Shadow flicker occurs when the sun passes behind the wind turbine and casts a shadow several hundred
meters away from the turbines location. As the rotor blades rotate, shadows pass over the same point
causing an effect known as ‘shadow flicker’. Of course, shadow length can change depending on the angle
of the sun in the sky, but even if the object is large and the sun is low in the sky, the shadow will only
stretch a certain distance — after that, the light bends around the object and the shadow becomes diffuse
(weak).

Four conditions must occur simultaneously for a wind turbine to cause shadow flicker:

= The sun must be shining and there is no cloud cover;

= The moving object must be between the observer and the sun;

= The observer has to be close enough to the object to be in its shadow; and

= The blades have to be facing directly toward or away from the sun (so they are moving across the

source of the light relative to the observer).

Shadow flicker could potentially be a source of disturbance and nuisance to the receptors and residents of
the nearby villages and could create a disturbing indoor environment. Therefore, to assess the anticipated
impacts, a shadow flicker prediction model was employed.

The section below discusses the methodology that was adopted for the modeling and also presents the
outcomes and results.

Moving
shadows may
occur
Turbine viewed er Turbine viewed

from above from above ward
—, T direction

Turbines tumto wind Turbines turn to
face the wind... pour face the wind...

Figure 69: Relation between Position of Sun, Wind Direction and Occurrence of Shadows

(i) Impact Assessment Methodology

This section presents the impact assessment methodology in relation to shadow flicker prediction model.
This section discusses the modeling methodology and the relevant legislations against which the results are
evaluated.

a. Shadow Flicker Modeling Methodology

A modeling of shadow flicker was performed to calculate potential impacts on villages of the Project area
using the software WindPRO version 2.9, Sep. 2014. It is important to note that a worst case scenario was
applied for the model, using the following assumptions:

= Clear sky without cloud cover from sunrise until sunset;

= The rotor plane is always facing the sun;

Pace | 200
ECO
Al-Rajef Wind Power Project - Final ESIA (©)

= The turbines are always in operation; and

= There is a direct line of sight between the turbine and the receptor (i.e. there is a window at the
receptor that overlooks the turbine with no obstructions in place).

b. Legislative Requirements

There are no Jordanian requirements on limits of shadow flicker from wind turbines. However, the IFC EHS
Guidelines for Wind Energy (IFC, 2015) recommends that the predicted duration of shadow flicker effects
experienced at a sensitive receptor not exceed 30 hours per year and 30 minutes per day on the worst
affect day, based on a worst-case scenario. Therefore, the assessment has considered the limit for shadow
flicker of 30 minutes duration per day and 30 hours per year.

(ii) Results

As discussed earlier, the noise prediction modeling software WindPRO 2.9 was employed to assess the
shadow flicker impact from the wind farm operation. The modeling was based on the final layout of the
wind turbines as provided by the Developer.

Potentially sensitive receptors are located in the villages surrounding the Project site. Separate receptor
locations (labeled A to I) were selected in each of the surrounding villages as presented in the figure below,
for evaluation of shadow flicker prediction results. Most of the points were selected on the boundaries of
the villages closest to the Project site — the villages area (represented in pink in the figure below) are based
on the official organized boundary of the village.

In addition, 1 additional point was selected outside of the organized boundary of Al-Rajef (point A) as
based on several visits undertaken to the site it was noticed that several dwellings (around 3-5) lie within
such areas — those are houses occupied by people from the local community of Al —-Rajef.

Table 45: Receptor Points and Village they Represent

Receptor Points Village
DandE Sadaqah
FandG Dlaghah & Rassees
I Fardakh

A, B, Cand H. Point A is located outside of the organized boundary of | Al-Rajef
Al-Rajef but include several dwellings (3-5 houses) which are occupied
by people from Al-Rajef.

J Inside Projects site at the Olive mill

Pace | 201

CO
Al-Rajef Wind Power Project — Final ESIA Of onsult

The results of the modeling are presented in Figure 71 below indicating the area where shadow flicker can
be expected and the maximum number of hours this nuisance will last. As noted in the figure, the results
indicate that there are no issues of concern in any of the nearby villages or receptors points with regards to
shadow flicker from the wind turbines, with the exception of Al-Rajef village as discussed in details below.

The figure shows that in some areas of Al-Rajef shadow flicker will occur exceeding the limits. At the
nearest dwellings in the northwest and west of the Project (approx. 500-1000 m) the effect can occur more
than 30 hours per year and more than 30 minutes per day. The exact areas in Al-Rajef village are presented
in Figure 72 below. The figure shows that about 10 buildings only are situated in the area with 30 hours per
year and 30 minutes per day — however neither the use of these buildings, the presence and height of
windows and the relevance of their orientation are known.

The most noticeable occurrences, shown in Figure 72 below are:

= Turbine 6, between 7 and 8 a.m. in January/February and October/November at one receptor (A);

Pace | 202
ECO

Al-Rajef Wind Power Project — Final ESIA Consult

= Turbine 11, between 7 and 8 a.m. in April and August at three receptors (A, B, C);
= Turbine 13, between 7 and 8 a.m. between November and mid-February at two receptors (B, C); and

= Turbine 26, between 4 and 6 p.m. in February/March and September/October at one receptor (J).

It is important to highlight again that the results of the modeling are based on a worst case scenario as
recommended by the IFC EHS Guidelines for Wind Energy (IFC, 2015). Such worst case scenario assumes:

= Clear sky without cloud cover from sunrise until sunset;
= The rotor plane is always facing the sun;
= The turbines are always in operation; and

= There is a direct line of sight between the turbine and the receptor (i.e. there is a window at the
receptor that overlooks the turbine with no obstructions in place).

However, a realistic shadow flicker effect is expected to last about one third of the calculated worst case
time, which would result in less than 30 hours per year and 30 minutes per day of possible nuisance by
shadow flicker at the affected areas in Al-Rajef village. In the worst case scenario calculations it was
assumed that the rotor place is always facing the sun — however in reality the prevailing wind direction in
the Project area, which influences the position angle of the turbine and therefore the area of shadow
flicker, is from northwest, which means shadow flicker will mostly occur in southeast direction, where
dwellings are unlikely to be affected. There are no dwellings in the southeast direction and where there is
(such as Fardakh and Sadaqah for certain turbines) they are located at a distance from the turbines where
shadow flicker impacts are unlikely to affect them. Shadow flicker will have the highest effect when
entering through constraint openings such as windows and thus the direction of windows at nearby houses
will also influence the perception of shadow flicker effects.

Figure 71: Spatial Occurrence of Shadow Flicker and Duration

Pace | 203
ECO
Al-Rajef Wind Power Project — Final ESIA ‘Consult

— 30 minutes per day * Shadow Receptors Wind Turbine Village Area
I— 30 hours per year
Figure 72: Spatial Occurrence of Shadow Flicker and Duration in Al-Rajef

Taking all of the above into account, such impacts are considered of long-term duration as they will occur
throughout the operation phase of the Project and of a negative nature. In addition, given that there will
be only limited small areas of Al-Rajef village where exceedance beyond acceptable limits are likely to
occur (estimated to be around 10 houses only) and due to the fact that realistic shadow flicker effect is
expected to last about one third of the calculated worst case time, such an impact is considered of low
magnitude. However, the receiving environment is considered of high sensitivity given that it entails sound
emissions which could potentially be a source of disturbance and nuisance to the receptors and residents.
Given the above, such an impact is considered to be of minor significance.

Shadow flicker impacts are typically concerned on fixed and permanent sensitive receptors such as villages
in which such impacts are of long-term duration (as discussed earlier). Although there could be potential
for shadow flicker impacts on the road in the area (particularly Highway #35) however this is unlikely to be
an issue of concern. Potential shadow flicker impacts from turbines on roads are temporary and short-term
duration and highly unlikely to cause annoyance or more importantly impacts a driver’s ability to operate a
vehicle whilst travelling along the roads.

Pace | 204
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

Mitigation and Compensation Measures / Monitoring and Reporting Requirements

The Developer/Project Operator must aim to introduce the effects of shadow flicker to the local
community of Al-Rajef and present the results of the worst-case scenario analysis undertaken above, and
identify the areas where shadow flicker is expected. However, as noted earlier the realistic shadow flicker
effect is expected to last about one third of the calculated worst case time, which would result in
significantly less nuisance by shadow flicker at the expected affected areas in Al-Rajef village.

In addition, a detailed grievance mechanism for the local community must be developed. The local
community of Al-Rajef must be made aware of the grievance mechanism available to submit complaints
regarding shadow flicker nuisances. Once such nuisances and conditions are verified on the ground,
appropriate compensation measures must be implemented by the Developer to limit such impacts. This
could include the introduction of vegetative buffers as a barrier for shadow flicker and/or providing
window blinds.

Finally, it is important to note that as part of the disclosure session that was held with the local
communities (refer to “Section 6.5.4” for additional details) the outcomes of the shadow flicker modelling
assessment discussed above were presented and discussed as well as the proposed mitigation measures
and monitoring requirements. No objections were raised with regards to the shadow flicker impacts from
the Project.

Following the implementation of these measures, the significance of the residual impact can be reduced to
not significant.

Other Affected Communities

In addition to the villages discussed above, there are other affected communities which could be impacted
by shadow flicker generated from the turbines during operation.

As discussed earlier in “Section 9.1.3”, local communities from Al-Rajef and Dlaghah & Rassees undertake
agricultural and grazing activities during specific seasons of the year (generally between February and July).
However, shadow flicker from the turbines would not affect their grazing and agricultural activities. In
addition, potential impacts and nuisances from the turbines on those local communities undertaking such
activities are considered temporary and not significant, given that those local communities do not reside in
the area; once they undertake such activities they return to their villages (Rajef or Dlaghah).

In addition to the above, there some nomads that occupy the Rajef area from April till September and
whom also undertake agriculture and grazing activities. Shadow flicker from the turbines would not affect
their grazing and agricultural activities. In addition, potential impacts and nuisances from the turbines on
the nomads are considered not significant. Nomads in general occupy the Rajef area on a yearly basis, but
do not settle in the exact specific area each year. Therefore, in areas where high shadow flicker is expected
from the turbines, the nomads could simply set up their tents on other nearby less affected areas. Based
on consultations with the nomads the concept of shadow flicker from wind turbines was explained and the
general response was that they did not mind at all moving around the Rajef area to less affected areas.

Mitigation Measures and Monitoring Requirements

The Developer/Project Operator must develop informative maps in Arabic of shadow flicker from the
turbines in accordance with results highlighted throughout this chapter. Such maps must be published on
information boards within the wind farm to allow nomads to build up their tents in less affected areas.
Continuous inspections must take place to ensure that such informative maps are in place especially before
the nomads arrive in the area (generally in April).

The Developer/Project Operator must aim to explain the shadow flicker propagation maps with the
nomads in the area and identify where such maps are posted.

Pace | 205
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

18.2.4 Potential Impacts from Blade and Tower Glint of Wind Turbines during Operation

Blade or tower glint occurs when the sun strikes a rotor blade or the tower at a particular orientation. This
can impact a community, as the reflection of sunlight off the rotor blade may be angled toward nearby
residences.

According to the IFC EHS Guidelines on Wind Energy (IFC, 2007), blade glint is a temporary phenomenon
for new turbines only, and typically disappears when blades have been soiled after a few months of
operation.

Taking all of the above into account, such impacts are considered of short-term duration as they will occur
only temporary throughout the operation phase of the Project and of a negative nature. However, based
on the location of the turbines in relation to nearby residential housing and the only temporary occurrence
(if occurring at all) such an impact is considered of low magnitude and medium sensitivity. Given the
above, such an impact is considered of moderate significance.

Mitigation Measures

The following presents the mitigation measures that are to be implemented by the Project Operator during

the operation phase of the Project and which include:

= Consideration should be given to the use of non-reflective finishes to ensure potential impacts are not
significant.

Following the implementation of these mitigation measures, the significance of the residual impact can be

reduced to not significant

Monitoring and Reporting Requirements

The following presents the mitigation measures that are to be implemented by the Project Operator during
the construction phase of the Project and which include:

= Inspections and visual monitoring to ensure that non-reflective finishes have been used.

18.2.5 Potential Impacts from Blade/Ice Throws during Operation

There are potential impacts from blade throws and ice throws from the wind turbines, where if such
incidents occur they could affect the public safety of the residents of the nearby villages in the area as well
as other potential receptors — for example vehicles passing on the highway within the Project area where
some turbines are located, grazers from the local community passing next to turbines, etc.

According to the IFC EHS Guidelines on Wind Energy (IFC, 2015), a failure in the rotor blade can result in
the ‘throwing’ of a rotor blade — however the overall risk of such an event is extremely low. In addition, if
ice accretion occurs in blades, which can happen in certain weather conditions in cold climates, then pieces
of ice can be thrown from the rotor during operation, or dropped if the turbine is idling. In the Project site,
icing is expected to be a very low frequency occurrence based on the review of the climatic data for the
region, and thus overall risk of such incidents is extremely low.

In addition, the EPC Contractor as part of the detailed design for setting of the wind turbines, has taken
into account a safety setback distance for all types of falling hazards to include highly unlikely event of a
blade/ice throws which entails the following: (i) a safety setback distance of tip height +10m from all road
networks in the Project area (a distance of around 150m); and (ii) a safety setback distance of % rotor
diameter from adjacent lands at each turbine (a distance of around 60m).

Taking all of the above into account, such impacts are considered of long-term duration as they will occur
throughout the operation phase of the Project and of a negative nature. However, given that the overall

Pace | 206
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

risk of such events is extremely low and the fact that safety setback distance have been assigned, such an
impact is considered of low magnitude. However, the receiving environment is considered of high
sensitivity given that it entails potential public safety concerns to the nearby residents and villages. Given
the above, such an impact is considered to be of minor significance.

Mitigation Measures

The following presents the mitigation measures that are to be implemented by the Project Operator during
the operation phase of the Project and which include:

= Present to the local communities the risks related to blade/ice throws and the likelihood of occurrence
of such events. In addition, inform the local communities of the safety distance that must be kept from
the turbines to ensure their public safety from events related to blade and ice throws;

= Ensure that regular maintenance of the wind turbines takes place according to set schedule to prevent
any unforeseen events from occurring such as blade throws; and

= Install post signs at least 200 meters from the wind turbine in all directions which provide informative
information in English and Arabic language about risks from such events.

Following the implementation of these mitigation measures, the significance of the residual impact can be

reduced to not significant.

Monitoring and Reporting Requirements

The following presents the mitigation measures that are to be implemented by the Project Operator during
the operation phase of the Project and which include:

= Inspections and visual monitoring to ensure that maintenance activities of turbines take place
according to set schedule, and to ensure that warning signs and posts are installed on the ground.

18.2.6 Potential Impacts from Public Access during Operation

The final impact related to community health, safety and security is mainly related to public access of
unauthorized personnel to the various Project components. Such access could results in safety issues such
as unauthorized climbing of the turbine, safety hazards from substations (electric shock, thermal burn
hazards, exposure to chemicals and hazardous materials, etc.) and others.

Such impacts are considered of long-term duration throughout the Project operation phase, of a negative
nature, and are expected to be of medium magnitude and high sensitivity given that it entails potential
public safety concerns which in extreme cases they could entail permanent impacts (e.g. death or
permanent disability). Given the above such an impact is considered of moderate significance.

Mitig: Measures

The following presents the mitigation measures that are to be implemented by the Project Operator during
the operation phase of the Project and which include:

= A Security Risk Assessment should be developed for the Project and which takes into account the
following:
- Each turbine to be fitted with locked doors to prevent unauthorized access to the turbines;
- Substation area to be completely fenced with concrete walls to prevent unauthorized access;

- Onsite guards within the entire Project site at all times to ensure the safety and security of the
Project as well a preventing unauthorized access to any of the Project components. However, it
must be ensured that all onsite guards are adequately trained to deal with unauthorized trespassing

Pace | 207
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

incidents. In addition, guards must refrain from using excessive force, unless situation extremely
requires so.

- Present to the local communities the public safety hazards of the turbines and the various other
Project components.

- Post informative signs on the turbines and other Project components (substation) about public
safety hazards and emergency contact information.

Following the implementation of these mitigation measures, the significance of the residual impact can be

reduced to not significant.

Monitoring and Reporting Requirements

The following presents the mitigation measures that are to be implemented by the Project Operator during
the operation phase of the Project and which include:

= Inspections and visual monitoring to ensure above measures are in place; and

= Reporting of any trespassing incidents and the measures undertaken in such cases to control the
situation and prevent it from occurring again.

Pace | 208
Olu
Al-Rajef Wind Power Project — Final ESIA Consult

19. SOCIO-ECONOMIC CONDITIONS

This Chapter first provides an assessment of baseline conditions within the Project site and surrounds in
relation to the socio-economic conditions and then assesses the anticipated impacts from the Project
throughout its various phases. For each impact, a set of management measures (which could include
mitigation measures, additional requirements, recommendations, etc.) and monitoring measures have
been identified to eliminate or reduce the impact to acceptable levels.

19.1 Assessment of Baseline Conditions

This section discusses the methodology for the assessment of the baseline conditions in relation to socio-
economic conditions as well as the outcomes and results.

19.1.1 Baseline Assessment Methodology

The socio-economic conditions were investigated for those local communities within the Project area as
presented in the figure below. This includes Al-Rajef, Dlaghah & Rassees, Taybeh, Fardakh and Sadaqah
(those have been referred to as ‘local communities’ throughout this chapter).

It is important to reiterate the administrative setup as framed by the district boundaries within Ma’an
Governorate as those will be referred to many times throughout this chapter. The Project site is located
within Ma’an Governorate which consists of 4 main Districts and 4 main Sub-districts that belong to the
District of Qasabit Ma’an. Of those, the local communities are located within Petra District (Al-Rajef,
Dlaghah & Rassees and Taybeh) and Eel sub-district which belongs to Qasabit Ma’an District (to include
Fardakh and Sadaqah).

Figure 73: Local Communities Around the Project Site
Pace | 209
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

Table 46: Administrative Setup for the Local Communities of the Project Site
Governorate District/Sub-District Local Community
District of Qasabit Ma’an
Eel Sub-District Fardakh and Sadaqah
Al-Jafr Sub-District
Ma’an Mregha Sub-District
Athroh Sub-District
District of Petra Al-Rajef, Dlaghah & Rassees and Taybeh
District of Al-Shobak
District of Al-Husseiniyeh

Socio-economic conditions have been established based on a review of secondary statistical data available
mainly from the Department of Statistics (DoS). Available data was collected and reviewed for certain
indicators in order to characterize and describe the socio-economic conditions. However, it is important to
note that the majority of the socio-economic data from DoS is only available at the Governorate level; no
data is available at the District level or specifically for the local communities near the Project area.

Therefore, additional socio-economic studies were collected and reviewed to compliment statistical data
and provide additional insights for the socio-economic situation within the Project area in general and that
of the nearby local communities to the greatest extent possible. Such data was mainly available for the
Petra District only. This mainly includes the following studies: (i) “A Strategic Master Plan for Petra Region:
Initial Diagnostic Report” (ATC Consultants, 2012), (ii) “Social and Economic Situation in Ma’an
Governorate” (Social Development Unit of Ma’an Governorate, 2013), and (iii) “The Socio-economic Survey
for Petra District” (Petra Development and Tourism Region Authority, 2013). It is important to note that
very limited information was available on the local communities of Fardakh and Sadaqah.

In addition, as discussed earlier in “Section 6.56.5.2”, detailed onsite consultation were undertaken with
the local community. One of the objectives of such consultations (amongst others) was to verify (to the
greatest extent possible and where relevant) the socio-economic conditions of those local communities
based on the secondary data collected above.

19.1.2 Results

This section presents the results of the socio-economic conditions in relation to (i) population and
demographics, (ii) livelihood and employment, (iii) income, unemployment, and poverty, and (iv) education
and health services.

(i) Population and Demographics

According to DoS the population of Ma’an Governorate in 2014 (latest statistic) was estimated at 126,900
with an annual average population increase of 2.3% over the last decade. The population of the
Governorate represents 2% of the total population of the Kingdom. Moreover, the population of Petra
District was estimated at around 32,100 with a population of around 1,700, 1,400 and 5,719 of the villages
near the Project site; Al-Rajef, Dlaghah & Rassees and Taybeh respectively. Taybeh is the second-largest
community in the Petra District after Wadi Mousa. In addition, the population of Eel sub-district was 9,830
with a population of around 1,400 and 700 for Fardakh and Sadaqah respectively.

Generally, the Governorate has a similar gender distribution ratio of approximately 1:1, and an average
household size of around 6 members. As expected, the majority of the population of the Governorate lives
in the major district (around 55%) where the capital city is located (Ma’an City); whereas Petra District
represents the second largest population count constituting approximately 25% of the population of the
Governorate as a whole.

Pace | 210
Or

The Governorate has a population density less than 4 people/km’, which is significantly lower than the
national average of 75 people/km’ given the relatively large area of the Governorate and the fact that
the majority of the Governorate is unpopulated desert land. A summary of the Governorate and Petra
District profile is presented in Table 47 below while the population breakdown is presented in Table 48. No
additional details were available for Eel sub-district.

Al-Rajef Wind Power Project - Final ESIA

Table 47: Summary of Ma’an Governorate

Statistic Ma’an Governorate | Petra District National Average
Population 126,900 32,100 6,675,000
Average Household Size 6 5.6 5.3
Number of households 20,101 5,434 1,134,177
Population Density 3.9 34.1 75.2
(people/km’)
% Living in Major District 55% N/A N/A
% of Male /Female 52/48, 51/49 52 /48
Table 48: Population Breakdown of Ma‘an Governorate
Governorate District Population
Qasabit Ma’an District 68,680
Eel Sub-district 9,830*
Ma’an Fardakh 1,400*
Sadaqah 700*
Petra District 32,100
Al-Rajef 1,674*
Dlaghah and Rassees 1,434*
Taybeh 5,719*
Al-Shobak District 14,930
Husseiniyeh District 11,190
Total 126,900

*those have been accounted for within the Qasabit Ma’an District or Petra District population count

In general, Ma’an governorate is characterized by three major social environments; these are the city style,
the village style, and nomads. The city style is represented mainly by Ma’an city. In spite of that, the simple
village life style is dominant in the villages and small settlements scattered along the Governorate
(including the local communities near the Project site), which are still the base that governs all social
relations in Ma’an. Nomadic population is decreasing due to several factors, however nomads move on
seasonal basis in search of proper range land to feed their livestock.

The communities of Ma’an Governorate in general identify themselves primarily in terms of tribal
affiliations, and each village belongs to a distinct tribe or sub-group of a tribe. Within the local communities
it is safe to say that the general demographic structure of the community is represented by a single kinship
group as discussed in further details below.

Table 49: Tribe/Affiliations of Local Communities in the Area

Community Tribe/Affiliation

Al-Rajef The local community of Al-Rajef belong to the Al-Rawajfeh sub-group of the Bani Atiyyah tribe.
The Bani Atiyyah tribe has no longer a presence in Jordan, and the Al-Rawajfeh are autonomous

socially and politically (ATC Consultants, 2012).

Dlaghah &
Rassees

The local community of Dlaghah & Rassees belong to the Saidiyyin tribe whom occupy primarily
the southwestern end of the Petra Region. They also have more important settlements in Wadi
Araba. They are distinctive within the Petra Region for having the largest proportion of nomadic
families (ATC Consultant, 2012).

Taybeh The local community of Taybeh belong to Al-Layathnah tribe, which is a relatively large group
that occupies various other areas in the region besides Taybeh (such as Sadaqah and Wadi
Mousa). Therefore, there are sub-groups to this tribe which are relevant to the structure of the
region. The Taybeh community belongs to the Shrour sub-group of Al-Layathnah tribe (ATC
Consultants, 2012).

Pace | 211

ECO
Al-Rajef Wind Power Project — Final ESIA (©)

Fardakh The local community of Fardakh belong to the Naimat tribe, which is a large group that occupies
many areas in in Ma’an Governorate in general. There are many sub-groups of to this tribe
which are relevant to the structure of the region. The Fardakh community mainly belongs to Al-
Salalmah sub-group.

Sadaqah The local community of Sadaqah belong to the Howeitat tribe which is a large group that
occupies many areas in Ma’an Governorate in general. There are many sub-groups of to this
tribe which are relevant to the structure of the region. The Sadaqah community mainly belongs
to the Thyabat sub-group of the Howeitat Tribe. In addition, the village is also occupied by Al-
Layathnah tribe and specifically by Al-Rawadyah sub-group.

(ii) Livelihood and Employment

The section below discusses the main employment sectors in Ma’an Governorate, Petra District and the
local communities to the greatest extent possible. This mainly includes: public services, industry and
commerce, as well as other important sectors which do not employ a high percentage of the population -
agriculture and tourism.

a. Public Services

According to DoS, the public service constitutes the highest percentage of the working population,
accounting for 43% of the population in Ma’an Governorate. This sector mainly entails working for armed
forces, police, and public administration offices and civilian central government. On the other hand,
the education sector accounts for 19% of the working force (mostly in schools operated and managed by
the Ministry of Education). The staff mainly includes teachers and administrative personnel, whom are
mostly females. Together these two sectors constitute around two thirds of the working population in
Ma’an Governorate, indicating that the majority of the workforce work for the government and in the
public sector.

With regards to Petra District including its villages, a similar trend to the Governorate as a whole is true;
where the majority of the working population is in the public services — accounting to around 69% (PDTRA,
2013). In fact, the economic base of Al-Rajef and Dlaghah & Rassees is primarily military service (in
addition to livestock and agriculture as discussed in detail below). The economic base of Taybeh is also
primary based on public services in general and not just military service, to include public administration
offices and civilian central government (however they are less involved in livestock and agriculture).

Finally, based on discussions, it was understood that the economic base of the local communities of
Fardakh and Sadaqah is similar to that of Al-Rajef and Dlaghah And Rassees — military service (in addition to
livestock and agriculture as discussed in detail below).

b. Industry and Commerce

Industry and commerce forms an important part of the employment sector in Ma’an Governorate
that accounts for 20% of the workforce respectively. According to DoS, in 2006 (latest statistic) there were
approximately 2,260 active economic establishments in Ma’an. The breakdown for the active economic
establishments that represent 90% of the total active establishments is presented in Table 50 below.

Table 50: Major Economic Establishments in Ma’an

Economic Establishment Number of Comment
Establishments
Retail trade, except of motor vehicles | 1,274 Represents 60% of the total active establishments.
and motorcycles; repair of personal Mainly includes retail in food and beverages , and
and household goods. some in clothing and household appliances

Pace | 212

Al-Rajef Wind Power Project - Final ESIA

OFC

Sale, maintenance and repair of | 199 Mainly includes maintenance and repair of motor

motor vehicles vehicles and sales of parts

Hotels and restaurants 149 Mainly restaurants

Other service activities 127 Mainly includes hairdressing and other beauty
treatment

Other business activities 73 Mainly includes law firms.

Manufacture of fabricated metal | 60 Mainly manufacture of structural metal products and

products treated and coating of metals

Manufacture of fabricated metal | 57 Mainly includes manufacture of structural metal

products, except machinery and products

equipment.

Manufacture of other non-metallic | 47 Engaged in manufacture of articles of concrete,

mineral products cement and plaster as well as cutting, shaping and
finishing of stone

Manufacture of food products and | 34 Mainly includes bakery products and grain mill

beverages products

Mining and quarrying 22 Quarrying of stone, sand, and clay

Construction 8 Engaged in civil engineering and building construction

Total 2,050 Represent 90% of the total active economic
establishments

It can be concluded that the majority of economic establishments in the Governorate are those that
engage in retail trade of commodities (food, beverage, clothing, and household appliances) all of which are
considered to be small establishments.

In fact, according to discussions with Ma’an Chamber of Commerce it was confirmed that the majority of
economic establishments engage in retail trade, and most economic establishments are of small size. There
are a limited number of economic establishments which have a registered capital greater than 1 million JD
in Ma’an Governorate (none of which are located within the Project area) and which include: (i) Jordan
Phosphate Mining Company — engaged in mining of phosphate, (ii) Indo-Jordan Chemicals Company -
engaged in production of Phosphoric Acid and Sulphuric Acid, and (iii) a newly established plant - Al Awsat
for chemical production.

Within the Petra District, this sector employs around 24% of the working population — 17% within the
tourism services, 5% within the retail trade and 2% within the industrial sector (outside of the Petra
Region) (PDTRA,2013). Similarly to the Governorate, the majority of economic establishments in Petra
include rather small size economic establishments which engage in retail trade of commodities as well as
hotels and restaurants given the touristic characteristic of the Petra region.

However, job opportunities in this sector for the nearby communities is rather limited (and even well
below the percentages for the Petra District) and mainly include limited opportunities within retail trade
establishments generally for food and beverage. The local communities of the Project have been largely
uninvolved within the tourism sector as discussed in further details below.

c. Agriculture

The DoS statistics indicate that a very low percentage of the working population in this sector in Ma’an
Governorate (approximately 1%). Within the Petra region this is true as well - around 5% (PDTRA, 2013),
although agriculture could constitute an important pillar to the regional economy due to great potential it
holds.

The economic base of the nearby villages is primarily livestock and agriculture (in addition to military
service as mentioned earlier). However, the local communities engage in such activities mainly for self-
sufficiency purposes and less so for a source of income. In addition, it is important to note that the local
community of Taybeh are less involved in such activities when compared to the other communities.

Pace | 213

ECO
Al-Rajef Wind Power Project — Final ESIA (©)

d. Tourism

A limited percentage of the working population in Ma’an Governorate (excluding Petra region) work in this
sector despite the presence of several unique archaeological sites which holds great potential for the area.
On the contrary, within the Petra region, since the 1970’s tourism has become an increasingly important
income source for all communities, with the exception of the local communities in the Project site whom
have been largely uninvolved within the tourism sector.

However, the local community of Taybeh has been involved to some extent in the tourism sector when the
five-star hotel Taybeh Zaman was constructed there in the 1999’s. Nevertheless, within the Petra region,
tourism is especially critical for Wadi Musa which has developed local service industries and now rivals
Mai'an city as a commercial hub for the region; where the other villages depend on it for most needs, e.g.
mechanics, bakeries, supermarkets, construction material and services, etc.

(iii) Income, Unemployment, and Poverty

The section below discusses the income, unemployment, and poverty in Ma’an Governorate and Petra
District and the nearby communities to the greatest extent possible.

According to DoS, the average annual income per household in 2010 (latest statistic) in Ma’an Governorate
was around 7,500 JD , lower than the national average of 8,800 JD. This translates into 625 JD per month
for the entire household (which averages around 6 members). In addition, around 60% of the income is
generated from employment, 20% from transfers (which in general are in the form of pensions, subsidy
transfers from the Government and transfers from expatriates), 5% from own business, and 13% from rent.
Similarly, the average annual income per household member in Ma’an Governorate is 1,300 JD which is
lower than the national average of 1,660, which translates into less than 110 JD per month.

Within the Petra District, the average annual income per household is 7,212JD, which translates into
around 600 JD per month for the entire household (which averages around 5.6 members). In addition, the
average annual income per household member in Petra District is 1,275JD. Those statistics are even lower
than the average for the entire Governorate.

Taking all of the above into account and comparing those figures to the national averages clearly reveals
that households in Ma’an Governorate and Petra District in general are poorer and are at a lower standard
of living when compared to the average Jordanian households.

Finally, within Al-Rajef and Dlaghah & Rassees the average annual income per household is 6,564JD and
4,812JD respectively, while the average annual income per household member is 1,185JD and 747JD
respectively; lower than the average of the entire District. The highest income statistics were for Wadi
Mousa, which is expected given that it is considered the commercial hub for the Petra region and as it
largely benefits from tourism services in the area. No statistical data was available for Fardakh and
Sadaqah.

Similarly, taking all of the above into account and comparing those figures to the Petra District clearly
reveals that households of the local communities in general are poorer and are at a lower standard of living
when compared to the average households within the Petra Region.

Pace | 214
ECO
Al-Rajef Wind Power Project - Final ESIA (©)

10000
9000
8000 m National Average
7000
m= Ma'an
6000 Governorate

5000

m™ Petra District
4000

Jordanian Dinar

3000 mAL-Rajef
2000
1m Dlaghah & Rassees
1000

ie}
Average Annual Income per Average Annual Income per
Household Household Member

Figure 74: Income Statistics for Ma‘an, Petra and the Nearby Communities

With regards to employment, in 2012 (latest statistic) in Ma’an Governorate 40% of the population of age
15 and above were economically active, of which 32% are working and 8% are seeking a job, whereas 60%
are economically inactive. The high rate for the inactive population is due to the fact that they are mostly
students (30% of the inactive) and housewives (50% of the inactive). It is worth mentioning that the
majority of the economically inactive that can work but do not, believe that there are no job opportunities
in the market for them and/or are tired of searching for a job.

Taking into account 2012 statistics for population, labor, and age breakdown gives insights about the
human resources that are capable of being producers, of age 15 — 60+, in the community
(economically active but cannot find a job); estimated at 6,000. The majority of the workforce, more than
50%, is between the age of 25 years old and 39, and around 19% are between 20-24 and 40-49. A very low
percentage of the workforce is between the age of 15 -19 and 60+ (around 1%). Assuming a similar
distribution among the unemployed, then projects targeting men and women in their twenties and thirties
would have the highest impact on employment.

Figure 75 below presents the unemployment rate of Ma’an Governorate during the last 10 years compared
to the national average. All statistics were based on DoS figures. The trend indicates a decreasing
unemployment rate from around 24% to around 19% during the last 10 years; although from year to year it
varies and most notable it increases from 2011 till 2012 from 15% to 19%. Nevertheless, the gap between
the national figure and that of Ma’an Governorate clearly decreases throughout the last decade as
presented in the figure below. However, although unemployment rate has improved throughout the last
10 years, it still remains higher than the national average, estimated at 12% in 2012, compared to 19% in
Ma’an.

Pace | 215
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

Unemployment in Ma'an Governorate vs. National
Average

—Ma'an

See National

Average

Unemployment Rate
B
a

2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012
Year

Figure 75: Unemployment in Ma‘an vs. National Average from 2002-2012

According to the “Strategic Master Plan for Petra Region: Initial Diagnostic Report” (ATC Consultants,
2012), as of 2009 the unemployment rate in the Petra Region (9%) is lower on average than the Kingdom
as a whole (14%). Table 51 below illustrates that, in 2009, the total number of unemployed amounted to
980, 59% of which were women, and 46% of all unemployed are aged between 21 and 25. Therefore,
unemployment in the Petra Region mostly affects women as well as the population group aged between
21-25.

Although the exact share of this age group of the overall labor force is not known, it is still evident that the
proportionate unemployment rate must be higher. Hence young people apparently encounter significant
difficulties in entering the labor market. In addition, in this age group, approximately two thirds of all the
unemployed are female: women thus face even higher obstacles to entering the labor market. The higher
age groups account for a lower number of the unemployed. This might either be due to better job
opportunities or quite conversely due to limited prospects.

The female share in unemployment also varies significantly depending on the age group. It is low for the
age groups 36-40 and above 40, as well as below 20 years of age. Furthermore, the females’
unemployment rate drops for the age group between 26 and 30. Most likely these fluctuations relate to
women entering and dropping out of the labor market due to cycles related to family and social norms as
well as limited social services such as childcare.

Table 51: Unemployment Rate per Age Group and Gender in Petra Region 2009

Age Total Male Female
15-20 136 71 65
21-25 447 151 296
26-30 215 95 120
30-35 89 27 62
36-40 60 33 27

40 and above 33 25 8
Total 980 402 578

According to the “The Socio-economic Survey for Petra District” (PDTRA, 2013) unemployment rates in
2012 are significantly higher than those recorded within the “Strategic Master Plan for Petra Region: Initial
Diagnostic Report” (ATC Consultants, 2012) — which were based on 2009 data. Table 52 below presents the
unemployment rates within the Petra District and for each of those local communities in 2012 (PDTRA,
2013). No statistical information was available for Fardakh and Sadaqah.

Pace | 216
ECO
Al-Rajef Wind Power Project - Final ESIA (©)

Table 52: Unemployment Rate by Community in Petra District

Community Unemployment Rate
Wadi Mousa 30.3%
Taybeh 19.9%
Al-Rajef 23.6%
Dlaghah & Rassees 41.5%
Um Sayhoun 18.7%
Al-Bayda 37.3%
District 28.6

As noted within the table above, unemployment rates are significantly higher (around 3 fold) compared to
2009 statistics; but similarly, the study concludes that unemployment in the Petra Region mostly affects
women as well as the population group aged between 21-25.

According to discussions with the Social Development Unit of the PDTRA, the increase in unemployment
rates since 2009 is generally due to the following: (i) the economic recession has significantly affected
tourism within the Petra Region (which is an important employment sector), and thus many jobs have been
lost. This has significantly affected Wadi Mousa in specific and the Petra Region in general, and (ii) since
2009 employment opportunities within the public services (which constitute the highest percentage of
employment for the Petra Region) are limited or stopped entirely.

Figure 76 below presents the poverty rates for the Governorate for 2008 and 2010 compared to the
national average. Similarly, all statistics were based on DoS figures. Poverty rate accounts for the
percentage of residents who spend less than the national absolute poverty line. The absolute poverty line,
also known as the general poverty line, is the required level of income or expenditure for an individual to
secure the basic nutritional needs along with other basic non-nutritional needs related to housing, clothing,
education, health, and transportation. In 2008, the absolute national average poverty line for the Kingdom
was estimated at 680 JD and increased to 814JD in 2010.

The numbers in the figure below indicate that poverty rates in Ma’an are significantly higher than that of
the national average in 2008 and 2010; around 24% compared to 13% and around 27% compared to 14%
respectively. Ma’an ranked second (after Mafraq) in 2008 and was ranked first in 2010 for the
Governorates with the highest poverty rates in the Kingdom.

30.00%

25.00%

20.00%

15.00% m= Ma‘an

National
Average

Poverty Rate

10.00%

5.00%

0.00%

Figure 76: Poverty Rate in Ma’an vs. National Average for 2008 and 2010

According to the report ‘Poverty Situation in Jordan’ (DoS, 2010 and 2012) (which was based on 2008 and
2010 data respectively), the increase in poverty is likely attributed to the reduction in the purchasing

Pace | 217
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

power due to inflation throughout the years which has reflected on the actual expenditure of individuals in
those areas. However, generally poverty rates can be considered rather constant in Jordan as it is constant
in those Governorates with the highest population numbers where more than two-thirds of the population
of the Kingdom is concentrated.

The poverty statistics above are consistent with the listings of poverty pockets within Ma’an Governorate.
Poverty pockets are the sub-districts in Jordan where poverty rate equals or exceeds 25%. According to
DoS, in 2008 Ma’an Governorate had 4 poverty pockets (Mregha, Al-Jafr, Husseiniyeh, and Athroh) in all of
which poverty increased in 2010 along with the introduction of a new sub-district (Eel Sub-district which
includes the communities of Fardakh and Sadaqah). Petra District was not listed as a poverty pocket in
2008 or in 2010.

Although, Petra District has not been listed as a poverty pocket, yet poverty rates within the District are
still considered high — amounting to 23% (PDTRA, 2013). Table 53 below provides the poverty rate within
each of the local communities of the Petra District. Detailed poverty statistics for Fardakh and Sadaqah are
not available.

The Poverty rate of Al-Rajef is around 23% and in Taybeh is 16% while within Dlaghah & Rassees it reaches
extremely high levels — at 56%. The reason for such high poverty rates again is attributed to economic base
of such local communities; which is mainly primarily military service and the fact that they have not
benefited from the growth in tourism similar to other communities within the Petra Region (such as Wadi
Mousa and to a much lesser extent Taybeh). In addition, such local communities generally lack
governmental and private sector investment projects that can employ labor and thus positively
impact poverty levels as well as unemployment levels.

Table 53: Poverty Rates within Petra District

Community Poverty Rate
Wadi Mousa 16.6%
Taybeh 16%
Al-Rajef 22.5%
Dlaghah & Rassees 55.6%
Um Sayhoun 50%
Al-Bayda 58%
District 23.2%

(iv) Education and Health Services
a. Education

Ma’an Governorate has 201 schools (59 secondary schools, 135 primary schools, and 7 military education
schools) with a total of 3,000 teachers whom educate a total of 29,000 students. The schools are
distributed within most of the communities’ in Ma’an Governorate. Specifically within the Petra District,
there are 45 schools (11 secondary schools, 33 primary schools, and a military education school) with a
total of 679 teachers whom educate a total of 7,406 students.

With Al-Rajef there are 5 schools (which includes primary schools and secondary schools for males and
females) while within Dlaghah & Rassees there are 3 schools (secondary schools and a military education
school for boys). No additional data was available for Fardakh and Sadaqah.

No data was available on students that continue to higher education. Nevertheless, with regards to higher
education, within Ma’an Governorate are 4 universities/colleges and which include Al-Hussein Bin Talal
University and Ma’an College (near Ma’an city), Al-Shobak College (in Al-Shobak), and the Petra College for
Tourism and Archaeology (which is under the umbrella of Al-Hussein Bin Talal University and is located in
Petra).

Pace | 218
FCO
Al-Rajef Wind Power Project - Final ESIA (©)

Illiteracy rate within the Petra District is around 10%; higher than the national average of 7% but yet lower
than the Governorate average of 13%. However, throughout the last decade illiteracy has generally been
improving due to vast improvements in education awareness and education services within those local
communities. Table 54 below presents the education level of the local communities within the Petra
District. No data was available for Fardakh and Sadaqah.

Table 54: Education Level of Local Communities within Petra District

Education level Community
Wadi Taybeh Al-Rajef Diaghah 9=& | Um Al-Bayda
Mousa Rassees Sayhoun
Illiterate 7.1% 9% 11. 9% 21.8% 12.1% 17.0%
Reads and Writes 3.6% 2.1% 2% 3.5% 8.4% 8.8%
Primary School 23.3% 31.3% 36.5% 39.5% 38.8% 44.8%
Secondary School 40% 35.5% 34.1% 31.0% 30.8% 25.8%
Diploma 7.9% 8.8% 4.1% 1.6% 1.8% 0.1%
Bachelors 15.4% 11.8% 10.6% 2.5% 7.7% 3.4%
Higher education 2.6% 1.5% 0.7% 0.1% 0.4% 0.1%
As noted in the table above, the highest illiteracy rate is in Dlaghah & Rassees. In addition, for the local
communities of the Project area (Al-Rajef, Dlaghah and Taybeh), the majority of the population (around
70%) are at a school level of education, while a very low percentage are at an advanced educational level
beyond school education).

b. Health Services

Within the Ma’an Governorate there are two (2) public hospitals, the Ma’an Public Hospital located within
Ma’an city and the Queen Rania Hospital located within Petra District (in Wadi Moussa). The following
table summarizes the profile of each hospital.

Table 55: Summary of the Hospitals within Ma’an Governorate

Name Bed Capacity Number of Staff Services Provided (Medical Specialties)
Ma’an 132 45 doctors, 35 | Surgery, internal medicine, orthopedics, urology,
Public administrative staff, 132 | gynecology, pediatrics, ophthalmology, dermatology,
Hospital nurses, and 40 technicians | physiotherapy, and otolaryngology.
Queen 75 37 doctors, 99 nurses, and | Surgery, internal medicine, orthopedics, urology,
Rania 28 technicians gynecology, pediatrics, ophthalmology, dermatology,
Hospital and otolaryngology.

The local communities within the Governorate are also served with five (5) comprehensive health centers
of which one is located within Ma’an city while the others are located in Al-Shobak, Wadi Mousa, Al-
Husseiniyeh, and Al-Jafr. In addition, spread throughout the Governorate are 38 primary health centers ,
22 dentistry centers, 22 maternity and child care centers, 30 pharmacies, 16 laboratories, and 5 radiology
laboratories.

19.2 Assessment of Potential Impacts

Given the generic nature of the impacts on socio-economic development for both phases of the Project
(construction and operation) those have been identified collectively throughout this section.

From the onset of the Project, the Developer has shown commitment and responsibility towards local
community development and engagement. To date, the Developer has been successful in building trust
with the local community members through providing job opportunities (employment of 14 residents of Al-
Rajef, Dlaghah and Taybeh village in various functions) as well as other social development plans and
programs. Such trust from the local community members was felt throughout several interactions by the

Pace | 219
ECO
Al-Rajef Wind Power Project - Final ESIA (©)

‘ESIA Team’ with the local communities throughout the Project duration, whom in general were very
supportive of the Project and grateful for the development plans implemented by the Developer thus far.
Since the inception of the Project, the following social development measures were undertaken by the
Developer:

= Raised awareness about Al-Rajef through radio talk show;

= Raised funds for the heating of the Special Needs School in Al-Rajef in 2012 and 2013;
= Raised funds for opening of a small road in Al-Rajef;

= Held Ramadan Iftar banquet for widows and orphans;

= Raised funds for the distribution of Ramadan food packages for widows and orphans;

= Funded the purchase of a new water pump for Al Rajef water well used for agricultural purposes; and

= Buying of Al-Rajef Special Needs School’s products as gifts for Developer’s banks, stakeholders and
other partners.

In addition to the above, during the construction and operation phases, the Project is expected to provide
job opportunities for local communities of the area. It is expected that the Project will create the following
job opportunities:

= Around 200 job opportunities during the construction phase for a duration of approximately 22
months. This will mainly include around 40 skilled job opportunities (to include engineers, technicians,
consultants, surveyors, etc.) and 160 unskilled job opportunities (mainly laborers but will also include a
number of security personnel).

= Around 30 job opportunities during the operation phase for a duration of 20 years. This will include
around 15 skilled job opportunities (such as engineers, technicians, administrative employees, etc.) and
15 unskilled job opportunities (such as security personnel, drivers, etc.).

The Developer will continue his commitment to social responsibly and local community engagement and
development. Taking the above into account, the Developer is aiming to hire local community members to
the greatest extent possible throughout the construction and operation phase for skilled and unskilled
jobs. Based on preliminary information provided by the Developer, this will include around 15 job
opportunities during the construction phase (for security and administrative assistance) in addition to
unskilled construction workers (however the exact numbers have not been determined at this stage).

During the operation phase, this will include around 15 job opportunities for the local communities (to
include security, drivers, and administrative assistance), and the Developer will be providing a capacity
building and training programs (in cooperation with the Project Operator) for around 10 selected local
community members to ensure they are equipped with the skills and qualifications required for the O&M
of the Project. It is important to note that the information discussed above is based on preliminary
information — the final numbers and details on such job opportunities and their nature will be finalized at a
later stage.

The Developer is also considering other social responsibility programs and plans to the local community.
The Developer is aware that such engagement and developments plans must not only serve Al-Rajef village
but also the other nearby communities to the greatest extent possible (such as Dlaghah & Rassees,
Fardakh, Sadaqah). The other programs and plans being considered include the following:

= Coordinate with local communities to arrange for daily meals to any workers onsite required;

= Installation of amammogram/ultrasound machines;

= Maintenance of water wells;

= Maintenance of water distribution network;

= Possible University scholarships;

Pace | 220
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

= Possible apple farming scheme;
= Possible cattle raising scheme; and

= Financing of solar power for existing schools.

Taking all of the above into account, such measures that are currently being implemented as well as those
planned, could to some extent contribute to enhancing the living environment of the local communities,
elevate their standards of living, and bring social and economic prosperity. In specific, the creation of job
opportunities is of crucial importance especially because, as stated in “Section 19.1”, the local community
in general suffers from high unemployment rates and lacks governmental and private sector investment
projects which can employ labor and thus positively impact unemployment levels.

The above could also entail other indirect positive benefits to the local community from increase in
demand for local services, supplies, and businesses. This could include for example possible engagements
from local contractors, as well as other supplies and services (accommodation services, food, household
products, etc.). Such demands could improve the existing local economic activities and impact certain
sectors, such as construction, wholesale/retail trade, hotels and accommodations, etc.

However, it is understood that the socio-economic development of the area is not hinged on a single
project but rather on implementing collective and coordinated actions, including other development
projects and investment within the area.

Nevertheless, proper planning and local community engagement from the start is crucial to understand
issues and opportunities which in turn would enable the Project build true sustainable links which will bring
maximum benefits to the local communities. Given the above, such impacts are anticipated to be positive.

Recommendations

As the impacts discussed are mainly positive, no mitigation measures have been identified. This section
provides recommendations which aim to enhance such positive impacts anticipated from the Project
throughout the construction and operation phases to the greatest extent possible.

It is understood that Developer is committed to social responsibly and local community engagement and
development. However, it is crucial that such development plans are structured as this would bring greater
and more sustainable benefit to the local community.

Therefore, it is recommended that the Developer adopt and implement an Action Plan for working with the
local community members. The Plan must aim to support the local economy stating its aims and objectives
and should acknowledge the importance of building a strong socio-economic relationship with the local
community through a participatory planning program (in which the local community can express their
concerns, strengths and limitations) even before the development is in place. The Plan must take into
account the following:

= The Plan must be fair and inclusive to all local communities affected by the Project and not just Al-Rajef
village (to include Dlaghah & Rassees, Fardakh and Sadaqah) — it is understood that the degree of
engagement and development would vary depending but on the proximity of the village to the Project
and the degree to which it is affected, but nevertheless it is important that the other communities feel
they are engaged and involved throughout the various phase of the Project;

= Manage expectations so that local communities are realistic about opportunities from the Project and
clearly identify commitments by developers related to social development;

= Identify the number of skilled and unskilled job opportunities targeted to the local community
throughout the construction and operation phases. The developers are expected to provide in details
the qualifications and skills required for each job opportunities as well as the limitations and

Pace | 221
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

constraints of local community members and how and to which extent those could be addressed
through training and capacity building;

= Present transparent recruitment procedures for the local community, to be adopted and implemented
in the various construction and operation contracting arrangements. Such procedures must provide
equal opportunities for all, including females;

= Detail additional areas where local community members can benefit or be involved besides job
opportunities provided they have the required skills and expertise needed to meet the development
standards. For example, during construction the Project shall consider the appointment of local
contractors, local sourcing of materials and supplies, etc.; and

= Ensure timely and continuous communication and dissemination of information between the
developers and the local community members to alleviate potential sense of social marginalization and
improve their understanding and perception of the benefits associated with development.
Communication should also include information and updates on the projects development, number of
employment opportunities, the bidding process for project components, construction plans, etc.

Finally, the Developer is expected to implement a structured approach for social responsibly programs.
This involves developing a Corporate Social Responsibility (CSR) Program. The CSR program must include a
needs assessment to identify priority development projects which benefit all local communities. Based on
the outcomes of the needs assessment the CSR program will be developed along with an action plan which
identifies the priority projects to be developed, allocated budget, timeline for implementation, etc. A
summary of the CSR program then needs to be communicated to the local community and stakeholders
through appropriate platforms (such as the local community offices in which the grievance mechanism is
advertised).

Pace | 222
ECO
Al-Rajef Wind Power Project - Final ESIA (©)

20. SUMMARY OF ANTICIPATED IMPACTS

Table 56, Table 57 and Table 58 below present a summary of the anticipated impacts during the planning
and construction, operation, and decommissioning phase of the Project. The information in the tables
includes:

Key and generic environmental attributes (e.g. air quality, noise);
Impact (textual description);

Nature of impact (negative or positive);

Duration (long-term or short-term);

Reversibility (reversible or irreversible);

Magnitude (high, medium, or low);

Sensitivity (high, medium, or low);

Significance (major, moderate, minor, or not significant);

Management action — generally management actions describe whether an impact can be mitigated or
not. Management actions include: (i) mitigation measures; (ii) compensation measures; (iii) additional
requirements which must be implemented at a later stage and which could be required by a
governmental entity; (iv) for positive impacts recommendations have been provided which aim to
enhance the impact; and

Residual significance after management actions are implemented (major, moderate, minor, or not
significant).

Pace | 223
Al-Rajef Wind Power Project - Final ESIA

© ECO

Table 56: Summary of Anticipated Impacts during the Planning and Construction Phase

enwvonmental Likely Impact — Planning and Construction Phase

Landscape and | Visual and landscape impacts due to presence of elements typical of a construction site such as equipment

Visual and machinery.

Land Use Project could conflict the formal assigned land sues set by the various governmental entities.
Construction activities could disturb and affect the actual land use of the site as it is used by the local
community for agriculture and grazing. In addition, nomads settle in the area and undertaken agricultural
and grazing activities.

Geology and | Risk of soil and groundwater contamination during the various construction activities from improper

Hydrology housekeeping activities, spillage of hazardous material, random discharge of waste and wastewater.

Biodiversity Construction activities would disturb existing habitats (flora and fauna). In addition, other impacts could be

from improper management of the site (e.g. improper conduct and housekeeping practices).

Avi-Fauna (Birds)

Construction activities could disturb existing habitats of birds breeding and/or nesting within the Project
site.

Bats Construction activities would alter the site’s habitat and potentially affects bats particularly through loss of
hunting habitats as well as removal of roosting sites.
Archeology Improper management of construction activities could disturb/damage the archaeological locations
recorded within the area as well as potential archaeological remains which could be buried in the ground
(if any).
Air Quality and | Construction activities will likely result in an increased level of dust, particulate matter and pollutant
Noise emissions which in turn will directly impact ambient air quality.
Possible noise emissions to the environment from the construction activities which will likely include the
use of machinery and equipment such as generators, hammers, and compressors and other activities
Infrastructure and | Water Resources — water requirements of the Project could entail constraints on the existing resources
Utilities users such as the local communities.

Wastewater Utilities — it is important to ensure that existing utilities would be able to handle the amount
of wastewater generated from the Project during the construction phase.

Solid Waste Utilities — it is important to ensure that existing utilities would be able to handle the amount of
solid waste generated from the Project during the construction phase.

Hazardous Waste Utilities — it is important to ensure that existing utilities would be able to handle the
amount of hazardous waste generated from the Project during the construction phase.

Road Networks — if transportation activities of the various project components to the site are not properly
managed beforehand, they could entail risk of damage to the existing roads and could be of public safety
concerns to other users on the road.

Aviation, Telecommunication, and TV & Radio Links — Improper planning and site selection of the Project
could impact aircraft safety and/or could potentially interfere with certain electromagnetic transmissions
associated with air transport, telecommunications, and radio/television systems in the area.

Occupational Health
and Safety

There will be some generic risks to workers health and safety from working on construction sites, as it
increases the risk of injury or death due to accidents.

Socio-economic
Development

The Project is expected at a minimum to provide job opportunities for local communities. This, to some
extent, could contribute to enhancing the living environment for its inhabitants, elevate their standards of
living, and bring social and economic prosperity to local communities.

Impact Assessment
Nature Duration Revel ity Magnitude Sensitivity Significance Management Action [este]
Significance
Short — Term Reversible Medium Low Minor Mitigation Available
There are no anticipated impacts. Additional Not relevant
Requirements
Short — Term Reversible Low Medium Minor Mitigation Available
Long-Term Could be Low Medium Minor Mitigation available
irreversible
Long-Term Could be Medium Low Minor Mitigation Available/
irreversible Additional Studies
Short — Term Could be Low Medium Minor Mitigation Available/
irreversible Additional Studies
Long-Term Could be Low Low No Mitigation
irreversible Required
Short — Term Could be Medium Medium Mitigation Available
irreversible
Short - Term Reversible Medium Low Mitigation Available
Short - Term Reversible Medium Low Minor Mitigation Available
Short - Term Reversible Low Low
Requirements
Short - Term Reversible Low Low
Requirements
Short - Term Reversible Low Low
Requirements
Short - Term Reversible Low Low
Requirements
Short - Term Could be | High Medium Mitigation Available
Irreversible
There are no anticipated impacts. Additional Not relevant
Requirements
Short — Term Could be | Medium High
Irreversible
Not applicable.

Pace | 224
© ECO
Al-Rajef Wind Power Project - Final ESIA J

Table 57: Summary of Anticipated Impacts during the Operation Phase

Environmental Impact Assessment
Attribute Likely Impact — ration Pha Residual
ent // Shlnpasi-Gsaats se Nature Duration Rever: Magnitude Significance Management Action vs dtm
Issue Significance
Landscape and | Visual impacts concern the turbines themselves (e.g. color, height, and number of turbines) and impacts | Could be Long — Reversible High Mitigation Available
Visual relating to their interaction with the character of the surrounding landscape. There were various impacts | Negative or | Term
assessed on various landscape types. The assessment outcome to the right presents the worst case | Positive
scenario — although for most of the landscape types the assessment was considered of minor significance.
Land Use Operational activities could disturb and affect the actual land use of the site as it is used by the local Long — Reversible Low Medium Mitigation Available
community for agriculture and grazing. In addition, nomads settle in the area and undertaken agricultural Term
and grazing activities.
Geology and | Risk of soil and groundwater contamination during the various operational activities from improper Long — Could be Low Medium Mitigation available
Hydrology housekeeping activities, spillage of hazardous material, random discharge of waste and wastewater. Term irreversible
Biodiversity Improper management of the site could disturb existing habitats (e.g. improper conduct and Long — Could be Medium Low Mitigation Available
housekeeping practices). Term irreversible
Avi-Fauna Wind turbines are associated with impacts on birds from risks of strikes and collision on both migratory Long — Could be Low — High Medium Mitigation Available
(Birds) and resident soaring birds. Such impacts depend on several factors but could affect the population levels Term irreversible
of certain species especially those with international/national critical conservation status.
Bats The potential impacts from the Project during operation are mainly related to risk of bat strikes and Long — Could be Low Low
collisions with rotors of the operating wind turbines. Term irreversible
Archeology Improper management of operational activities could disturb/damage the archaeological locations Long - Could be Medium Low
recorded within the Project area. Term irreversible
Infrastructure Water Resources — water requirements of the Project could entail constraints on the existing resources Short - Reversible Low Low
and Utilities users such as the local communities. Term
Wastewater Utilities — it is important to ensure that existing utilities would be able to handle the amount Long — Reversible Low Low
of wastewater generated from the Project during the operation phase. Term
Solid Waste Utilities — it is important to ensure that existing utilities would be able to handle the amount Long — Reversible Low Low Additional
of solid waste generated from the Project during the operation phase Term Requirements
Hazardous Waste Utilities — it is important to ensure that existing utilities would be able to handle the Long — Reversible Low Low Additional
amount of hazardous waste generated from the Project during the operation phase. Term Requirements
Electricity network - Project is expected to contribute to supplying electricity to the National Grid for end Not applicable.
users and help meet the increasing electricity demands throughout the Kingdom
Occupational There will be some risks to workers health and safety during the operation and maintenance activities of Long — Could be Medium High Mitigation Available
Health and the Project. Term irreversible
Safety
Community Operating wind turbines will produce noise from mechanical and aerodynamic effects. This could be a Long — Reversible Medium High Mitigation
Health , Safety source of disturbance and nuisance to the receptors and residents of the nearby villages and could create Term Compensation
and Security a disturbing indoor environment. Available
Operating wind turbines could produce low frequency noise, infrasound and vibration which could be a Long — Reversible Low Low No additional
source of nuisance to the receptors and residents of the nearby villages. Term requirements
Shadow flicker from the rotating turbines could potentially be a source of disturbance and nuisance to the Long — Reversible Low High Mitigation and
receptors and residents of the nearby villages and could create a disturbing indoor environment. Term Compensation
Available
Blade or tower glint can impact a community, as the reflection of sunlight off the rotor blade may be Short — Reversible Low Low No additional
angled toward nearby residences. Term requirements
Failure in rotor blade or ice accretion can result in the ‘throwing’ of the blade. Although overall risk of Long — Could be Low High
such events is extremely low, it could affect the public safety of the residents of nearby villages. term Irreversible
Public access of unauthorized personnel to the various Project components (turbines, substation) could Long — Could be Medium High
results in various public safety hazards to local communities. term Irreversible
Socio-economic | The Project is expected at a minimum to provide job opportunities for local communities. This, to some Not applicable

Development

extent, could contribute to enhancing the living environment for its inhabitants, elevate their standards of
living, and bring social and economic prosperity to local communities.

Pace | 225
ECO
Al-Rajef Wind Power Project - Final ESIA (©) J

Table 58: Summary of Anticipated Impacts during the Decommissioning Phase

Environmental Impact Assessment
Attribute Likely Impact — Operation Phase Residual
/ yim: Pt Nature Duration Reversi Magnitude Sensitivity Significance Management Action . 5 a ual
Issue Significance
Geology and | Risk of soil and groundwater contamination during the various decommissioning activities from improper Long - Could be Medium Low Mitigation available
Hydrology housekeeping activities, spillage of hazardous material, random discharge of waste and wastewater Term irreversible
Air Quality and | Decommissioning activities will likely result in an increased level of dust and particulate matter emissions Short term | Reversible Medium Low Mitigation available
Noise which in turn will directly impact ambient air quality.
Possible noise emissions to the environment from the decommissioning activities which will likely include Short term | Reversible Medium Low Mitigation available
the use of machinery and equipment such as generators, hammers, and compressors and other activities
Occupational There will be some generic risks to workers health and safety from working on decommissioning sites, as Short Term | Could be Medium High Mitigation Available
Health and it increases the risk of injury or death due to accidents. irreversible
Safety

Pace | 226
ECO
Al-Rajef Wind Power Project - Final ESIA (©)

21. ASSESSMENT OF CUMULATIVE IMPACTS

This section investigates the cumulative impacts which could results from incremental impacts from other
known existing and/or planned developments in the area based on currently available information.

Within the Project area and its surrounding there are no existing and/or planned developments which
would result in cumulative impacts on any of the environmental/social receptors investigated as part of the
ESIA. Investigating existing and planned developments in a broader area reveals that there are other
projects which could result in cumulative impacts. Those mainly include other existing and planned wind
farm developments which are located at a distance from the Project site. Those include the following and
which are presented in Figure 77 below.

1. Tafileh Wind Farm Project: a 117MW project that is located around 55km north of the Project site.
Project is owned by Jordan Wind Power Company (JWPC) and started commercial operation in
September 2015;

2. Fujeij Wind Farm Project: a SOMW project that is located around 40km north of the Project site.
Project is owned by MEMR. Project is expected to commence with construction activities in first
quarter of 2016 and operation is expected in 2017;

3. Ma’an Wind Farm Project: a 7SMW project that is located around 20km to the northeast of the Project
site. Project is owned by MEMR. Construction activities are currently being undertaken and operation
is anticipated in the first quarter of 2017;

4. Kospo Wind Farm Project: a SOMW project that is located around 60km north of the Project site.
Project is owned by Korea Southern Power Company. This Project is part of the Direct Proposal Projects
that have been shortlisted by MEMR, but it is unclear at this stage whether this Project would move
forward or not due to capacity constraints on the national grid; and

5. Xenel Wind Farm Project: a 50MW project that is located around 65km north of the Project site.
Project is owned by Xenel. This Project is part of the Direct Proposal Projects that have been shortlisted
by MEMR, but it is unclear at this stage whether this Project would move forward or not due to
Capacity constraints on the national grid.

Investigating the potential cumulative impacts from these Projects reveals that for most
environmental/social receptors there aren’t any foreseen impacts. This is mainly due to the following;

= Long distance between the Rajef Project and the other wind farm development. Such a geographical
distance would not result in any key cumulative impacts on relevant receptors. This includes impacts
on visual and landscape and impacts from shadow flicker and noise; and

= The nature of the other impacts is site-specific and assessment of cumulative impacts in that sense is
not relevant. This includes impacts such as land use, geology and hydrology, biodiversity, bats,
archeology and cultural heritage, air quality, infrastructure and utilities, and occupational health and
safety.

However, of particular importance would be the potential cumulative impacts on avi-fauna during the
operation phase. In such a geographical distance, cumulative impacts could occur mainly from strikes and
collision of birds with operating wind farms. For example, given the migration route of birds during spring
there could be impacts on migratory birds from the Rajef Project which could result in fatalities on certain
species considered of key importance. As birds continue with their migration route towards the north
there could be other impacts from other project (such as the existing Tafileh Project). A qualitative or
quantitative assessment of such cumulative impacts could not be undertaken at this stage due to
unavailable public data of bird surveys undertaken for most of these projects, unavailable detailed designs
and turbine layouts, etc.

Nevertheless, the only operational project at this stage from those projects listed above is the Tafileh Wind
Farm. The Project is currently implementing a bird monitoring plan for observer-led turbine(s) shutdown

Pace | 227
ECO
Al-Rajef Wind Power Project — Final ESIA ‘Consult

on both migratory and resident birds. As noted throughout this ESIA (refer to “Section 12.3.2”), a similar
monitoring plan has been developed for this Project. It is also assumed that should other wind farm
developments take place a similar monitoring plan is implemented during the operation phase. With the

implementation of such measures, the cumulative impacts on avi-fauna are anticipated to be not
significant.

a eles

ae

Figure 77: Location of Wind Farm Projects in the Area

Pace | 228
FCO
Al-Rajef Wind Power Project - Final ESIA (©)

22. ENVIRONMENTAL AND SOCIAL MANAGEMENT PLAN (ESMP)
22.1 Institutional Framework and Procedural Arrangement for ESMP Implementation

Generally, two main pillars govern the successful implementation of any Environmental and Social
Management Plan (ESMP):

1. Proper identification of roles and responsibilities for the entities involved; and

2. Effective control of the process.

All management practices are interlinked, and this section describes how these two pillar criteria could be
fulfilled, which in turn helps ensure that the overall objectives of the ESMP are met.

Defining roles and responsibilities of the involved entities in any ESMP identifies where and when each
entity should be engaged, their degree of involvement, and the tasks expected of the entity. This in turn
eliminates any overlap of jurisdiction or authority and ensures proper communication and effective
management of ESMP components. Control processes mainly include training and awareness for entities
involved and control of non-conformances that might occur throughout the process.

The objective is to ensure that the ESMP recommendations are implemented in practice, during
construction and operation, and assess how environmental resources are affected. Table 59 below
summarizes the overall proposed institutional and procedural arrangement for the implementation of the
ESMP, while Table 60 discussed in details the roles and responsibilities of each of the entities involved in
implementation of the ESMP.

Generally, a self-compliance approach is advocated, whereby the body responsible for the causative action
should ensure that the objectives and requirements stipulated within the ESMP are met — this mainly
includes the appointment of a competent HSE Officer by the EPC Contractor during the Construction Phase,
while during the Operation Phase this is to be undertaken through the appointment of a competent staff
member of the Project Operator Team — there is no need to appoint a separate HSE Officer during
operation due to the limited and simple mitigation/monitoring measures detailed within the ESMP (with
the exception of the avi-fauna and bat management and monitoring measures which must be undertaken
by an expert in this field).

In addition, the Developer is required to review the reporting requirements as per the ESMP and undertake
auditing exercises to ensure that the EPC Contractor and Project Operator meets the requirements
stipulated within the ESMP. This could be undertaken through the appointment of a competent HSE Officer
as part of the Developer Team or through a third party Employer Representative. It is recommended to
undertake the auditing exercises on a monthly basis during the construction phase and on a quarterly basis
during the operation phase.

Finally, in accordance with the “EIA Regulation No. (37) of 2005”, the Regulator (being MoEnv), will be
responsible for undertaking compliance monitoring to ensure that the responsible entity is adhering to the
ESMP requirements.

Table 59: Overall proposed institutional and procedural arrangement for ESMP Implementation

Issue Self-Compliance Review/Checks Compliance Monitoring/
Inspection
Construction Phase
Compliance with ESMP | EPC Contractor -— HSE | Project Developer — HSE Officer or | MoEnv
Requirements Officer third party Employer
Representative (monthly basis)
Compliance with | EPC Contractor -— HSE | Project Developer — HSE Officer or | MoEnv
environmental legislations Officer third party Employer

Representative (monthly basis)

Operation Phase

Compliance with _ESMP | Project Operator — Project | Project Developer — HSE Officer or | MoEnv

Pace | 229

Al-Rajef Wind Power Project - Final ESIA

Requirements

Staff Member

Compliance

environmental legislations

with | Project Operator
Staff Member

third party Employer
Representative (on a quarterly
basis)

- Project | Project Developer — HSE Officer or | MoEnv
third party Employer
Representative (on a quarterly
basis)

Table 60: Roles and Respon:

ies of Entities Involved in ESMP

Designation Entity Project Role Environmental and Social Respons' ‘ies
Project Developer | Green Watts | Project Owner = Selection of EPC Contractor and Project Operator;
Renewable and Developer = Implement mitigation and monitoring requirements as detailed in the
Energy ESMP; and
= Appoint a competent HSE Officer or Third Party Employer representative
to review the reporting requirements as per the ESMP and undertake
auditing exercises to ensure that the EPC Contractor and Project Operator
conform to the requirements of the ESMP. Auditing is to be undertaken
on a monthly basis during the construction phase and on a quarterly basis
during the operation phase.

Engineering, Gamesa Undertake = Appoint a competent HSE officer responsible for implementing the ESMP.

Procurement, and detailed design | = Implement mitigation and monitoring requirements as detailed in the

Construction and ESMP;

(EPC) Contractor construction of | * Prepare and submit reporting requirements to Project Developer as
the project detailed in the ESMP;

= Implement corrective action measures in case of non-compliance
incidents and submit non-conformance report to Project Developer whom
in turn will submit to MoEnv.

National Electric National Build substation | * Refer to “Chapter 23”.

Power Company Electric with overhead

(NEPCO) Power lines to the

Company existing grid
(NEPCO)

Project Operator Gamesa Operation and = Due to the limited and simple mitigation/monitoring measures detailed
maintenance within the ESMP for the Operation Phase, a staff member of the Project
of the Project Operator Team must be appointed to implement the requirements

detailed within the ESMP;

= Appoint avi-fauna and bat expert to implement the management and
monitoring measures required as per the ESMP.

= Prepare and submit reporting requirements to Project Developer as
detailed in the ESMP; and

= Implement corrective action measures in case of non-compliance
incidents and submit non-conformance report to Project Developer whom
in turn will submit to MoEnv.

Environmental Ministry of Granting = Undertake compliance monitoring

Regulator

Environment

environmental
clearance to
the Project

22.2 Training and Awareness Raising

Effective and efficient implementation of any ESMP requires that all personnel involved in the Project
(construction/operation staff across all levels) understand its objectives and requirements. A proper
training and awareness program ensures that applying mitigation measures is more of a sense of
responsibility rather than an enforcing protocol.

Pace | 230

ECO
Al-Rajef Wind Power Project — Final ESIA (©)

Training and awareness is an ongoing process, but most importantly must take place before the
commencement of any activity in any phase of the Project. The EPC Contractor and Project Operator are
responsible, each for his own staff, for conducting inductions, training requirements and awareness raising
which should include at a minimum the following:

= Ensure that staff understand all requirements, measures, and protocols stipulated within the ESMP;

= Ensuring that all personnel engaged in activities that may have an impact on the environment are
competent to carry out their duties, or, where necessary, arrange for suitable training to be
undertaken;

= Cultural change towards environmental perception;
= Waste, wastewater, and hazardous waste management practices as identified throughout the ESMP;
= Occupational health and safety; and

= Emergency response procedures.

22.3 Control of Non-Compliances

In case any incidents of non-compliance with the ESMP or relevant environmental legislations were noted
by MoEnv, as part of their compliance monitoring, then the responsible entity (EPC Contractor or Project
Operator) is responsible for issuing a Non-Compliance Report to be submitted to the MoEnv. The report
would identify the nature of the problem, the proposed corrective action, action taken to prevent
recurrence of the problem and verification that the agreed actions have been carried out. Normally, a Non-
Compliance Report should be submitted within 24 hours of the identification of the non-compliance.
However, in cases that demand an immediate response to address the non-compliance incident, the
MoEnv should verbally notify the Contractor of the non-compliance. The Contractor should then take all
necessary measures to address the non-compliance.

22.4 Compilation of Environmental and Social Management Plan

Table 61, Table 62 and Table 63 below present the ESMP for the planning and construction, operation, and
decommissioning phase respectively and which include the following:

= The environmental attribute (e.g. air quality) that is likely to be impacted;

= —Asummary of the potential impact and/or likely issue;

= The identified management measures that aim to eliminate and/or reduce the potential impact to
acceptable levels. Management measures include mitigation actions, further requirements, additional
studies, and compensation measures;

= Monitoring actions to ensure that the identified mitigation measures are implemented. Monitoring
actions include: inspections, review of reports/plans, reporting, etc.;

= The frequency for implementing the monitoring actions, which include: once , continuously throughout
the construction/operation period (depending on the mitigation measure identified this could include
daily, weekly, or monthly), or upon occurrence of a certain issue;

= The responsible entity for implementing the mitigation measures and monitoring actions identified;
and

= The relevant legislation that must be adhered to and which govern the environmental attribute or
likely issue identified.

Pace | 231
Al-Rajef Wind Power Project - Final ESIA

on

Table 61: ESMP for the Planning and Construction Phase

Environmental Potential Impact Management Action (mitigations, ad nal requirements, additional Type of Action Frequency Responsible Legal Requirements
Attribute studies, compensation measures, etc.) Entity
Landscape and | Visual and landscape impacts due to | Ensure proper general housekeeping and personnel management measures are | Mitigation Inspection Continuous EPC Contractor | - Environmental Protection
Visual presence of elements typical of a/| implemented which could include: (i) ensure the construction site is left in an orderly Law No. 52 of 2006
construction site such as equipment and | state at the end of each work day, (ii) to the greatest extent possible construction
machinery. machinery, equipment, and vehicles not in use should be removed in a timely
manner, (iii) proper handling of waste streams, etc.
Land Use Project could conflict with formal land | Once a final detailed design has been prepared for the Project components, and only | Additional Submit official letter of | Once; before | EPC Contractor | - Agriculture Law No. 44 for the
use set at the planning level for the | if construction activities require any forest trees in the Project site be removed, then | Requirement approval from Sherah | construction year 2002
area. In addition the EPC Contractor must submit an application to the Sherah Agricultural Agricultural Directorate commences
Development Directorate in order to obtain their approval
Construction activities could disturb and | Allow all local community members to continue with their grazing and agricultural | Mitigation Inspection Continuous EPC Contractor | - Environmental Protection
conflict with actual land use as it could | activities in the Project area as normal, as well as nomadic settlers (that is besides Law No. 52 of 2006
provide value to locals. those areas of the actual footprint of the Project site).
A detailed grievance mechanism must be developed for the local community as well | Mitigation Submit report which details | Continuous EPC Contractor
as nomads. The local community and nomads must be made aware of the grievance grievance nature, how it was
mechanism to submit complaints against any potential prohibition of access to the handled, and follow-up
Projects area with no legitimate reason (e.g. safety and security reasons). measures implemented
Soil and | Improper management of solid waste Coordinate with PDTRA or hire a competent private contractor for the collection of | Mitigation Review contract with | Once; before | EPC - Environmental Protection
Groundwater solid waste from the site to Al-Basta Landfill (for municipal waste) and Shabit Al Dabe contractor construction Contractor Law No. 52 of 2006
Landfill (for construction waste). commences - Solid Waste Management
Prohibit fly-dumping of any solid waste to the land. Mitigation Inspection Continuous EPC Regulation No. (27) of 2005
Contractor
Distribute appropriate number of properly contained litter bins and containers | Mitigation Inspection Continuous EPC
properly marked as "Municipal Waste". Contractor
Distribute a sufficient number of properly contained containers clearly marked as | Mitigation Inspection Continuous EPC
"Construction Waste" for the dumping and disposal of construction waste. Where Contractor
possible, the EPC Contractor must seek ways to reduce construction waste by reusing
materials (for example through recycling of concrete for road base coarse).
Implement proper housekeeping practices on the construction site at all times. Mitigation Inspection Continuous EPC
Contractor
Maintain records and manifests that indicate volume of waste generated onsite, | Mitigation Review manifests to ensure | Continuous EPC
collected by contractor, and disposed of at the landfill. The numbers within the consistency Contractor
records are to be consistent to ensure no illegal dumping at the site or other areas
Improper management of wastewater Coordinate with Petra wand Wadi Mousa Water Directorate to hire a private | Mitigation Review contract with | Once; before | EPC - Environmental Protection
contractor for the collection of wastewater from the site to Wadi Mousa WWTP or contractor construction Contractor Law No. 52 of 2006
Ma’an WWTP. commences - Public Health Law No. 47 for
Prohibit illegal disposal of wastewater to the land Mitigation Inspection Continuous EPC 2008
Contractor
Ensure that constructed septic tanks during construction and those to be used during | Mitigation Inspection Once EPC
operation are well contained and impermeable to prevent leakage of wastewater into Contractor
soil.
Ensure that septic tanks are emptied and collected by wastewater contractor at | Mitigation Inspection Continuous EPC
appropriate intervals to avoid overflowing. Contractor
Maintain records and manifests that indicate volume of wastewater generated | Mitigation Review manifests to ensure | Continuous EPC
onsite, collected by contractor, and disposed of at the WWTP. The numbers within consistency Contractor
the records are to be consistent to ensure no illegal discharge at the site or other
areas.
Improper management of hazardous | Coordinate with the MoEnv and hire a private contractor for the collection of | Mitigation Review contract with | Once; before | EPC - Environmental Protection
waste hazardous waste from the site to the Swaqa Hazardous Waste Treatment Facility. contractor construction Contractor Law No. 52 of 2006
commences - Management, Transportation,
Follow the requirements for management and storage as per the ‘Instructions for | Mitigation Inspection Continuous EPC & Handling of Harmful &
Hazardous Waste Management and Handling of the Year 2003’ of the MoEnv. Contractor Hazardous Substances
Prohibit illegal disposal of hazardous waste to the land. Mitigation Inspection Continuous EPC Regulation No. (24) of 2005,
Contractor - Instruction for Management
Ensure that containers are emptied and collected by the contractor at appropriate | Mitigation Inspection Continuous EPC and Handling of Consumed

Pace | 232

Al-Rajef Wind Power Project - Final ESIA

Environmental Potential Impact Management Action (mitigations, additional requirements, additional Type of Action Frequency Responsible Legal Requirements
Attribute studies, compensation measures, etc.) Entity
intervals to prevent overflowing. Contractor Oils for 2003,
Maintain records and manifests that indicate volume of hazardous waste generated | Mitigation Review manifests to ensure | Continuous EPC - Instruction for Hazardous
onsite, collected by contractor, and disposed of at the Swaqa Facility. The numbers consistency Contractor Waste Management for the
within the records are to be consistent to ensure no illegal discharge at the site or year 2003
other areas.
Improper management of hazardous | Ensure hazardous materials are stored in proper areas and in a location where they | Mitigation Inspection Continuous EPC - Environmental Protection
material cannot reach the land in case of accidental spillage. This includes storage facilities Contractor Law No. 52 of 2006
that are of impermeable surface, accessible to authorized personnel only, prevent - Jordanian Standard 431/1985
incompatible materials from coming in contact, etc. — General Precautionary
Maintain a register of all hazardous materials used and accompanying MSDS must | Mitigation Inspection Continuous EPC Requirements for Storage of
present at all times. Spilled material should be tracked and accounted for. Contractor Hazardous Materials
Incorporate dripping pans at machinery, equipment, and areas that are prone to | Mitigation Inspection Continuous EPC
contamination by leakage of hazardous materials (such as oil, fuel, etc.). Contractor
Regular maintenance of all equipment and machinery used onsite. Maintenance | Mitigation Inspection Continuous EPC
activities and other activities that pose a risk for hazardous material spillage must Contractor
take place at a suitable location (hard surface) with appropriate measures for
trapping spilled material.
Ensure that a minimum of 1,000 liters of general purpose spill absorbent is available | Mitigation Inspection Continuous EPC
at hazardous material storage facility. Contractor
Mitigation Inspection Upon Occurrence | EPC
If spillage occurs, spill must be immediately contained, cleaned-up, and contaminated Reporting of incident and Contractor
soil disposed as hazardous waste. measures taken to minimize
impact
Biodiversity Construction activities would disturb | Before construction commences, undertake a detailed survey to identify the presence | Additional Study Reporting on outcomes of | Once; before | EPC - Environmental Protection
existing habitats (flora and fauna). In | of any active tortoises as well as potential hibernation/aestivation sites (during survey construction Contractor Law No. 52 of 2006
addition, other impacts could be from | summer and winter) within all assigned areas to be disturbed by construction. Should commences - Agriculture Law No. 44 of
improper management of the site (e.g. | any tortoises be located, they should be relocated to distant areas (outside of 2002
improper conduct and housekeeping | construction active areas) with similar habitat characteristics to the species to ensure - Regulation for Categorizing
practices). that they would not return to the Project site, taking into account the home range for Wild Birds and Animals
the species. Banded from Hunting No.43
Should as part of the Project any fencing be erected, it must be ensured that it allows | Mitigation Inspection Once EPC flees
for the natural movement of small faunal species within the area. This could include Contractor
for example a fence with an appropriate gap between the ground level and the first
rail or strand (around 30cm).
Implement proper management measures to prevent damage to the biodiversity of | Mitigation Inspection Continuous EPC
the site. This could include establishing a proper code of conduct and awareness Contractor
raising / training of personnel (e.g. with respect to prohibiting hunting) and good
housekeeping (e.g. keeping the site orderly and clean).
Birds (avi-fauna) Construction activities could disturb | A breeding survey must be undertaken at the Project site during the breeding season | Additional Study Reporting on outcomes of | Once; before | EPC Contractor | - Environmental Protection
existing habitats of birds breeding | (which lasts from March till mid-May). The survey must be undertaken by a qualified survey construction Law No. 52 of 2006
and/or nesting within the Project site. ornithologist and must be based on point counts that are spread over the entire commences - Agriculture Law No. 44 of
Project site. At each point count all breeding activities must be recorded. The survey 2002
must aim to identify any breeding areas of importance within the Project site. - Regulation for Categorizing
Based on the outcomes of the survey, should any areas of importance be identified | Mitigation Inspection Continuous EPC Contractor | Wild Birds and Animals
then construction activities must be properly planned to avoid any disturbance to Banded from Hunting No.43
such areas during the breeding season. Construction activities may commence in of 2008.
other areas but through the implementation of proper housekeeping measures to
reduce such impact such as prohibiting hunting, restricting activities to allocated
areas only, avoiding unnecessary elevated noise levels, etc.
Archeology and Improper management of construction | Ensure that the final prepared detailed design avoids sitting any of the Project | Mitigation Inspection on Final Detailed | Once; before | EPC - Antiquities Law No. 21 of
Cultural Heritage activities could disturb/damage the | components (to include the turbines, roads, transmission lines, warehouses, etc.) Design construction Contractor 1988 and its amendments No.
archaeological locations recorded in the | within such delineated areas (Figure 53) to avoid damage to those sites. commences 23 for 2004

Pace | 233

Al-Rajef Wind Power Project - Final ESIA

OFC

Environmental Potential Impact Management Action (mitigations, additional requirements, additional Type of Action Monitoring Action Frequency Responsible Legal Requirements
Attribute studies, compensation measures, etc.) Entity
Project area as well as potential | properly plan construction activities to take into account the identified archeological | Mitigation Inspection Continuous EPC
archaeological remains which could be | |ocations to ensure they are protected from any potential damage. This could include Contractor
buried in the ground (if any). proper movement of vehicles and machinery into/out of the site to avoid such areas,
ensure that all vehicles are on established roads and prohibit off-roading, prohibit
movement of vehicles near those areas, etc.
Ensure that the Code of Conduct, awareness raising, and training developed for | Mitigation Inspection Continuous EPC
construction workers and personnel to emphasize the presence of archeological Contractor
locations in the area.
Implement appropriate measures for chance find procedures which mainly require | Mitigation Inspection Upon Occurrence | EPC
that construction activities be halted and the area fenced, while immediately Contractor
notifying the DoA. No additional work will be allowed before the Department
assesses the found archaeological site and grants a clearance to resume the work. Report prepared and | Upon occurrence | EPC
Construction activities can continue at other parts of the site if no potential submitted to the DoA Contractor
archaeological remains were found. If found, same procedures above apply.
Air Quality and | Construction activities will likely result | If dust or pollutant emissions are found to be excessive due to construction activities, | Mitigation Inspection and visual | Continuous EPC - Environmental Protection
Noise in an increased level of dust, particulate | the source of such excessive emissions must be identified and adequate control monitoring to include periodic Contractor Law No. 52 of 2006
matter and pollutant emissions which in | measures must be implemented. inspections at nearby sites - Air Protection Regulation No.
turn will directly impact ambient air (e.g. nearby Highway) to 28 for 2005
quality. determine whether harmful - Instruction for Reduction and
levels of dust from Prevention of Noise for 2003
construction activities exist. - JS 1140-2006 Ambient Air
Reporting of any excessive | Upon occurrence | EPC Quality
levels of pollutants and Contractor
measures taken to minimize
impact.
Comply with the OSHA requirements and the Jordanian Codes to ensure that for | Mitigation Inspection Continuous EPC
activities associated with high dust levels, workers are equipped with proper Contractor
protective equipment (e.g. masks, eye goggles, etc.).
Apply basic dust control and suppression measures which could include: regular | Mitigation Inspection Continuous EPC
watering of roads, proper management of stockpiles/excavated material, proper Contractor
covering of trucks transporting aggregates and fine materials, adhering to a speed
limit of 15 km/h for trucks on construction sites, etc.
Develop a regular inspection and scheduled maintenance program for vehicles, | Mitigation Inspection Continuous EPC
machinery, and equipment to be used throughout the construction phase for early Contractor
detection of issue to avoid unnecessary pollutant emissions.
Possible noise emissions to the | If noise levels were found to be excessive due to construction activities, the source of | Mitigation Inspection and visual | Continuous EPC
environment from the construction | such excessive noise levels must be identified and adequate control measures must monitoring Contractor
activities which will likely include the | be implemented.
use of machinery and equipment such Reporting of any excessive | Upon occurrence | EPC
as generators, hammers, and levels of noise and measures Contractor
compressors and other activities. taken to minimize impact.
Comply with OSHA requirements and the Jordanian Codes to ensure that for activities | Mitigation Inspection Continuous EPC
associated with high noise levels, workers are equipped with proper protective Contractor
equipment (e.g. earmuffs).
Apply adequate general noise suppressing measures. This could include the use of | Mitigation Inspection Continuous EPC
well-maintained mufflers and noise suppressants for high noise generating Contractor
equipment and machinery, developing a regular maintenance schedule of all vehicles,
machinery, and equipment for early detection of issues to avoid unnecessary
elevated noise level, etc.
Infrastructure and | Water Resources — it is important to | Coordinate with the Petra and Wadi Mousa Water Directorate to secure the water | Additional Submit report with proof of | Once; before | EPC - Environmental Protection
Utilities ensure that the water requirements of | requirements for the Project. requirement coordination construction Contractor Law No. 52 of 2006
the Predict would not affect the existing commences - Instruction for Hazardous

users and resources in the area.

Waste Management for the
year 2003
- Water Authority Law No. 18

Pace | 234

Al-Rajef Wind Power Project - Final ESIA

OFC

Environmental Potential Impact Management Action (mitigations, additional requirements, additional Type of Action Frequency Responsible Legal Requirements
Attribute studies, compensation measures, etc.) Entity
Wastewater Utilities — it is important to | Coordinate with the Petra and Wadi Mousa Water Directorate for disposal of | Additional Submit report with proof of | Once; before | EPC for 1988 and it's
ensure that existing utilities would be | wastewater at Wadi Mousa or Ma’an WWTP. requirement coordination construction Contractor amendments thereof
able to handle the amount of commences - Groundwater Control
wastewater generated from the Project. Regulation No. 85 for 2002
and its amendments thereof
- Municipalities Law No. Law
Solid Waste Utilities — it is important to | Coordinate with PDTRA or hire a competent private contractor for the collection of | Additional Submit report with proof of | Once; before | EPC No. 13 of year 2011
ensure that existing utilities would be | solid waste from the site to the municipal approved landfill requirements coordination construction Contractor - Traffic Law No. 49 for 2008
able to handle the amount of solid commences - Civil Aviation Law No. 41 of
waste generated from the Project. the year 2007
- Telecommunications Law
No.21 for the year 2011
Hazardous Waste Utilities - it is | Coordinate with MoEnv to hire a competent private contractor for the collection of | Additional Submit report with proof of | Once; before | EPC
important to ensure that existing | hazardous waste from the site to the Swaqa Hazardous Waste Treatment Facility. requirements coordination construction Contractor
utilities would be able to handle the commences
amount of hazardous waste generated
from the Project.
Road Networks — if transportation | Adopt and implement the recommendations/provisions of the transport plan | Mitigation Submission of poof of | Once; before | EPC
activities are not properly managed, | throughout the transportation activities. coordination and _ permits | transportation Contractor
they could entail risk of damage to the from the Traffic Department, | commences
existing roads and could be of public Ministry of Public Works and
safety concerns to other users on road. Housing, and the relevant
electricity company.
Aviation, | Telecommunication and | Provide CARC with final detailed design along with the coordinates of the turbines. | Additional Submit official approval letter | Once; before | EPC
Television & Radio Links - Improper | Design must take into account their requirements for navigational lighting obstacles | requirement of CARC construction Contractor
sitting of the wind farm could impact | for wind farm developments. Those requirements must be adhered to and are commences
aircraft safety if located near airports | summarized in their Publication AN-14-1 ‘Chapter 6)
and could potentially interfere with | (http://carc.gov.jo/images/filemanager/AMM%202%20chapter%206.pdf).
electromagnetic transmissions
associated with air transport.
Aviation, | Telecommunication and | Coordinate with TRC to obtain the responses from the remaining telecommunication | Additional Submit official responses from | Once; before | EPC Contractor
Television & Radio Links - Improper | service providers (Orange and Zain). Requirements telecommunication providers | construction
planning and site selection of the Project commences
could impact and _ interfere with
electromagnetic signals of existing
telecommunications and
radio/television systems in the area.
Occupational There will be some generic risks to | Implement the provisions of the Occupational Health and Safety Plan throughout the | Mitigation Inspections to ensure the | Continuous EPC - Labor Law No. 8 for the Year
Health and Safety | workers health and safety from working | Project construction phase. implementation of provisions Contractor 1996 and its amendments
on construction sites, as it increases the of Plan
risk of injury or death due to accidents Mitigation Regular reporting in addition | Upon occurrence
to reporting of any incidents
and measures undertaken to
control the situation and
prevent it from occurring
again.
Socio-economic The Project is expected at a minimum to | Develop and implemented an Action Plan for working with the local community | Recommendation | Regular reporting on | Continuous Project N/A
provide job opportunities for local | members during the construction phase. The plan must aim to support the local outcomes of Action Plan Developer
communities. This, to some extent, | community stating its aims and objectives and should acknowledge the importance of implementation
could contribute to enhancing the living | building a strong socio-economic relationship with the local community through a
environment for its inhabitants, elevate | participatory planning program (in which the local community can express their
their standards of living, and bring social | concerns, strengths and limitations) even before the development is in place.
and economic prosperity Develop and implement a structured approach for social responsibly programs. This | Recommendation | Regular reporting on | Continuous Project N/A
involves developing a Corporate Social Responsibility (CSR) Program. The CSR outcomes of CSP Program Developer

Pace | 235

Al-Rajef Wind Power Project - Final ESIA

Or

Environmental Potential Impact Management Action (mitigations, adi nal requirements, additional Type of Action Frequency Responsible Legal Requirements
Attribute studies, compensation measures, etc.) Entity
program must include a needs assessment to identify priority development projects implementation
which benefit all local communities. Based on the outcomes of the needs assessment
the CSR program will be developed along with an action plan which identifies the
priority projects to be developed, allocated budget, timeline for implementation, etc.
A summary of the CSR program then needs to be communicated to the local
community and stakeholders through appropriate platforms (such as the local
community offices in which the grievance mechanism is advertised).
Table 62: ESMP for the Operation Phase
Environmental Potential Impact Management Action (mitigations, additional requirements, additional Type of Action Monitoring Action Frequency Responsible Legal Requirements
Attribute studies, compensation measures, etc.) Entity
Landscape and Visual impacts concern the turbines | Avoid including lettering, company insignia, advertising or graphics on the turbines. Mitigation Inspection Once; before | EPC - Environmental
Visual themselves (e.g. color, height, and operation Contractor Protection Law No. 52 of
number of turbines) and impacts commences 2006
relating to their interaction with the
character of the surrounding landscape.
Land Use Operational activities could disturb and | Allow all local community members to continue with their grazing and agricultural | Mitigation Inspection Continuous Project - Environmental
conflict with actual land use as it could | activities in the Project area as normal, as well as nomadic settlers (that is besides Operator Protection Law No. 52 of
provide value to locals. those areas of the actual footprint of the Project site). 2006
A detailed grievance mechanism must be developed for the local community as well as | Mitigation Inspection Continuous Project
nomads. The local community and nomads must be made aware of the grievance Operator
mechanism to submit complaints against any potential prohibition of access to the
Projects area with no legitimate reason (e.g. safety and security reasons.
Soil and Improper management of solid waste Coordinate with PDTRA or hire a competent private contractor for the collection of | Mitigation Review contract with contractor Once; before | Project - Environmental
Groundwater solid waste from the site to the Al-Basta Landfill. operation Operator Protection Law No. 52 of
commences 2006
Prohibit fly-dumping of any solid waste to the land. Mitigation Inspection Continuous Project - Solid Waste
Operator Management Regulation
Distribute appropriate number of properly contained litter bins and containers | Mitigation Inspection Continuous Project No. (27) of 2005
properly marked as "Municipal Waste". Operator
Implement proper housekeeping practices on the construction site at all times. Mitigation Inspection Continuous Project
Operator
Maintain records and manifests that indicate volume of waste generated onsite, | Mitigation Review manifests to ensure | Continuous Project
collected by contractor, and disposed of at the landfill. The numbers within the records consistency Operator
are to be consistent to ensure no illegal dumping at the site or other areas
Improper management of wastewater Coordinate with Petra and Wadi Mousa Water Directorate to hire a private contractor | Mitigation Review contract with contractor Once; before | Project - Environmental
for the collection of wastewater from the site to Wadi Mousa WWTP or Ma’an WWTP operation Operator Protection Law No. 52 of
commences 2006
Prohibit illegal disposal of wastewater to the land Mitigation Inspection Continuous Project - Public Health Law No. 47
Operator for 2008
Ensure that septic tanks are emptied and collected by wastewater contractor at | Mitigation Inspection Continuous Project
appropriate intervals to avoid overflowing Operator
Maintain records and manifests that indicate volume of wastewater generated onsite, | Mitigation Review manifests to ensure | Continuous Project
collected by contractor, and disposed of at the Industrial Park WWTP. The numbers consistency Operator
within the records are to be consistent to ensure no illegal discharge at the site or
other areas
Improper management of hazardous | Coordinate with the MoEnv and hire a private contractor for the collection of | Mitigation Review contract with contractor Once; before | Project - Environmental
waste hazardous waste from the site to the Swaqa Hazardous Waste Treatment Facility operation Operator Protection Law No. 52 of
commences 2006
Follow the requirements for management and storage as per the ‘Instructions for | Mitigation Inspection Continuous Project - Management,
Hazardous Waste Management and Handling of the Year 2003’ of the MoEnv Operator Transportation, &
Prohibit illegal disposal of hazardous waste to the land Mitigation Inspection Continuous Project Handling of Harmful &

Pace | 236

Al-Rajef Wind Power Project - Final ESIA

co

(9)

Environmental Potential Impact Management Action (mitigations, additional requirements, additional Type of Action Monitoring Action Frequency Responsible Legal Requirements
Attribute studies, compensation measures, etc.) Entity
Operator Hazardous Substances
Ensure that containers are emptied and collected by the contractor at appropriate | Mitigation Inspection Continuous Project Regulation No. (24) of
intervals to prevent overflowing Operator 2005,
Maintain records and manifests that indicate volume of hazardous waste generated | Mitigation Review manifests to ensure | Continuous Project ~ Instruction for
onsite, collected by contractor, and disposed of at the Swaqa Facility. The numbers consistency Operator Management and
within the records are to be consistent to ensure no illegal discharge at the site or Handling of Consumed
other areas Oils of 2003,
- Instruction for Hazardous
Waste Management
of2003
Improper management of hazardous | Ensure hazardous materials are stored in proper areas and in a location where they | Mitigation Inspection Continuous Project - Environmental
material cannot reach the land in case of accidental spillage. This includes storage facilities that Operator Protection Law No. 52 of
are of impermeable surface, accessible to authorized personnel only, prevent 2006
incompatible materials from coming in contact, etc. - JS 431/1985 — General
Maintain a register of all hazardous materials used and accompanying MSDS must | Mitigation Inspection Continuous Project Precautionary
present at all times. Spilled material should be tracked and accounted for. Operator Requirements for
Incorporate dripping pans at machinery, equipment, and areas that are prone to | Mitigation Inspection Continuous Project Storage of Hazardous
contamination by leakage of hazardous materials (such as oil, fuel, etc.). Operator Materials
Regular maintenance of all equipment and machinery used onsite. Maintenance | Mitigation Inspection Continuous Project
activities and other activities that pose a risk for hazardous material spillage must take Operator
place at a suitable location (hard surface) with appropriate measures for trapping
spilled material.
Ensure that a minimum of 1,000 liters of general purpose spill absorbent is available at | Mitigation Inspection Continuous Project
hazardous material storage facility. Operator
If spillage occurs, spill must be immediately contained, cleaned-up, and contaminated | Mitigation Inspection Upon occurrence | Project
soil disposed as hazardous waste. Reporting of incident and Operator
measures taken to minimize
impact
Biodiversity Improper management of the site could | Implement proper management measures to prevent damage to the biodiversity of the | Mitigation Inspection Continuous Project - Environmental
disturb existing habitats (e.g. improper | site. This could include establishing a proper code of conduct and awareness raising / Operator Protection Law No. 52 of

conduct and housekeeping practices).

training of personnel (e.g. with respect to prohibiting hunting) and good housekeeping
(e.g. keeping the site orderly and clean).

2006

Agriculture Law No. 44 of
2002

Regulation for
Categorizing Wild Birds
and Animals Banded
from Hunting No.43 of
2008.

Birds (avi-fauna)

Wind turbines are associated with
impacts on birds from risks of strikes
and collision on both migratory soaring
birds and resident soaring birds in the
area. Generally, such impacts depend
on several factors but could affect the

population levels of certain species
especially those with
international/national critical

conservation status.

The ESIA requires that the Project Operator implement an avi-fauna monitoring and turbine shutdown plan, avi-fauna carcass search plan ,and onsite carcass search plan (other than

birds). Additional details are provided at the end of the ESMP.

Environmental
Protection Law No. 52 of
2006

Agriculture Law No. 44 of
2002

Regulation for
Categorizing Wild Birds
and Animals Banded
from Hunting No.43 of
2008.

Bats

The potential impacts from the Project
during operation are mainly related to
risk of bat strikes and collisions with
rotors of the operating wind turbines.

The ESIA requires that the Project Operator implement a bat mortality monitoring plan. Additional details are provided at the end of the ESMP.

Environmental
Protection Law No. 52 of
2006

Pace | 237

Al-Rajef Wind Power Project - Final ESIA

OFC

Environmental Potential Impact Management Action (mitigations, additional requirements, additional Type of Action Monitoring Action Frequency Responsible Legal Requirements
Attribute studies, compensation measures, etc.) Entity
Archeology Improper management of operational | Properly plan operation and maintenance activities to take into account the identified | Mitigation Inspection Continuous Project - Antiquities Law No. 21 of
activities could disturb/damage | archeological locations to ensure they are protected from any potential damage. This Operator 1988 and its
archaeological locations recorded in the | could include for example proper movement of vehicles and machinery into/out of the amendments No. 23 for
Project area site to avoid those areas, ensure that all vehicles are on established roads and prohibit 2004
off-roading, prohibit movement of vehicles near those areas during the various
operation and maintenance activities, etc.
Ensure that the Code of Conduct, awareness raising, and training developed for | Mitigation Inspection Continuous Project
operation workers and personnel to emphasize the presence of archeological locations Operator
in the area.
Infrastructure and | Water Resources — it is important to | Coordinate with the Petra and Wadi Mousa Water Directorate to secure the water | Additional Submit report with proof of | Once; before | Project - Environmental
Utilities ensure that the water requirements of | requirements for the Project. requirement coordination operation Operator Protection Law No. 52 of
the Predict would not affect the existing commences 2006
users and resources in the area. - Instruction for
Wastewater Utilities — it is important to | Coordinate with the Petra Water Administration for disposal of wastewater at Wadi | Additional Submit report with proof of | Once; before | Project Hazardous Waste
ensure that existing utilities would be | Mousa or Ma’an WWTP. requirements coordination operation Operator Management of2003
able to handle the amount of commences - Water Authority Law No.
wastewater generated from the Project. 18 for 1988 and it's
Solid Waste Utilities — it is important to | Coordinate with PDTRA or hire a competent private contractor for the collection of | Additional Submit report with proof of | Once; before | Project amendments
ensure that existing utilities would be | solid waste from the site to the municipal approved landfill. requirements coordination operation Operator Groundwater Control
able to handle the amount of solid commences Regulation No. 85 for
waste generated from the Project. 2002 and its
Hazardous Waste Utilities — it is | Coordinate with MoEnv to hire a competent private contractor for the collection of | Additional Submit report with proof of | Once; before | Project amendments
important to ensure that existing | hazardous waste from the site to the Swaqa Hazardous Waste Treatment Facility. requirements coordination operation Operator - Municipalities Law No.
utilities would be able to handle the commences Law No. 13 of year 2011
amount of hazardous waste generated
from the Project.
Occupational There will be some generic risks to | Implement the provisions of the Occupational Health and Safety Plan throughout the | Mitigation Inspections to ensure the | Continuous Project - Labor Law No. 8 for the
Health and Safety | workers health and safety from | Project operation phase. implementation of provisions of Operator Year 1996 and its
operational and maintenance activities. the Plan amendments
Mitigation Regular reporting in addition to | Upon occurrence
reporting of accidents, incidents
and/or emergencies and
measures undertaken in such
cases to control the situation and
prevent reoccurrence.
Community Noise from operating wind turbines | Develop a reduced power operation strategy for the wind turbines causing the | Mitigation Comprehensive noise baseline | Once; before | Project - Environmental
Health, Safety could be a source of disturbance and | exceedance of the noise limits at Al-Rajef village to ensure compliance with Jordanian | Measure measurements shall be | operation of | Operator Protection Law No. 52 of
and Security nuisance to the receptors and residents | and IFC requirements. Based on the monitoring measures undertaken (discussed to the performed without any | turbines 2006
of the nearby villages and could create a | right), reduced power measures can be identified (operation in a noise-reduce mode or construction noise. The - Instruction for Reduction
disturbing indoor environment shut-off of the turbine) in addition to the situations in which they are required (in measurements shall cover the and Prevention of Noise
which applicable standards are exceeded) range of wind speeds (4 - 10 m/s) for 2003
for all wind directions (45° - Public Health Law No. 47
sectors) at day and night time. for 2008
Actual monitoring during wind | Once; during | Project
farm operation at locations near | operation of | Operator
receptor points Q, J, K, and L. The | turbines
measurements shall cover the
range of wind speeds (4 - 10 m/s)
for all wind directions (45°
sectors) at day and night time
Successful implementation of the | Continuous Project
reduced power measures shall be Operator

demonstrated during operation
by additional monitoring at the

Pace | 238

Al-Rajef Wind Power Project - Final ESIA

OFC

Environmental Potential Impact Management Action (mitigations, additional requirements, additional Type of Action Monitoring Action Frequency Responsible Legal Requirements
Attribute studies, compensation measures, etc.) Entity
receptor locations for those wind
situations identified as potentially
exceeding the Jordanian limit
values. The measurements should
be accompanied by an
investigation on perception of the
wind turbine noise by the
residents.
Discuss the effects of noise from turbines to the local community and nomads and | Mitigation Inspection Once Project
present the results of the worst-case scenario analysis undertaken and identify the Operator /
areas where exceedances are expected and the outcomes of the reduced power Developer
strategy developed.
A detailed grievance mechanism must be developed for the local community. The local | Mitigation/ Submit report which details | Upon Occurrence | Project
community must be made aware of the grievance mechanism to submit complaints | Compensation grievance nature, how it was Operator /
against any nuisance from noise from turbines. If such a situation occurs, such handled, and follow-up measures Developer
nuisances must be verified on the ground and if true appropriate compensation implemented
measures must be implemented (e.g. provision of noise shielding at receptor locations
such as sound reducing windows (double glazed) and planting of trees and shrubs.
For the nomads in specific, develop informative maps in Arabic of noise propagations | Mitigation Inspection Continuous Project
from the turbines in accordance with results of the ESIA. Such maps must be published Operator
on information boards within the wind farm to allow nomads to build up their tents in
less affected areas.
Shadow flicker could be a source of | Introduce the effects of shadow flicker to the local community and nomads and | Mitigation Inspection Once Project - Environmental
disturbance and nuisance to the | present the results of the worst-case scenario analysis, and identify the areas where Operator / Protection Law No. 52 of
receptors and residents of the nearby | shadow flicker is expected. Developer 2006
villages. A detailed grievance mechanism must be developed for the local community. The local | Mitigation/ Submit report which details | Upon Occurrence | Project - Public Health Law No. 47
community must be made aware of the grievance mechanism available to submit | Compensation grievance nature, how it was Operator /| for 2008
complaints regarding shadow flicker nuisances. If such a situation occurs, such handled, and follow-up measures. Developer
nuisances and conditions are verified on the ground and if true appropriate implemented
compensation measures must be implemented to limit such impacts. This could include
the introduction of vegetative buffers as a barrier for shadow flicker and/or providing
window blinds.
For the nomads in specific, develop informative maps in Arabic of shadow flicker | Mitigation Inspection Continuous Project
propagations from the turbines in accordance with results of the ESIA. Such maps must Operator
be published on information boards within the wind farm to allow nomads to build up
their tents in less affected areas.
Blade or tower glint can impact a | Consideration should be given to the use of non-reflective finishes to ensure potential | Mitigation Inspection Once; before | Project - Environmental
community, as the reflection of sunlight | impacts are not significant. operation Operator Protection Law No. 52 of
off the rotor blade may be angled commences 2006
toward nearby residences. - Public Health Law No. 47
for 2008
Failure in rotor blade or ice accretion | Present to the local communities the risks related to blade/ice throws and the | Mitigation Inspection Once; before | Project - Environmental
can result in the ‘throwing’ of the blade. | likelihood of occurrence of such events (highly unlikely events). In addition, inform the operation Operator Protection Law No. 52 of
Although overall risk of such events is | local communities of the safety distance that must be kept from the turbines to ensure commences 2006
extremely low, it could affect the public | their public safety from events related to blade and ice throws. - Public Health Law No. 47
safety of the residents of nearby | Ensure that regular maintenance of the wind turbines takes place according to set | Mitigation Inspection Continuous Project for 2008
villages. schedule to prevent any unforeseen events from occurring such as blade throws. Operator
Install warning signs and post signs at least 200 meters from the wind turbine in all | Mitigation Inspection Once; before | Project
directions which provide informative information in English and Arabic language about operation Operator
risks from such events. commences
Public access of unauthorized personnel | Develop a Security Risk Assessment for the Project and which takes into account the | Mitigation Inspection Continuous Project - Environmental
to the various Project components | following: (i) each turbine to be fitted with locked doors to prevent unauthorized Operator Protection Law No. 52 of

(turbines, substation) could results in
various public safety hazards to local

access to the turbines; (ii) substation area to be completely fenced with concrete walls
to prevent unauthorized access; (iii) onsite guards within the entire Project site at all

2006
Instruction for Reduction

Pace | 239

Al-Rajef Wind Power Project - Final ESIA

OFC

Environmental Potential Impact Management Action (mitigations, additional requirements, additional Type of Action Monitoring Action Frequency Responsible Legal Requirements
Attribute studies, compensation measures, etc.) Entity
communities times to ensure the safety and security of the Project as well a preventing unauthorized Reporting of trespassing incidents | Upon Occurrence | Project and Prevention of Noise
access to any of the Project components. However, it must be ensured that all onsite and measures to control situation Operator for 2003
guards are adequately trained to deal with unauthorized trespassing incidents. In - Public Health Law No. 47
addition, guards must refrain from using excessive force, unless situation extremely for 2008
requires so.; (iv) present to the local communities the public safety hazards of the
turbines and the various other Project components; and (v) post informative signs on
the turbines and other Project components (substation) about public safety hazards
and emergency contact information.
Socio-economic The Project is expected at a minimum to | Develop and implemented an Action Plan for working with the local community | Recommendation | Regular reporting on outcomes of | Continuous Project N/A
provide job opportunities for local | members during the construction phase. The plan must aim to support the local Action Plan implementation Developer
communities. This, to some extent, | community stating its aims and objectives and should acknowledge the importance of
could contribute to enhancing the living | building a strong socio-economic relationship with the local community through a
environment for its inhabitants, elevate | participatory planning program (in which the local community can express their
their standards of living, and bring social | concerns, strengths and limitations) even before the development is in place.
and economic prosperity Develop and implement a structured approach for social responsibly programs. This | Recommendation | Regular reporting on outcomes of | Continuous Project N/A
involves developing a Corporate Social Responsibility (CSR) Program. The CSR program CSR Program implementation Developer

must include a needs assessment to identify priority development projects which
benefit all local communities. Based on the outcomes of the needs assessment the CSR
program will be developed along with an action plan which identifies the priority
projects to be developed, allocated budget, timeline for implementation, etc. A
summary of the CSR program then needs to be communicated to the local community
and stakeholders through appropriate platforms (such as the local community offices in
which the grievance mechanism is advertised).

Pace | 240

Al-Rajef Wind Power Project - Final ESIA

(6) fae)

Table 63: ESMP for the Decommissioning Phase

Environmental Potential Impact Management Action (mitigations, additional requirements, additional studies, | Type of Action Monitoring Action Frequency Responsible Legal Requirements
Attribute compensation measures, etc.) Entity

Soil and Risk of soil and groundwater | Refer to mitigation and monitoring actions for improper management of waste streams within Table 61. Developer or Refer to legal

Groundwater contamination during the various MEMR requirements within

decommissioning activities from
improper housekeeping _ activities,
spillage of hazardous material, random
discharge of waste and wastewater

Table 61.

Air quality and
noise

Decommissioning activities will likely
result in an increased level of dust and
particulate matter emissions which in
turn will directly impact ambient air
quality.

Refer to mitigation and monitoring actions for air quality within Table 61.

Developer or
MEMR

Possible noise emissions to the
environment from the decommissioning
activities which will likely include the use
of machinery and equipment such as
generators, hammers, and compressors
and other activities

Refer to mitigation and monitoring actions for noise within Table 61.

Developer or
MEMR

Refer to legal
requirements within
Table 61.

Occupational
health and
safety

There will be some generic risks to
workers health and safety from working
on decommissioning sites, as it increases
the risk of injury or death due to
accidents.

Refer to mitigation and monitoring actions for occupational health and safety within Table 61.

Developer or
MEMR

Refer to legal
requirements within
Table 61.

Pace | 241

ECO
Al-Rajef Wind Power Project — Final ESIA (6)

Avi-Fauna Mitigating and Monitoring Measures

As discussed throughout the ESMP, the Project Operator is required to undertake the following during the
Project operation phase: (i) avi-fauna monitoring and turbine shutdown; (ii) onsite avi-fauna carcass
search; and (iii) onsite carcass search (other than birds).

(i) Avi-Fauna Monitoring and Turbine Shutdown

Monitoring during the operation of the wind farm must be completed in order to inform the actual impact
caused by the wind farm on resident and migratory birds. The monitoring must be undertaken with the
primary objective of collision avoidance but also secondary for migration monitoring behavior (similar to
the methodology undertaken in spring 2015 for this Project).

Monitoring must take place during the spring migration season (from early March till end of May) and
autumn migration season (from early September till mid-November). Throughout this period, monitoring
must take place continuously on a daily basis.

Monitoring must be undertaken onsite by qualified ornithologist to observe all migrating and resident
birds. It is anticipated that a minimum of 3 vantage points will be required to undertake such monitoring
(however this can be determined and confirmed at a later stage based on onsite conditions when the
turbines are in place). Observers must have the flexibility to move, independently from each other,
between the 3 main vantage points and the secondary ones if necessary and when required for better
judgement to prevent potential collision of birds with turbines.

Monitoring must take place to prevent potential collision of birds with the wind turbines, through
individual shutdown of turbine(s) which pose an imminent collision risk to birds. Imminent risk is identified
as (a) bird(s) flying at risk height and within a buffer distance of 500m from the turbine(s). However, this
should be verified and confirmed during the actual operation of the Project taking into account the actual
turbine shutdown time as well as other onsite conditions.

Individual temporary turbine(s) shut-down will be enacted by the observers calling through to the control
room once an imminent risk is identified and until the birds are out of the risk area. This should take place
based on two main conditions and which include the following:

c. Condition 1: the passage of an individual bird species of global or national significance will require the
individual temporary shutdown of the concerned turbine(s). Species under this conditions were
previously highlighted in Table 32 and include:

Common name Scientific name
Globally threatened species
Egyptian Vulture Neophron percnopterus
Eastern Imperial Eagle Aquila heliaca
Greater Spotted Eagle Aquila clanga
Species of national significance

Griffon Vulture Gyps fulvus

Other species with high collision risk
Short-toed Eagle Circaetus gallicus
Long-legged Buzzard Buteo rufinus

d. Condition 2: the passage of ten or more individuals of the species provided below will require the
individual temporary shutdown of the concerned turbine(s). Species under this conditions were
previously highlighted in Table 32 and include:

Pace | 242
ECO
Al-Rajef Wind Power Project — Final ESIA (6)

Common name Scientific name
Honey Buzzard Pernis apivorus
Steppe Buzzard Buteo buteo vulpinus
Black Kite Milvus migrans
Levant Sparrowhawk Accipiter brevipes
Steppe Eagle Aquila nipalensis
Lesser Spotted Eagle Aquila pomarina

Observers must record in a log sheet in details the following: species involved, number/ID of turbines
ordered for shutdown, time of dispatch of shutdown call, time of actual shutdown. After the risk situation
is over the observer must also record the following: time of dispatch of operation resumption, time of
actual operation resumption, outcome of event (collision or avoidance), and the avoidance behavior of
bird(s).

In addition, to the above monitoring must also take place during summer and winter (mainly for resident
bird activity) through the same methodology discussed above. However, during this time it is likely that
less than 3 vantage points will be required to cover the site - however this can be determined and
confirmed at a later stage based on onsite conditions when the turbines are in place.

Taking the above into account, an annual report must be prepared with all the findings and outcomes
based on all records for that year and shut-down events and their effectiveness. In addition, the report
must also determine whether any changes on the frequency of the monitoring are required — to include
effectiveness of the vantage points and observation hours.

In addition, as discussed earlier, the monitoring is also intended for migration monitoring behavior.
Therefore, the report must also detail all migratory and resident bird activity and patterns, numbers, etc.
(similar to the methodology for the spring 2015 survey of this Project).

The above monitoring plan must be undertaken during the first 3 years of operation. After the third year
the monitoring plan will be reviewed and re-evaluated. For example, based on the results it could be
decided that summer and winter monitoring should be discontinued or its frequency reduced due to low
risk of collisions onsite and good avoidance behavior by bird species.

(ii) Avi-Fauna Carcass Search during Operation

During the operation phase, mortality rate surveys must be undertaken through carcass search surveys
covering the entire wind farm. The carcass search will demonstrate the effectiveness of mitigation
measures such as turbine shut down and allow an estimation of the annual number of bird deaths caused
by the turbine.

a. Carcass Removal and Searcher Efficiency Trials

Before commencement of the avi-fauna carcass search during the operation phase, a carcass removal and
searcher efficiency trial test must be undertaken. The objective of this test is to factor and adjust for
carcasses that are removed from the Project site from external factors (such as animals that might feed on
such carcasses) as well as for searcher efficiency in locating carcasses.

Tests of carcass removal and searcher efficiency must take place during 15 consecutive days. Carcasses will
be placed and dispersed over the Project area, avoiding saturation which could attract animals to the site.
They should be checked every day over fifteen days or until the entire carcasses have been removed if
earlier.

Pace | 243
ECO
Al-Rajef Wind Power Project — Final ESIA (6)

At the same time, searchers should not be familiar with carcass location and will perform the carcass
search annotating how many of the placed carcasses they find. After the trial of each person, the carcasses
will be checked again to see if they are still there (and were not recorded by the searcher) or have been
removed (by animals). Based on the above, the carcass removal and searcher efficiency rates can be
calculated.

b. Carcass Search Surveys

Carcass search surveys shall be carried out by the beginning of the operation phase on a weekly basis
during the spring and autumn migration season and twice per month during the summer and winter
season. A plot area of 100mX100m would be set around each turbine to search for carcasses. The plot will
be covered with search transects 10 m apart, with the searcher looking 5 m on either side.

All found carcasses must be recorded in a log sheet with information to include the following: species, sex,
age, condition, cause of death (to the greatest extent possible), coordinates, date, and photos as
appropriate, condition (intact, scavenged, feather spots, etc.)

An annual report must be prepared with the results and outcomes to complement the report prepared for
the migration monitoring as discussed earlier.

The above carcass search surveys must be undertaken during the first 3 years of operation. After the third
year, the carcass search survey will be reviewed and re-evaluated. For example, based on the results it
could be decided that autumn surveys should be discontinued or its frequency reduced due to absence of
carcasses recorded.

(iii) Onsite Carcass Search (other than birds)

The Project Operator must implement a carcass search plan (other than birds) for any carrion which could
be present onsite to prevent attraction of birds to the site (such as the Griffon vulture and Egyptian vulture
which rely on livestock and medium-large size mammals to feed on). The plan should cover the entire
Project site and surrounding areas and must commence with the operation of the Project. This should be
undertaken on a monthly basis but particular attention should be paid during the season when nomads are
in the area (from April till September). Nomads raise livestock and carcasses could be in the area
throughout such times. Such a plan should be implemented throughout the first 2 years of operation of the
Project after which it could be reviewed and revaluated (e.g. if not carcasses are recorded during the first 2
years it can be discontinued).

Bats Mitigation and Monitoring Measures

As discussed throughout the ESMP, the Project Operator is required to implement additional mitigation
and monitoring measures for bats which are discussed below.

Before commencement of operational activities, Project Operator is required to implement proper and
adequate management measures for those sources which could attract bats to the Project site to the
greatest extent possible.

This includes coordination with the olive mill owner to properly cover waste streams stored onsite and also
with Rajef village to cover and maintain the septic tanks (which act as a source for attracting insects’ onsite
and in turn bats).

In addition, a bat mortality monitoring program must be established during the initial Project operation
phase. The program must be undertaken by an expert and must include the following components:

Pace | 244
ECO
Al-Rajef Wind Power Project — Final ESIA ©

- An additional two (2) days bat assessment must be undertaken during their active period, before
commencement of operational activities and after the above management measures are
implemented. The assessment must be undertaken with the use of bat detectors. In addition, the
assessment must also include inspections for potential roosting sites within the Project area. The
objective of this assessment is to reconfirm that the Project site is an unattractive habitat for bats as
it was established throughout the baseline study in this ESIA and also to determine if the
implemented management measures were effective in further reducing bat activity onsite;

- Bats mortality monitoring program for a duration of six (6) months during the early operation phase
of the wind turbines (this must take into account that the hibernation period for bats lasts from
December to March after which they are active from early May till late November). The mortality
monitoring program must be undertaken once per month and must include carcass search through
visual observations around each wind turbine with a radius of 200-300m around each turbine; and

- Based on the outcomes of the mortality monitoring program, should no issues of concern be
identified then the mortality monitoring program can be discontinued (this is the most likely
scenario to occur). In the highly unlikely event that any issues of concern are identified (high bats
mortality recorded) then additional investigations must take place on the sources of attraction of
bats to the site (which will most likely be from external sources) and based on that appropriate
mitigation measures must be identified.

Pace | 245
ECO
Al-Rajef Wind Power Project — Final ESIA (©)

23. ENVIRONMENTAL PERFORMANCE REQUIREMENTS FOR NEPCO

As discussed earlier, there are construction activities to be undertaken by NEPCO for building of substation
and connection to the national grid through the High Voltage overhead line. This involves onsite
construction activities (for the construction of the substation) as well as offsite construction activities (for
connection to the national grid through the overhead lines). Details and information are not available or
finalized at this stage by NEPCO - which include layout of substation, finalized and detailed grid
connections plans and route for the overhead lines, etc.

Therefore, throughout the ESIA such construction activities were not taken into account, due to the fact
that details and information are not available. Nevertheless, detailed below are a set of Environmental
Performance Requirements which must be implemented by NEPCO once details and plans are finalized,

and which aim to ensure that environmental issues are taken into account and adequately considered.

Table 64: Performance Requirements for NEPCO

Component

Performance Requirement

Land Use

With regards to the overhead line it is could require the acquisition of lands for its right of way (ROW) along the route
from the Project site till the Mregha area where it will connect with the national grid (Figure 8). Once the detailed
design for the overhead line is finalized, the exact lands which need to be acquired must be identified. At that stage,
NEPCO is expected to undertake such acquisitions in full accordance with the requirements of the “Land Acquisition
Law No. (12) of the year 1987”. The Law details a framework for the acquisition process to include advertising
requirements, determination of fair compensations, negotiation process with land owners, grievance and dispute
procedures, etc.

Biodiversity

Once a final detailed design is available for the substation and the grid connections plans and route for the overhead
lines, NEPCO must undertake a biodiversity survey. The survey must cover the substation area as well as the
individual areas where the poles are to be erected for installation of the high voltage overhead lines. The survey
must aim to determine whether any sensitive or endangered or rare flora/fauna/avi-fauna species exist — although
this is unlikely given the low ecological significance of the area due to its natural setting. Nevertheless, should this be
the case, then appropriate mitigation measures must be identified and which could include the relocation of species
outside of construction active areas.

During the construction phase NEPCO is expected to implement general proper management measures to prevent
damage to the biodiversity of the site. This could include establishing a proper code of conduct and awareness
raising / training of personnel (e.g. with respect to prohibiting hunting) and good housekeeping (e.g. keeping the site
orderly and clean).

With regards to the high voltage overhead lines, NEPCO must consider measures which reduce collision risk of birds
with the overhead lines. This could include the following: (i) the installation of bird diverters which increase the
visibility of the power lines. The installation of dynamic bird diverters in a distance of 15 to 25 m between each other
is recommended, and (ii) horizontal arrangement of the phases, reducing the height of the conductors, and, as
therefore, minimizing the risks of collision and electrocution of birds

Archeology

The final and detailed design for the substation must take into account the archeological locations noted by the DoA
within the Project area — refer to Figure 52.

Once the final design for grid connections plans and route for the overhead line is available, NEPCO is responsible for
undertaking an archeological survey for the individual areas where the poles are to be erected for installation of the
high voltage overhead lines. The survey must aim to assess whether any surface archeological remains of significance
exist. Should this be the case, appropriate mitigation measures must be identified such as the protection and fencing
of the site in coordination with the DoA.

Implement appropriate chance find procedures. Throughout the construction phase there is a chance that potential
archaeological remains in the ground are discovered. It is expected that appropriate measures for such chance find
procedures are implemented which are standard requirements by the DoA. Those mainly require that construction
activities be halted and the area fenced, while immediately notifying the DoA. No additional work will be allowed
before the Department assesses the found potential archaeological site and grants a clearance to resume the work.
Construction activities can continue at other parts of the site if no potential archaeological remains were found. If
found, same procedures above apply.

Air Quality

During the construction phase, NEPCO is expected to apply adequate dust suppression measures for dust generating

Pace | 246

ECO
Al-Rajef Wind Power Project — Final ESIA (©)

and Noise activities and avoid unnecessary pollutant emissions from vehicles, machinery, and equipment to be used.

During the construction phase NEPCO is expected to apply adequate general noise suppressing measures.

Geology and | During the construction phase, NEPCO is expected to implement proper waste management practices onsite to
Hydrology include solid waste, wastewater, hazardous waste, and hazardous materials. Refer to “Section 10.2” which identifies
in detail the mitigation actions required for proper management of waste streams.

Occupational | NEPCO is expected to develop an Occupational Health and Safety Plan in accordance with the provisions of the Labor
Health and Law No. 8 for the Year 1996 and its amendments, including Chapter IX, Occupational Safety & Health before
Safety construction activities commence. The Plan must address the likely hazards, emergency response procedures, and
provision of protective clothing, adequate safety management.

In addition, ECO Consult undertook a rapid survey and assessment in terms of environmental and social
risks associated with the High Voltage overhead line. The rapid survey will assess issues such as archeology
and cultural heritage, biodiversity, land use and other. This is included as Annex III to the ESIA.

Pace | 247

ECO
Al-Rajef Wind Power Project — Final ESIA (©)

24, REFERENCES

-  Ahlén, |. 2002. Fladderméss och faglar dédade av vindkraftverk. Fauna och Flora, 97:14-22

- Alcalde, J.T. 2003. Impacto de los parques edlicos sobre las poblacidnes de murciélagos. Barbastella, 2:
3-6.

- ATC Consultant, The Strategic Master Plan for Petra Region, 2012

- CDM International , Ma’an Water and Wastewater Master Plan, 2013

- Cox etal., The Status and Distribution of Reptiles and Amphibians for the Mediterranean Basin, 2006

- Dawud Al Eisawi, Jordan Country Study on Biological Diversity: Plant Biodiversity and Taxonomy, 2000

- DELTA, EFP-06 Project — Low frequency Noise from Large Wind Turbines, 2010.

- Department of Statistics, Poverty Situation in Jordan, 2010

- Department of Statistics, Poverty Situation in Jordan, 2012

- Durr, T. & Bach, L. 2004. Fledermause als Schlagopfer von Windenergieanlagen — Stand der
Erfahrungen mit Einblick in die bundesweite Fundkartei. Bremer Beitrdge fiir Naturkunde und
Naturschutz, 7: 253-264.

- Durr, T. 2001. Fledermause als Opfer von Windkraftanlagen. Naturschutz und Landschaftspflege in
Brandenburg, 10: 182.

- International Energy Association (IEA), Carbon Dioxide Emissions from Fuel Combustion, 2013

- International Finance Corporation (IFC), Performance Standards in Environmental & Social
Sustainability , January 1, 2012

- International Finance Corporation (IFC), Performance Standard One: Assessment and Management of
Environmental and Social Risks and Impacts, January 2012.

- International Finance Corporation (IFC) Guidance Note 1: Assessment and Management of
Environmental and Social Risks and Impacts, January 2012.

- International Finance Corporation (IFC), Environmental, Health, and Safety Guidelines for Wind Energy,
2007.

- International Organization for Standardization (ISO), ISO 9613-2 “Attenuation of sound during
propagation outdoors, Part 2 - A general method of calculation”, 1996

- Massachusetts Department of Environmental Protection, Wind Turbine Health Impact Study - Report of
the Expert Panel, 2012

- Ministry of Energy and Mineral Resources Annual Report, 2012

- Ministry of Energy and Mineral Resources (MEMR), Updated Master Strategy of Energy Sector in
Jordan for the Period 2007-2020 — First Part, December 2007

- Planning Guidelines of the Department of Environment, Heritage and Local Government (Undated)
-  SWEEPNET, Country Report on the Solid Waste Management in Jordan, 2010
- Temple & Cuttelod, The Status and Distribution of Mediterranean Mammals, 2009

- Trapp, H., Fabian, D., Forster F. & Zinke, O. 2002. Fledermausverluste in einem Windpark der
Oberlausitz. Natur-schutzarbeit in Sachsen, 44:53-56.

- UK Department for Environment, Food & Rural Affairs (DEFRA), A Review of Published Research on Low
Frequency Noise and its Effects, May 2003

- UK Department of Trade and Industry, ETSU W/13/00392/REP 'Low frequency noise and vibrations
measurement at a modern wind farm', 1997.

- United States Geological Survey (USGS), SRTM- Shuttle Radar Topography Mission, 2000

- Voigt, C.C., Popa-Lisseanu, A. G., Niermann, |. & Kramer-Schadt, S. 2012. The catchment area of wind
farms for European bats: A plea for international regulations. Biological Conservation 153:80-86.

Pace | 248
FCO
Al-Rajef Wind Power Project - Final ESIA (©)

25. ANNEXES

1. Annex I: Project Consent Forms

2. Annex II: Detailed Biodiversity Results

3. Annex Ill: Rapid Environmental Assessment for the High Voltage Overhead Line

Pace | 249
